                Case 19-11743-KG            Doc 181        Filed 09/06/19        Page 1 of 211



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

_________________________________________
                                           )
In re:                                     )                          Chapter 11
                                           )
Perkins & Marie Callender’s LLC, et al., 1 )                          Case No. 19-11743 (KG)
                                           )
                                           )                          (Jointly Administered)
             Debtors.                      )
_________________________________________ )



                         STATEMENT OF FINANCIAL AFFAIRS FOR
                   PERKINS & MARIE CALLENDER’S, LLC (CASE NO. 19-11743)




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &
Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie Shops,
LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID, Inc. (2015); Wilshire Beverage,
Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp (2225). The
mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.
                   Case 19-11743-KG         Doc 181        Filed 09/06/19        Page 2 of 211



                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE
_________________________________________
                                            )
In re:                                      )  Chapter 11
                                            )
Perkins & Marie Callender’s, LLC, et al., 1 )  Case No. 19-11743 (KG)
                                            )
                                            )  (Jointly Administered)
             Debtors.                       )
_________________________________________ )

          GLOBAL NOTES REGARDING THE DEBTORS’ SCHEDULES OF
       ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        Perkins & Marie Callender’s, LLC (“P&MC”) and its above-captioned affiliated debtor
entities (collectively, with P&MC, the “Debtors”), with the assistance of their professionals,
submits their respective Schedules of Assets and Liabilities (the “Schedules”) and Statements of
Financial Affairs (the “Statements”) with the United States Bankruptcy Court for the District of
Delaware (the “Court”), pursuant to section 521 of title 11 of the United States Code (the
“Bankruptcy Code”), rule 1007 of the Federal Rules of Bankruptcy Procedure, and rules 1007-1
and 1007-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States
Bankruptcy Court for the District of Delaware.

        On August 5, 2019 (the “Petition Date”), each of the Debtors filed a voluntary petition
for relief under chapter 11 of the Bankruptcy Code. The Debtors are authorized to operate their
businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and
1108 of the Bankruptcy Code.

        The Schedules and Statements are unaudited and were prepared by the Debtors with
support from the Debtors’ professionals. The Debtors have made reasonable efforts to ensure
that the Schedules and Statements are accurate and complete based on information known to
them at the time of preparation after reasonable inquiries; however, inadvertent errors or
omissions may exist and/or the subsequent receipt of information may result in material changes
in financial and other data contained in the Schedules and Statements. Accordingly, the Debtors
reserve their rights to amend and/or supplement the Schedules and Statements from time to time
as may be necessary or appropriate and they will do so as information becomes available.

       These Global Notes Regarding the Debtors’ Schedules of Assets and Liabilities and
Statements of Financial Affairs (the “Global Notes”) pertain to, are incorporated by reference in,
and comprise an integral part of all of the Debtors’ Schedules and Statements. The Global Notes

1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &
Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie Shops,
LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID, Inc. (2015); Wilshire Beverage,
Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp. (2225). The
mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.


RLF1 21933609v.2
RLF1 21933609v.2
                   Case 19-11743-KG    Doc 181       Filed 09/06/19   Page 3 of 211



should be referred to, considered, and reviewed in connection with any review of the Schedules
and Statements.

                           Global Notes and Overview of Methodology

1.       Reservation of Rights. The Debtors reserve all rights to amend or supplement the
         Schedules and Statements from time to time, in all respects, as may be necessary or
         appropriate, including, without limitation, to change the amount or classification of any
         claim, or to otherwise subsequently designate any claim as “disputed,” “contingent,” or
         “unliquidated.” Furthermore, nothing contained in the Schedules, Statements, or Global
         Notes shall constitute a waiver of any of the Debtors’ rights or an admission with respect
         to these chapter 11 cases, including, without limitation, any issues involving substantive
         consolidation, equitable subordination, defenses, characterization or re-characterization
         of contracts and leases, assumption or rejection of contracts and leases under section 365
         of the Bankruptcy Code, causes of action arising under chapter 5 of the Bankruptcy Code,
         or any other relevant applicable laws to recover assets or avoid transfers.

2.       Basis of Presentation. The Schedules and Statements do not purport to represent
         financial statements prepared in accordance with Generally Accepted Accounting
         Principles in the United States (“GAAP”), nor are they intended to be fully reconciled
         with the financial statements of the Debtors.

         The Schedules and Statements have been signed by Marcus Hewitt, the Senior Vice
         President of Finance of the Debtors. Mr. Hewitt is an authorized signatory for each of the
         Debtors. In reviewing and signing the Schedules and Statements, Mr. Hewitt has relied
         upon the efforts, statements, and representations of various personnel employed by the
         Debtors and their professionals. Mr. Hewitt has not (and could not have) personally
         verified the accuracy of each statement and representation contained in the Schedules and
         Statements, including statements and representations concerning amounts owed to
         creditors, classification of such amounts, and creditor addresses.

3.       Reporting Date. Unless otherwise noted in specific responses, the Schedules and
         Statements reflect the Debtors’ books and records as of the Petition Date or the latest
         available record date before then.

4.       Current Values. Unless otherwise indicated, the Debtors’ Schedules and Statements
         reflect net book values as of the Petition Date. Book values of assets prepared in
         accordance with GAAP generally do not reflect the current performance of the assets and
         may differ materially from the actual value and/or performance of the underlying assets.

         The amounts represented in the Schedules and Statements are totals of all known
         amounts. When necessary, the Debtors have indicated that the value of certain assets is
         “Unknown.” To the extent that any assets have been identified as having an “Unknown”
         value, the actual total may be different from the total listed in the Schedules and
         Statements.

5.       Accuracy. The financial information disclosed herein was not prepared in accordance
         with GAAP, federal or state securities laws or other applicable nonbankruptcy law or in

                                                 2
RLF1 21933609v.2
                   Case 19-11743-KG    Doc 181        Filed 09/06/19   Page 4 of 211



         lieu of complying with any periodic reporting requirements thereunder. Persons and
         entities trading in or otherwise purchasing, selling, or transferring the claims against the
         Debtors should evaluate this financial information in light of the purposes for which it
         was prepared.

6.       Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly
         characterize, classify, categorize or designate certain claims, assets, executory contracts,
         unexpired leases and other items reported in the Schedules and Statements, the Debtors
         may nevertheless have improperly characterized, classified, categorized, designated or
         omitted certain items. Accordingly, the Debtors reserve all of their rights to
         recharacterize, reclassify, recategorize, redesignate, add or delete items reported in the
         Schedules and Statements at a later time as is necessary and appropriate, as additional
         information becomes available.

7.       Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets
         and liabilities from the Schedules and Statements, including, without limitation, accrued
         salaries and employee benefit accruals. The Debtors also have excluded rejection
         damage claims of counterparties to executory contracts and unexpired leases that may be
         rejected after the Petition Date, to the extent such damage claims may exist. In addition,
         certain immaterial assets and liabilities may have been excluded.

8.       Insiders. For purposes of the Schedules and Statements, the Debtors defined “insiders” in
         accordance with section 101(31) of the Bankruptcy Code as: (a) directors; (b) officers;
         (c) persons in control of the Debtors; (d) relatives of the Debtors’ directors, officers, or
         persons in control of the Debtors; and (e) debtor/non-debtor affiliates of the foregoing.
         Persons listed as “insiders” have been included for informational purposes only and
         including them in the Schedules and Statements shall not constitute an admission that
         those persons are insiders for purposes of section 101(31) of the Bankruptcy Code.
         Moreover, the Debtors do not take any position with respect to: (i) any insider’s influence
         over the control of the Debtors; (ii) the management responsibilities or functions of any
         such insider; (iii) the decision making or corporate authority of any such insider; or (iv)
         whether the Debtors or any such insider could successfully argue that he or she is not an
         “insider” under applicable law or with respect to any theories of liability or for any other
         purpose.

9.       Intellectual Property Rights. Exclusion of certain intellectual property shall not be
         construed as an admission that such intellectual property rights have been abandoned,
         terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
         acquisition, or other transaction.

10.      Entity Classification Issues. The Debtors have endeavored in good faith to identify the
         assets owned by each Debtor and the liabilities owed by each Debtor. While the
         Schedules reflect the results of this effort, several factors may impact the ability of the
         Debtors to precisely assign assets and liabilities to particular Debtor entities, including,
         but not limited to: (a) certain assets may be primarily used by a Debtor other than the
         entity which holds title to such assets according to the Debtors’ books and records; (b)
         the Debtor entity that owns or holds title to certain assets may not be ascertainable given

                                                  3
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 181        Filed 09/06/19   Page 5 of 211



         the consolidated manner in which the Debtors have operated their businesses; and (c)
         certain liabilities may have been nominally incurred by one Debtor, yet such liabilities
         may have actually been incurred by, or the invoices related to such liabilities may have
         been issued to or in the name of, another Debtor.

11.      Executory Contracts and Unexpired Leases. The Debtors reserve all of their rights
         with respect to the named parties of any and all executory contracts, including the right to
         amend and/or supplement Schedule G.

12.      Classifications. Listing (i) a claim on (a) Schedule D as “secured,” (b) Schedule E/F as
         “priority,” or (c) Schedule E/F as “unsecured” or (ii) a contract or lease on Schedule G as
         “executory” or “unexpired,” does not constitute a waiver of the Debtors’ rights to re-
         characterize or reclassify such claims or contracts or to setoff such claims, as
         appropriate.

13.      Claims Description. Schedules D and E/F permit the Debtors to designate a creditor’s
         claim as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a
         creditor’s claim on the Debtors Schedules and Statements as “disputed,” “contingent,” or
         “unliquidated” does not constitute a waiver by the Debtors of their rights to later amend
         the Schedules to designate such claim as “disputed,” “contingent,” or “unliquidated.” The
         Debtors reserve all of their rights to amend the Schedules to dispute, or assert offsets or
         defenses to, any creditor’s claim reflected on their Schedules on any grounds, including,
         without limitation, as to the amount, liability, validity, priority or classification of such
         claim.

14.      Causes of Action. The Debtors may not have listed each and every cause of action or
         potential cause of action against third parties as assets in the Schedules and Statements,
         including, without limitation, causes of actions arising under chapter 5 of the Bankruptcy
         Code and any other relevant non-bankruptcy laws to recover assets or avoid transfers.
         The Debtors reserve all of their rights with respect to any cause of action (including
         avoidance actions), controversy, right of setoff, cross claim, counterclaim, or recoupment
         and any claim on contracts or for breaches of duties imposed by law or in equity,
         demand, right, action, lien, indemnity, guaranty, suit, obligation, liability, damage,
         judgment, account, defense, power, privilege, license, and franchise of any kind or
         character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
         suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
         unsecured, assertable directly or derivatively, whether arising before, on, or after the
         Petition Date, in contract or in tort, in law or in equity, or pursuant to any other theory of
         law it may have, and neither these Global Notes nor the Schedules and Statements shall
         be deemed a waiver of any such claims or causes of action or in any way prejudice or
         impair the assertion of such claims or causes of action.

15.      Intercompany Debts and Transfers. Certain intercompany debts are set forth on
         Schedule D or Schedule E/F, as applicable. Certain intercompany transfers, including
         intercompany claims between the Debtors and non-debtor affiliates are set forth on
         Statement Question 4. The Debtors continue to review the accounting treatment for



                                                   4
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 181        Filed 09/06/19   Page 6 of 211



         intercompany receivables and reserve all rights with respect to the treatment or
         characterization of such items.

16.      Summary of Significant Reporting Policies.             The following is a summary of
         significant reporting policies:

            Undetermined Amounts. The description of an amount as “unknown” or
             “undetermined” is not intended to reflect upon the validity or materiality of such
             amount.

            Estimates. To timely close the books and records of the Debtors and to prepare such
             information on a legal entity basis, the Debtors were required to make certain
             estimates and assumptions that affect the reported amounts of assets and liabilities
             and reported revenue and expenses. The Debtors reserve all rights to amend the
             reported amounts of assets, liabilities, revenue and expenses to reflect changes in
             those estimates and assumptions.

            Totals. All totals that are included in the Schedules and Statements represent totals of
             all known amounts. When necessary, the Debtors have indicated that the value of
             certain assets and liabilities is “Unknown.” To the extent that any assets or liabilities
             have an “Unknown” value, the actual total may be different from the total listed in the
             Schedules and Statements.

            Paid Claims. To the extent the Debtors pay any of the claims listed in the Schedules
             and Statements pursuant to any orders entered by the Court, the Debtors reserve all of
             their rights to amend or supplement the Schedules and Statements or take other action
             as is necessary or appropriate to avoid over-payment of or duplicate payments for any
             such liabilities.

            Other Paid Claims. If the Debtors have reached any postpetition settlement with a
             vendor or other creditor, the terms of such settlement will prevail, supersede amounts
             listed in the Schedules and Statements, and shall be enforceable by all parties.

            Liens. Property and equipment listed in the Schedules and Statements are presented
             without consideration of any liens that may attach (or have attached) to such property
             and equipment.

17.      Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.




                                                   5
RLF1 21933609v.2
                   Case 19-11743-KG    Doc 181       Filed 09/06/19   Page 7 of 211



          Specific Disclosures with Respect to the Debtors’ Schedules and Statements

1.       Schedule A/B – Assets – Real and Personal Property. In the ordinary course of
         business, the operating results for all of the Debtors, including without limitation,
         revenue, expenses, assets and liabilities and the like, were rolled into the financial
         reporting for Debtors Perkins & Marie Callenders, LLC, Marie Callender Pie Shops, LLC
         and PMCI Promotions, LLC, and not separately accounted for, as Perkins & Marie
         Callenders, LLC, Marie Callender Pie Shops, LLC and PMCI Promotions, LLC, were the
         only Debtors with significant operations. The Debtors have determined that in order to
         separately report any operating results for the other Debtor entities, they would be
         required to make significant material estimates and assumptions that would necessarily
         affect the reported amounts of revenue, expenses, assets and liabilities and the like, if
         any, for such entities, and that such information is therefore generally more accurately
         reported in the manner accounted for in the ordinary course of the Debtor’s businesses.
         Accordingly, although in certain instances herein the Debtors have been able to
         separately report for other Debtors, including Perkins & Marie Callender’s Holding,
         LLC, MC Wholesalers, LLC, Wilshire Beverage, Inc., FIV, LLC, P&MC’s Real Estate
         Holding, LLC and P&MC’s Holding Corp, the assets and liabilities have only been
         provided for Perkins & Marie Callenders, LLC, Marie Callender Pie Shops, LLC and
         PMCI Promotions, LLC.

         The accounts receivable information listed in Part 3 of Schedule A/B includes both billed
         and unbilled receivables from the Debtors’ customers, and is net of allowance for
         doubtful accounts.

         The Debtors’ do not classify fixed assets in the same manner requested in Parts 7, 8 and 9
         of Schedule A/B. While the amounts reported in the Schedules include the assets, it
         would be unduly burdensome for the Debtors’ to reclassify assets according to these
         Schedules.

         Schedule A/B, Part 5: #25 requests the amount listed in inventory that have been
         purchased within 20 days before the bankruptcy was filed. The Debtors’ inventory
         consists primarily of perishable items, and the Debtors do not track which purchases have
         been consumed or remain in inventory.

2.       Schedule D – Creditors Holding Secured Claims. The Debtors reserve all of their
         rights to amend or supplement such Schedule as necessary.

3.       Schedule E/F – Creditors Who Have Unsecured Claims. While reasonable efforts
         have been made to ensure the accuracy of Schedule E/F, inadvertent errors or omissions
         may have occurred. Accordingly, the Debtors reserve all of their rights to amend or
         supplement such Schedule as necessary.

         The Debtors have not listed on Schedule E/F any priority or non-priority unsecured
         employee wage or benefit claims for which the Debtors have been granted authority (but
         not direction) to pay pursuant to a First Day Order. The Debtors have paid approximately



                                                 6
RLF1 21933609v.2
                   Case 19-11743-KG    Doc 181        Filed 09/06/19   Page 8 of 211



         $4 million on account of such employee wage or benefit claims pursuant to a First Day
         Order.

         Schedule F does not include entries related to workers’ compensation claims, the
         disclosure of which may be a violation of HIPAA laws. These creditors have been
         included in the creditor matrix and will receive proofs of claim forms to be filed if they
         believe they have a claim against a Debtor.

         The claims listed in Schedule E/F allegedly arose or were allegedly incurred on various
         dates. In certain instances, ascertaining the date on which a claim arose is an open
         question of fact. Determining the date upon which each claim in Schedule E/F was
         incurred or arose would be unduly burdensome and cost prohibitive and, therefore, the
         Debtors do not list a date for each claim listed on Schedule E/F.

         While the Debtors maintain general accruals to account for liabilities in accordance with
         GAAP, these amounts are estimates and not tracked on a vendor by vendor basis, and as
         such have not been included on Schedule E/F.

         Schedule E/F does not include potential rejection damage claims, if any, of the
         counterparties to executory contracts and unexpired leases that may be rejected.

4.       Schedule G – Executory Contracts and Unexpired Leases. While reasonable efforts
         have been made to ensure the accuracy of Schedule G, inadvertent errors or omissions
         may have occurred. The Debtors hereby reserve all of their rights to (i) dispute the
         validity, status or enforceability of any contracts, agreements or leases set forth in
         Schedule G and (ii) amend or supplement such Schedule as necessary. Furthermore, the
         Debtors reserve all of their rights, claims and causes of action with respect to the
         contracts and agreements listed on these Schedules, including the right to dispute or
         challenge the characterization or the structure of any transaction, document or instrument.
         The presence or absence of a contract or agreement on Schedule G does not constitute an
         admission that such contract or agreement is or is not an executory contract or unexpired
         lease.

         On August 6, 2019, the Debtors filed the First Omnibus Motion of the Debtors for an
         Order (I) Authorizing Rejection of Certain Unexpired Leases of Nonresidential Real
         Property Nunc Pro Tunc to the Petition Date, (II) Authorizing Abandonment of Certain
         Property in Connection Therewith and (III) Granting Related Relief [Docket No. 40], and
         on August 7, 2019, the Debtors filed the Second Omnibus Motion of Debtors for an
         Order (I) Authorizing Rejection of Certain Unexpired Leases of Nonresidential Real
         Property Nunc Pro Tunc to the Rejection Date, (II) Authorizing Abandonment of Certain
         Property in Connection Therewith and (III) Granting Related Relief Docket No. 78]
         (collectively, the “Lease Rejection Motions”), seeking authority from this Court to
         reject approximately thirty (30) unexpired non-residential real property leases related to
         closed store locations, nunc pro tunc to the Petition Date (collectively, the “Rejected
         Leases”). The Debtors believe that each of the Rejected Leases is set forth on Schedule
         G. In the event the Court approves the Lease Rejection Motion, each of the Rejected
         Leases will be deemed rejected as of the Petition Date (absent a separate agreement


                                                  7
RLF1 21933609v.2
                   Case 19-11743-KG    Doc 181        Filed 09/06/19   Page 9 of 211



         between the Debtors and the applicable counterparty to the Rejected Lease to the
         contrary).

         In addition, the Debtors are a party to numerous agreements related to the settlement of
         certain alleged claims and/or causes of action against the Debtors that are not included on
         Schedule G. Certain of these agreements require the Debtors to maintain the
         confidentiality of, among other things, such agreements, their terms, and the parties
         thereto. Further, at this time, the Debtors believe that many of these agreements no
         longer have material executory obligations remaining thereunder and, as such, may not
         constitute executory contracts; however, the Debtors reserve all of their rights to alter or
         amend Schedule G to the extent that additional information regarding such agreements
         becomes available.

         Omission of a contract or agreement from Schedule G does not constitute an admission
         that such omitted contract or agreement is not an executory contract or unexpired lease.
         The Debtors’ rights under the Bankruptcy Code with respect to any such omitted
         contracts or agreements are not impaired by the omission.

5.       Schedule H – Codebtors. The Debtors may not have identified certain guarantees that
         are embedded in the Debtors’ executory contracts, unexpired leases, secured financings,
         debt instruments and other such agreements. No claim set forth on the Schedules and
         Statements of the Debtors is intended to acknowledge claims of creditors that are
         otherwise satisfied or discharged by a non-debtor. The Debtors reserve all of their rights
         to amend or supplement such Schedule as necessary.

6.       Statement 4 and 30. As set forth in more detail in the Motion of Debtors for Interim and
         Final Orders (I) Authorizing Continued Use of the Debtors’ Existing Cash Management
         System and Bank Accounts; (II) Authorizing Continued Performance of Intercompany
         Transactions; (III) Waiving Certain United States Trustee Requirements; and (V)
         Granting Related Relief [Docket No. 8] (the “Cash Management Motion”), the Debtors’
         cash management system is centralized. As a result, during the year preceding the
         Petition Date, certain payments may have been paid to insiders of each of the Debtors by
         one or more of the other Debtors, and some of these payments may have been for the
         benefit of another Debtor. These payments are listed on Statement 4 and 30 for the
         Debtor making the payment, even if the payment was made to or for the benefit of an
         insider of another Debtor. To ascertain information relating to all payments that were
         made to insiders, Statement 4 and 30 for all of the Debtors should be consulted.

7.       Statement 6. To the extent the Debtors have incurred or effectuated any ordinary course
         setoffs with customers and vendors prior to the Petition Date, or are subject to the
         occurrence of or maintain the right to effectuate ordinary course setoffs on account of
         activities occurring prior to the Petition Date, such setoffs are excluded from the Debtors’
         Schedules and Statements. The Debtors reserve all of their rights with respect to any
         such setoffs.




                                                  8
RLF1 21933609v.2
               Case 19-11743-KG       Doc 181      Filed 09/06/19     Page 10 of 211



8.       Statement 7. The Debtors reserve all of their rights and defenses with respect to any and
         all listed lawsuits and administrative proceedings. The listing of any such suits and
         proceedings shall not constitute an admission by the Debtors of any liabilities or that the
         actions or proceedings were correctly filed against the Debtors or any affiliates of the
         Debtors. The Debtors also reserve their rights to assert that neither the Debtors nor any
         affiliates of the Debtors are an appropriate party to such actions or proceedings. The
         Debtors have not included on Statement 7 parties that may have asserted informal
         workers’ compensation claims or similar claims that were resolved or otherwise
         addressed without formal litigation or an administrative hearing or similar proceeding
         having been commenced. Additionally, to the extent that events occurred prior to the
         Petition Date, but any lawsuit or administrative proceeding related thereto was filed after
         the Petition Date, such suits or proceedings may not be listed Statement 7.

9.       Statement 9. The Debtors have provided a summary of the number and value of
         charitable gifts made during the reporting period and while reasonable best efforts have
         been made to ensure that the list of gifts provided in response to Statement 9 is accurate,
         certain gifts may have inadvertently been omitted from the response to Statement 9.

10.      Statement 11. Debtor P&MC made payments on behalf of all of the Debtors to various
         professionals for restructuring services. The payments listed in Statement 11 are
         generally only for restructuring related services. The Debtors may have made other
         payments to the listed professionals for non-bankruptcy related services, but these
         payments are not listed in Statement 11.

11.      Statement 14. Previous addresses of franchise locations where a Debtor is the guarantor
         are not listed in Statement 14.

12.      Statement 26(d). The Debtors do not maintain records of the parties which requested or
         obtained copies of any financial statements. Financial statements may be provided to our
         lender group banks, vendors, landlords, franchisees and customers within the ordinary
         course of business.




                                                  9
RLF1 21933609v.2
                             Case 19-11743-KG                    Doc 181         Filed 09/06/19            Page 11 of 211


 Fill in this information to identify the case:

 Debtor Name: In re : Perkins & Marie Callender's, LLC

 United States Bankruptcy Court for the: District Of Delaware

 Case number (if known): 19-11743 (KG)

                                                                                                                            Check if this is an
                                                                                                                            amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                          04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).


 Part 1:      Income


 1. Gross revenue from business

        None


           Identify the beginning and ending dates of the debtor’s fiscal year, which may       Sources of revenue     Gross revenue
           be a calendar year                                                                   Check all that apply   (before deductions and
                                                                                                                       exclusions)


        From the beginning of the
        fiscal year to filing date: From        12/31/2018            to   Filing date      5   Operating a business

                                                MM / DD / YYYY                                  Other                  $             160,401,000.00



        For prior year:                 From    1/1/2018              to   12/30/2018       5   Operating a business

                                                MM / DD / YYYY             MM / DD / YYYY       Other                  $             263,694,000.00



        For the year before that:       From    12/26/2016            to   12/31/2017       5   Operating a business

                                                MM / DD / YYYY             MM / DD / YYYY       Other                  $             279,845,000.00




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              Page 1
                             Case 19-11743-KG                  Doc 181         Filed 09/06/19            Page 12 of 211
Debtor:    Perkins & Marie Callender's, LLC                                                         Case number (if known):   19-11743

           Name


 2. Non-business revenue

    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
    and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

          None


                                                                                                                              Gross revenue from each
                                                                                                Description of sources        source
                                                                                                of revenue                    (before deductions and
                                                                                                                              exclusions)

       From the beginning of the
       fiscal year to filing date: From       12/31/2018         to   Filing date              Interest Income                  $               11,029.00
                                              MM / DD / YYYY


      For prior year:                 From    1/1/2018           to   12/30/2018              Interest Income                   $               18,806.00
                                              MM / DD / YYYY          MM / DD / YYYY


       For the year before that:       From   12/26/2016         to   12/31/2017               Interest Income                  $               $8,603 .00
                                              MM / DD / YYYY          MM / DD / YYYY




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      Page 2
                                Case 19-11743-KG               Doc 181          Filed 09/06/19            Page 13 of 211
Debtor:    Perkins & Marie Callender's, LLC                                                          Case number (if known):    19-11743

           Name



 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

      3. Certain payments or transfers to creditors within 90 days before filing this case

        List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation, within 90 days before
        filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825 . (This amount may be adjusted on 4/01/22
        and every 3 years after that with respect to cases filed on or after the date of adjustment.)

            None

              Creditor’s name and address                                                                           Reasons for payment or transfer
                                                                 Dates             Total amount or value
                                                                                                                    Check all that apply
           3.1 See SOFA 3 Attachment                                                $                                          Secured debt
              Creditor's Name
                                                                                                                               Unsecured loan repayments

                                                                                                                               Suppliers or vendors
              Street
                                                                                                                               Services

                                                                                                                               Other


              City                    State       ZIP Code



              Country




 4.          Payments or other transfers of property made within 1 year before filing this case that benefited any insider


             List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
             guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
             $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
             adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
             and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
             any managing agent of the debtor. 11 U.S.C. § 101(31).
                    None

             Insider's Name and Address                      Dates            Total amount or value           Reason for payment or transfer

          4.1 See SOFA 4 Attachment                                            $
             Insider's Name




             Street




             City                   State      ZIP Code



             Country


             Relationship to Debtor




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          Page 3
                                  Case 19-11743-KG               Doc 181         Filed 09/06/19              Page 14 of 211
Debtor:   Perkins & Marie Callender's, LLC                                                              Case number (if known):   19-11743

          Name

 5.     Repossessions, foreclosures, and returns

        List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
        sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.


        5 None

        Creditor's Name and Address                              Description of the Property                   Date                  Value of property

          5.1                                                                                                                         $
                Creditor's Name



                Street




                City                   State       ZIP Code



                Country



   6.   Setoffs

        List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
        of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
        debt.

        5 None

                Creditor's Name and Address                   Description of the action creditor took      Date action was taken          Amount

          6.1                                                                                                                             $
                Creditor's Name



                Street

                                                                 Last 4 digits of account number: XXXX–


                City               State       ZIP Code



                Country




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      Page 4
                                   Case 19-11743-KG            Doc 181         Filed 09/06/19            Page 15 of 211
Debtor:    Perkins & Marie Callender's, LLC                                                       Case number (if known):   19-11743

           Name


 Part 3:        Legal Actions or Assignments

 7.    Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
       List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
       involved in any capacity—within 1 year before filing this case.
            None

                  Case title                         Nature of case                   Court or agency’s name and address                       Status of case

           7.1 See SOFA 7 Attachment                                                                                                                Pending
                                                                                     Name
                                                                                                                                                    On appeal

                                                                                                                                                    Concluded
                                                                                     Street

                  Case number


                                                                                     City                      State        ZIP Code


                                                                                     Country




 8.   Assignments and receivership
      List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands
      of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      5 None
                Custodian’s name and address                  Description of the Property               Value
          8.1                                                                                       $
                Custodian’s name                                                                        Court name and address
                                                              Case title
                Street                                                                                  Name




                                                              Case number                               Street

                City                 State       ZIP Code



                Country                                       Date of order or assignment               City                           State           ZIP Code



                                                                                                        Country




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 5
                                 Case 19-11743-KG             Doc 181          Filed 09/06/19        Page 16 of 211
Debtor:    Perkins & Marie Callender's, LLC                                                     Case number (if known):   19-11743

           Name


 Part 4:       Certain Gifts and Charitable Contributions
 9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
      of the gifts to that recipient is less than $1,000

           None

                                                              Description of the gifts or
               Recipient’s name and address                                                      Dates given                 Value
                                                              contributions
           9.1 See SOFA 9 Attachment                                                                                         $
               Creditor's Name


               Street




               City                   State        ZIP Code


               Country

                  Recipient’s relationship to debtor




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 6
                             Case 19-11743-KG                 Doc 181          Filed 09/06/19               Page 17 of 211
Debtor:    Perkins & Marie Callender's, LLC                                                            Case number (if known):   19-11743

           Name


 Part 5:       Certain Losses
 10.      All losses from fire, theft, or other casualty within 1 year before filing this case.
             None

                                                              Amount of payments received
                                                              for the loss
                                                              If you have received payments to
                                                              cover the loss, for example, from
                                                              insurance, government
               Description of the property lost and how the
                                                              compensation, or tort liability, list   Date of loss                       Value of property lost
               loss occurred
                                                              the total received.
                                                              List unpaid claims on Official
                                                              Form 106A/B (Schedule A/B:
                                                              Assets ±Real and Personal
                                                              Property).
          10.1 See SOFA 10 Attachment                                                                                                $




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            Page 7
                              Case 19-11743-KG                   Doc 181         Filed 09/06/19            Page 18 of 211
Debtor:     Perkins & Marie Callender's, LLC                                                          Case number (if known):   19-11743

           Name


  Part 6:       Certain Payments or Transfers

   11.      Payments related to bankruptcy

           List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
           of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
           relief, or filing a bankruptcy case.
              None

                    Who was paid or who received the transfer?     If not money, describe any property transferred    Dates             Total amount or value

              11.1 See SOFA 11 Attachment                                                                                                  $


                    Address


                    Street




                    City                  State      ZIP Code



                    Country

                    Email or website address



                    Who made the payment, if not debtor?




  12. Self-settled trusts of which the debtor is a beneficiary

          List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this
          case to a self-settled trust or similar device.
          Do not include transfers already listed on this statement.
          5 None

                                                                                                            Dates transfers
                   Name of trust or device                       Describe any property transferred                                  Total amount or value
                                                                                                            were made
            12.1                                                                                                                    $


                   Trustee




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        Page 8
                                Case 19-11743-KG              Doc 181          Filed 09/06/19             Page 19 of 211
Debtor:     Perkins & Marie Callender's, LLC                                                        Case number (if known):   19-11743

           Name

  13. Transfers not already listed on this statement

          List any transfers of money or other property - by sale, trade, or any other means - made by the debtor or a person acting on behalf of the debtor
          within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial
          affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


             None

                                                                 Description of property transferred or
                  Who received transfer?                                                                   Date transfer was
                                                                 payments received or debts paid in                               Total amount or value
                                                                                                           made
                                                                 exchange
                                                                 Gainesville, FL (Store #1131)
                                                                 Furniture & Fixtures;
            13.1 Hamad Mazhir                                     Food                                     8/26/2018              $                726,220.00
                                                                 Inventory;
                                                                  Smallware
                  Address
                  6825 W. Newberry Road
                  Street



                  Gainesville          FL          32605
                  City                 State       ZIP Code



                  Country
                  Relationship to Debtor

                  Franchisee

                                                                 Mt Dora, FL (Store #1218) Furniture &
                                                                 Fixtures; Food Inventory;
            13.2 Hamad Mazhir                                    Smallware                                 8/26/2018              $                773,780.00

                  Address
                  6825 W. Newberry Road
                  Street



                  Gainesville          FL          32605
                  City                 State       ZIP Code



                  Country
                  Relationship to Debtor

                  Franchisee

                                                                 Mankato, MN (Store #1024) Furniture &
                                                                 Fixtures;
                                                                 Food Inventory;
            13.3 KRMM Hospitality, LLC                           Smallware                                 7/1/2018               $                763,198.00

                  Address
                  2173 230th Ave
                  Street



                  Milford              IA          51351
                  City                 State       ZIP Code



                  Country
                  Relationship to Debtor

                  Franchisee




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    Page 9
                              Case 19-11743-KG              Doc 181        Filed 09/06/19             Page 20 of 211
Debtor:   Perkins & Marie Callender's, LLC                                                     Case number (if known):   19-11743

          Name
                                                              Mankato, MN (Store #1276) Furniture &
                                                              Fixtures;
                                                              Food Inventory;
          13.4 KRMM Hospitality, LLC                          Smallware                               7/1/2018               $       826,802.00

                 Address
                 2173 230th Ave
                 Street



                 Milford             IA          51351
                 City                State       ZIP Code



                 Country
                 Relationship to Debtor

                 Franchisee




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 10
                              Case 19-11743-KG                Doc 181         Filed 09/06/19             Page 21 of 211
Debtor:     Perkins & Marie Callender's, LLC                                                      Case number (if known):   19-11743

           Name


  Part 7:      Previous Locations
   14.     Previous addresses

           List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
              Does not apply
                  Address                                                           Dates of occupancy

          14.1 See SOFA 14 Attachment                                                From                                   To
               Street




               City                       State               ZIP Code


               Country




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 11
                                   Case 19-11743-KG              Doc 181            Filed 09/06/19             Page 22 of 211
Debtor:     Perkins & Marie Callender's, LLC                                                              Case number (if known):   19-11743

            Name


  Part 8:          Health Care Bankruptcies
  15. Health Care bankruptcies

       Is the debtor primarily engaged in offering services and facilities for:
       — diagnosing or treating injury, deformity, or disease, or
       — providing any surgical, psychiatric, drug treatment, or obstetric care?
       5 No. Go to Part 9.

             Yes. Fill in the information below.

                                                                                                                                    If debtor provides meals and
                   Facility Name and Address                  Nature of the business operation, including type of services
                                                                                                                                    housing, number of patients in
                                                              the debtor provides
                                                                                                                                    debtor’s care
            15.1
                   Facility Name




                                                              Location where patient records are maintained (if different from
                                                              facility address). If electronic, identify any service provider.
                                                                                                                                    How are records kept?
                   Street                                                                                                           Check all that apply:
                                                                                                                                        Electronically

                                                                                                                                        Paper
                   City              State         ZIP Code



                   Country




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                              Page 12
                             Case 19-11743-KG                 Doc 181          Filed 09/06/19          Page 23 of 211
Debtor:    Perkins & Marie Callender's, LLC                                                       Case number (if known):   19-11743

           Name


 Part 9:      Personally Identifiable Information

    16. Does the debtor collect and retain personally identifiable information of customers?

             No.

          5 Yes. State the nature of the information collected and retained.     Full Name, Home Address, DOB

                    Does the debtor have a privacy policy about that information?

                       No

                    5 Yes


 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
     pension or profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.

      5Yes. Does the debtor serve as plan administrator?

             5No. Go to Part 10.

              Yes. Fill in below:

                            Name of plan                                                Employer identification number of the plan

                     17.1   Perkins & Marie Callender's LLC Retirement Savings Plan     EIN: XX-XXXXXXX

                            Has the plan been terminated?
                            5 No
                               Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 13
                                   Case 19-11743-KG                 Doc 181          Filed 09/06/19               Page 24 of 211
Debtor:    Perkins & Marie Callender's, LLC                                                                 Case number (if known):   19-11743

          Name


 Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
 18. Closed financial accounts

      Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed,
      sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
      cooperatives, associations, and other financial institutions.

            None


                                                                                                                      Date account was
                                                                        Last 4 digits of                                                   Last balance before closing or
                 Financial institution name and address                                         Type of account       closed, sold, moved,
                                                                        account number                                                     transfer
                                                                                                                      or transferred


          18.1 See SOFA 18 Attachment                                   XXXX-                   Checking                                      $
                 Name
                                                                                                Savings

                                                                                                Money market
                 Street
                                                                                                Brokerage

                                                                                                Other


                 City                State            ZIP Code



                 Country



   19.    Safe deposit boxes

          List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
          filing this case.
              None


                                                                                Names of anyone with access                                       Does debtor still
                        Depository institution name and address                                                    Description of the contents
                                                                                to it                                                             have it?


                                                                                                                   Lockbox CPT57240C
                                                                                                                   contains                          No
               19.1 Bank of Montreal                                            George Andrew Whiteley             checks to be deposited
                          Name                                                                                     into a Canadian account.
                        PO Box 57240                                                                                                              5 Yes
                          Street

                        Station A

                        Toronto               ON                 M5W 5M5        Address
                          City                State              ZIP Code       625 Wilburn Road, Michigan
                                                                                City MS 38647
                        Canada
                        Country


                                                                                                                   Lockbox CPT57240C
                                                                                                                   contains                          No
               19.2 Bank of Montreal                                            Jeffrey Warne                      checks to be deposited
                          Name                                                                                     into a Canadian account.
                        PO Box 57240                                                                                                              5 Yes
                          Street

                        Station A

                        Toronto               ON                 M5W 5M5        Address
                          City                State              ZIP Code       713 Westview Ave, Nashville
                                                                                TN 37205
                        Canada
                        Country




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           Page 14
                                  Case 19-11743-KG                Doc 181            Filed 09/06/19               Page 25 of 211
Debtor:   Perkins & Marie Callender's, LLC                                                                   Case number (if known):   19-11743

          Name
                                                                                                                    Lockbox CPT57240C
                                                                                                                    contains                           No
              19.3 Bank of Montreal                                             Paul Schifani                       checks to be deposited
                        Name                                                                                        into a Canadian account.
                        PO Box 57240                                                                                                                5 Yes
                        Street

                        Station A

                        Toronto                ON             M5W 5M5           Address
                        City                   State          ZIP Code          5237 Cosgrove Cove,
                                                                                Memphis
                                                                                TN 38117
                        Canada
                        Country



  20. Off-premises storage

      List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
      building in which the debtor does business.

           None


                                                                                                                                                  Does debtor still
                 Facility name and address                               Names of anyone with access to it         Description of the contents
                                                                                                                                                  have it?



          20.1 See SOFA 20 Attachment                                                                                                               No
                 Name

                                                                                                                                                    Yes
                 Street




                                                                         Address
                 City                  State           ZIP Code



                 Country




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             Page 15
                            Case 19-11743-KG                Doc 181         Filed 09/06/19            Page 26 of 211
Debtor:   Perkins & Marie Callender's, LLC                                                       Case number (if known):   19-11743

          Name


 Part 11:        Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
      List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
      trust. Do not list leased or rented property.
      5 None

                 Owner’s name and address                Location of the property        Description of the property            Value

          21.1                                                                                                              $
                 Name


                 Street




                 City            State       ZIP Code



                 Country




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  Page 16
                                Case 19-11743-KG                Doc 181             Filed 09/06/19              Page 27 of 211
Debtor:     Perkins & Marie Callender's, LLC                                                               Case number (if known):   19-11743

           Name


  Part 12:        Details About Environmental Information
  For the purpose of Part 12, the following definitions apply:
  
          Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
          regardless of the medium affected (air, land, water, or any other medium).
  
          Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
          formerly owned, operated, or utilized.
  
          Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
          or a similarly harmful substance.
  Report all notices, releases, and proceedings known, regardless of when they occurred.

  22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

       5 No

             Yes. Provide details below.

                   Case title                        Court or agency name and address                       Nature of the case                  Status of case

           22.1                                                                                                                                     Pending
                                                     Name
                                                                                                                                                    On appeal
                                                                                                                                                    Concluded
                                                     Street



                  Case Number


                                                     City                State           ZIP Code



                                                     Country


 23.      Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of
          an environmental law?

          5 No

             Yes. Provide details below.

                                                               Governmental unit name and
                  Site name and address                                                                        Environmental law, if known       Date of notice
                                                               address
           23.1
                  Name                                         Name


                  Street                                       Street




                  City             State           ZIP Code    City              State          ZIP Code



                  Country                                      Country




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           Page 17
                              Case 19-11743-KG                   Doc 181          Filed 09/06/19        Page 28 of 211
Debtor:    Perkins & Marie Callender's, LLC                                                        Case number (if known):   19-11743

           Name

  24.     Has the debtor notified any governmental unit of any release of hazardous material?

             No

          5 Yes. Provide details below.

                  Site name and address                   Governmental unit name and address        Environmental law, if known         Date of notice

                Evapco Condenser, Operated as a Part
           24.1 of the Foxtail Business                   Nuclear Regulatory Commission (“NRC”)     n.a.                                5/13/2019
                  Name                                    Name

                  6880 Fairfield Business Center Dr.      11555 Rockville Pike
                  Street                                  Street




                                                                                        20852-
                  Fairfield     OH             45014      Rockville       MD            2738
                  City          State          ZIP Code   City            State         ZIP Code



                  Country                                 Country




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   Page 18
                              Case 19-11743-KG                    Doc 181         Filed 09/06/19             Page 29 of 211
Debtor:    Perkins & Marie Callender's, LLC                                                             Case number (if known):   19-11743

           Name


  Part 13:       Details About the Debtor’s Business or Connections to Any Business
  25. Other businesses in which the debtor has or has had an interest
       List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
       case.Include this information even if already listed in the Schedules.
          5 None
                                                                                                           Employer Identification number
                  Business name and address                       Describe the nature of the business
                                                                                                           Do not include Social Security number or ITIN.
          25.1                                                                                             EIN:
                 Name
                                                                                                           Dates business existed
                                                                                                           From                         To
                 Street




                 City                State             ZIP Code



                 Country



 26. Books, records, and financial statements

      26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

             None

                  Name and Address                                                       Dates of service

          26a.1 Karen Larson-Young, Chief Financial Officer                              From   July 1987                         To August 2017
                  Name
                  6075 Poplar Ave, Suite 800
                  Street




                  Memphis                      TN                      38119-4717
                  City                         State                   ZIP Code


                  Country

          26a.2 Marcus Hewitt, Sr Vice President, Finance                                From   March 2016                        To Present
                  Name
                  6075 Poplar Ave, Suite 800
                  Street




                  Memphis                      TN                      38119-4717
                  City                         State                   ZIP Code


                  Country

          26a.3 Angela Whitlock, VP of Finance                                           From   September 2017                    To Present
                  Name
                  6075 Poplar Ave, Suite 800
                  Street




                  Memphis                      TN                      38119-4717
                  City                         State                   ZIP Code


                  Country




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         Page 19
                                Case 19-11743-KG              Doc 181            Filed 09/06/19          Page 30 of 211
Debtor:    Perkins & Marie Callender's, LLC                                                         Case number (if known):        19-11743

          Name

      List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
 26b. statement within 2 years before filing this case.

          5 None
                    Name and Address                                                Dates of service

           26b.1                                                                    From                                      To
                    Name



                    Street




                    City                      State          ZIP Code


                    Country




  26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
          5 None

                                                                                                         If any books of account and records are
                  Name and address
                                                                                                         unavailable, explain why

          26c.1
                  Name



                  Street




                  City                                           State             ZIP Code



                  Country




  26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
       statement within 2 years before filing this case.

           5 None

                         Name and address

            26d.1
                     Name



                     Street




                     City                                                State           ZIP Code



                     Country




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  Page 20
                              Case 19-11743-KG                Doc 181        Filed 09/06/19               Page 31 of 211
Debtor:    Perkins & Marie Callender's, LLC                                                          Case number (if known):   19-11743

           Name

 27. Inventories

      Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No

       5 Yes. Give the details about the two most recent inventories.

                                                                                         Date of          The dollar amount and basis (cost, market, or
                  Name of the person who supervised the taking of the inventory
                                                                                         Inventory        other basis) of each inventory
                  See SOFA 27 Attachment                                                                  $


                  Name and address of the person who has possession of inventory
                  records
          27.1
                  Name



                  Street




                  City                State                   ZIP Code



                  Country



 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
     people in control of the debtor at the time of the filing of this case.

                  Name                              Address                                          Position and Nature of any           % of interest, if any
                                                                                                     interest
          28.1 See SOFA 28 Attachment


 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members
     in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

             No

          5 Yes. Identify below.

                                                                                           Position and Nature of          Period during which position or
                 Name                         Address
                                                                                           any interest                    interest was held
                                              6075 Poplar Ave., Suite 800, Memphis, TN                                     From                To
          29.1 Wade Breaux                    38119                                        Chief Marketing Officer                1/1/2015          12/20/2018




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         Page 21
                               Case 19-11743-KG                Doc 181          Filed 09/06/19            Page 32 of 211
Debtor:     Perkins & Marie Callender's, LLC                                                         Case number (if known):     19-11743

           Name

  30. Payments, distributions, or withdrawals credited or given to insiders
          Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
          bonuses, loans,credits on loans, stock redemptions, and options exercised?
              No
          5 Yes. Identify below.

                                                                       Amount of money
                    Name and address of recipient                      or description and    Dates                             Reason for providing the value
                                                                       value of property

            30.1 See SOFA 4
                    Name


                    Street




                    City                     State       ZIP Code


                    Country

                    Relationship to debtor



  31.     Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

          5 No

             Yes. Identify below.

                  Name of the parent corporation                                   Employer Identification number of the parent corporation

           31.1                                                                   EIN:


   32.     Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           5 No

              Yes. Identify below.

                     Name of the pension fund                                   Employer Identification number of the pension fund

             32.1                                                               EIN:




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        Page 22
Part 14:                  Case
              Signature and       19-11743-KG
                            Declaration                            Doc 181         Filed 09/06/19              Page 33 of 211

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.

18 U.S.C.§§ 152, 1341, 1519, and 3571.


I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


I declare under penalty of perjury that the foregoing is true and correct.



Executed on       09/06/2019
                    MM / DD / YYYY




      / s / Marcus Hewitt
                                                                                     Printed name Marcus Hewitt

     Signature of individual signing on behalf of the debtor


     Position or relationship to debtor   Senior Vice President of Finance


Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?

        No

5       Yes
                                                Case 19-11743-KG             Doc 181    Filed 09/06/19       Page 34 of 211

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                            SOFA 3 Attachment
                                                Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                        Reason for payment or transfer
                                                                                                                                                        (e.g. Secured debt, Unsecured loan
                                                                                                                                    Total amount or     repayments, Suppliers or vendors,
Creditor's name             Address 1           Address 2         City                 State       Zip             Date             value               Services, or Other)
                            Attn: Delbert       3926 Foxglove
11801 73rd Avenue N., LLC   Johnson             Avenue North      Brooklyn Park        MN          55443           5/31/2019               $11,558.41 Lease Payment
                            Attn: Delbert       3926 Foxglove
11801 73rd Avenue N., LLC   Johnson             Avenue North      Brooklyn Park        MN          55443           7/23/2019               $11,558.41 Lease Payment
                            2593 Eagle Valley
1365 South Robert Street    Drive                                 Woodbury             MN          55125           5/31/2019               $12,000.00 Lease Payment
                            2593 Eagle Valley
1365 South Robert Street    Drive                                 Woodbury             MN          55125           7/3/2019                $12,000.00 Lease Payment
7520 University LLC         705 Valley Way                        Hopkins              MN          55305-4836      5/31/2019                $6,250.00 Lease Payment
7520 University LLC         705 Valley Way                        Hopkins              MN          55305-4836      7/1/2019                 $6,250.00 Lease Payment
                            14609 Aeries Way
A Advanced Cleaners         Drive                                 Ft Myers             FL          33912           5/8/2019                 $1,208.78 Suppliers or Vendors
                            14609 Aeries Way
A Advanced Cleaners         Drive                                 Ft Myers             FL          33912           5/15/2019                $4,557.66 Suppliers or Vendors
                            14609 Aeries Way
A Advanced Cleaners         Drive                                 Ft Myers             FL          33912           6/5/2019                   $643.78 Suppliers or Vendors
                            14609 Aeries Way
A Advanced Cleaners         Drive                                 Ft Myers             FL          33912           6/12/2019                $5,431.54 Suppliers or Vendors
                            4776 Collections
AB Mauri Food Inc           Center Drive                          Chicago              IL          60693           6/14/2019               $16,000.00 Suppliers or Vendors
                            12400 Collections
Accountemps Inc             Center Drive                          Chicago              IL          60693           5/10/2019                $4,480.91 Services
                            12400 Collections
Accountemps Inc             Center Drive                          Chicago              IL          60693           5/22/2019                $2,208.86 Services
                            12400 Collections
Accountemps Inc             Center Drive                          Chicago              IL          60693           5/22/2019                  $909.51 Services
                            12400 Collections
Accountemps Inc             Center Drive                          Chicago              IL          60693           6/7/2019                 $3,519.13 Services
                            12400 Collections
Accountemps Inc             Center Drive                          Chicago              IL          60693           6/14/2019                  $909.51 Services
                            12400 Collections
Accountemps Inc             Center Drive                          Chicago              IL          60693           6/28/2019                $7,571.86 Services
                            12400 Collections
Accountemps Inc             Center Drive                          Chicago              IL          60693           7/19/2019                $3,271.03 Services
                            12400 Collections
Accountemps Inc             Center Drive                          Chicago              IL          60693           8/1/2019                 $9,633.73   Services
Accutemp Products, Inc.     PO Box 10090                          Fort Wayne           IN          46850           5/22/2019                $5,725.38   Suppliers or Vendors
Accutemp Products, Inc.     PO Box 10090                          Fort Wayne           IN          46850           7/3/2019                 $5,719.64   Suppliers or Vendors
Ace USA                     Dept Ch 10123                         Palatine             IL          60055-0123      5/10/2019               $38,200.22   Insurance



                                                                                  Page 1 of 153
                                               Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 35 of 211

                                                                In re: Perkins & Marie Callender's, LLC
                                                                           Case No. 19-11743
                                                                           SOFA 3 Attachment
                                               Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                        Reason for payment or transfer
                                                                                                                                                        (e.g. Secured debt, Unsecured loan
                                                                                                                                   Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1         Address 2         City                 State       Zip             Date             value                Services, or Other)
Ace USA                      Dept Ch 10123                       Palatine             IL          60055-0123      5/17/2019               $202,456.57   Insurance
Ace USA                      Dept Ch 10123                       Palatine             IL          60055-0123      5/29/2019                $53,080.86   Insurance
Ace USA                      Dept Ch 10123                       Palatine             IL          60055-0123      6/5/2019                $191,589.52   Insurance
Ace USA                      Dept Ch 10123                       Palatine             IL          60055-0123      6/7/2019                 $47,985.43   Insurance
Ace USA                      Dept Ch 10123                       Palatine             IL          60055-0123      6/14/2019                $89,343.91   Insurance
Ace USA                      Dept Ch 10123                       Palatine             IL          60055-0123      6/21/2019                $44,677.09   Insurance
Ace USA                      Dept Ch 10123                       Palatine             IL          60055-0123      6/28/2019               $163,355.00   Insurance
Ace USA                      Dept Ch 10123                       Palatine             IL          60055-0123      6/28/2019                $24,819.31   Insurance
Ace USA                      Dept Ch 10123                       Palatine             IL          60055-0123      7/12/2019                $52,065.85   Insurance
Ace USA                      Dept Ch 10123                       Palatine             IL          60055-0123      7/16/2019                $45,349.27   Insurance
Ace USA                      Dept Ch 10123                       Palatine             IL          60055-0123      7/19/2019               $103,404.76   Insurance
Ace USA                      Dept Ch 10123                       Palatine             IL          60055-0123      7/25/2019                $74,712.33   Insurance
Acosta Memphis - Foodservi   PO Box 281996                       Atlanta              GA          30384           5/14/2019                 $6,341.75   Suppliers or Vendors
Acosta Memphis - Foodservi   PO Box 281996                       Atlanta              GA          30384           6/11/2019                 $4,721.30   Suppliers or Vendors
Acosta Memphis - Foodservi   PO Box 281996                       Atlanta              GA          30384           7/12/2019                 $6,121.21   Suppliers or Vendors
Actually Clean               PO Box 11212                        Cedar Rapids         IA          52410           5/22/2019                   $403.20   Suppliers or Vendors
Actually Clean               PO Box 11212                        Cedar Rapids         IA          52410           5/29/2019                   $684.45   Suppliers or Vendors
Actually Clean               PO Box 11212                        Cedar Rapids         IA          52410           6/5/2019                    $802.80   Suppliers or Vendors
Actually Clean               PO Box 11212                        Cedar Rapids         IA          52410           6/12/2019                   $201.60   Suppliers or Vendors
Actually Clean               PO Box 11212                        Cedar Rapids         IA          52410           6/14/2019                   $980.00   Suppliers or Vendors
Actually Clean               PO Box 11212                        Cedar Rapids         IA          52410           6/19/2019                 $2,720.70   Suppliers or Vendors
Actually Clean               PO Box 11212                        Cedar Rapids         IA          52410           7/3/2019                  $1,467.20   Suppliers or Vendors
ADP Inc                      PO Box 842875                       Boston               MA          02284-2875      5/29/2019                 $4,408.82   Services
ADP Inc                      PO Box 842875                       Boston               MA          02284-2875      7/25/2019                 $5,485.56   Services
ADP Instant Funding          Via Ach                             Memphis              TN          95822-2513      5/29/2019                 $8,045.94   Services
ADP Instant Funding          Via Ach                             Memphis              TN          95822-2513      6/12/2019                $12,542.26   Services
ADP Instant Funding          Via Ach                             Memphis              TN          95822-2513      7/19/2019                $19,566.79   Services
                             W7527
                             Koshkonong Lake
Adrian Food Consulting, In   Rd                                  Fort Atkinson        WI          53538           5/24/2019                 $9,366.00 Services
                             W7527
                             Koshkonong Lake
Adrian Food Consulting, In   Rd                                  Fort Atkinson        WI          53538           6/5/2019                  $9,366.00 Services
                             W7527
                             Koshkonong Lake
Adrian Food Consulting, In   Rd                                  Fort Atkinson        WI          53538           7/31/2019                 $9,366.00 Services

AFCO                         Dept 0809         PO Box 120809 Dallas                   TX          75312-0809      5/8/2019                $33,107.91 Insurance




                                                                                 Page 2 of 153
                                                 Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 36 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                         Reason for payment or transfer
                                                                                                                                                         (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2         City                 State       Zip             Date             value               Services, or Other)

AFCO                         Dept 0809           PO Box 120809 Dallas                   TX          75312-0809      5/8/2019                $55,596.90 Insurance

AFCO                         Dept 0809           PO Box 120809 Dallas                   TX          75312-0809      6/5/2019                $33,107.91 Insurance

AFCO                         Dept 0809           PO Box 120809 Dallas                   TX          75312-0809      6/5/2019                $55,596.90 Insurance

AFCO                         Dept 0809           PO Box 120809 Dallas                   TX          75312-0809      6/28/2019               $33,107.91 Insurance

AFCO                         Dept 0809           PO Box 120809 Dallas                   TX          75312-0809      6/28/2019               $55,596.90   Insurance
Airgas Inc                   PO Box 802576                     Chicago                  IL          60680-2576      5/8/2019                $16,374.00   Suppliers or Vendors
Airgas Inc                   PO Box 802576                     Chicago                  IL          60680-2576      5/15/2019                $6,497.90   Suppliers or Vendors
Airgas Inc                   PO Box 802576                     Chicago                  IL          60680-2576      5/17/2019                   $30.46   Suppliers or Vendors
Airgas Inc                   PO Box 802576                     Chicago                  IL          60680-2576      5/24/2019               $12,181.58   Suppliers or Vendors
Airgas Inc                   PO Box 802576                     Chicago                  IL          60680-2576      5/29/2019                $3,516.83   Suppliers or Vendors
Airgas Inc                   PO Box 802576                     Chicago                  IL          60680-2576      6/5/2019                 $3,332.31   Suppliers or Vendors
Airgas Inc                   PO Box 802576                     Chicago                  IL          60680-2576      6/7/2019                   $986.61   Suppliers or Vendors
Airgas Inc                   PO Box 802576                     Chicago                  IL          60680-2576      6/14/2019                $8,133.31   Suppliers or Vendors
Airgas Inc                   PO Box 802576                     Chicago                  IL          60680-2576      7/3/2019                $12,489.62   Suppliers or Vendors
Airgas Inc                   PO Box 802576                     Chicago                  IL          60680-2576      7/19/2019                $3,285.06   Suppliers or Vendors
Airgas Inc                   PO Box 802576                     Chicago                  IL          60680-2576      7/31/2019               $10,124.23   Suppliers or Vendors
                             Alan R. Kittelman   2001 Marylyn
Alan R. Kittelman            Revocable           Cir.          Petaluma                 CA          94954           5/31/2019               $16,417.02 Lease Payment
                             Alan R. Kittelman   2001 Marylyn
Alan R. Kittelman            Revocable           Cir.          Petaluma                 CA          94954           7/23/2019               $16,417.02   Lease Payment
All Seasons Sales & Market   PO Box 653                        Trexlertown              PA          18087           6/14/2019               $15,285.42   Suppliers or Vendors
All Seasons Sales & Market   PO Box 653                        Trexlertown              PA          18087           7/19/2019               $59,219.00   Suppliers or Vendors
American Choice Apparel      618 Anderson Dr                   Romeoville               IL          60446           5/8/2019                 $1,958.35   Suppliers or Vendors
American Choice Apparel      618 Anderson Dr                   Romeoville               IL          60446           5/10/2019                  $166.92   Suppliers or Vendors
American Choice Apparel      618 Anderson Dr                   Romeoville               IL          60446           5/15/2019                  $962.29   Suppliers or Vendors
American Choice Apparel      618 Anderson Dr                   Romeoville               IL          60446           5/17/2019                  $459.70   Suppliers or Vendors
American Choice Apparel      618 Anderson Dr                   Romeoville               IL          60446           5/22/2019                $2,110.78   Suppliers or Vendors
American Choice Apparel      618 Anderson Dr                   Romeoville               IL          60446           5/24/2019                  $324.20   Suppliers or Vendors
American Choice Apparel      618 Anderson Dr                   Romeoville               IL          60446           5/29/2019                $2,198.63   Suppliers or Vendors
American Choice Apparel      618 Anderson Dr                   Romeoville               IL          60446           5/31/2019                  $572.33   Suppliers or Vendors
American Choice Apparel      618 Anderson Dr                   Romeoville               IL          60446           6/5/2019                 $1,343.12   Suppliers or Vendors
American Choice Apparel      618 Anderson Dr                   Romeoville               IL          60446           6/7/2019                 $1,266.03   Suppliers or Vendors
American Choice Apparel      618 Anderson Dr                   Romeoville               IL          60446           6/12/2019                $3,264.45   Suppliers or Vendors
American Choice Apparel      618 Anderson Dr                   Romeoville               IL          60446           6/14/2019                $4,575.99   Suppliers or Vendors



                                                                                  Page 3 of 153
                                               Case 19-11743-KG            Doc 181     Filed 09/06/19       Page 37 of 211

                                                                In re: Perkins & Marie Callender's, LLC
                                                                           Case No. 19-11743
                                                                           SOFA 3 Attachment
                                               Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                        Reason for payment or transfer
                                                                                                                                                        (e.g. Secured debt, Unsecured loan
                                                                                                                                   Total amount or      repayments, Suppliers or vendors,
Creditor's name             Address 1          Address 2         City                 State       Zip             Date             value                Services, or Other)
American Choice Apparel     618 Anderson Dr                      Romeoville           IL          60446           6/19/2019                 $2,476.30   Suppliers or Vendors
American Choice Apparel     618 Anderson Dr                      Romeoville           IL          60446           7/3/2019                     $72.00   Suppliers or Vendors
Angelo Frank Grestoni       PO Box 32900                         San Jose             CA          95152-2900      5/31/2019                 $6,561.48   Lease Payment
Angelo Frank Grestoni       PO Box 32900                         San Jose             CA          95152-2900      7/8/2019                  $7,020.78   Lease Payment
Anoka County                2100 3Rd Ave                         Anoka                MN          55303           5/8/2019                    $475.84   Taxes/Licenses
Anoka County                2100 3Rd Ave                         Anoka                MN          55303           5/8/2019                 $17,254.74   Taxes/Licenses
Anoka County                2100 3Rd Ave                         Anoka                MN          55303           5/8/2019                 $14,755.17   Taxes/Licenses
                            75 Remittance
Aon Risk Services Central   Drive              Suite 1943        Chicago              IL          60675-1943      7/19/2019               $18,700.00 Insurance
                            75 Remittance
Aon Risk Services Central   Drive              Suite 1943        Chicago              IL          60675-1943      7/31/2019              $454,420.00 Insurance
                            12321 White Pine
Aries Refrigeration         Lane                                 Ft. Myers            FL          33913           5/7/2019                  $1,011.00 Suppliers or Vendors
                            12321 White Pine
Aries Refrigeration         Lane                                 Ft. Myers            FL          33913           5/8/2019                  $1,518.02 Suppliers or Vendors
                            12321 White Pine
Aries Refrigeration         Lane                                 Ft. Myers            FL          33913           5/10/2019                 $1,527.50 Suppliers or Vendors
                            12321 White Pine
Aries Refrigeration         Lane                                 Ft. Myers            FL          33913           5/15/2019                  $512.98 Suppliers or Vendors
                            12321 White Pine
Aries Refrigeration         Lane                                 Ft. Myers            FL          33913           5/17/2019                  $328.43 Suppliers or Vendors
                            12321 White Pine
Aries Refrigeration         Lane                                 Ft. Myers            FL          33913           5/22/2019                  $210.00 Suppliers or Vendors
                            12321 White Pine
Aries Refrigeration         Lane                                 Ft. Myers            FL          33913           5/24/2019                 $2,392.87 Suppliers or Vendors
                            12321 White Pine
Aries Refrigeration         Lane                                 Ft. Myers            FL          33913           5/29/2019                  $919.70 Suppliers or Vendors
                            12321 White Pine
Aries Refrigeration         Lane                                 Ft. Myers            FL          33913           5/31/2019                  $245.00 Suppliers or Vendors
                            12321 White Pine
Aries Refrigeration         Lane                                 Ft. Myers            FL          33913           6/5/2019                  $2,649.62 Suppliers or Vendors
                            12321 White Pine
Aries Refrigeration         Lane                                 Ft. Myers            FL          33913           6/7/2019                    $80.66 Suppliers or Vendors
                            12321 White Pine
Aries Refrigeration         Lane                                 Ft. Myers            FL          33913           6/12/2019                 $1,876.64 Suppliers or Vendors
                            12321 White Pine
Aries Refrigeration         Lane                                 Ft. Myers            FL          33913           6/14/2019                  $350.00 Suppliers or Vendors
                            12321 White Pine
Aries Refrigeration         Lane                                 Ft. Myers            FL          33913           6/19/2019                 $2,268.50 Suppliers or Vendors



                                                                                Page 4 of 153
                                                Case 19-11743-KG            Doc 181     Filed 09/06/19       Page 38 of 211

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                            SOFA 3 Attachment
                                                Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                        Reason for payment or transfer
                                                                                                                                                        (e.g. Secured debt, Unsecured loan
                                                                                                                                    Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1          Address 2         City                 State       Zip             Date             value               Services, or Other)
                             12321 White Pine
Aries Refrigeration          Lane                                 Ft. Myers            FL          33913           7/3/2019                 $7,248.54 Suppliers or Vendors
                             12321 White Pine
Aries Refrigeration          Lane                                 Ft. Myers            FL          33913           7/31/2019               $19,504.17 Suppliers or Vendors
                             C/O Catherine      2525 E. Slate
Arjons Interest, LLC         Shifflet           Lane              St George            UT          84790           5/31/2019                $3,593.36 Lease Payment
                             C/O Catherine      2525 E. Slate
Arjons Interest, LLC         Shifflet           Lane              St George            UT          84790           7/1/2019                 $3,593.36   Lease Payment
Ashberry Water Conditionin   2405 E 4Th Ave                       Tampa                FL          33605           5/8/2019                   $416.10   Suppliers or Vendors
Ashberry Water Conditionin   2405 E 4Th Ave                       Tampa                FL          33605           5/15/2019                $2,541.90   Suppliers or Vendors
Ashberry Water Conditionin   2405 E 4Th Ave                       Tampa                FL          33605           5/22/2019                  $522.62   Suppliers or Vendors
Ashberry Water Conditionin   2405 E 4Th Ave                       Tampa                FL          33605           5/24/2019                   $40.50   Suppliers or Vendors
Ashberry Water Conditionin   2405 E 4Th Ave                       Tampa                FL          33605           5/29/2019                  $480.54   Suppliers or Vendors
Ashberry Water Conditionin   2405 E 4Th Ave                       Tampa                FL          33605           5/31/2019                   $73.51   Suppliers or Vendors
Ashberry Water Conditionin   2405 E 4Th Ave                       Tampa                FL          33605           6/5/2019                   $392.70   Suppliers or Vendors
Ashberry Water Conditionin   2405 E 4Th Ave                       Tampa                FL          33605           6/7/2019                    $97.65   Suppliers or Vendors
Ashberry Water Conditionin   2405 E 4Th Ave                       Tampa                FL          33605           6/12/2019                $3,029.15   Suppliers or Vendors
Ashberry Water Conditionin   2405 E 4Th Ave                       Tampa                FL          33605           6/14/2019                   $87.90   Suppliers or Vendors
Ashberry Water Conditionin   2405 E 4Th Ave                       Tampa                FL          33605           6/19/2019                  $901.75   Suppliers or Vendors
Ashberry Water Conditionin   2405 E 4Th Ave                       Tampa                FL          33605           7/3/2019                   $192.60   Suppliers or Vendors
Ashberry Water Conditionin   2405 E 4Th Ave                       Tampa                FL          33605           7/19/2019                $4,429.92   Suppliers or Vendors
                             5215 Edina
Aurora Investments, LLC      Industrial Blvd.                     Edina                MN          55639           5/29/2019                $9,779.33 Lease Payment
                             5215 Edina
Aurora Investments, LLC      Industrial Blvd.                     Edina                MN          55639           7/16/2019                $9,779.33 Lease Payment
                             75 Remittance Dr
Bakemark-Cincinnati          Ste 6105                             Chicago              IL          60675           5/24/2019                $4,362.57 Suppliers or Vendors
                             75 Remittance Dr
Bakemark-Cincinnati          Ste 6105                             Chicago              IL          60675           6/5/2019                 $2,286.00 Suppliers or Vendors
                             75 Remittance Dr
Bakemark-Cincinnati          Ste 6105                             Chicago              IL          60675           6/21/2019                  $108.57 Suppliers or Vendors
                             75 Remittance Dr
Bakemark-Cincinnati          Ste 6105                             Chicago              IL          60675           7/31/2019                $3,647.16 Suppliers or Vendors
                             Caldwell, &        165 Madison
Baker, Donelson, Bearman     Berkowitz, Pc      Ave Suite 2000    Memphis              TN          38103           7/19/2019               $42,763.89   Services
Ballas Egg Product Corp.     Dept 78914         PO Box 78000      Detroit              MI          48278           5/8/2019                $27,724.40   Suppliers or Vendors
Ballas Egg Product Corp.     Dept 78914         PO Box 78000      Detroit              MI          48278           5/10/2019                $9,062.94   Suppliers or Vendors
Ballas Egg Product Corp.     Dept 78914         PO Box 78000      Detroit              MI          48278           5/17/2019               $15,038.31   Suppliers or Vendors
Ballas Egg Product Corp.     Dept 78914         PO Box 78000      Detroit              MI          48278           5/24/2019               $18,186.18   Suppliers or Vendors



                                                                                 Page 5 of 153
                                                  Case 19-11743-KG            Doc 181     Filed 09/06/19       Page 39 of 211

                                                                   In re: Perkins & Marie Callender's, LLC
                                                                              Case No. 19-11743
                                                                              SOFA 3 Attachment
                                                  Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                           Reason for payment or transfer
                                                                                                                                                           (e.g. Secured debt, Unsecured loan
                                                                                                                                      Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1            Address 2         City                 State       Zip             Date             value                Services, or Other)
Ballas Egg Product Corp.     Dept 78914           PO Box 78000      Detroit              MI          48278           5/29/2019                $16,608.48   Suppliers or Vendors
Ballas Egg Product Corp.     Dept 78914           PO Box 78000      Detroit              MI          48278           5/31/2019                 $9,068.97   Suppliers or Vendors
Ballas Egg Product Corp.     Dept 78914           PO Box 78000      Detroit              MI          48278           6/5/2019                 $16,560.33   Suppliers or Vendors
Ballas Egg Product Corp.     Dept 78914           PO Box 78000      Detroit              MI          48278           6/7/2019                 $15,094.19   Suppliers or Vendors
Ballas Egg Product Corp.     Dept 78914           PO Box 78000      Detroit              MI          48278           6/14/2019                 $9,101.45   Suppliers or Vendors
Ballas Egg Product Corp.     Dept 78914           PO Box 78000      Detroit              MI          48278           6/19/2019                $15,052.73   Suppliers or Vendors
Ballas Egg Product Corp.     Dept 78914           PO Box 78000      Detroit              MI          48278           6/21/2019                $19,668.90   Suppliers or Vendors
Ballas Egg Product Corp.     Dept 78914           PO Box 78000      Detroit              MI          48278           7/3/2019                 $68,860.52   Suppliers or Vendors
Ballas Egg Product Corp.     Dept 78914           PO Box 78000      Detroit              MI          48278           7/12/2019                $16,683.86   Suppliers or Vendors
Ballas Egg Product Corp.     Dept 78914           PO Box 78000      Detroit              MI          48278           7/19/2019                $15,243.34   Suppliers or Vendors
                             The 1989 Dk Wright
Barbara G Wright As Truste   Family Trst          4 Eastfield Dr    Rolling Hills        CA          90274           5/29/2019               $11,666.67 Lease Payment
                             The 1989 Dk Wright
Barbara G Wright As Truste   Family Trst          4 Eastfield Dr    Rolling Hills        CA          90274           7/1/2019                $11,666.67 Lease Payment
                                                  28543 Network
Barry Callebaut U.S.A., In   PO Box #28543        Place             Chicago              IL          60673           5/8/2019                $72,677.63 Suppliers or Vendors
                                                  28543 Network
Barry Callebaut U.S.A., In   PO Box #28543        Place             Chicago              IL          60673           5/10/2019               $67,776.45 Suppliers or Vendors
                                                  28543 Network
Barry Callebaut U.S.A., In   PO Box #28543        Place             Chicago              IL          60673           5/15/2019               $69,654.66 Suppliers or Vendors
                                                  28543 Network
Barry Callebaut U.S.A., In   PO Box #28543        Place             Chicago              IL          60673           5/22/2019               $45,219.69 Suppliers or Vendors
                                                  28543 Network
Barry Callebaut U.S.A., In   PO Box #28543        Place             Chicago              IL          60673           6/14/2019               $13,076.44 Suppliers or Vendors
                                                  28543 Network
Barry Callebaut U.S.A., In   PO Box #28543        Place             Chicago              IL          60673           6/19/2019               $96,566.81 Suppliers or Vendors
                                                  28543 Network
Barry Callebaut U.S.A., In   PO Box #28543        Place             Chicago              IL          60673           6/28/2019               $72,678.33 Suppliers or Vendors
                                                  28543 Network
Barry Callebaut U.S.A., In   PO Box #28543        Place             Chicago              IL          60673           7/12/2019               $10,561.16 Suppliers or Vendors
                                                  28543 Network
Barry Callebaut U.S.A., In   PO Box #28543        Place             Chicago              IL          60673           7/15/2019               $67,016.45 Suppliers or Vendors
                                                  28543 Network
Barry Callebaut U.S.A., In   PO Box #28543        Place             Chicago              IL          60673           7/19/2019                 $5,249.87 Suppliers or Vendors
                                                  28543 Network
Barry Callebaut U.S.A., In   PO Box #28543        Place             Chicago              IL          60673           7/24/2019               $82,753.13 Suppliers or Vendors

                                                  49 West 37Th
Bartow Plaza, LLC            C/O Gj Realty        Street,9Th Floor New York              NY          10018           5/29/2019                 $5,917.41 Lease Payment



                                                                                    Page 6 of 153
                                                 Case 19-11743-KG            Doc 181     Filed 09/06/19       Page 40 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                         Reason for payment or transfer
                                                                                                                                                         (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2         City                 State       Zip             Date             value               Services, or Other)

                                                 49 West 37Th
Bartow Plaza, LLC            C/O Gj Realty       Street,9Th Floor New York              NY          10018           7/1/2019                 $5,917.41   Lease Payment
Batory Foods                 PO Box 75162                         Chicago               IL          60675           5/10/2019               $33,343.25   Suppliers or Vendors
Batory Foods                 PO Box 75162                         Chicago               IL          60675           5/10/2019               $37,202.50   Suppliers or Vendors
Batory Foods                 PO Box 75162                         Chicago               IL          60675           5/22/2019               $65,159.05   Suppliers or Vendors
Batory Foods                 PO Box 75162                         Chicago               IL          60675           5/24/2019               $20,155.15   Suppliers or Vendors
Batory Foods                 PO Box 75162                         Chicago               IL          60675           5/29/2019               $30,869.25   Suppliers or Vendors
Batory Foods                 PO Box 75162                         Chicago               IL          60675           5/31/2019              $111,744.04   Suppliers or Vendors
Batory Foods                 PO Box 75162                         Chicago               IL          60675           6/5/2019                $18,384.92   Suppliers or Vendors
Batory Foods                 PO Box 75162                         Chicago               IL          60675           6/7/2019                $20,529.50   Suppliers or Vendors
Batory Foods                 PO Box 75162                         Chicago               IL          60675           6/14/2019               $56,315.55   Suppliers or Vendors
Batory Foods                 PO Box 75162                         Chicago               IL          60675           6/19/2019               $19,288.75   Suppliers or Vendors
Batory Foods                 PO Box 75162                         Chicago               IL          60675           6/28/2019               $13,623.50   Suppliers or Vendors
Batory Foods                 PO Box 75162                         Chicago               IL          60675           7/3/2019                $52,284.50   Suppliers or Vendors
Batory Foods                 PO Box 75162                         Chicago               IL          60675           7/12/2019               $36,519.85   Suppliers or Vendors
Batory Foods                 PO Box 75162                         Chicago               IL          60675           7/19/2019               $17,548.25   Suppliers or Vendors
                             1390 Enclave
Baugh Supply Chain Coopera   Parkway #A1004                        Houston              TX          77077           5/14/2019                $6,215.49 Suppliers or Vendors
                             1390 Enclave
Baugh Supply Chain Coopera   Parkway #A1004                        Houston              TX          77077           6/11/2019                $4,614.29 Suppliers or Vendors
                             1390 Enclave
Baugh Supply Chain Coopera   Parkway #A1004                        Houston              TX          77077           7/12/2019                $6,052.88 Suppliers or Vendors

BDO, USA                     C/O Pnc Bank N.A. PO Box 642743       Pittsburgh           PA          15264-2743      6/19/2019               $30,892.00   Services
Benedict Refrigeration Ser   1003 Harlem St                        Altoona              WI          54720           5/15/2019                $1,264.21   Suppliers or Vendors
Benedict Refrigeration Ser   1003 Harlem St                        Altoona              WI          54720           5/22/2019                  $760.26   Suppliers or Vendors
Benedict Refrigeration Ser   1003 Harlem St                        Altoona              WI          54720           6/12/2019                  $694.28   Suppliers or Vendors
Benedict Refrigeration Ser   1003 Harlem St                        Altoona              WI          54720           6/14/2019                $6,222.63   Suppliers or Vendors
Benedict Refrigeration Ser   1003 Harlem St                        Altoona              WI          54720           6/19/2019                $3,877.84   Suppliers or Vendors
Benedict Refrigeration Ser   1003 Harlem St                        Altoona              WI          54720           7/19/2019                  $486.86   Suppliers or Vendors

Benefitfocus.Com, Inc        Department 3383     PO Box 123383 Dallas                   TX          75312-3383      6/19/2019              $108,719.91 Services
                             848 North La
Berjant T. Holdings, LLC     Cienega Blvd        Suite 207         Los Angeles          CA          90069           5/31/2019               $22,865.76 Lease Payment
                             848 North La
Berjant T. Holdings, LLC     Cienega Blvd        Suite 207         Los Angeles          CA          90069           7/1/2019                $22,865.76 Lease Payment

Bernie J Bucher Inc          224 Causeway Blvd                     Lacrosse             WI          54603           5/8/2019                   $329.35 Suppliers or Vendors



                                                                                  Page 7 of 153
                                                 Case 19-11743-KG            Doc 181     Filed 09/06/19       Page 41 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                       Reason for payment or transfer
                                                                                                                                                       (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or   repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2         City                 State       Zip             Date             value             Services, or Other)

Bernie J Bucher Inc          224 Causeway Blvd                     Lacrosse             WI          54603           5/10/2019                  $311.44 Suppliers or Vendors

Bernie J Bucher Inc          224 Causeway Blvd                     Lacrosse             WI          54603           5/15/2019                $1,004.78 Suppliers or Vendors

Bernie J Bucher Inc          224 Causeway Blvd                     Lacrosse             WI          54603           5/31/2019                $3,286.93 Suppliers or Vendors

Bernie J Bucher Inc          224 Causeway Blvd                     Lacrosse             WI          54603           6/12/2019                  $345.75 Suppliers or Vendors

Bernie J Bucher Inc          224 Causeway Blvd                     Lacrosse             WI          54603           6/14/2019                $5,386.60 Suppliers or Vendors

Bernie J Bucher Inc          224 Causeway Blvd                     Lacrosse             WI          54603           6/19/2019                  $171.50 Suppliers or Vendors
                                                 Attn: Account
                                                 Receivable
Bico Associates              PO Box 3661         Dept.             Memphis              TN          38173-3661      5/29/2019                $4,238.25 Lease Payment
                                                 Attn: Account
                                                 Receivable
Bico Associates              PO Box 3661         Dept.             Memphis              TN          38173-3661      7/1/2019                 $4,238.25 Lease Payment
                             6148 Pretty Mary
Bill Schell Enterprises In   Lane                                  Okeana               OH          45053           5/8/2019                 $2,004.00 Suppliers or Vendors
                             6148 Pretty Mary
Bill Schell Enterprises In   Lane                                  Okeana               OH          45053           6/12/2019                $1,390.00 Suppliers or Vendors
                             6148 Pretty Mary
Bill Schell Enterprises In   Lane                                  Okeana               OH          45053           6/14/2019                $1,647.89 Suppliers or Vendors
                             6148 Pretty Mary
Bill Schell Enterprises In   Lane                                  Okeana               OH          45053           6/21/2019                $1,436.00 Suppliers or Vendors
                             6148 Pretty Mary
Bill Schell Enterprises In   Lane                                  Okeana               OH          45053           7/12/2019                $3,200.00 Suppliers or Vendors
                                               17871 Disse
Bj Johns, LLC                C/O Bruce Johnson Road                Detroit Lakes        MN          56501           5/31/2019                $4,604.17 Lease Payment
                                               17871 Disse
Bj Johns, LLC                C/O Bruce Johnson Road                Detroit Lakes        MN          56501           7/11/2019                $4,604.17 Lease Payment
                             C/O Metropolitan  1839 North
Bl Perkins Moorhead Sc       Rental Corp       Lincoln Ave         Chicago              IL          60614           5/29/2019               $13,972.50 Lease Payment
                             C/O Metropolitan  1839 North
Bl Perkins Moorhead Sc       Rental Corp       Lincoln Ave         Chicago              IL          60614           6/7/2019                $13,972.50 Lease Payment
                             One Lawrence
Blackstone Group-Spring Cr   Square                                Springfiled          IL          62704           5/29/2019                $7,078.50 Lease Payment




                                                                                   Page 8 of 153
                                                 Case 19-11743-KG             Doc 181    Filed 09/06/19       Page 42 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                         Reason for payment or transfer
                                                                                                                                                         (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2         City                 State       Zip             Date             value               Services, or Other)
                             One Lawrence
Blackstone Group-Spring Cr   Square                                Springfiled          IL          62704           6/21/2019               $21,361.40 Lease Payment
                             One Lawrence
Blackstone Group-Spring Cr   Square                                Springfiled          IL          62704           7/17/2019                $7,078.50 Lease Payment
                             C/O Mary Cornell,
Blue Ribbon Sibs, LLC        Mbr                 21 Valerie Lane Mahopac                NY          10541           5/31/2019               $13,730.78 Lease Payment
                             C/O Mary Cornell,
Blue Ribbon Sibs, LLC        Mbr                 21 Valerie Lane Mahopac                NY          10541           7/1/2019                $13,730.78 Lease Payment
                             3616 South Big
Bono Burns Dist Inc          Bend Blvd                             St Louis             MO          63143           5/10/2019               $56,175.00 Suppliers or Vendors
                             3616 South Big
Bono Burns Dist Inc          Bend Blvd                             St Louis             MO          63143           5/15/2019                $6,216.00 Suppliers or Vendors
                             3616 South Big
Bono Burns Dist Inc          Bend Blvd                             St Louis             MO          63143           5/17/2019               $59,920.00 Suppliers or Vendors
                             3616 South Big
Bono Burns Dist Inc          Bend Blvd                             St Louis             MO          63143           5/24/2019               $35,763.00 Suppliers or Vendors
                             3616 South Big
Bono Burns Dist Inc          Bend Blvd                             St Louis             MO          63143           5/31/2019               $28,646.60 Suppliers or Vendors
                             3616 South Big
Bono Burns Dist Inc          Bend Blvd                             St Louis             MO          63143           6/7/2019                $29,960.00 Suppliers or Vendors
                             3616 South Big
Bono Burns Dist Inc          Bend Blvd                             St Louis             MO          63143           6/28/2019               $56,175.00 Suppliers or Vendors
                             3616 South Big
Bono Burns Dist Inc          Bend Blvd                             St Louis             MO          63143           7/3/2019               $130,931.40 Suppliers or Vendors
                             3616 South Big
Bono Burns Dist Inc          Bend Blvd                             St Louis             MO          63143           7/12/2019               $29,960.00 Suppliers or Vendors
                             3616 South Big
Bono Burns Dist Inc          Bend Blvd                             St Louis             MO          63143           7/19/2019               $29,960.00 Suppliers or Vendors
                             3616 South Big
Bono Burns Dist Inc          Bend Blvd                             St Louis             MO          63143           7/24/2019               $89,880.00 Suppliers or Vendors
                             1101 N Lake
Branded Plus Inc             Destiny Rd          Suite 120         Maitland             FL          32751           5/14/2019                $2,903.52 Suppliers or Vendors
                             1101 N Lake
Branded Plus Inc             Destiny Rd          Suite 120         Maitland             FL          32751           6/11/2019                $7,758.82 Suppliers or Vendors
                             1101 N Lake
Branded Plus Inc             Destiny Rd          Suite 120         Maitland             FL          32751           7/12/2019                $3,594.91   Suppliers or Vendors
Bridge Logistics Inc         5 Circle Freeway                      Cincinnati           OH          45246           5/17/2019                $6,709.00   Suppliers or Vendors
Bridge Logistics Inc         5 Circle Freeway                      Cincinnati           OH          45246           5/22/2019               $17,565.00   Suppliers or Vendors
Bridge Logistics Inc         5 Circle Freeway                      Cincinnati           OH          45246           5/24/2019                $3,200.00   Suppliers or Vendors



                                                                                  Page 9 of 153
                                                 Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 43 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                          Reason for payment or transfer
                                                                                                                                                          (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2         City                 State       Zip             Date             value                Services, or Other)
Bridge Logistics Inc         5 Circle Freeway                      Cincinnati           OH          45246           5/29/2019                 $1,840.00   Suppliers or Vendors
Bridge Logistics Inc         5 Circle Freeway                      Cincinnati           OH          45246           6/5/2019                  $6,390.00   Suppliers or Vendors
Bridge Logistics Inc         5 Circle Freeway                      Cincinnati           OH          45246           6/14/2019                 $7,410.00   Suppliers or Vendors
Bridge Logistics Inc         5 Circle Freeway                      Cincinnati           OH          45246           7/19/2019                $17,854.00   Suppliers or Vendors
Bureau of Workers Compensa   PO Box 89492                          Cleveland            OH          44101-6492      6/21/2019                $22,023.02   Insurance
                             4401 Pine Point
Bw Properties, LLC           Drive Nw                              Walker               MN          56484           5/29/2019               $12,604.17 Lease Payment
                             4401 Pine Point
Bw Properties, LLC           Drive Nw                              Walker               MN          56484           7/23/2019               $12,604.17 Lease Payment
                             C/O Joelle          6708 Aldo
C & S Joint Venture Ll       Mortenson Hutter    Leopold Way       Middleton            WI          53562           5/31/2019               $17,000.00 Lease Payment
                             C/O Joelle          6708 Aldo
C & S Joint Venture Ll       Mortenson Hutter    Leopold Way       Middleton            WI          53562           7/1/2019                $17,000.00    Lease Payment
Ca Fortune                   1831 Howard St. A                     Elk Grove Village    IL          60007           5/14/2019                $7,032.92    Suppliers or Vendors
Ca Fortune                   1831 Howard St. A                     Elk Grove Village    IL          60007           6/11/2019                $3,472.71    Suppliers or Vendors
Ca Fortune                   1831 Howard St. A                     Elk Grove Village    IL          60007           7/12/2019                $4,415.81    Suppliers or Vendors
                             Pancake & Waffle
Carbon's Golden Malted       Flour               PO Box 129        Concordville         PA          19331           5/8/2019                  $2,581.20 Suppliers or Vendors
                             Pancake & Waffle
Carbon's Golden Malted       Flour               PO Box 129        Concordville         PA          19331           5/10/2019                 $1,624.00 Suppliers or Vendors
                             Pancake & Waffle
Carbon's Golden Malted       Flour               PO Box 129        Concordville         PA          19331           5/15/2019                 $3,234.00 Suppliers or Vendors
                             Pancake & Waffle
Carbon's Golden Malted       Flour               PO Box 129        Concordville         PA          19331           5/17/2019                 $1,315.00 Suppliers or Vendors
                             Pancake & Waffle
Carbon's Golden Malted       Flour               PO Box 129        Concordville         PA          19331           5/22/2019                 $3,338.00 Suppliers or Vendors
                             Pancake & Waffle
Carbon's Golden Malted       Flour               PO Box 129        Concordville         PA          19331           5/24/2019                 $1,169.00 Suppliers or Vendors
                             Pancake & Waffle
Carbon's Golden Malted       Flour               PO Box 129        Concordville         PA          19331           5/29/2019                 $2,593.00 Suppliers or Vendors
                             Pancake & Waffle
Carbon's Golden Malted       Flour               PO Box 129        Concordville         PA          19331           5/31/2019                 $1,248.00 Suppliers or Vendors
                             Pancake & Waffle
Carbon's Golden Malted       Flour               PO Box 129        Concordville         PA          19331           6/5/2019                  $2,808.00 Suppliers or Vendors
                             Pancake & Waffle
Carbon's Golden Malted       Flour               PO Box 129        Concordville         PA          19331           6/7/2019                  $1,300.00 Suppliers or Vendors
                             Pancake & Waffle
Carbon's Golden Malted       Flour               PO Box 129        Concordville         PA          19331           6/12/2019                 $3,238.00 Suppliers or Vendors




                                                                                  Page 10 of 153
                                            Case 19-11743-KG            Doc 181     Filed 09/06/19       Page 44 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or     repayments, Suppliers or vendors,
Creditor's name          Address 1          Address 2         City                 State       Zip             Date             value               Services, or Other)
                         Pancake & Waffle
Carbon's Golden Malted   Flour              PO Box 129        Concordville         PA          19331           6/14/2019                $1,508.00 Suppliers or Vendors
                         Pancake & Waffle
Carbon's Golden Malted   Flour              PO Box 129        Concordville         PA          19331           6/19/2019                $4,295.00 Suppliers or Vendors
                         Pancake & Waffle
Carbon's Golden Malted   Flour              PO Box 129        Concordville         PA          19331           6/21/2019                $1,196.00 Suppliers or Vendors
                         Pancake & Waffle
Carbon's Golden Malted   Flour              PO Box 129        Concordville         PA          19331           6/28/2019                  $624.00 Suppliers or Vendors
                         Pancake & Waffle
Carbon's Golden Malted   Flour              PO Box 129        Concordville         PA          19331           7/3/2019                 $9,457.00 Suppliers or Vendors
                         Pancake & Waffle
Carbon's Golden Malted   Flour              PO Box 129        Concordville         PA          19331           7/12/2019                $4,738.00 Suppliers or Vendors
                         Pancake & Waffle
Carbon's Golden Malted   Flour              PO Box 129        Concordville         PA          19331           7/19/2019                $4,124.00 Suppliers or Vendors
                         13047 Collection
Careerbuilder, LLC       Center Drive                         Chicago              IL          60693-0130      5/29/2019               $15,250.00 Services
                         13047 Collection
Careerbuilder, LLC       Center Drive                         Chicago              IL          60693-0130      7/3/2019                $15,250.00 Services
Carrier Corporation      PO Box #93844                        Chicago              IL          60673-3844      5/29/2019                  $878.16 Suppliers or Vendors
Carrier Corporation      PO Box #93844                        Chicago              IL          60673-3844      7/12/2019               $10,888.16 Suppliers or Vendors
                         25793 Network
CBIZ                     Place                                Chicago              IL          60673-1257      5/8/2019                 $5,000.00 Services
                         25793 Network
CBIZ                     Place                                Chicago              IL          60673-1257      5/10/2019                $1,000.00 Services
                         25793 Network
CBIZ                     Place                                Chicago              IL          60673-1257      6/7/2019                 $5,000.00 Services
                         25793 Network
CBIZ                     Place                                Chicago              IL          60673-1257      6/12/2019                $1,000.00   Services
CDW    Direct, LLC       PO Box 75723                         Chicago              IL          60675-5723      5/8/2019                   $545.92   Suppliers or Vendors
CDW    Direct, LLC       PO Box 75723                         Chicago              IL          60675-5723      5/10/2019               $10,170.49   Suppliers or Vendors
CDW    Direct, LLC       PO Box 75723                         Chicago              IL          60675-5723      5/22/2019                $1,393.27   Suppliers or Vendors
CDW    Direct, LLC       PO Box 75723                         Chicago              IL          60675-5723      5/24/2019                $1,489.47   Suppliers or Vendors
CDW    Direct, LLC       PO Box 75723                         Chicago              IL          60675-5723      5/29/2019                $1,060.64   Suppliers or Vendors
CDW    Direct, LLC       PO Box 75723                         Chicago              IL          60675-5723      5/31/2019                $1,011.83   Suppliers or Vendors
CDW    Direct, LLC       PO Box 75723                         Chicago              IL          60675-5723      6/5/2019                   $318.45   Suppliers or Vendors
CDW    Direct, LLC       PO Box 75723                         Chicago              IL          60675-5723      6/12/2019                   $55.79   Suppliers or Vendors
CDW    Direct, LLC       PO Box 75723                         Chicago              IL          60675-5723      6/19/2019                $1,116.54   Suppliers or Vendors
CDW    Direct, LLC       PO Box 75723                         Chicago              IL          60675-5723      7/3/2019                   $452.06   Suppliers or Vendors
CDW    Direct, LLC       PO Box 75723                         Chicago              IL          60675-5723      7/19/2019                $3,928.81   Suppliers or Vendors



                                                                             Page 11 of 153
                                               Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 45 of 211

                                                                In re: Perkins & Marie Callender's, LLC
                                                                           Case No. 19-11743
                                                                           SOFA 3 Attachment
                                               Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                        Reason for payment or transfer
                                                                                                                                                        (e.g. Secured debt, Unsecured loan
                                                                                                                                   Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1         Address 2         City                 State       Zip             Date             value                Services, or Other)
Central Child Support Rece   PO Box 305200                       Nashville            TN          37229           5/13/2019                   $692.49   Garnishment
Central Child Support Rece   PO Box 305200                       Nashville            TN          37229           5/20/2019                   $694.69   Garnishment
Central Child Support Rece   PO Box 305200                       Nashville            TN          37229           5/27/2019                   $600.60   Garnishment
Central Child Support Rece   PO Box 305200                       Nashville            TN          37229           6/3/2019                    $747.85   Garnishment
Central Child Support Rece   PO Box 305200                       Nashville            TN          37229           6/10/2019                   $671.26   Garnishment
Central Child Support Rece   PO Box 305200                       Nashville            TN          37229           6/17/2019                   $721.21   Garnishment
Central Child Support Rece   PO Box 305200                       Nashville            TN          37229           6/24/2019                   $703.42   Garnishment
Central Child Support Rece   PO Box 305200                       Nashville            TN          37229           7/1/2019                    $595.35   Garnishment
Central Child Support Rece   PO Box 305200                       Nashville            TN          37229           7/8/2019                    $743.68   Garnishment
Central Child Support Rece   PO Box 305200                       Nashville            TN          37229           7/15/2019                   $661.66   Garnishment
Central Child Support Rece   PO Box 305200                       Nashville            TN          37229           7/22/2019                   $781.26   Garnishment
Central Child Support Rece   PO Box 305200                       Nashville            TN          37229           7/29/2019                   $703.85   Garnishment
Champaign County Collector   Daniel J. Welch   P.O. Box 9        Urbana               IL          61803-0009      6/7/2019                 $22,047.27   Suppliers or Vendors
Charles Schwab 703180        401 K             P.O. Box 2391     Austin               TX          78768           5/13/2019                $41,105.28   Services
Charles Schwab 703180        401 K             P.O. Box 2391     Austin               TX          78768           5/20/2019                $50,566.99   Services
Charles Schwab 703180        401 K             P.O. Box 2391     Austin               TX          78768           5/27/2019                $41,134.09   Services
Charles Schwab 703180        401 K             P.O. Box 2391     Austin               TX          78768           6/3/2019                 $38,293.38   Services
Charles Schwab 703180        401 K             P.O. Box 2391     Austin               TX          78768           6/10/2019                $38,849.63   Services
Charles Schwab 703180        401 K             P.O. Box 2391     Austin               TX          78768           6/17/2019                $38,851.28   Services
Charles Schwab 703180        401 K             P.O. Box 2391     Austin               TX          78768           6/24/2019                $42,287.57   Services
Charles Schwab 703180        401 K             P.O. Box 2391     Austin               TX          78768           7/1/2019                 $38,801.64   Services
Charles Schwab 703180        401 K             P.O. Box 2391     Austin               TX          78768           7/8/2019                 $39,103.88   Services
Charles Schwab 703180        401 K             P.O. Box 2391     Austin               TX          78768           7/15/2019                $38,699.02   Services
Charles Schwab 703180        401 K             P.O. Box 2391     Austin               TX          78768           7/22/2019                $37,824.78   Services
Charles Schwab 703180        401 K             P.O. Box 2391     Austin               TX          78768           7/29/2019                $37,710.00   Services
Chef Tech Service, LLC       PO Box 632                          Bonita Springs       FL          34133-0632      5/8/2019                    $280.10   Suppliers or Vendors
Chef Tech Service, LLC       PO Box 632                          Bonita Springs       FL          34133-0632      5/10/2019                   $351.45   Suppliers or Vendors
Chef Tech Service, LLC       PO Box 632                          Bonita Springs       FL          34133-0632      5/15/2019                 $1,922.33   Suppliers or Vendors
Chef Tech Service, LLC       PO Box 632                          Bonita Springs       FL          34133-0632      5/17/2019                   $493.45   Suppliers or Vendors
Chef Tech Service, LLC       PO Box 632                          Bonita Springs       FL          34133-0632      5/24/2019                   $890.77   Suppliers or Vendors
Chef Tech Service, LLC       PO Box 632                          Bonita Springs       FL          34133-0632      5/29/2019                 $1,097.82   Suppliers or Vendors
Chef Tech Service, LLC       PO Box 632                          Bonita Springs       FL          34133-0632      5/31/2019                   $298.20   Suppliers or Vendors
Chef Tech Service, LLC       PO Box 632                          Bonita Springs       FL          34133-0632      6/5/2019                    $832.83   Suppliers or Vendors
Chef Tech Service, LLC       PO Box 632                          Bonita Springs       FL          34133-0632      6/7/2019                    $575.10   Suppliers or Vendors
Chef Tech Service, LLC       PO Box 632                          Bonita Springs       FL          34133-0632      6/12/2019                 $1,183.52   Suppliers or Vendors
Chef Tech Service, LLC       PO Box 632                          Bonita Springs       FL          34133-0632      6/14/2019                   $863.98   Suppliers or Vendors
Chef Tech Service, LLC       PO Box 632                          Bonita Springs       FL          34133-0632      6/19/2019                 $2,669.18   Suppliers or Vendors
Chef Tech Service, LLC       PO Box 632                          Bonita Springs       FL          34133-0632      7/3/2019                  $1,547.63   Suppliers or Vendors
Cherry Central               PO Box 988                          Traverse City        MI          49685-0988      5/17/2019                 $8,599.28   Suppliers or Vendors



                                                                               Page 12 of 153
                                             Case 19-11743-KG            Doc 181      Filed 09/06/19      Page 46 of 211

                                                              In re: Perkins & Marie Callender's, LLC
                                                                         Case No. 19-11743
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                      Reason for payment or transfer
                                                                                                                                                      (e.g. Secured debt, Unsecured loan
                                                                                                                                 Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1       Address 2         City                  State      Zip             Date             value                Services, or Other)
Cherry Central               PO Box 988                        Traverse City         MI         49685-0988      5/24/2019                $15,759.20   Suppliers or Vendors
CIC Partners                 1 Fleet Way                       Scranton              PA         18507           7/17/2019               $100,000.00   Services
CIC Partners                 1 Fleet Way                       Scranton              PA         18507           7/8/2019                $100,000.00   Services
CIC Partners                 1 Fleet Way                       Scranton              PA         18507           8/1/2019                $100,000.00   Services
CIC Partners                 1 Fleet Way                       Scranton              PA         18507           7/25/2019                $50,000.00   Services
                             7152 Solution
Cincinnati Belting & Trans   Center                            Chicago               IL         60677           5/8/2019                  $1,470.19 Suppliers or Vendors
                             7152 Solution
Cincinnati Belting & Trans   Center                            Chicago               IL         60677           5/15/2019                  $242.84 Suppliers or Vendors
                             7152 Solution
Cincinnati Belting & Trans   Center                            Chicago               IL         60677           5/17/2019                  $122.90 Suppliers or Vendors
                             7152 Solution
Cincinnati Belting & Trans   Center                            Chicago               IL         60677           5/24/2019                 $1,333.56 Suppliers or Vendors
                             7152 Solution
Cincinnati Belting & Trans   Center                            Chicago               IL         60677           5/29/2019                  $606.09 Suppliers or Vendors
                             7152 Solution
Cincinnati Belting & Trans   Center                            Chicago               IL         60677           5/31/2019                 $1,458.14 Suppliers or Vendors
                             7152 Solution
Cincinnati Belting & Trans   Center                            Chicago               IL         60677           6/5/2019                  $1,570.59 Suppliers or Vendors
                             7152 Solution
Cincinnati Belting & Trans   Center                            Chicago               IL         60677           6/7/2019                  $1,937.07 Suppliers or Vendors
                             7152 Solution
Cincinnati Belting & Trans   Center                            Chicago               IL         60677           6/19/2019               $12,002.25 Suppliers or Vendors
                             7152 Solution
Cincinnati Belting & Trans   Center                            Chicago               IL         60677           7/3/2019                   $205.95 Suppliers or Vendors
                             7152 Solution
Cincinnati Belting & Trans   Center                            Chicago               IL         60677           7/19/2019                 $7,725.93 Suppliers or Vendors
                             7152 Solution
Cincinnati Belting & Trans   Center                            Chicago               IL         60677           7/31/2019                 $7,812.88   Suppliers or Vendors
Cintas #009                  PO Box 630803                     Cincinnati            OH         45263-0803      5/8/2019                  $1,278.24   Suppliers or Vendors
Cintas #009                  PO Box 630803                     Cincinnati            OH         45263-0803      5/10/2019                 $1,976.59   Suppliers or Vendors
Cintas #009                  PO Box 630803                     Cincinnati            OH         45263-0803      5/17/2019                 $2,819.16   Suppliers or Vendors
Cintas #009                  PO Box 630803                     Cincinnati            OH         45263-0803      5/24/2019                   $285.21   Suppliers or Vendors
Cintas #009                  PO Box 630803                     Cincinnati            OH         45263-0803      5/24/2019                 $4,491.15   Suppliers or Vendors
Cintas #009                  PO Box 630803                     Cincinnati            OH         45263-0803      5/31/2019                 $1,889.13   Suppliers or Vendors
Cintas #009                  PO Box 630803                     Cincinnati            OH         45263-0803      6/5/2019                  $1,817.85   Suppliers or Vendors
Cintas #009                  PO Box 630803                     Cincinnati            OH         45263-0803      6/7/2019                  $1,999.22   Suppliers or Vendors
Cintas #009                  PO Box 630803                     Cincinnati            OH         45263-0803      6/14/2019                 $1,141.72   Suppliers or Vendors
Cintas #009                  PO Box 630803                     Cincinnati            OH         45263-0803      6/28/2019                 $6,219.10   Suppliers or Vendors



                                                                               Page 13 of 153
                                                Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 47 of 211

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                            SOFA 3 Attachment
                                                Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                         Reason for payment or transfer
                                                                                                                                                         (e.g. Secured debt, Unsecured loan
                                                                                                                                    Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1          Address 2         City                 State       Zip             Date             value                Services, or Other)
Cintas #009                  PO Box 630803                        Cincinnati           OH          45263-0803      7/3/2019                  $3,911.27   Suppliers or Vendors
Cintas #009                  PO Box 630803                        Cincinnati           OH          45263-0803      7/19/2019                 $1,007.56   Suppliers or Vendors
Cintas Corporation           PO Box 630921                        Cincinnati           OH          45263-0921      5/8/2019                    $191.90   Suppliers or Vendors
Cintas Corporation           PO Box 630921                        Cincinnati           OH          45263-0921      5/10/2019                   $136.72   Suppliers or Vendors
Cintas Corporation           PO Box 630921                        Cincinnati           OH          45263-0921      5/17/2019                   $816.89   Suppliers or Vendors
Cintas Corporation           PO Box 630921                        Cincinnati           OH          45263-0921      5/22/2019                   $335.77   Suppliers or Vendors
Cintas Corporation           PO Box 630921                        Cincinnati           OH          45263-0921      5/24/2019                   $136.76   Suppliers or Vendors
Cintas Corporation           PO Box 630921                        Cincinnati           OH          45263-0921      5/29/2019                    $80.00   Suppliers or Vendors
Cintas Corporation           PO Box 630921                        Cincinnati           OH          45263-0921      5/31/2019                   $621.67   Suppliers or Vendors
Cintas Corporation           PO Box 630921                        Cincinnati           OH          45263-0921      6/5/2019                    $175.95   Suppliers or Vendors
Cintas Corporation           PO Box 630921                        Cincinnati           OH          45263-0921      6/7/2019                    $149.04   Suppliers or Vendors
Cintas Corporation           PO Box 630921                        Cincinnati           OH          45263-0921      6/14/2019                   $843.55   Suppliers or Vendors
Cintas Corporation           PO Box 630921                        Cincinnati           OH          45263-0921      6/19/2019                   $274.93   Suppliers or Vendors
Cintas Corporation           PO Box 630921                        Cincinnati           OH          45263-0921      7/3/2019                  $1,166.05   Suppliers or Vendors
Cintas Corporation           PO Box 630921                        Cincinnati           OH          45263-0921      7/19/2019                 $2,035.89   Suppliers or Vendors
Cintas Corporation           PO Box 88005                         Chicago              IL          60680-1005      5/8/2019                    $443.42   Suppliers or Vendors
Cintas Corporation           PO Box 88005                         Chicago              IL          60680-1005      5/10/2019                   $362.25   Suppliers or Vendors
Cintas Corporation           PO Box 88005                         Chicago              IL          60680-1005      5/15/2019                   $365.95   Suppliers or Vendors
Cintas Corporation           PO Box 88005                         Chicago              IL          60680-1005      5/17/2019                   $432.19   Suppliers or Vendors
Cintas Corporation           PO Box 88005                         Chicago              IL          60680-1005      5/22/2019                   $558.15   Suppliers or Vendors
Cintas Corporation           PO Box 88005                         Chicago              IL          60680-1005      5/24/2019                   $417.46   Suppliers or Vendors
Cintas Corporation           PO Box 88005                         Chicago              IL          60680-1005      5/29/2019                   $593.84   Suppliers or Vendors
Cintas Corporation           PO Box 88005                         Chicago              IL          60680-1005      5/31/2019                 $1,037.10   Suppliers or Vendors
Cintas Corporation           PO Box 88005                         Chicago              IL          60680-1005      6/5/2019                    $422.26   Suppliers or Vendors
Cintas Corporation           PO Box 88005                         Chicago              IL          60680-1005      6/7/2019                    $498.49   Suppliers or Vendors
Cintas Corporation           PO Box 88005                         Chicago              IL          60680-1005      6/12/2019                   $725.16   Suppliers or Vendors
Cintas Corporation           PO Box 88005                         Chicago              IL          60680-1005      6/14/2019                   $407.38   Suppliers or Vendors
Cintas Corporation           PO Box 88005                         Chicago              IL          60680-1005      6/19/2019                   $467.58   Suppliers or Vendors
Cintas Corporation           PO Box 88005                         Chicago              IL          60680-1005      7/3/2019                  $3,501.20   Suppliers or Vendors
Cintas Corporation           PO Box 88005                         Chicago              IL          60680-1005      7/19/2019                 $2,345.87   Suppliers or Vendors
City of Galesburg Food & B   PO Box 1589                          Galesburg            IL          61402-1589      5/8/2019                  $2,397.19   Taxes/Licenses
City of Galesburg Food & B   PO Box 1589                          Galesburg            IL          61402-1589      6/7/2019                  $2,768.26   Taxes/Licenses
City of Galesburg Food & B   PO Box 1589                          Galesburg            IL          61402-1589      6/28/2019                    $70.00   Taxes/Licenses
City of Galesburg Food & B   PO Box 1589                          Galesburg            IL          61402-1589      7/12/2019                 $2,568.42   Taxes/Licenses
                             419 Fulton St Rm
City of Peoria-City Treasu   100                                  Peoria               IL          61602-1276      5/8/2019                  $3,175.66 Taxes/Licenses
                             419 Fulton St Rm
City of Peoria-City Treasu   100                                  Peoria               IL          61602-1276      6/7/2019                  $3,359.64 Taxes/Licenses




                                                                                Page 14 of 153
                                                Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 48 of 211

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                            SOFA 3 Attachment
                                                Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                        Reason for payment or transfer
                                                                                                                                                        (e.g. Secured debt, Unsecured loan
                                                                                                                                    Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1          Address 2         City                 State       Zip             Date             value               Services, or Other)
                             419 Fulton St Rm
City of Peoria-City Treasu   100                                  Peoria               IL          61602-1276      7/12/2019                $3,211.36   Taxes/Licenses
City of Urbana               400 S Vine St                        Urbana               IL          61801           5/8/2019                 $2,443.83   Taxes/Licenses
City of Urbana               400 S Vine St                        Urbana               IL          61801           6/7/2019                 $2,534.72   Taxes/Licenses
City of Urbana               400 S Vine St                        Urbana               IL          61801           6/21/2019                  $138.00   Taxes/Licenses
City of Urbana               400 S Vine St                        Urbana               IL          61801           7/12/2019                $2,188.37   Taxes/Licenses
Clean N' Fresh               PO Box 137472                        Clermont             FL            34714         5/8/2019                   $722.55   Services
Clean N' Fresh               PO Box 137472                        Clermont             FL            34714         5/10/2019                  $299.55   Services
Clean N' Fresh               PO Box 137472                        Clermont             FL            34714         5/15/2019                $1,052.69   Services
Clean N' Fresh               PO Box 137472                        Clermont             FL            34714         5/17/2019                  $225.25   Services
Clean N' Fresh               PO Box 137472                        Clermont             FL            34714         5/22/2019                  $586.00   Services
Clean N' Fresh               PO Box 137472                        Clermont             FL            34714         5/24/2019                  $150.00   Services
Clean N' Fresh               PO Box 137472                        Clermont             FL            34714         5/29/2019                $1,014.95   Services
Clean N' Fresh               PO Box 137472                        Clermont             FL            34714         5/31/2019                   $75.00   Services
Clean N' Fresh               PO Box 137472                        Clermont             FL            34714         6/5/2019                   $926.05   Services
Clean N' Fresh               PO Box 137472                        Clermont             FL            34714         6/7/2019                   $150.00   Services
Clean N' Fresh               PO Box 137472                        Clermont             FL            34714         6/12/2019                  $884.95   Services
Clean N' Fresh               PO Box 137472                        Clermont             FL            34714         6/14/2019                  $214.64   Services
Clean N' Fresh               PO Box 137472                        Clermont             FL            34714         6/19/2019                $1,065.00   Services
Clean N' Fresh               PO Box 137472                        Clermont             FL            34714         7/12/2019                $3,110.70   Services
Clean N' Fresh               PO Box 137472                        Clermont             FL            34714         7/19/2019                $1,787.13   Services
Clear Channel Outdoor        PO Box 402379                        Atlanta              GA          30384-2379      5/8/2019                 $1,570.00   Suppliers or Vendors
Clear Channel Outdoor        PO Box 402379                        Atlanta              GA          30384-2379      5/22/2019                $2,149.85   Suppliers or Vendors
Clear Channel Outdoor        PO Box 402379                        Atlanta              GA          30384-2379      6/5/2019                 $1,570.00   Suppliers or Vendors
Clear Channel Outdoor        PO Box 402379                        Atlanta              GA          30384-2379      6/12/2019                $2,149.85   Suppliers or Vendors
Clear Channel Outdoor        PO Box 402379                        Atlanta              GA          30384-2379      7/3/2019                 $1,570.00   Suppliers or Vendors
Clear Channel Outdoor        PO Box 402379                        Atlanta              GA          30384-2379      5/22/2019                $3,650.00   Suppliers and Vendors
Clear Channel Outdoor        PO Box 402379                        Atlanta              GA          30384-2379      5/31/2019                $2,390.00   Suppliers and Vendors
Clear Channel Outdoor        PO Box 402379                        Atlanta              GA          30384-2379      6/21/2019                  $975.00   Suppliers and Vendors
Clear Channel Outdoor        PO Box 402379                        Atlanta              GA          30384-2379      7/3/2019                 $2,390.00   Suppliers and Vendors
Coca Cola                    P. O. Box 102703                     Atlanta              GA          30368           5/8/2019                $18,189.92   Suppliers or Vendors
Coca Cola                    P. O. Box 102703                     Atlanta              GA          30368           5/10/2019                  $759.92   Suppliers or Vendors
Coca Cola                    P. O. Box 102703                     Atlanta              GA          30368           5/15/2019               $12,888.36   Suppliers or Vendors
Coca Cola                    P. O. Box 102703                     Atlanta              GA          30368           5/17/2019                $5,215.29   Suppliers or Vendors
Coca Cola                    P. O. Box 102703                     Atlanta              GA          30368           5/22/2019               $23,621.82   Suppliers or Vendors
Coca Cola                    P. O. Box 102703                     Atlanta              GA          30368           5/29/2019                $5,326.72   Suppliers or Vendors
Coca Cola                    P. O. Box 102703                     Atlanta              GA          30368           5/31/2019                $6,168.82   Suppliers or Vendors
Coca Cola                    P. O. Box 102703                     Atlanta              GA          30368           6/5/2019                $25,026.21   Suppliers or Vendors
Coca Cola                    P. O. Box 102703                     Atlanta              GA          30368           6/7/2019                $24,227.75   Suppliers or Vendors



                                                                                Page 15 of 153
                                                Case 19-11743-KG            Doc 181     Filed 09/06/19       Page 49 of 211

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                            SOFA 3 Attachment
                                                Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                         Reason for payment or transfer
                                                                                                                                                         (e.g. Secured debt, Unsecured loan
                                                                                                                                    Total amount or      repayments, Suppliers or vendors,
Creditor's name            Address 1            Address 2         City                 State       Zip             Date             value                Services, or Other)
Coca Cola                  P. O. Box 102703                       Atlanta              GA          30368           6/14/2019                 $4,733.19   Suppliers or Vendors
Coca Cola                  P. O. Box 102703                       Atlanta              GA          30368           6/19/2019                 $6,293.29   Suppliers or Vendors
Coca Cola                  P. O. Box 102703                       Atlanta              GA          30368           7/3/2019                 $57,152.08   Suppliers or Vendors
Coca Cola                  P. O. Box 102703                       Atlanta              GA          30368           7/12/2019                $30,968.55   Suppliers or Vendors
Coca Cola                  P. O. Box 102703                       Atlanta              GA          30368           7/19/2019                 $5,504.94   Suppliers or Vendors
Coca Cola                  P. O. Box 102703                       Atlanta              GA          30368           7/24/2019                $41,845.23   Suppliers or Vendors
Coca Cola                  P. O. Box 102703                       Atlanta              GA          30368           7/31/2019                $14,193.02   Suppliers or Vendors
                           500 Frank W Burr
Cognizant                  Blvd 3F                                Teaneck              NJ          07666           5/8/2019                $38,450.00 Services
                           500 Frank W Burr
Cognizant                  Blvd 3F                                Teaneck              NJ          07666           7/3/2019                $38,196.54 Services

Comdata Network Inc        5301 Maryland Way                      Brentwood            TN          37027           5/22/2019               $10,500.00 Services

Comdata Network Inc        5301 Maryland Way                      Brentwood            TN          37027           7/24/2019               $10,000.00 Services
                           1495 Paynes Run
Complete Forklift Repair   Rd                                     Corinth              KY          41010           5/8/2019                   $153.32 Suppliers or Vendors
                           1495 Paynes Run
Complete Forklift Repair   Rd                                     Corinth              KY          41010           5/10/2019                 $1,271.49 Suppliers or Vendors
                           1495 Paynes Run
Complete Forklift Repair   Rd                                     Corinth              KY          41010           5/17/2019                  $153.42 Suppliers or Vendors
                           1495 Paynes Run
Complete Forklift Repair   Rd                                     Corinth              KY          41010           5/22/2019                 $1,467.27 Suppliers or Vendors
                           1495 Paynes Run
Complete Forklift Repair   Rd                                     Corinth              KY          41010           5/24/2019                  $410.54 Suppliers or Vendors
                           1495 Paynes Run
Complete Forklift Repair   Rd                                     Corinth              KY          41010           6/19/2019               $13,578.75 Suppliers or Vendors
Copia Group LLC            1859 Laurel Road                       Oceanside            CA          92054           5/31/2019               $15,773.00 Lease Payment
Copia Group LLC            1859 Laurel Road                       Oceanside            CA          92054           7/1/2019                $15,773.00 Lease Payment
                           7400 Metro Blvd,
Cornwell-Klohs Co.         Ste. 105                               Minneapolis          MN          55439           5/29/2019                 $6,464.38 Lease Payment
                           7400 Metro Blvd,
Cornwell-Klohs Co.         Ste. 105                               Minneapolis          MN          55439           7/19/2019                 $6,464.38 Lease Payment
                           5114 Hillsboro Ave
Corporate Mechanical Inc   North                                  New Hope             MN          55428           5/8/2019                  $1,362.67 Suppliers or Vendors
                           5114 Hillsboro Ave
Corporate Mechanical Inc   North                                  New Hope             MN          55428           5/10/2019                 $1,620.43 Suppliers or Vendors
                           5114 Hillsboro Ave
Corporate Mechanical Inc   North                                  New Hope             MN          55428           5/15/2019                 $2,937.09 Suppliers or Vendors



                                                                                Page 16 of 153
                                                Case 19-11743-KG             Doc 181    Filed 09/06/19       Page 50 of 211

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                            SOFA 3 Attachment
                                                Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                      Reason for payment or transfer
                                                                                                                                                      (e.g. Secured debt, Unsecured loan
                                                                                                                                    Total amount or   repayments, Suppliers or vendors,
Creditor's name            Address 1            Address 2         City                 State       Zip             Date             value             Services, or Other)
                           5114 Hillsboro Ave
Corporate Mechanical Inc   North                                  New Hope             MN          55428           5/17/2019                  $910.03 Suppliers or Vendors
                           5114 Hillsboro Ave
Corporate Mechanical Inc   North                                  New Hope             MN          55428           5/22/2019                  $306.00 Suppliers or Vendors
                           5114 Hillsboro Ave
Corporate Mechanical Inc   North                                  New Hope             MN          55428           5/31/2019                $1,690.05 Suppliers or Vendors
                           5114 Hillsboro Ave
Corporate Mechanical Inc   North                                  New Hope             MN          55428           6/7/2019                   $422.00 Suppliers or Vendors
                           5114 Hillsboro Ave
Corporate Mechanical Inc   North                                  New Hope             MN          55428           6/14/2019                  $507.29 Suppliers or Vendors
                           5114 Hillsboro Ave
Corporate Mechanical Inc   North                                  New Hope             MN          55428           6/19/2019                  $770.00 Suppliers or Vendors
                           5114 Hillsboro Ave
Corporate Mechanical Inc   North                                  New Hope             MN          55428           7/19/2019                $7,062.31 Suppliers or Vendors
                           2320 Avellino
Craig Story                Avenue                                 St Cloud             FL          34771           5/8/2019                 $1,996.26 Employee Out of pocket
                           2320 Avellino
Craig Story                Avenue                                 St Cloud             FL          34771           5/15/2019                  $543.93 Employee Out of pocket
                           2320 Avellino
Craig Story                Avenue                                 St Cloud             FL          34771           5/17/2019                $1,259.23 Employee Out of pocket
                           2320 Avellino
Craig Story                Avenue                                 St Cloud             FL          34771           5/22/2019                  $788.76 Employee Out of pocket
                           2320 Avellino
Craig Story                Avenue                                 St Cloud             FL          34771           6/5/2019                    $56.75 Employee Out of pocket
                           2320 Avellino
Craig Story                Avenue                                 St Cloud             FL          34771           6/19/2019                  $612.49 Employee Out of pocket
                           2320 Avellino
Craig Story                Avenue                                 St Cloud             FL          34771           7/3/2019                 $3,671.59 Employee Out of pocket
                           2320 Avellino
Craig Story                Avenue                                 St Cloud             FL          34771           7/12/2019                  $402.45 Employee Out of pocket
                           2320 Avellino
Craig Story                Avenue                                 St Cloud             FL          34771           7/19/2019                  $325.25 Employee Out of pocket
                           2320 Avellino
Craig Story                Avenue                                 St Cloud             FL          34771           7/24/2019                  $117.74 Employee Out of pocket
                           39633 Treasury
Cremes Unlimited Inc       Center                                 Chicago              IL          60694           5/8/2019                $67,578.60 Suppliers or Vendors
                           39633 Treasury
Cremes Unlimited Inc       Center                                 Chicago              IL          60694           5/17/2019               $14,389.20 Suppliers or Vendors




                                                                                Page 17 of 153
                                                Case 19-11743-KG             Doc 181    Filed 09/06/19       Page 51 of 211

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                            SOFA 3 Attachment
                                                Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                      Reason for payment or transfer
                                                                                                                                                      (e.g. Secured debt, Unsecured loan
                                                                                                                                    Total amount or   repayments, Suppliers or vendors,
Creditor's name              Address 1          Address 2         City                 State       Zip             Date             value             Services, or Other)
                             39633 Treasury
Cremes Unlimited Inc         Center                               Chicago              IL          60694           6/21/2019               $30,192.00 Suppliers or Vendors
                             39633 Treasury
Cremes Unlimited Inc         Center                               Chicago              IL          60694           7/3/2019                $16,462.80 Suppliers or Vendors
                             39633 Treasury
Cremes Unlimited Inc         Center                               Chicago              IL          60694           7/19/2019               $10,814.50 Suppliers or Vendors
                             39633 Treasury
Cremes Unlimited Inc         Center                               Chicago              IL          60694           7/24/2019               $13,710.24 Suppliers or Vendors
                                                7750 Dunleith
Crescent Electric Supply     Company            Drive             East Dubuque         IL          61025           5/10/2019                  $826.15 Suppliers or Vendors
                                                7750 Dunleith
Crescent Electric Supply     Company            Drive             East Dubuque         IL          61025           5/15/2019                  $929.47 Suppliers or Vendors
                                                7750 Dunleith
Crescent Electric Supply     Company            Drive             East Dubuque         IL          61025           5/24/2019                $2,273.84 Suppliers or Vendors
                                                7750 Dunleith
Crescent Electric Supply     Company            Drive             East Dubuque         IL          61025           6/19/2019                  $426.43 Suppliers or Vendors
                                                7750 Dunleith
Crescent Electric Supply     Company            Drive             East Dubuque         IL          61025           7/3/2019                 $3,647.40 Suppliers or Vendors
                                                7750 Dunleith
Crescent Electric Supply     Company            Drive             East Dubuque         IL          61025           7/31/2019                  $427.35 Suppliers or Vendors
                             Court House 326
Crow Wing County Treasurer   Laurel St                            Brainerd             MN          56401-3591      5/8/2019                $11,725.00 Taxes/Licenses

Crunchtime Information Sys   129 Portland Street 2Nd Floor        Boston               MA          02114           6/7/2019                 $4,776.03 Services

Crunchtime Information Sys   129 Portland Street 2Nd Floor        Boston               MA          02114           6/19/2019               $74,979.78 Services
                             24428 Greenway
CSG 24/7                     Ave                                  Forest Lake          MN          55025           5/8/2019                   $637.50 Suppliers or Vendors
                             24428 Greenway
CSG 24/7                     Ave                                  Forest Lake          MN          55025           5/15/2019                $2,499.33 Suppliers or Vendors
                             24428 Greenway
CSG 24/7                     Ave                                  Forest Lake          MN          55025           5/22/2019               $10,930.26 Suppliers or Vendors
                             24428 Greenway
CSG 24/7                     Ave                                  Forest Lake          MN          55025           5/24/2019                  $170.00 Suppliers or Vendors
                             24428 Greenway
CSG 24/7                     Ave                                  Forest Lake          MN          55025           5/29/2019                $3,247.33 Suppliers or Vendors
                             24428 Greenway
CSG 24/7                     Ave                                  Forest Lake          MN          55025           5/31/2019                $1,179.25 Suppliers or Vendors




                                                                                Page 18 of 153
                                               Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 52 of 211

                                                                In re: Perkins & Marie Callender's, LLC
                                                                           Case No. 19-11743
                                                                           SOFA 3 Attachment
                                               Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                       Reason for payment or transfer
                                                                                                                                                       (e.g. Secured debt, Unsecured loan
                                                                                                                                   Total amount or     repayments, Suppliers or vendors,
Creditor's name            Address 1           Address 2         City                 State       Zip             Date             value               Services, or Other)
                           24428 Greenway
CSG 24/7                   Ave                                   Forest Lake          MN          55025           6/5/2019                 $1,922.30 Suppliers or Vendors
                           24428 Greenway
CSG 24/7                   Ave                                   Forest Lake          MN          55025           6/12/2019                $2,634.18 Suppliers or Vendors
                           24428 Greenway
CSG 24/7                   Ave                                   Forest Lake          MN          55025           6/19/2019                $3,637.60 Suppliers or Vendors
                           24428 Greenway
CSG 24/7                   Ave                                   Forest Lake          MN          55025           7/3/2019                   $921.36 Suppliers or Vendors
                                               General Post
CT Corporation Inc         PO Box 4349         Office            Carol Stream         IL          60197-4349      7/12/2019               $13,173.94 Services
Curlew Crossing S.C.,Llc   PO Box 6203                           Hicksville           NY          11802-6203      5/31/2019               $16,580.36 Lease Payment
                           640 Mendelssohn
Custom Refrigeration       Ave N                                 Golden Valley        MN          55427           5/8/2019                $13,745.16 Suppliers or Vendors
                           640 Mendelssohn
Custom Refrigeration       Ave N                                 Golden Valley        MN          55427           5/10/2019                  $944.00 Suppliers or Vendors
                           640 Mendelssohn
Custom Refrigeration       Ave N                                 Golden Valley        MN          55427           5/15/2019                $8,261.87 Suppliers or Vendors
                           640 Mendelssohn
Custom Refrigeration       Ave N                                 Golden Valley        MN          55427           5/22/2019                $2,168.03 Suppliers or Vendors
                           640 Mendelssohn
Custom Refrigeration       Ave N                                 Golden Valley        MN          55427           5/24/2019                $3,418.59 Suppliers or Vendors
                           640 Mendelssohn
Custom Refrigeration       Ave N                                 Golden Valley        MN          55427           6/5/2019                 $2,887.76 Suppliers or Vendors
                           640 Mendelssohn
Custom Refrigeration       Ave N                                 Golden Valley        MN          55427           6/12/2019                  $431.20 Suppliers or Vendors
                           640 Mendelssohn
Custom Refrigeration       Ave N                                 Golden Valley        MN          55427           6/14/2019                $6,328.63 Suppliers or Vendors
                           640 Mendelssohn
Custom Refrigeration       Ave N                                 Golden Valley        MN          55427           6/19/2019                $4,908.16 Suppliers or Vendors
                           640 Mendelssohn
Custom Refrigeration       Ave N                                 Golden Valley        MN          55427           7/3/2019                 $2,261.04   Suppliers or Vendors
Daddy Ray's Inc.           600 Cuthbert Blvd                     Haddon Township      NJ          08108           5/10/2019               $11,832.00   Suppliers or Vendors
Daddy Ray's Inc.           600 Cuthbert Blvd                     Haddon Township      NJ          08108           5/29/2019               $18,496.00   Suppliers or Vendors
Daddy Ray's Inc.           600 Cuthbert Blvd                     Haddon Township      NJ          08108           7/3/2019                 $1,682.00   Suppliers or Vendors
Dakota County Treasurer    1590 Hwy 55 W                         Hastings             MN          55033           5/8/2019                $24,745.46   Taxes/Licenses
Dakota County Treasurer    1590 Hwy 55 W                         Hastings             MN          55033           5/8/2019                $21,808.03   Taxes/Licenses
Date Label                 PO Box 684                            Indianapolis         IN          46206-0684      5/8/2019                   $209.86   Suppliers or Vendors
Date Label                 PO Box 684                            Indianapolis         IN          46206-0684      5/10/2019                  $648.22   Suppliers or Vendors
Date Label                 PO Box 684                            Indianapolis         IN          46206-0684      5/15/2019                  $390.05   Suppliers or Vendors



                                                                                Page 19 of 153
                                             Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 53 of 211

                                                              In re: Perkins & Marie Callender's, LLC
                                                                         Case No. 19-11743
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                      Reason for payment or transfer
                                                                                                                                                      (e.g. Secured debt, Unsecured loan
                                                                                                                                 Total amount or      repayments, Suppliers or vendors,
Creditor's name          Address 1           Address 2         City                 State       Zip             Date             value                Services, or Other)
Date Label               PO Box 684                            Indianapolis         IN          46206-0684      5/17/2019                   $429.17   Suppliers or Vendors
Date Label               PO Box 684                            Indianapolis         IN          46206-0684      5/22/2019                   $164.19   Suppliers or Vendors
Date Label               PO Box 684                            Indianapolis         IN          46206-0684      5/24/2019                   $315.13   Suppliers or Vendors
Date Label               PO Box 684                            Indianapolis         IN          46206-0684      5/29/2019                   $988.30   Suppliers or Vendors
Date Label               PO Box 684                            Indianapolis         IN          46206-0684      5/31/2019                   $207.47   Suppliers or Vendors
Date Label               PO Box 684                            Indianapolis         IN          46206-0684      6/5/2019                    $279.70   Suppliers or Vendors
Date Label               PO Box 684                            Indianapolis         IN          46206-0684      6/7/2019                    $294.55   Suppliers or Vendors
Date Label               PO Box 684                            Indianapolis         IN          46206-0684      6/12/2019                   $461.76   Suppliers or Vendors
Date Label               PO Box 684                            Indianapolis         IN          46206-0684      6/14/2019                   $327.29   Suppliers or Vendors
Date Label               PO Box 684                            Indianapolis         IN          46206-0684      6/19/2019                    $53.74   Suppliers or Vendors
Date Label               PO Box 684                            Indianapolis         IN          46206-0684      7/12/2019                 $3,516.57   Suppliers or Vendors
David Blouin             2124 Kirkland                         Auburndale           FL          33823           5/8/2019                  $2,198.83   Employee Out of pocket
David Blouin             2124 Kirkland                         Auburndale           FL          33823           5/10/2019                   $624.21   Employee Out of pocket
David Blouin             2124 Kirkland                         Auburndale           FL          33823           5/22/2019                   $517.34   Employee Out of pocket
David Blouin             2124 Kirkland                         Auburndale           FL          33823           5/24/2019                 $1,101.30   Employee Out of pocket
David Blouin             2124 Kirkland                         Auburndale           FL          33823           6/5/2019                  $1,557.03   Employee Out of pocket
David Blouin             2124 Kirkland                         Auburndale           FL          33823           6/28/2019                 $1,212.60   Employee Out of pocket
David Blouin             2124 Kirkland                         Auburndale           FL          33823           7/19/2019                 $1,314.79   Employee Out of pocket
David Blouin             2124 Kirkland                         Auburndale           FL          33823           7/24/2019                 $1,034.89   Employee Out of pocket
                         12836 South Dixie
Daymark Safety Systems   Hwy                                   Bowling Green        OH          43402           5/8/2019                   $673.54 Suppliers or Vendors
                         12836 South Dixie
Daymark Safety Systems   Hwy                                   Bowling Green        OH          43402           5/10/2019                  $241.84 Suppliers or Vendors
                         12836 South Dixie
Daymark Safety Systems   Hwy                                   Bowling Green        OH          43402           5/15/2019                  $918.24 Suppliers or Vendors
                         12836 South Dixie
Daymark Safety Systems   Hwy                                   Bowling Green        OH          43402           5/22/2019                  $564.20 Suppliers or Vendors
                         12836 South Dixie
Daymark Safety Systems   Hwy                                   Bowling Green        OH          43402           5/29/2019                 $1,541.05 Suppliers or Vendors
                         12836 South Dixie
Daymark Safety Systems   Hwy                                   Bowling Green        OH          43402           6/5/2019                   $687.88 Suppliers or Vendors
                         12836 South Dixie
Daymark Safety Systems   Hwy                                   Bowling Green        OH          43402           6/7/2019                    $33.27 Suppliers or Vendors
                         12836 South Dixie
Daymark Safety Systems   Hwy                                   Bowling Green        OH          43402           6/12/2019                  $748.73 Suppliers or Vendors
                         12836 South Dixie
Daymark Safety Systems   Hwy                                   Bowling Green        OH          43402           6/19/2019                 $1,355.08 Suppliers or Vendors
                         12836 South Dixie
Daymark Safety Systems   Hwy                                   Bowling Green        OH          43402           7/3/2019                   $441.74 Suppliers or Vendors



                                                                              Page 20 of 153
                                              Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 54 of 211

                                                               In re: Perkins & Marie Callender's, LLC
                                                                          Case No. 19-11743
                                                                          SOFA 3 Attachment
                                              Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                                  Total amount or   repayments, Suppliers or vendors,
Creditor's name             Address 1         Address 2         City                 State       Zip             Date             value             Services, or Other)
                            8400 Brookfield
Dayton Foods, Inc.          Avenue                              Brookfield           IL          60513-1707      5/24/2019               $24,305.00 Suppliers or Vendors
                            8400 Brookfield
Dayton Foods, Inc.          Avenue                              Brookfield           IL          60513-1707      7/3/2019                $20,580.00 Suppliers or Vendors
                            8400 Brookfield
Dayton Foods, Inc.          Avenue                              Brookfield           IL          60513-1707      7/12/2019                $4,035.00 Suppliers or Vendors
                            8400 Brookfield
Dayton Foods, Inc.          Avenue                              Brookfield           IL          60513-1707      7/25/2019               $21,000.00 Suppliers or Vendors
                            PO Box 1450, Nw
Dean Foods North Central,   8318                                Minneapolis          MN          55485-8318      5/8/2019                 $2,378.56 Suppliers or Vendors
                            PO Box 1450, Nw
Dean Foods North Central,   8318                                Minneapolis          MN          55485-8318      5/10/2019                $1,133.73 Suppliers or Vendors
                            PO Box 1450, Nw
Dean Foods North Central,   8318                                Minneapolis          MN          55485-8318      5/15/2019                $2,185.39 Suppliers or Vendors
                            PO Box 1450, Nw
Dean Foods North Central,   8318                                Minneapolis          MN          55485-8318      5/17/2019                  $788.35 Suppliers or Vendors
                            PO Box 1450, Nw
Dean Foods North Central,   8318                                Minneapolis          MN          55485-8318      5/22/2019                $2,093.62 Suppliers or Vendors
                            PO Box 1450, Nw
Dean Foods North Central,   8318                                Minneapolis          MN          55485-8318      5/24/2019                  $583.30 Suppliers or Vendors
                            PO Box 1450, Nw
Dean Foods North Central,   8318                                Minneapolis          MN          55485-8318      5/29/2019                $3,251.61 Suppliers or Vendors
                            PO Box 1450, Nw
Dean Foods North Central,   8318                                Minneapolis          MN          55485-8318      5/31/2019                  $479.18 Suppliers or Vendors
                            PO Box 1450, Nw
Dean Foods North Central,   8318                                Minneapolis          MN          55485-8318      6/5/2019                 $1,753.96 Suppliers or Vendors
                            PO Box 1450, Nw
Dean Foods North Central,   8318                                Minneapolis          MN          55485-8318      6/7/2019                   $538.46 Suppliers or Vendors
                            PO Box 1450, Nw
Dean Foods North Central,   8318                                Minneapolis          MN          55485-8318      6/12/2019                $1,955.89 Suppliers or Vendors
                            PO Box 1450, Nw
Dean Foods North Central,   8318                                Minneapolis          MN          55485-8318      6/14/2019                  $414.28 Suppliers or Vendors
                            PO Box 1450, Nw
Dean Foods North Central,   8318                                Minneapolis          MN          55485-8318      6/19/2019                $2,609.96 Suppliers or Vendors
                            PO Box 1450, Nw
Dean Foods North Central,   8318                                Minneapolis          MN          55485-8318      6/21/2019                  $533.32 Suppliers or Vendors
                            PO Box 1450, Nw
Dean Foods North Central,   8318                                Minneapolis          MN          55485-8318      7/3/2019                 $5,468.44 Suppliers or Vendors




                                                                              Page 21 of 153
                                                 Case 19-11743-KG             Doc 181    Filed 09/06/19       Page 55 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                         Reason for payment or transfer
                                                                                                                                                         (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2         City                 State       Zip             Date             value               Services, or Other)
                             PO Box 1450, Nw
Dean Foods North Central,    8318                                  Minneapolis          MN          55485-8318      7/12/2019                $2,009.24 Suppliers or Vendors
                             PO Box 1450, Nw
Dean Foods North Central,    8318                                  Minneapolis          MN          55485-8318      7/19/2019                $3,901.92 Suppliers or Vendors
                                                 Old National
Delrey - Apple Valley        14141 Glendale Rd   Bank              Savage               MN          55378           5/29/2019               $11,610.67 Lease Payment
                                                 Old National
Delrey - Apple Valley        14141 Glendale Rd   Bank              Savage               MN          55378           7/1/2019                $11,610.67 Lease Payment
                                                 Old National
Delrey - Cedar Rapids        14141 Glendale Rd   Bank              Savage               MN          55378           5/29/2019                $9,257.15 Lease Payment
                                                 Old National
Delrey - Cedar Rapids        14141 Glendale Rd   Bank              Savage               MN          55378           7/1/2019                 $9,257.15 Lease Payment
                                                 Old National
Delrey - Eau Claire          14141 Glendale Rd   Bank              Savage               MN          55378           5/29/2019               $10,516.81 Lease Payment
                                                 Old National
Delrey - Eau Claire          14141 Glendale Rd   Bank              Savage               MN          55378           7/1/2019                $10,516.81 Lease Payment
                                                 Old National
Delrey - Fargo               14141 Glendale Rd   Bank              Savage               MN          55378           5/29/2019                $8,948.21 Lease Payment
                                                 Old National
Delrey - Fargo               14141 Glendale Rd   Bank              Savage               MN          55378           7/1/2019                 $8,948.21 Lease Payment
                                                 Old National
Delrey - Maplewood           14141 Glendale Rd   Bank              Savage               MN          55378           5/29/2019                $7,420.01 Lease Payment
                                                 Old National
Delrey - Maplewood           14141 Glendale Rd   Bank              Savage               MN          55378           7/1/2019                 $7,420.01 Lease Payment
                                                 Old National
Delrey - Monticello          14141 Glendale Rd   Bank              Savage               MN          55378           5/29/2019                $9,265.62 Lease Payment
                                                 Old National
Delrey - Monticello          14141 Glendale Rd   Bank              Savage               MN          55378           7/1/2019                 $9,265.62 Lease Payment
                             14141 Glendale      Old National
Delrey - New Brighton        Road                Bank              Savage               MN          55378           5/29/2019                $7,101.48 Lease Payment
                             14141 Glendale      Old National
Delrey - New Brighton        Road                Bank              Savage               MN          55378           7/1/2019                 $7,101.48 Lease Payment
                                                 Old National
Delrey - Plymouth            14141 Glendale Rd   Bank              Savage               MN          55378           5/29/2019                $8,923.50 Lease Payment
                                                 Old National
Delrey - Plymouth            14141 Glendale Rd   Bank              Savage               MN          55378           7/1/2019                 $8,923.50   Lease Payment
Department of Education Aw   PO Box 790356                         St Louis             MO          63179-0356      5/13/2019                  $765.78   Garnishment
Department of Education Aw   PO Box 790356                         St Louis             MO          63179-0356      5/20/2019                  $879.89   Garnishment
Department of Education Aw   PO Box 790356                         St Louis             MO          63179-0356      5/27/2019                  $843.07   Garnishment



                                                                                 Page 22 of 153
                                                   Case 19-11743-KG             Doc 181    Filed 09/06/19       Page 56 of 211

                                                                    In re: Perkins & Marie Callender's, LLC
                                                                               Case No. 19-11743
                                                                               SOFA 3 Attachment
                                                   Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                           Reason for payment or transfer
                                                                                                                                                           (e.g. Secured debt, Unsecured loan
                                                                                                                                       Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1             Address 2         City                 State       Zip             Date             value               Services, or Other)
Department of Education Aw   PO Box 790356                           St Louis             MO          63179-0356      6/3/2019                   $702.59   Garnishment
Department of Education Aw   PO Box 790356                           St Louis             MO          63179-0356      6/10/2019                  $822.16   Garnishment
Department of Education Aw   PO Box 790356                           St Louis             MO          63179-0356      6/17/2019                  $930.11   Garnishment
Department of Education Aw   PO Box 790356                           St Louis             MO          63179-0356      6/24/2019                  $855.10   Garnishment
Department of Education Aw   PO Box 790356                           St Louis             MO          63179-0356      7/1/2019                   $884.19   Garnishment
Department of Education Aw   PO Box 790356                           St Louis             MO          63179-0356      7/8/2019                   $847.73   Garnishment
Department of Education Aw   PO Box 790356                           St Louis             MO          63179-0356      7/15/2019                  $921.36   Garnishment
Department of Education Aw   PO Box 790356                           St Louis             MO          63179-0356      7/22/2019                  $717.42   Garnishment
Department of Education Aw   PO Box 790356                           St Louis             MO          63179-0356      7/29/2019                  $855.23   Garnishment
                                                 Attn: Jenny
DH Prime Development, Inc.   N9601 Crystal Drive Drifka              Appleton             WI          54915           5/29/2019               $12,016.67 Lease Payment
                                                 Attn: Jenny
DH Prime Development, Inc.   N9601 Crystal Drive Drifka              Appleton             WI          54915           7/11/2019               $12,016.67 Lease Payment
                                                 C/O University
Dillard Square               PO 171247           Square              Memphis              TN          38187-1247      5/29/2019               $18,500.00 Lease Payment
                                                 C/O University
Dillard Square               PO 171247           Square              Memphis              TN          38187-1247      7/1/2019                $18,500.00 Lease Payment
                             1525 Kautz Road
Discoverlink, Inc.           Suite 700                               West Chicago         IL          60185           5/8/2019                $15,280.75 Services

DJ-9, Inc                    2805 W. Horatio St.   Attn: Office      Tampa                FL          33609           5/31/2019               $22,865.94   Lease Payment
Donnelly Communications In   PO Box 360059                           Decatur              GA          30036-0059      5/22/2019                $2,507.75   Suppliers or Vendors
Donnelly Communications In   PO Box 360059                           Decatur              GA          30036-0059      6/19/2019                $2,519.75   Suppliers or Vendors
Donnelly Communications In   PO Box 360059                           Decatur              GA          30036-0059      7/19/2019                $2,500.00   Suppliers or Vendors
Dream City, LLC              1435 Vine Street                        Cincinnati           OH          45202           5/8/2019                $14,093.31   Suppliers or Vendors
Dreier & Co LLC              709 2Nd Ave South                       Nashville            TN          37210           5/15/2019               $30,619.47   Suppliers and Vendors
Drm Waste Management         PO Box 659                              Forked River         NJ          08731           6/7/2019                $65,887.45   Utilities
Drm Waste Management         PO Box 659                              Forked River         NJ          08731           6/19/2019               $68,100.37   Utilities
Drm Waste Management         PO Box 659                              Forked River         NJ          08731           7/3/2019                $65,075.86   Utilities
Drm Waste Management         PO Box 659                              Forked River         NJ          08731           7/31/2019               $71,799.48   Utilities
                             Survivors             520 University
Duane H Hendrickson          Revocable Trust       Ave #200          Madison              WI          53703           5/29/2019               $12,150.00 Lease Payment
                             Survivors             520 University
Duane H Hendrickson          Revocable Trust       Ave #200          Madison              WI          53703           7/3/2019                $12,150.00 Lease Payment
                             Attn Payment          30 South 17Th
Duane Morris LLP             Processing            Street            Philadelphia         PA          19103-4196      5/29/2019                $9,463.93 Services
                             Attn Payment          30 South 17Th
Duane Morris LLP             Processing            Street            Philadelphia         PA          19103-4196      6/5/2019                $15,385.00 Services




                                                                                    Page 23 of 153
                                                  Case 19-11743-KG            Doc 181     Filed 09/06/19       Page 57 of 211

                                                                   In re: Perkins & Marie Callender's, LLC
                                                                              Case No. 19-11743
                                                                              SOFA 3 Attachment
                                                  Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                          Reason for payment or transfer
                                                                                                                                                          (e.g. Secured debt, Unsecured loan
                                                                                                                                      Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1            Address 2         City                 State       Zip             Date             value               Services, or Other)
                             Attn Payment         30 South 17Th
Duane Morris LLP             Processing           Street            Philadelphia         PA          19103-4196      6/19/2019                $8,869.00 Services
                             Attn Payment         30 South 17Th
Duane Morris LLP             Processing           Street            Philadelphia         PA          19103-4196      7/24/2019                $9,876.26   Services
Dykes Restaurant Supply, I   PO Box 5100                            Huntsville           AL          35814           5/8/2019                 $1,160.79   Suppliers or Vendors
Dykes Restaurant Supply, I   PO Box 5100                            Huntsville           AL          35814           5/15/2019                $6,552.80   Suppliers or Vendors
Dykes Restaurant Supply, I   PO Box 5100                            Huntsville           AL          35814           5/17/2019                  $186.02   Suppliers or Vendors
Dykes Restaurant Supply, I   PO Box 5100                            Huntsville           AL          35814           5/22/2019                $4,457.93   Suppliers or Vendors
Dykes Restaurant Supply, I   PO Box 5100                            Huntsville           AL          35814           5/29/2019                $3,512.92   Suppliers or Vendors
Dykes Restaurant Supply, I   PO Box 5100                            Huntsville           AL          35814           5/31/2019                $5,965.34   Suppliers or Vendors
Dykes Restaurant Supply, I   PO Box 5100                            Huntsville           AL          35814           6/5/2019                 $5,624.33   Suppliers or Vendors
Dykes Restaurant Supply, I   PO Box 5100                            Huntsville           AL          35814           6/12/2019                $1,893.38   Suppliers or Vendors
Dykes Restaurant Supply, I   PO Box 5100                            Huntsville           AL          35814           6/19/2019                $8,678.29   Suppliers or Vendors
Dykes Restaurant Supply, I   PO Box 5100                            Huntsville           AL          35814           7/3/2019                $18,007.89   Suppliers or Vendors
Dykes Restaurant Supply, I   PO Box 5100                            Huntsville           AL          35814           7/19/2019                  $286.15   Suppliers or Vendors

Eco Mechanical Services Ll   16159 Marble St Nw                     Ramsey               MN          55303           5/15/2019                  $589.00 Suppliers or Vendors

Eco Mechanical Services Ll   16159 Marble St Nw                     Ramsey               MN          55303           5/22/2019                $8,599.00 Suppliers or Vendors

Eco Mechanical Services Ll   16159 Marble St Nw                     Ramsey               MN          55303           5/24/2019                $4,128.50 Suppliers or Vendors

Eco Mechanical Services Ll   16159 Marble St Nw                     Ramsey               MN          55303           5/31/2019                  $399.00 Suppliers or Vendors

Eco Mechanical Services Ll   16159 Marble St Nw                     Ramsey               MN          55303           6/5/2019                   $212.00 Suppliers or Vendors

Eco Mechanical Services Ll   16159 Marble St Nw                     Ramsey               MN          55303           6/12/2019                $1,935.50 Suppliers or Vendors

Eco Mechanical Services Ll   16159 Marble St Nw                     Ramsey               MN          55303           6/19/2019                $2,281.50 Suppliers or Vendors

Eco Mechanical Services Ll   16159 Marble St Nw                     Ramsey               MN          55303           7/3/2019                 $4,232.00 Suppliers or Vendors

Eco Mechanical Services Ll   16159 Marble St Nw                     Ramsey               MN          55303           7/12/2019                $5,316.50 Suppliers or Vendors

Eco Mechanical Services Ll   16159 Marble St Nw                     Ramsey               MN          55303           7/23/2019                $1,965.00   Suppliers or Vendors
Ecolab - Chicago             PO Box 70343                           Chicago              IL          60673-0343      5/8/2019                 $2,626.56   Suppliers or Vendors
Ecolab - Chicago             PO Box 70343                           Chicago              IL          60673-0343      5/10/2019                  $188.69   Suppliers or Vendors
Ecolab - Chicago             PO Box 70343                           Chicago              IL          60673-0343      5/15/2019                  $218.11   Suppliers or Vendors
Ecolab - Chicago             PO Box 70343                           Chicago              IL          60673-0343      5/17/2019                  $247.24   Suppliers or Vendors



                                                                                   Page 24 of 153
                                             Case 19-11743-KG            Doc 181     Filed 09/06/19       Page 58 of 211

                                                              In re: Perkins & Marie Callender's, LLC
                                                                         Case No. 19-11743
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                      Reason for payment or transfer
                                                                                                                                                      (e.g. Secured debt, Unsecured loan
                                                                                                                                 Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1       Address 2         City                 State       Zip             Date             value                Services, or Other)
Ecolab - Chicago             PO Box 70343                      Chicago              IL          60673-0343      5/22/2019                 $1,548.06   Suppliers or Vendors
Ecolab - Chicago             PO Box 70343                      Chicago              IL          60673-0343      5/29/2019                   $185.99   Suppliers or Vendors
Ecolab - Chicago             PO Box 70343                      Chicago              IL          60673-0343      5/31/2019                   $547.78   Suppliers or Vendors
Ecolab - Chicago             PO Box 70343                      Chicago              IL          60673-0343      6/5/2019                  $1,692.36   Suppliers or Vendors
Ecolab - Chicago             PO Box 70343                      Chicago              IL          60673-0343      6/7/2019                    $184.89   Suppliers or Vendors
Ecolab - Chicago             PO Box 70343                      Chicago              IL          60673-0343      6/12/2019                   $140.44   Suppliers or Vendors
Ecolab - Chicago             PO Box 70343                      Chicago              IL          60673-0343      6/14/2019                   $867.50   Suppliers or Vendors
Ecolab - Chicago             PO Box 70343                      Chicago              IL          60673-0343      6/19/2019                 $2,113.66   Suppliers or Vendors
Ecolab - Chicago             PO Box 70343                      Chicago              IL          60673-0343      7/3/2019                  $3,512.68   Suppliers or Vendors
Ecolab - Chicago             PO Box 70343                      Chicago              IL          60673-0343      7/12/2019                   $276.72   Suppliers or Vendors
Ecolab - Chicago             PO Box 70343                      Chicago              IL          60673-0343      7/19/2019                   $491.69   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      5/8/2019                  $2,299.00   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      5/10/2019                 $4,720.32   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      5/29/2019                   $187.55   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      6/5/2019                  $2,160.00   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      7/3/2019                  $5,645.35   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      5/8/2019                  $2,121.68   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      5/10/2019                 $3,026.25   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      5/15/2019                 $1,313.08   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      5/17/2019                   $779.84   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      5/22/2019                   $608.81   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      5/24/2019                 $7,146.85   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      5/29/2019                 $2,397.89   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      5/31/2019                   $925.32   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      6/5/2019                  $4,010.39   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      6/7/2019                    $756.80   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      6/12/2019                 $6,054.85   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      6/14/2019                   $894.53   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      6/19/2019                 $3,340.70   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      7/3/2019                  $5,602.82   Suppliers or Vendors
Ecolab Inc-Charlotte/Chica   PO Box 32027                      New York             NY          10087-2027      7/19/2019                 $1,035.18   Suppliers or Vendors
                             26252 Network
Ecolab Pest Elimination In   Place                             Chicago              IL          60673-1262      5/8/2019                  $4,394.17 Services
                             26252 Network
Ecolab Pest Elimination In   Place                             Chicago              IL          60673-1262      5/10/2019                 $1,852.24 Services
                             26252 Network
Ecolab Pest Elimination In   Place                             Chicago              IL          60673-1262      5/15/2019                 $5,220.38 Services
                             26252 Network
Ecolab Pest Elimination In   Place                             Chicago              IL          60673-1262      5/17/2019                  $718.38 Services



                                                                             Page 25 of 153
                                                  Case 19-11743-KG            Doc 181     Filed 09/06/19       Page 59 of 211

                                                                   In re: Perkins & Marie Callender's, LLC
                                                                              Case No. 19-11743
                                                                              SOFA 3 Attachment
                                                  Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                          Reason for payment or transfer
                                                                                                                                                          (e.g. Secured debt, Unsecured loan
                                                                                                                                      Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1            Address 2         City                 State       Zip             Date             value               Services, or Other)
                             26252 Network
Ecolab Pest Elimination In   Place                                  Chicago              IL          60673-1262      5/22/2019                $3,765.91 Services
                             26252 Network
Ecolab Pest Elimination In   Place                                  Chicago              IL          60673-1262      5/24/2019                $1,708.41 Services
                             26252 Network
Ecolab Pest Elimination In   Place                                  Chicago              IL          60673-1262      5/29/2019                $4,275.18 Services
                             26252 Network
Ecolab Pest Elimination In   Place                                  Chicago              IL          60673-1262      5/31/2019                $1,348.53 Services
                             26252 Network
Ecolab Pest Elimination In   Place                                  Chicago              IL          60673-1262      6/5/2019                 $3,115.95 Services
                             26252 Network
Ecolab Pest Elimination In   Place                                  Chicago              IL          60673-1262      6/7/2019                 $1,020.13 Services
                             26252 Network
Ecolab Pest Elimination In   Place                                  Chicago              IL          60673-1262      6/12/2019                $4,449.58 Services
                             26252 Network
Ecolab Pest Elimination In   Place                                  Chicago              IL          60673-1262      6/14/2019                $1,301.66 Services
                             26252 Network
Ecolab Pest Elimination In   Place                                  Chicago              IL          60673-1262      6/19/2019                $3,031.63 Services
                             26252 Network
Ecolab Pest Elimination In   Place                                  Chicago              IL          60673-1262      7/3/2019                $13,168.19 Services
                             26252 Network
Ecolab Pest Elimination In   Place                                  Chicago              IL          60673-1262      7/12/2019                $4,394.21 Services
                             26252 Network
Ecolab Pest Elimination In   Place                                  Chicago              IL          60673-1262      7/19/2019                $8,214.40 Services
                             510 1St Avenue
Eden Ventures, LLC           North #600                             Minneapolis          MN          55403           5/29/2019               $30,756.54 Lease Payment
                             510 1St Avenue
Eden Ventures, LLC           North #600                             Minneapolis          MN          55403           7/1/2019                $31,294.78 Lease Payment
                             2909 Bryant Ave.     C/O Bruce
Empire TenLLC                South, #300          Dachis            Minneapolis          MN          55408           5/31/2019                $7,907.63 Lease Payment
                             2909 Bryant Ave.     C/O Bruce
Empire TenLLC                South, #300          Dachis            Minneapolis          MN          55408           7/8/2019                 $7,907.63   Lease Payment
Engie Insight                1313 N Atlantic St   Suite 5000        Spokane              WA          99201           5/8/2019                $66,164.38   Services
Engie Insight                1313 N Atlantic St   Suite 5000        Spokane              WA          99201           5/10/2019               $74,788.55   Services
Engie Insight                1313 N Atlantic St   Suite 5000        Spokane              WA          99201           5/15/2019              $113,494.80   Services
Engie Insight                1313 N Atlantic St   Suite 5000        Spokane              WA          99201           5/17/2019               $56,990.88   Services
Engie Insight                1313 N Atlantic St   Suite 5000        Spokane              WA          99201           5/22/2019              $100,680.64   Services
Engie Insight                1313 N Atlantic St   Suite 5000        Spokane              WA          99201           5/24/2019               $80,213.49   Services
Engie Insight                1313 N Atlantic St   Suite 5000        Spokane              WA          99201           5/29/2019               $96,928.88   Services



                                                                                  Page 26 of 153
                                                   Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 60 of 211

                                                                    In re: Perkins & Marie Callender's, LLC
                                                                               Case No. 19-11743
                                                                               SOFA 3 Attachment
                                                   Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                            Reason for payment or transfer
                                                                                                                                                            (e.g. Secured debt, Unsecured loan
                                                                                                                                       Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1             Address 2         City                 State       Zip             Date             value                Services, or Other)
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           5/31/2019                $33,265.94   Services
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           6/5/2019                 $64,022.18   Services
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           6/7/2019                 $17,969.93   Services
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           6/12/2019                $99,723.74   Services
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           6/14/2019                $80,290.53   Services
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           6/19/2019               $119,252.50   Services
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           6/21/2019                $47,287.44   Services
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           6/25/2019                $84,508.47   Services
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           6/28/2019                $99,961.94   Services
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           7/3/2019                $111,052.73   Services
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           7/5/2019                 $77,992.39   Services
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           7/10/2019                $71,817.51   Services
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           7/12/2019                $63,137.37   Services
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           7/16/2019                 $4,210.00   Services
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           7/17/2019               $106,223.70   Services
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           7/19/2019               $101,964.23   Services
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           7/24/2019               $163,274.28   Services
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           7/25/2019                $75,783.83   Services
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           7/31/2019               $178,004.82   Services
Engie Insight                1313 N Atlantic St    Suite 5000        Spokane              WA          99201           8/1/2019                 $28,916.01   Services
                             5936 Pillsbury Ave.
Enviromatic Corp of Americ   S.                                      Minneapolis          MN          55419           5/8/2019                  $1,603.78 Suppliers or Vendors
                             5936 Pillsbury Ave.
Enviromatic Corp of Americ   S.                                      Minneapolis          MN          55419           6/5/2019                  $4,035.54 Suppliers or Vendors
                             5936 Pillsbury Ave.
Enviromatic Corp of Americ   S.                                      Minneapolis          MN          55419           6/7/2019                   $854.12 Suppliers or Vendors
                             5936 Pillsbury Ave.
Enviromatic Corp of Americ   S.                                      Minneapolis          MN          55419           6/12/2019                  $542.99 Suppliers or Vendors
                             5936 Pillsbury Ave.
Enviromatic Corp of Americ   S.                                      Minneapolis          MN          55419           6/19/2019                  $851.75 Suppliers or Vendors
                             5936 Pillsbury Ave.
Enviromatic Corp of Americ   S.                                      Minneapolis          MN          55419           7/19/2019                  $700.17 Suppliers or Vendors
                                                   2885 Knox
                                                   Avenue South
EretzLLC                     Sally Rubenstein      #505              Minneapolis          MN          55408           5/10/2019               $13,183.64 Lease Payment
                                                   2885 Knox
                                                   Avenue South
EretzLLC                     Sally Rubenstein      #505              Minneapolis          MN          55408           5/29/2019               $11,142.56 Lease Payment




                                                                                   Page 27 of 153
                                                   Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 61 of 211

                                                                    In re: Perkins & Marie Callender's, LLC
                                                                               Case No. 19-11743
                                                                               SOFA 3 Attachment
                                                   Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                           Reason for payment or transfer
                                                                                                                                                           (e.g. Secured debt, Unsecured loan
                                                                                                                                       Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1             Address 2         City                 State       Zip             Date             value               Services, or Other)
                                                   2885 Knox
                                                   Avenue South
EretzLLC                     Sally Rubenstein      #505              Minneapolis          MN          55408           7/1/2019                $11,142.56 Lease Payment
                             4691 Chileno Valley
Erland L. Stenberg & Mary    Road                                    Petaluma             CA          94952           5/29/2019               $11,910.40 Lease Payment
                             4691 Chileno Valley
Erland L. Stenberg & Mary    Road                                    Petaluma             CA          94952           7/1/2019                $11,910.40   Lease Payment
ErusLLC                      7 Bogie Hills Drive                     Columbia             MO          65201           5/31/2019                $3,825.00   Lease Payment
ErusLLC                      7 Bogie Hills Drive                     Columbia             MO          65201           7/23/2019                $3,825.00   Lease Payment
Fairfield Income Tax         PO Box 73852                            Cleveland            OH          44193           5/15/2019                $4,719.62   Taxes/Licenses
Fairfield Income Tax         PO Box 73852                            Cleveland            OH          44193           6/7/2019                 $5,783.80   Taxes/Licenses
Fairfield Income Tax         PO Box 73852                            Cleveland            OH          44193           7/12/2019                $4,548.83   Taxes/Licenses
Fairway Outdoor Funding, L   PO Box 60125                            Charlotte            NC          28260           5/8/2019                 $4,975.00   Suppliers or Vendors
Fairway Outdoor Funding, L   PO Box 60125                            Charlotte            NC          28260           5/15/2019                $1,745.00   Suppliers or Vendors
Fairway Outdoor Funding, L   PO Box 60125                            Charlotte            NC          28260           5/22/2019                $1,945.00   Suppliers or Vendors
Fairway Outdoor Funding, L   PO Box 60125                            Charlotte            NC          28260           6/5/2019                 $3,975.00   Suppliers or Vendors
Fairway Outdoor Funding, L   PO Box 60125                            Charlotte            NC          28260           6/12/2019                $1,745.00   Suppliers or Vendors
Fairway Outdoor Funding, L   PO Box 60125                            Charlotte            NC          28260           7/3/2019                   $550.00   Suppliers or Vendors
Family Support Payment Ctr   PO Box 109001                           Jefferson City       MO          65110-9001      5/13/2019                $1,480.96   Garnishment
Family Support Payment Ctr   PO Box 109001                           Jefferson City       MO          65110-9001      5/20/2019                $1,356.27   Garnishment
Family Support Payment Ctr   PO Box 109001                           Jefferson City       MO          65110-9001      5/27/2019                $1,340.94   Garnishment
Family Support Payment Ctr   PO Box 109001                           Jefferson City       MO          65110-9001      6/3/2019                 $1,130.47   Garnishment
Family Support Payment Ctr   PO Box 109001                           Jefferson City       MO          65110-9001      6/10/2019                $1,224.90   Garnishment
Family Support Payment Ctr   PO Box 109001                           Jefferson City       MO          65110-9001      6/17/2019                $1,178.60   Garnishment
Family Support Payment Ctr   PO Box 109001                           Jefferson City       MO          65110-9001      6/24/2019                $1,111.18   Garnishment
Family Support Payment Ctr   PO Box 109001                           Jefferson City       MO          65110-9001      7/1/2019                 $1,076.66   Garnishment
Family Support Payment Ctr   PO Box 109001                           Jefferson City       MO          65110-9001      7/8/2019                 $1,014.93   Garnishment
Family Support Payment Ctr   PO Box 109001                           Jefferson City       MO          65110-9001      7/15/2019                $1,100.74   Garnishment
Family Support Payment Ctr   PO Box 109001                           Jefferson City       MO          65110-9001      7/22/2019                  $861.41   Garnishment
Family Support Payment Ctr   PO Box 109001                           Jefferson City       MO          65110-9001      7/29/2019                  $938.08   Garnishment
                             12 Se 7Th Street
Faye Dozier & Larry Moskow   Suite 606                               Fort Laurderdale     FL          33301           7/23/2019               $39,310.08 Services
                             12 Se 7Th Street
Faye Dozier & Larry Moskow   Suite 606                               Fort Laurderdale     FL          33301           7/24/2019               $39,310.08   Services
Fed Ex                       PO Box 660481                           Dallas               TX          75266-0481      5/8/2019                    $35.23   Services
Fed Ex                       PO Box 660481                           Dallas               TX          75266-0481      5/10/2019                $2,898.13   Services
Fed Ex                       PO Box 660481                           Dallas               TX          75266-0481      5/15/2019                   $52.41   Services
Fed Ex                       PO Box 660481                           Dallas               TX          75266-0481      5/17/2019                $2,957.39   Services
Fed Ex                       PO Box 660481                           Dallas               TX          75266-0481      5/22/2019                   $67.03   Services



                                                                                   Page 28 of 153
                                           Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 62 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name          Address 1          Address 2        City                 State       Zip             Date             value                Services, or Other)
Fed Ex                   PO Box 660481                       Dallas               TX          75266-0481      5/24/2019                 $3,643.06   Services
Fed Ex                   PO Box 660481                       Dallas               TX          75266-0481      5/29/2019                    $39.51   Services
Fed Ex                   PO Box 660481                       Dallas               TX          75266-0481      5/31/2019                 $3,359.01   Services
Fed Ex                   PO Box 660481                       Dallas               TX          75266-0481      6/5/2019                     $10.07   Services
Fed Ex                   PO Box 660481                       Dallas               TX          75266-0481      6/7/2019                  $2,562.83   Services
Fed Ex                   PO Box 660481                       Dallas               TX          75266-0481      6/12/2019                    $29.13   Services
Fed Ex                   PO Box 660481                       Dallas               TX          75266-0481      6/14/2019                 $4,373.54   Services
Fed Ex                   PO Box 660481                       Dallas               TX          75266-0481      6/19/2019                 $2,651.05   Services
Fed Ex                   PO Box 660481                       Dallas               TX          75266-0481      6/28/2019                 $7,807.39   Services
Fed Ex                   PO Box 660481                       Dallas               TX          75266-0481      7/3/2019                  $2,357.55   Services
Fed Ex                   PO Box 660481                       Dallas               TX          75266-0481      7/12/2019                 $5,049.30   Services
Fed Ex                   PO Box 660481                       Dallas               TX          75266-0481      7/19/2019                 $3,366.19   Services
Fed Ex                   PO Box 660481                       Dallas               TX          75266-0481      7/25/2019                 $5,090.94   Services
Federation Cooperative   108 N Water St                      Black River Falls    WI          54615           5/15/2019                 $5,043.12   Utilities
Federation Cooperative   108 N Water St                      Black River Falls    WI          54615           6/7/2019                  $5,047.39   Utilities
Federation Cooperative   108 N Water St                      Black River Falls    WI          54615           6/19/2019                $25,514.37   Utilities
Federation Cooperative   108 N Water St                      Black River Falls    WI          54615           6/21/2019                   $493.20   Utilities
Federation Cooperative   108 N Water St                      Black River Falls    WI          54615           7/12/2019                 $5,529.45   Utilities
Fedex                    PO Box 371461                       Pittsburgh           PA          15250-7461      5/8/2019                  $1,416.64   Services
Fedex                    PO Box 371461                       Pittsburgh           PA          15250-7461      5/10/2019                   $811.69   Services
Fedex                    PO Box 371461                       Pittsburgh           PA          15250-7461      5/24/2019                 $1,168.05   Services
Fedex                    PO Box 371461                       Pittsburgh           PA          15250-7461      5/31/2019                    $18.04   Services
Fedex                    PO Box 371461                       Pittsburgh           PA          15250-7461      6/5/2019                    $814.96   Services
Fedex                    PO Box 371461                       Pittsburgh           PA          15250-7461      6/19/2019                   $246.48   Services
Fedex                    PO Box 371461                       Pittsburgh           PA          15250-7461      7/3/2019                  $4,297.25   Services
Fedex                    PO Box 371461                       Pittsburgh           PA          15250-7461      7/12/2019                 $3,797.94   Services
Fedex                    PO Box 371461                       Pittsburgh           PA          15250-7461      7/19/2019                 $2,924.74   Services
Fedex                    PO Box 371461                       Pittsburgh           PA          15250-7461      7/25/2019                   $152.80   Services
                         3718 Robinson Pike
Fire One Inc             Road                                Grandview            MO          64030           5/8/2019                   $298.23 Suppliers or Vendors
                         3718 Robinson Pike
Fire One Inc             Road                                Grandview            MO          64030           5/15/2019                  $149.80 Suppliers or Vendors
                         3718 Robinson Pike
Fire One Inc             Road                                Grandview            MO          64030           5/22/2019                 $4,036.35 Suppliers or Vendors
                         3718 Robinson Pike
Fire One Inc             Road                                Grandview            MO          64030           6/5/2019                   $775.38 Suppliers or Vendors
                         3718 Robinson Pike
Fire One Inc             Road                                Grandview            MO          64030           6/19/2019                $9,251.76 Suppliers or Vendors
First Pick Farms         14786 Winans St                     West Olive           MI          49460           6/5/2019                $41,580.00 Suppliers or Vendors



                                                                           Page 29 of 153
                                              Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 63 of 211

                                                               In re: Perkins & Marie Callender's, LLC
                                                                          Case No. 19-11743
                                                                          SOFA 3 Attachment
                                              Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                     Reason for payment or transfer
                                                                                                                                                     (e.g. Secured debt, Unsecured loan
                                                                                                                                  Total amount or    repayments, Suppliers or vendors,
Creditor's name            Address 1          Address 2         City                 State       Zip             Date             value              Services, or Other)
First Pick Farms           14786 Winans St                      West Olive           MI          49460           7/3/2019                  $3,876.00 Suppliers or Vendors
                           44 Canal Center
Fishbowl Marketing         Plaza Suite 44                       Alexandria           VA          22314           5/8/2019                 $42,898.25 Services
                           44 Canal Center
Fishbowl Marketing         Plaza Suite 44                       Alexandria           VA          22314           6/7/2019                 $43,886.69 Services
                           44 Canal Center
Fishbowl Marketing         Plaza Suite 44                       Alexandria           VA          22314           6/21/2019                $42,124.01 Services
                           44 Canal Center
Fishbowl Marketing         Plaza Suite 44                       Alexandria           VA          22314           7/12/2019                $42,203.09   Services
Flavorchem Inc             1525 Brook Drive                     Downers Grove        IL          60515           5/10/2019                 $1,456.43   Suppliers or Vendors
Flavorchem Inc             1525 Brook Drive                     Downers Grove        IL          60515           7/3/2019                  $7,142.46   Suppliers or Vendors
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $76.00   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                   $164.16   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $73.85   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $34.08   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                   $248.22   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $50.00   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $71.31   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $37.20   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $38.54   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $69.23   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $82.32   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $44.66   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                   $289.67   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $38.87   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $69.78   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $31.29   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $87.59   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $60.88   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $81.98   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                     $5.77   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $86.21   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                   $145.00   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $60.69   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                   $195.00   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $63.12   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $10.52   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $60.44   Garnishment
Florida St. Disbursement   PO Box 8500                          Tallahassee          FL          32314-8500      5/13/2019                    $31.60   Garnishment



                                                                              Page 30 of 153
                                         Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 64 of 211

                                                          In re: Perkins & Marie Callender's, LLC
                                                                     Case No. 19-11743
                                                                     SOFA 3 Attachment
                                         Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                  Reason for payment or transfer
                                                                                                                                                  (e.g. Secured debt, Unsecured loan
                                                                                                                             Total amount or      repayments, Suppliers or vendors,
Creditor's name            Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/13/2019                   $55.38    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/13/2019                   $13.85    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/13/2019                   $55.44    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/13/2019                   $95.77    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/13/2019                  $154.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/13/2019                   $96.92    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/13/2019                   $65.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/13/2019                   $11.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/13/2019                   $72.72    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/13/2019                   $66.02    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/13/2019                   $64.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $76.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                  $164.16    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $73.85    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $34.08    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                  $255.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $50.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $71.31    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $37.20    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $38.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $69.23    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $82.32    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $44.66    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                  $289.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $69.78    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $31.29    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $87.59    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $16.98    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $81.98    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                     $5.77   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $73.92    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                  $145.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $60.69    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                  $195.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $63.12    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $10.52    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $37.11    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $19.40    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $55.38    Garnishment



                                                                         Page 31 of 153
                                         Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 65 of 211

                                                          In re: Perkins & Marie Callender's, LLC
                                                                     Case No. 19-11743
                                                                     SOFA 3 Attachment
                                         Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                  Reason for payment or transfer
                                                                                                                                                  (e.g. Secured debt, Unsecured loan
                                                                                                                             Total amount or      repayments, Suppliers or vendors,
Creditor's name            Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $13.85    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $55.44    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $95.77    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $75.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                  $151.94    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $96.92    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $65.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $70.26    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $70.26    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $11.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $72.72    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/20/2019                   $66.02    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $76.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                  $164.16    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $73.85    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                  $301.29    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $49.83    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $71.07    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $37.08    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $38.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $69.23    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $82.32    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $44.66    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                  $289.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $69.78    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $31.29    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $87.59    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $51.62    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                  $146.68    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $81.98    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                     $5.77   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $51.34    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                  $145.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $60.69    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                  $195.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $11.41    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                     $5.96   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $46.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $13.85    Garnishment



                                                                         Page 32 of 153
                                         Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 66 of 211

                                                          In re: Perkins & Marie Callender's, LLC
                                                                     Case No. 19-11743
                                                                     SOFA 3 Attachment
                                         Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                  Reason for payment or transfer
                                                                                                                                                  (e.g. Secured debt, Unsecured loan
                                                                                                                             Total amount or      repayments, Suppliers or vendors,
Creditor's name            Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $55.44    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $95.77    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $75.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                  $154.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $96.92    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $65.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $21.39    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $21.39    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                     $7.67   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $48.30    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      5/27/2019                   $66.02    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $76.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                   $164.16    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $73.85    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                   $170.43    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $38.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $69.23    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $82.32    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $55.38    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $44.66    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                   $289.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $30.60    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                      $4.44   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $69.78    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $31.29    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $87.59    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $60.88    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                   $146.68    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $81.98    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                      $5.77   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                   $106.49    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                   $145.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $60.69    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                   $195.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $22.47    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                      $3.74   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $46.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $13.85    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $55.44    Garnishment



                                                                         Page 33 of 153
                                         Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 67 of 211

                                                          In re: Perkins & Marie Callender's, LLC
                                                                     Case No. 19-11743
                                                                     SOFA 3 Attachment
                                         Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                  Reason for payment or transfer
                                                                                                                                                  (e.g. Secured debt, Unsecured loan
                                                                                                                             Total amount or      repayments, Suppliers or vendors,
Creditor's name            Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $95.77    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $73.74    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                   $154.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $96.92    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $65.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $11.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $72.72    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $40.60    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $36.38    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/3/2019                    $66.02    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $76.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                  $164.16    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $73.85    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                  $163.83    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $38.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $69.23    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $82.32    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $55.38    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $44.66    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                  $289.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $35.09    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                     $5.08   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $69.78    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $31.29    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $87.59    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $30.26    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                  $146.68    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $81.98    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                     $5.77   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $67.96    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                  $145.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $60.69    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                  $195.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $63.12    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $10.52    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $46.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $13.85    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $55.44    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $95.77    Garnishment



                                                                         Page 34 of 153
                                         Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 68 of 211

                                                          In re: Perkins & Marie Callender's, LLC
                                                                     Case No. 19-11743
                                                                     SOFA 3 Attachment
                                         Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                  Reason for payment or transfer
                                                                                                                                                  (e.g. Secured debt, Unsecured loan
                                                                                                                             Total amount or      repayments, Suppliers or vendors,
Creditor's name            Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                  $154.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $74.16    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $65.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $69.17    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                  $137.28    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $11.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $72.72    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/10/2019                   $66.02    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $76.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                  $164.16    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $73.85    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                  $190.34    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $38.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $69.23    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $82.32    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $55.38    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $44.66    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                  $289.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $36.76    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                     $5.33   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $69.78    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $31.29    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $87.59    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                  $146.68    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $81.98    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                     $5.77   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $52.85    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                  $145.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $60.69    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                  $195.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $29.07    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                     $4.85   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $55.44    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $28.98    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $46.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $13.85    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $55.44    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $95.77    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                  $124.68    Garnishment



                                                                         Page 35 of 153
                                         Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 69 of 211

                                                          In re: Perkins & Marie Callender's, LLC
                                                                     Case No. 19-11743
                                                                     SOFA 3 Attachment
                                         Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                  Reason for payment or transfer
                                                                                                                                                  (e.g. Secured debt, Unsecured loan
                                                                                                                             Total amount or      repayments, Suppliers or vendors,
Creditor's name            Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $96.92    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $65.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $84.83    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                  $102.41    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $11.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $72.72    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/17/2019                   $66.02    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $76.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                  $164.16    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $73.85    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                  $212.78    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $38.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $69.23    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $82.32    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $55.38    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $44.66    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                  $289.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $44.83    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                     $6.50   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $69.78    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $31.29    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $87.59    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $27.03    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                  $146.68    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $81.98    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                     $5.77   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $39.08    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                  $145.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $60.69    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                  $126.92    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                  $195.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $32.07    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                     $5.34   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $46.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $13.85    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $55.44    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $95.77    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                  $154.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $96.92    Garnishment



                                                                         Page 36 of 153
                                         Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 70 of 211

                                                          In re: Perkins & Marie Callender's, LLC
                                                                     Case No. 19-11743
                                                                     SOFA 3 Attachment
                                         Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                  Reason for payment or transfer
                                                                                                                                                  (e.g. Secured debt, Unsecured loan
                                                                                                                             Total amount or      repayments, Suppliers or vendors,
Creditor's name            Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $65.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $99.69    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $81.29    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $11.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $72.72    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      6/24/2019                   $66.02    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $76.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                   $164.16    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                   $180.48    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $38.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $69.23    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $82.32    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $55.38    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $44.66    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                   $289.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $37.84    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                      $5.48   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $69.78    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $31.29    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $87.59    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $39.14    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                   $146.68    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $81.98    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                      $5.77   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                   $145.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $60.69    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $82.71    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                   $192.33    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $29.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                      $4.92   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $48.44    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $25.32    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $46.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $13.85    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $55.44    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $95.77    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                   $154.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $40.81    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $65.67    Garnishment



                                                                         Page 37 of 153
                                         Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 71 of 211

                                                          In re: Perkins & Marie Callender's, LLC
                                                                     Case No. 19-11743
                                                                     SOFA 3 Attachment
                                         Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                  Reason for payment or transfer
                                                                                                                                                  (e.g. Secured debt, Unsecured loan
                                                                                                                             Total amount or      repayments, Suppliers or vendors,
Creditor's name            Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $68.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                   $124.70    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $11.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $72.72    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $66.02    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $39.59    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $44.83    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                    $56.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/1/2019                   $112.80    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $76.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                   $164.16    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                   $178.37    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $38.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $69.23    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $82.32    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $31.91    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $44.66    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                   $289.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $69.78    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $31.29    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $87.59    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $33.74    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                   $146.68    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $81.98    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                      $5.77   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $74.24    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                   $145.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $38.22    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $60.69    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                   $126.92    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                   $195.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $29.41    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                      $4.90   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $46.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $13.85    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $55.44    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $95.77    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                   $154.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $65.67    Garnishment



                                                                         Page 38 of 153
                                         Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 72 of 211

                                                          In re: Perkins & Marie Callender's, LLC
                                                                     Case No. 19-11743
                                                                     SOFA 3 Attachment
                                         Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                  Reason for payment or transfer
                                                                                                                                                  (e.g. Secured debt, Unsecured loan
                                                                                                                             Total amount or      repayments, Suppliers or vendors,
Creditor's name            Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $83.73    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $97.37    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $11.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $72.72    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $66.02    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                    $56.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/8/2019                   $104.70    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $76.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                  $185.72    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $38.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $91.38    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $69.23    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $82.32    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $44.66    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                  $289.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $69.78    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $31.29    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $87.59    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $60.88    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                  $146.68    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $81.98    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                     $5.77   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                  $145.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $42.83    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $60.69    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                  $126.92    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                  $195.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $17.49    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                     $2.91   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $48.44    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $25.32    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $46.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $13.85    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $55.44    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $95.77    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                  $154.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $65.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $66.38    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $96.12    Garnishment



                                                                         Page 39 of 153
                                         Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 73 of 211

                                                          In re: Perkins & Marie Callender's, LLC
                                                                     Case No. 19-11743
                                                                     SOFA 3 Attachment
                                         Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                  Reason for payment or transfer
                                                                                                                                                  (e.g. Secured debt, Unsecured loan
                                                                                                                             Total amount or      repayments, Suppliers or vendors,
Creditor's name            Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $11.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $72.72    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $66.02    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                   $25.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                  $112.80    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/15/2019                  $100.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $61.38    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                  $116.20    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $38.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $91.38    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $69.23    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $82.32    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $44.66    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                  $289.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $69.78    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $31.29    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $87.59    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $60.88    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                  $146.68    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $81.98    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                     $5.77   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $50.31    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                  $145.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $54.17    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $60.69    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                  $126.92    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                  $195.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $30.16    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                     $5.03   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $43.59    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $22.79    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $46.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $13.85    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $55.44    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $95.77    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                  $154.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $77.06    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $64.66    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $11.54    Garnishment



                                                                         Page 40 of 153
                                         Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 74 of 211

                                                          In re: Perkins & Marie Callender's, LLC
                                                                     Case No. 19-11743
                                                                     SOFA 3 Attachment
                                         Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                  Reason for payment or transfer
                                                                                                                                                  (e.g. Secured debt, Unsecured loan
                                                                                                                             Total amount or      repayments, Suppliers or vendors,
Creditor's name            Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $72.72    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $66.02    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                   $56.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                  $112.80    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/22/2019                  $100.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $61.02    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                  $255.11    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $38.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $91.38    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $69.23    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $82.32    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $44.66    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                  $289.67    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $69.78    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $31.29    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $87.59    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $60.88    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                  $146.68    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $81.98    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                     $5.77   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                  $145.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $37.47    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $60.69    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                  $126.92    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                  $195.00    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $29.49    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                     $4.92   Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $41.07    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $21.47    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $46.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $13.85    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $55.44    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $95.77    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                  $154.15    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $76.10    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $79.02    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $11.54    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $72.72    Garnishment
Florida St. Disbursement   PO Box 8500                     Tallahassee          FL          32314-8500      7/29/2019                   $66.02    Garnishment



                                                                         Page 41 of 153
                                               Case 19-11743-KG            Doc 181     Filed 09/06/19       Page 75 of 211

                                                                In re: Perkins & Marie Callender's, LLC
                                                                           Case No. 19-11743
                                                                           SOFA 3 Attachment
                                               Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                        Reason for payment or transfer
                                                                                                                                                        (e.g. Secured debt, Unsecured loan
                                                                                                                                   Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1         Address 2         City                 State       Zip             Date             value                Services, or Other)
Florida St. Disbursement     PO Box 8500                         Tallahassee          FL          32314-8500      7/29/2019                    $56.54   Garnishment
Florida St. Disbursement     PO Box 8500                         Tallahassee          FL          32314-8500      7/29/2019                   $112.80   Garnishment
Florida St. Disbursement     PO Box 8500                         Tallahassee          FL          32314-8500      7/29/2019                   $100.00   Garnishment
Fortis Solutions GroupLLC    2505 Hawkeye Ct                     Virginia Beach       VA          23452           5/22/2019                 $4,121.50   Suppliers or Vendors
Fortis Solutions GroupLLC    2505 Hawkeye Ct                     Virginia Beach       VA          23452           6/21/2019                 $2,930.28   Suppliers or Vendors
Franchise Dynamics           PO Box 14638                        Springfield          MO          65814           5/17/2019                 $5,825.00   Services
Franchise Dynamics           PO Box 14638                        Springfield          MO          65814           6/5/2019                  $5,825.00   Services
Franchise Dynamics           PO Box 14638                        Springfield          MO          65814           7/19/2019                 $5,825.00   Services
Frazier & Deeter             222 2Nd Ave S     Suite 1840        Nashville            TN          37201           8/2/2019                 $15,000.00   Services
Freeborn County Auditors/T   411 S Broadway                      Albert Lea           MN          56007           5/8/2019                  $9,451.00   Taxes/Licenses
                                               2884 Coral Ct
Friends of the Earth         Landscaping       Apt 302           Coralville           IA          52241           5/10/2019                  $556.40 Suppliers or Vendors
                                               2884 Coral Ct
Friends of the Earth         Landscaping       Apt 302           Coralville           IA          52241           5/17/2019                  $556.40 Suppliers or Vendors
                                               2884 Coral Ct
Friends of the Earth         Landscaping       Apt 302           Coralville           IA          52241           5/24/2019                 $1,112.80 Suppliers or Vendors
                                               2884 Coral Ct
Friends of the Earth         Landscaping       Apt 302           Coralville           IA          52241           6/7/2019                   $855.26 Suppliers or Vendors
                                               2884 Coral Ct
Friends of the Earth         Landscaping       Apt 302           Coralville           IA          52241           6/12/2019                  $341.24 Suppliers or Vendors
                                               2884 Coral Ct
Friends of the Earth         Landscaping       Apt 302           Coralville           IA          52241           6/14/2019                 $2,230.51 Suppliers or Vendors
                                               2884 Coral Ct
Friends of the Earth         Landscaping       Apt 302           Coralville           IA          52241           6/19/2019                 $1,112.80 Suppliers or Vendors
                                               2884 Coral Ct
Friends of the Earth         Landscaping       Apt 302           Coralville           IA          52241           7/3/2019                   $551.20 Suppliers or Vendors
                             3991 Collection
FSN Wisconsin                Center Drive                        Chicago              IL          60693           5/17/2019                 $9,180.66 Suppliers and Vendors
                             3991 Collection
FSN Wisconsin                Center Drive                        Chicago              IL          60693           6/21/2019                $7,036.11    Suppliers and Vendors
G.J.K.LLC                    PO Box 458                          Phoenix              MD          21131           5/29/2019               $15,791.67    Lease Payment
G.J.K.LLC                    PO Box 458                          Phoenix              MD          21131           7/1/2019                $15,791.67    Lease Payment
Galloway Company             PO Box 609                          Neenah               WI          54957           6/7/2019                $40,376.53    Suppliers or Vendors
Galloway Company             PO Box 609                          Neenah               WI          54957           6/12/2019               $38,218.23    Suppliers or Vendors
Galloway Company             PO Box 609                          Neenah               WI          54957           6/21/2019               $22,632.73    Suppliers or Vendors

                                               Lockbox
Gateway Fashion MallLLC      PO Box 856643     Number 856643 Minneapolis              MN          55485-6643      5/29/2019               $11,635.49 Lease Payment




                                                                               Page 42 of 153
                                                  Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 76 of 211

                                                                   In re: Perkins & Marie Callender's, LLC
                                                                              Case No. 19-11743
                                                                              SOFA 3 Attachment
                                                  Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                          Reason for payment or transfer
                                                                                                                                                          (e.g. Secured debt, Unsecured loan
                                                                                                                                      Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1            Address 2         City                 State       Zip             Date             value               Services, or Other)

                                                  Lockbox
Gateway Fashion MallLLC      PO Box 856643        Number 856643 Minneapolis              MN          55485-6643      7/19/2019               $11,635.49   Lease Payment
General Mills Finance        PO Box 360009                      Pittsburgh               PA          15251-6009      5/17/2019               $13,056.00   Suppliers or Vendors
General PartsLLC             PO Box 9201          Mi10          Minneapolis              MN          55480-9201      5/8/2019                 $2,200.02   Suppliers or Vendors
General PartsLLC             PO Box 9201          Mi10          Minneapolis              MN          55480-9201      5/10/2019                $2,265.01   Suppliers or Vendors
General PartsLLC             PO Box 9201          Mi10          Minneapolis              MN          55480-9201      5/15/2019                $3,070.77   Suppliers or Vendors
General PartsLLC             PO Box 9201          Mi10          Minneapolis              MN          55480-9201      5/22/2019                $1,227.31   Suppliers or Vendors
General PartsLLC             PO Box 9201          Mi10          Minneapolis              MN          55480-9201      5/24/2019                  $381.01   Suppliers or Vendors
General PartsLLC             PO Box 9201          Mi10          Minneapolis              MN          55480-9201      6/12/2019                $1,278.50   Suppliers or Vendors
General PartsLLC             PO Box 9201          Mi10          Minneapolis              MN          55480-9201      6/14/2019                $5,026.47   Suppliers or Vendors
General PartsLLC             PO Box 9201          Mi10          Minneapolis              MN          55480-9201      6/19/2019                  $724.30   Suppliers or Vendors
Georges Cleaning Systems I   PO Box 280                         Shakopee                 MN          55379-0280      5/8/2019                 $1,188.63   Services
Georges Cleaning Systems I   PO Box 280                         Shakopee                 MN          55379-0280      5/15/2019                $7,994.44   Services
Georges Cleaning Systems I   PO Box 280                         Shakopee                 MN          55379-0280      5/17/2019                $1,397.82   Services
Georges Cleaning Systems I   PO Box 280                         Shakopee                 MN          55379-0280      5/22/2019                $4,490.92   Services
Georges Cleaning Systems I   PO Box 280                         Shakopee                 MN          55379-0280      5/29/2019                $2,659.09   Services
Georges Cleaning Systems I   PO Box 280                         Shakopee                 MN          55379-0280      6/5/2019                   $103.08   Services
Georges Cleaning Systems I   PO Box 280                         Shakopee                 MN          55379-0280      6/19/2019                $9,529.96   Services
Georges Cleaning Systems I   PO Box 280                         Shakopee                 MN          55379-0280      7/3/2019                 $5,112.37   Services
Give Kids the World          210 S Bass Rd                      Kissimmee                FL          34746           5/15/2019               $31,051.28   Charity
Give Kids the World          210 S Bass Rd                      Kissimmee                FL          34746           6/21/2019               $10,713.72   Charity
Give Kids the World          210 S Bass Rd                      Kissimmee                FL          34746           7/19/2019               $11,775.92   Charity
Goodwin Tucker Group Inc     PO Box 3285                        Des Moines               IA          50316           5/8/2019                 $7,011.34   Services
Goodwin Tucker Group Inc     PO Box 3285                        Des Moines               IA          50316           5/15/2019                $4,578.09   Services
Goodwin Tucker Group Inc     PO Box 3285                        Des Moines               IA          50316           5/22/2019                $1,413.24   Services
Goodwin Tucker Group Inc     PO Box 3285                        Des Moines               IA          50316           5/29/2019                $2,132.79   Services
Goodwin Tucker Group Inc     PO Box 3285                        Des Moines               IA          50316           5/31/2019                  $260.58   Services
Goodwin Tucker Group Inc     PO Box 3285                        Des Moines               IA          50316           6/5/2019                 $4,476.77   Services
Goodwin Tucker Group Inc     PO Box 3285                        Des Moines               IA          50316           6/7/2019                     $0.00   Services
Goodwin Tucker Group Inc     PO Box 3285                        Des Moines               IA          50316           6/12/2019                $4,388.46   Services
Goodwin Tucker Group Inc     PO Box 3285                        Des Moines               IA          50316           6/14/2019                $4,117.33   Services
Goodwin Tucker Group Inc     PO Box 3285                        Des Moines               IA          50316           6/19/2019                $1,665.14   Services
Goodwin Tucker Group Inc     PO Box 3285                        Des Moines               IA          50316           7/3/2019                   $250.69   Services
                             12519 Rhode Island
Gopher State Sealcoat, Inc   Avenue                                 Savage               MN          55378           5/17/2019                $2,200.00 Suppliers or Vendors
                             12519 Rhode Island
Gopher State Sealcoat, Inc   Avenue                                 Savage               MN          55378           5/22/2019                $5,000.00 Suppliers or Vendors




                                                                                  Page 43 of 153
                                               Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 77 of 211

                                                                In re: Perkins & Marie Callender's, LLC
                                                                           Case No. 19-11743
                                                                           SOFA 3 Attachment
                                               Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                       Reason for payment or transfer
                                                                                                                                                       (e.g. Secured debt, Unsecured loan
                                                                                                                                   Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1          Address 2        City                 State       Zip             Date             value               Services, or Other)
                             12519 Rhode Island
Gopher State Sealcoat, Inc   Avenue                              Savage               MN          55378           5/29/2019                  $900.00 Suppliers or Vendors
                             12519 Rhode Island
Gopher State Sealcoat, Inc   Avenue                              Savage               MN          55378           7/3/2019                   $950.00 Suppliers or Vendors

Granite Telecommunications   Client Id#311     PO Box 983119 Boston                   MA          02298-3119      5/8/2019                $32,417.14 Utilities

Granite Telecommunications   Client Id#311     PO Box 983119 Boston                   MA          02298-3119      5/31/2019               $32,559.34 Utilities

Granite Telecommunications   Client Id#311     PO Box 983119 Boston                   MA          02298-3119      7/19/2019               $39,742.29   Utilities
Grassland Dairy Products,    PO Box 689921                   Chicago                  IL          60695-9921      5/8/2019                $29,463.85   Suppliers or Vendors
Grassland Dairy Products,    PO Box 689921                   Chicago                  IL          60695-9921      5/10/2019               $29,433.54   Suppliers or Vendors
Grassland Dairy Products,    PO Box 689921                   Chicago                  IL          60695-9921      5/24/2019               $29,433.54   Suppliers or Vendors
Grassland Dairy Products,    PO Box 689921                   Chicago                  IL          60695-9921      6/5/2019                $29,403.23   Suppliers or Vendors
Grassland Dairy Products,    PO Box 689921                   Chicago                  IL          60695-9921      6/14/2019               $59,443.03   Suppliers or Vendors
Grassland Dairy Products,    PO Box 689921                   Chicago                  IL          60695-9921      6/21/2019               $30,676.38   Suppliers or Vendors
Grassland Dairy Products,    PO Box 689921                   Chicago                  IL          60695-9921      7/3/2019                $61,443.71   Suppliers or Vendors
Grassland Dairy Products,    PO Box 689921                   Chicago                  IL          60695-9921      7/19/2019               $30,555.13   Suppliers or Vendors
Green Bay Packaging Inc      Bin No 53139                    Milwaukee                WI          53288           5/8/2019                 $8,548.18   Suppliers or Vendors
Green Bay Packaging Inc      Bin No 53139                    Milwaukee                WI          53288           5/10/2019               $11,245.95   Suppliers or Vendors
Green Bay Packaging Inc      Bin No 53139                    Milwaukee                WI          53288           5/15/2019                $1,647.00   Suppliers or Vendors
Green Bay Packaging Inc      Bin No 53139                    Milwaukee                WI          53288           5/17/2019               $11,176.55   Suppliers or Vendors
Green Bay Packaging Inc      Bin No 53139                    Milwaukee                WI          53288           5/22/2019               $11,554.26   Suppliers or Vendors
Green Bay Packaging Inc      Bin No 53139                    Milwaukee                WI          53288           5/24/2019                $6,756.65   Suppliers or Vendors
Green Bay Packaging Inc      Bin No 53139                    Milwaukee                WI          53288           5/29/2019                $5,635.62   Suppliers or Vendors
Green Bay Packaging Inc      Bin No 53139                    Milwaukee                WI          53288           5/31/2019               $11,894.82   Suppliers or Vendors
Green Bay Packaging Inc      Bin No 53139                    Milwaukee                WI          53288           6/5/2019                $25,472.71   Suppliers or Vendors
Green Bay Packaging Inc      Bin No 53139                    Milwaukee                WI          53288           6/7/2019                $27,297.89   Suppliers or Vendors
Green Bay Packaging Inc      Bin No 53139                    Milwaukee                WI          53288           6/12/2019               $16,903.72   Suppliers or Vendors
Green Bay Packaging Inc      Bin No 53139                    Milwaukee                WI          53288           6/14/2019               $15,040.36   Suppliers or Vendors
Green Bay Packaging Inc      Bin No 53139                    Milwaukee                WI          53288           6/21/2019               $12,301.98   Suppliers or Vendors
Green Bay Packaging Inc      Bin No 53139                    Milwaukee                WI          53288           6/28/2019               $23,802.42   Suppliers or Vendors
Green Bay Packaging Inc      Bin No 53139                    Milwaukee                WI          53288           7/3/2019                $10,885.97   Suppliers or Vendors
Green Bay Packaging Inc      Bin No 53139                    Milwaukee                WI          53288           7/19/2019                $1,397.50   Suppliers or Vendors
Green Bay Packaging Inc      Bin No 53139                    Milwaukee                WI          53288           7/24/2019               $34,496.53   Suppliers or Vendors
Green Bay Packaging Inc      Bin No 53139                    Milwaukee                WI          53288           7/31/2019               $16,239.25   Suppliers or Vendors
                             Folding Carton    2275 American
Green Bay Packaging Inc      Division          Blvd          Depere                   WI          54115           5/29/2019               $90,843.48 Suppliers or Vendors
Griffin Industries Inc       PO Box 554885                   Detroit                  MI          48255-4885      5/8/2019                   $856.00 Suppliers or Vendors



                                                                               Page 44 of 153
                                              Case 19-11743-KG            Doc 181     Filed 09/06/19       Page 78 of 211

                                                               In re: Perkins & Marie Callender's, LLC
                                                                          Case No. 19-11743
                                                                          SOFA 3 Attachment
                                              Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                       Reason for payment or transfer
                                                                                                                                                       (e.g. Secured debt, Unsecured loan
                                                                                                                                  Total amount or      repayments, Suppliers or vendors,
Creditor's name           Address 1           Address 2         City                 State       Zip             Date             value                Services, or Other)
Griffin Industries Inc    PO Box 554885                         Detroit              MI          48255-4885      5/10/2019                   $797.50   Suppliers or Vendors
Griffin Industries Inc    PO Box 554885                         Detroit              MI          48255-4885      5/15/2019                   $954.75   Suppliers or Vendors
Griffin Industries Inc    PO Box 554885                         Detroit              MI          48255-4885      5/22/2019                   $260.00   Suppliers or Vendors
Griffin Industries Inc    PO Box 554885                         Detroit              MI          48255-4885      5/29/2019                   $260.00   Suppliers or Vendors
Griffin Industries Inc    PO Box 554885                         Detroit              MI          48255-4885      6/5/2019                  $2,528.79   Suppliers or Vendors
Griffin Industries Inc    PO Box 554885                         Detroit              MI          48255-4885      6/7/2019                    $197.50   Suppliers or Vendors
Griffin Industries Inc    PO Box 554885                         Detroit              MI          48255-4885      6/12/2019                   $197.50   Suppliers or Vendors
Griffin Industries Inc    PO Box 554885                         Detroit              MI          48255-4885      7/3/2019                    $910.00   Suppliers or Vendors
                          529 G. Avenue, PO   Attn: Loan
Grundy National Bank      Box 246             Department        Grundy Center        IA          50638           5/29/2019                 $6,534.37 Lease Payment
                          529 G. Avenue, PO   Attn: Loan
Grundy National Bank      Box 246             Department        Grundy Center        IA          50638           7/1/2019                  $6,534.37   Lease Payment
H & M Bay, Inc.           PO Box 418578                         Boston               MA          02241           5/8/2019                  $1,491.38   Suppliers or Vendors
H & M Bay, Inc.           PO Box 418578                         Boston               MA          02241           5/22/2019                 $1,874.82   Suppliers or Vendors
H & M Bay, Inc.           PO Box 418578                         Boston               MA          02241           5/22/2019                 $3,987.18   Suppliers or Vendors
H & M Bay, Inc.           PO Box 418578                         Boston               MA          02241           5/31/2019                 $1,697.13   Suppliers or Vendors
H & M Bay, Inc.           PO Box 418578                         Boston               MA          02241           6/5/2019                  $1,801.46   Suppliers or Vendors
H & M Bay, Inc.           PO Box 418578                         Boston               MA          02241           7/3/2019                  $1,389.60   Suppliers or Vendors
H & O Distribution Inc.   325 Osborne Drive                     Fairfield            OH          45014           5/8/2019                  $1,342.44   Suppliers or Vendors
H & O Distribution Inc.   325 Osborne Drive                     Fairfield            OH          45014           5/29/2019                   $526.82   Suppliers or Vendors
H & O Distribution Inc.   325 Osborne Drive                     Fairfield            OH          45014           5/31/2019                   $278.54   Suppliers or Vendors
H & O Distribution Inc.   325 Osborne Drive                     Fairfield            OH          45014           7/25/2019                 $5,460.46   Suppliers or Vendors
H & O Distribution Inc.   325 Osborne Drive                     Fairfield            OH          45014           7/31/2019                   $963.20   Suppliers or Vendors
                          707 Harrison-
H. Nagel & Son Co Inc     Brookville Rd       Unit #220         West Harrison        IN          47060           5/8/2019                $17,403.44 Suppliers or Vendors
                          707 Harrison-
H. Nagel & Son Co Inc     Brookville Rd       Unit #220         West Harrison        IN          47060           5/10/2019                 $8,674.00 Suppliers or Vendors
                          707 Harrison-
H. Nagel & Son Co Inc     Brookville Rd       Unit #220         West Harrison        IN          47060           5/10/2019               $24,809.96 Suppliers or Vendors
                          707 Harrison-
H. Nagel & Son Co Inc     Brookville Rd       Unit #220         West Harrison        IN          47060           5/17/2019                 $8,250.00 Suppliers or Vendors
                          707 Harrison-
H. Nagel & Son Co Inc     Brookville Rd       Unit #220         West Harrison        IN          47060           5/22/2019               $19,470.50 Suppliers or Vendors
                          707 Harrison-
H. Nagel & Son Co Inc     Brookville Rd       Unit #220         West Harrison        IN          47060           5/24/2019               $24,803.32 Suppliers or Vendors
                          707 Harrison-
H. Nagel & Son Co Inc     Brookville Rd       Unit #220         West Harrison        IN          47060           5/31/2019               $18,813.52 Suppliers or Vendors
                          707 Harrison-
H. Nagel & Son Co Inc     Brookville Rd       Unit #220         West Harrison        IN          47060           6/5/2019                  $2,381.25 Suppliers or Vendors



                                                                              Page 45 of 153
                                                 Case 19-11743-KG            Doc 181     Filed 09/06/19       Page 79 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                         Reason for payment or transfer
                                                                                                                                                         (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2         City                 State       Zip             Date             value               Services, or Other)
                             707 Harrison-
H. Nagel & Son Co Inc        Brookville Rd       Unit #220         West Harrison        IN          47060           6/7/2019                $24,798.90 Suppliers or Vendors
                             707 Harrison-
H. Nagel & Son Co Inc        Brookville Rd       Unit #220         West Harrison        IN          47060           6/12/2019               $16,516.80 Suppliers or Vendors
                             707 Harrison-
H. Nagel & Son Co Inc        Brookville Rd       Unit #220         West Harrison        IN          47060           6/14/2019               $16,572.00 Suppliers or Vendors
                             707 Harrison-
H. Nagel & Son Co Inc        Brookville Rd       Unit #220         West Harrison        IN          47060           6/19/2019               $10,477.00 Suppliers or Vendors
                             707 Harrison-
H. Nagel & Son Co Inc        Brookville Rd       Unit #220         West Harrison        IN          47060           6/21/2019                $8,231.25 Suppliers or Vendors
                             707 Harrison-
H. Nagel & Son Co Inc        Brookville Rd       Unit #220         West Harrison        IN          47060           6/28/2019               $16,563.28 Suppliers or Vendors
                             707 Harrison-
H. Nagel & Son Co Inc        Brookville Rd       Unit #220         West Harrison        IN          47060           7/3/2019                $27,639.06 Suppliers or Vendors
                             707 Harrison-
H. Nagel & Son Co Inc        Brookville Rd       Unit #220         West Harrison        IN          47060           7/19/2019                $8,250.00 Suppliers or Vendors
                                                 6601 Mohawk
Halla Family Limited         Partnership         Trail             Edina                MN          55439           5/31/2019               $13,961.64 Lease Payment
                                                 6601 Mohawk
Halla Family Limited         Partnership         Trail             Edina                MN          55439           7/3/2019                $13,961.64 Lease Payment
                             1755 South
Hampton Inn Rochester        Broadway                              Rochester            MN          55904           7/12/2019               $19,169.70 Suppliers or Vendors
                             C/O Security Bank   2202 11Th
Harold Farnes Marital Trus   & Trust             Street E          Glencoe              MN          55336           5/29/2019                $6,250.00 Lease Payment
                             C/O Security Bank   2202 11Th
Harold Farnes Marital Trus   & Trust             Street E          Glencoe              MN          55336           7/1/2019                 $6,250.00   Lease Payment
Harold G. Butzer, Inc        721 Wicker Lane                       Jefferson City       MO          65109           5/15/2019                $4,264.15   Suppliers or Vendors
Harold G. Butzer, Inc        721 Wicker Lane                       Jefferson City       MO          65109           5/29/2019                  $370.00   Suppliers or Vendors
Harold G. Butzer, Inc        721 Wicker Lane                       Jefferson City       MO          65109           6/12/2019                  $370.00   Suppliers or Vendors
Harold G. Butzer, Inc        721 Wicker Lane                       Jefferson City       MO          65109           6/21/2019                $1,110.00   Suppliers or Vendors
Harold G. Butzer, Inc        721 Wicker Lane                       Jefferson City       MO          65109           6/21/2019                $2,874.79   Suppliers or Vendors
                                                 C/O Mid-
                             5353 Wayzata        America Real
Hastings MidtownLLC          Blvd,Ste 650        Estate            Minneapolis          MN          55416           5/29/2019                $7,318.83 Lease Payment
                                                 C/O Mid-
                             5353 Wayzata        America Real
Hastings MidtownLLC          Blvd,Ste 650        Estate            Minneapolis          MN          55416           7/16/2019                $7,318.83 Lease Payment
Hathaway Stamp & Identific   635 Main Street                       Cincinnati           OH          45202           5/8/2019                 $3,128.00 Suppliers or Vendors
Hathaway Stamp & Identific   635 Main Street                       Cincinnati           OH          45202           6/21/2019                  $147.40 Suppliers or Vendors



                                                                                 Page 46 of 153
                                                Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 80 of 211

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                            SOFA 3 Attachment
                                                Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                       Reason for payment or transfer
                                                                                                                                                       (e.g. Secured debt, Unsecured loan
                                                                                                                                    Total amount or    repayments, Suppliers or vendors,
Creditor's name              Address 1          Address 2         City                 State       Zip             Date             value              Services, or Other)
Hathaway Stamp & Identific   635 Main Street                      Cincinnati           OH          45202           7/25/2019                 $3,786.90 Suppliers or Vendors
                             3500 Canterbury
Heitzman Services            Drive                                Bloomington          MN          55431           5/15/2019                  $788.30 Suppliers or Vendors
                             3500 Canterbury
Heitzman Services            Drive                                Bloomington          MN          55431           5/17/2019                 $2,650.47 Suppliers or Vendors
                             3500 Canterbury
Heitzman Services            Drive                                Bloomington          MN          55431           5/24/2019                  $741.65 Suppliers or Vendors
                             3500 Canterbury
Heitzman Services            Drive                                Bloomington          MN          55431           5/29/2019                  $596.76 Suppliers or Vendors
                             3500 Canterbury
Heitzman Services            Drive                                Bloomington          MN          55431           6/19/2019                 $3,502.12 Suppliers or Vendors
                             3500 Canterbury
Heitzman Services            Drive                                Bloomington          MN          55431           7/3/2019                  $1,304.48 Suppliers or Vendors
                             3500 Canterbury
Heitzman Services            Drive                                Bloomington          MN          55431           7/12/2019                 $3,065.72 Suppliers or Vendors
                             3500 Canterbury
Heitzman Services            Drive                                Bloomington          MN          55431           7/19/2019                   $725.31 Suppliers or Vendors
Helena CakesLLC              PO Box 5743                          Helena               MT          59601           6/7/2019                  $7,490.48 Franchisee
Helena CakesLLC              PO Box 5743                          Helena               MT          59601           7/3/2019                  $1,304.00 Franchisee
                             A 600 Government
Hennepin County Treasurer    Ctr                                  Minneapolis          MN          55487-0060      5/8/2019                 $26,721.39 Taxes/Licenses
                             A 600 Government
Hennepin County Treasurer    Ctr                                  Minneapolis          MN          55487-0060      5/8/2019                 $21,528.63 Taxes/Licenses
                             A 600 Government
Hennepin County Treasurer    Ctr                                  Minneapolis          MN          55487-0060      5/8/2019                 $15,863.19 Taxes/Licenses
                             A 600 Government
Hennepin County Treasurer    Ctr                                  Minneapolis          MN          55487-0060      5/8/2019                 $15,031.05 Taxes/Licenses
                             A 600 Government
Hennepin County Treasurer    Ctr                                  Minneapolis          MN          55487-0060      5/8/2019                 $24,466.14 Taxes/Licenses
                             A 600 Government
Hennepin County Treasurer    Ctr                                  Minneapolis          MN          55487-0060      5/8/2019                 $15,925.78 Taxes/Licenses
                             A 600 Government
Hennepin County Treasurer    Ctr                                  Minneapolis          MN          55487-0060      5/8/2019                 $20,710.65 Taxes/Licenses
                             A 600 Government
Hennepin County Treasurer    Ctr                                  Minneapolis          MN          55487-0060      5/8/2019                 $17,278.59   Taxes/Licenses
Hershey Foods Usa Inc        PO Box 640227                        Pittsburgh           PA          15264           5/15/2019                 $7,120.00   Suppliers or Vendors
Hershey Foods Usa Inc        PO Box 640227                        Pittsburgh           PA          15264           5/31/2019                $39,105.00   Suppliers or Vendors
Hershey Foods Usa Inc        PO Box 640227                        Pittsburgh           PA          15264           7/12/2019                 $8,900.00   Suppliers or Vendors
Hershey Foods Usa Inc        PO Box 640227                        Pittsburgh           PA          15264           7/19/2019                 $6,525.00   Suppliers or Vendors



                                                                                Page 47 of 153
                                                Case 19-11743-KG             Doc 181    Filed 09/06/19       Page 81 of 211

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                            SOFA 3 Attachment
                                                Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                      Reason for payment or transfer
                                                                                                                                                      (e.g. Secured debt, Unsecured loan
                                                                                                                                    Total amount or   repayments, Suppliers or vendors,
Creditor's name              Address 1          Address 2          City                State       Zip             Date             value             Services, or Other)

Highwoods Realty             Limited Partnership PO Box 409355 Atlanta                 GA          30384-9355      5/29/2019               $86,213.98 Lease Payment

Highwoods Realty             Limited Partnership PO Box 409355 Atlanta                 GA          30384-9355      6/14/2019                $2,499.53 Lease Payment

Highwoods Realty             Limited Partnership PO Box 409355 Atlanta                 GA          30384-9355      7/1/2019                $86,213.98 Lease Payment

Highwoods Realty             Limited Partnership PO Box 409355     Atlanta             GA          30384-9355      7/19/2019                $1,489.57 Lease Payment
                             500 W Burlington
Holton Food Products Co In   Ave                                   Lagrange            IL          60525           5/10/2019               $30,176.00 Suppliers or Vendors
                             500 W Burlington
Holton Food Products Co In   Ave                                   Lagrange            IL          60525           5/17/2019               $12,660.00 Suppliers or Vendors
                             500 W Burlington
Holton Food Products Co In   Ave                                   Lagrange            IL          60525           5/24/2019               $14,008.00 Suppliers or Vendors
                             500 W Burlington
Holton Food Products Co In   Ave                                   Lagrange            IL          60525           6/5/2019                $19,764.00 Suppliers or Vendors
                             500 W Burlington
Holton Food Products Co In   Ave                                   Lagrange            IL          60525           6/14/2019               $18,930.00 Suppliers or Vendors
                             500 W Burlington
Holton Food Products Co In   Ave                                   Lagrange            IL          60525           6/21/2019               $12,660.00 Suppliers or Vendors
                             500 W Burlington
Holton Food Products Co In   Ave                                   Lagrange            IL          60525           7/3/2019                $10,656.00 Suppliers or Vendors
                             500 W Burlington
Holton Food Products Co In   Ave                                   Lagrange            IL          60525           7/19/2019                $9,650.00 Suppliers or Vendors
                             32891 Collection
Hood Packaging Corp          Center Drive                          Chicago             IL          60693-0328      5/22/2019               $14,838.42 Suppliers or Vendors
Huang Enterprises, Inc.      4126 Case Street                      Elmhurst            NY          11373           7/1/2019                $12,772.73 Lease Payment
                                                 4226 Bell Tower
Hurst Carpet & Upholstery    Cleaning Service    Court             Belle Isle          FL          32812           5/8/2019                 $1,146.00 Suppliers or Vendors
                                                 4226 Bell Tower
Hurst Carpet & Upholstery    Cleaning Service    Court             Belle Isle          FL          32812           5/10/2019                  $638.25 Suppliers or Vendors
                                                 4226 Bell Tower
Hurst Carpet & Upholstery    Cleaning Service    Court             Belle Isle          FL          32812           5/15/2019                  $966.50 Suppliers or Vendors
                                                 4226 Bell Tower
Hurst Carpet & Upholstery    Cleaning Service    Court             Belle Isle          FL          32812           5/17/2019                  $282.25 Suppliers or Vendors
                                                 4226 Bell Tower
Hurst Carpet & Upholstery    Cleaning Service    Court             Belle Isle          FL          32812           5/22/2019                $1,392.75 Suppliers or Vendors
                                                 4226 Bell Tower
Hurst Carpet & Upholstery    Cleaning Service    Court             Belle Isle          FL          32812           5/24/2019                  $958.50 Suppliers or Vendors



                                                                                Page 48 of 153
                                                Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 82 of 211

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                            SOFA 3 Attachment
                                                Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                        Reason for payment or transfer
                                                                                                                                                        (e.g. Secured debt, Unsecured loan
                                                                                                                                    Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1          Address 2         City                 State       Zip             Date             value               Services, or Other)
                                                4226 Bell Tower
Hurst Carpet & Upholstery    Cleaning Service   Court             Belle Isle           FL          32812           5/29/2019                $1,644.70 Suppliers or Vendors
                                                4226 Bell Tower
Hurst Carpet & Upholstery    Cleaning Service   Court             Belle Isle           FL          32812           5/31/2019                  $282.25 Suppliers or Vendors
                                                4226 Bell Tower
Hurst Carpet & Upholstery    Cleaning Service   Court             Belle Isle           FL          32812           6/5/2019                   $880.75 Suppliers or Vendors
                                                4226 Bell Tower
Hurst Carpet & Upholstery    Cleaning Service   Court             Belle Isle           FL          32812           6/7/2019                   $363.25 Suppliers or Vendors
                                                4226 Bell Tower
Hurst Carpet & Upholstery    Cleaning Service   Court             Belle Isle           FL          32812           6/12/2019                $1,778.00 Suppliers or Vendors
                                                4226 Bell Tower
Hurst Carpet & Upholstery    Cleaning Service   Court             Belle Isle           FL          32812           6/19/2019                $2,044.75 Suppliers or Vendors
                                                4226 Bell Tower
Hurst Carpet & Upholstery    Cleaning Service   Court             Belle Isle           FL          32812           7/3/2019                   $453.25 Suppliers or Vendors
                                                4226 Bell Tower
Hurst Carpet & Upholstery    Cleaning Service   Court             Belle Isle           FL          32812           7/12/2019                $6,201.20 Suppliers or Vendors
                                                4226 Bell Tower
Hurst Carpet & Upholstery    Cleaning Service   Court             Belle Isle           FL          32812           7/19/2019                $3,660.05   Suppliers or Vendors
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/13/2019                   $61.71   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/13/2019                   $85.60   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/13/2019                  $108.00   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/13/2019                   $45.60   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/13/2019                    $9.23   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/13/2019                    $5.00   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/13/2019                   $74.30   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/13/2019                   $39.60   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/13/2019                   $13.85   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/13/2019                   $15.00   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/13/2019                   $36.83   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/20/2019                   $61.71   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/20/2019                   $85.60   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/20/2019                  $108.00   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/20/2019                   $45.60   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/20/2019                    $9.23   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/20/2019                    $5.00   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/20/2019                   $77.75   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/20/2019                   $74.30   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/20/2019                   $39.60   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      5/20/2019                   $13.85   Garnishment



                                                                                 Page 49 of 153
                                           Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 83 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      5/20/2019                   $15.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      5/20/2019                   $36.83    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      5/27/2019                   $61.71    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      5/27/2019                   $85.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      5/27/2019                  $108.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      5/27/2019                   $45.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      5/27/2019                     $9.23   Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      5/27/2019                     $5.00   Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      5/27/2019                   $77.75    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      5/27/2019                   $74.30    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      5/27/2019                   $39.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      5/27/2019                   $13.85    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      5/27/2019                   $15.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      5/27/2019                   $36.83    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/3/2019                    $61.71    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/3/2019                    $85.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/3/2019                   $108.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/3/2019                    $45.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/3/2019                      $9.23   Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/3/2019                      $5.00   Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/3/2019                    $77.75    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/3/2019                    $74.30    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/3/2019                    $39.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/3/2019                    $13.85    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/3/2019                    $15.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/10/2019                   $61.71    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/10/2019                   $85.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/10/2019                  $108.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/10/2019                   $42.76    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/10/2019                     $8.66   Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/10/2019                     $4.68   Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/10/2019                   $77.75    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/10/2019                   $74.30    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/10/2019                   $39.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/10/2019                   $13.85    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/10/2019                   $15.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/10/2019                   $36.83    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/17/2019                   $61.71    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/17/2019                   $85.60    Garnishment



                                                                            Page 50 of 153
                                           Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 84 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/17/2019                  $108.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/17/2019                   $45.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/17/2019                     $9.23   Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/17/2019                     $5.00   Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/17/2019                   $77.75    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/17/2019                   $74.30    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/17/2019                   $39.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/17/2019                   $13.85    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/17/2019                   $15.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/17/2019                   $36.83    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/24/2019                   $61.71    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/24/2019                   $85.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/24/2019                  $108.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/24/2019                   $45.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/24/2019                     $9.23   Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/24/2019                     $5.00   Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/24/2019                   $77.75    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/24/2019                   $74.30    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/24/2019                   $39.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/24/2019                   $13.85    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/24/2019                   $15.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      6/24/2019                   $36.83    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/1/2019                    $61.71    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/1/2019                    $85.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/1/2019                   $108.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/1/2019                    $45.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/1/2019                      $9.23   Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/1/2019                      $5.00   Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/1/2019                    $74.30    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/1/2019                    $39.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/1/2019                    $13.85    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/1/2019                    $15.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/8/2019                    $61.71    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/8/2019                    $85.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/8/2019                   $108.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/8/2019                    $45.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/8/2019                      $9.23   Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/8/2019                      $5.00   Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/8/2019                    $74.30    Garnishment



                                                                            Page 51 of 153
                                           Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 85 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/8/2019                    $39.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/8/2019                    $13.85    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/8/2019                    $15.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/15/2019                   $61.71    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/15/2019                   $85.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/15/2019                   $90.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/15/2019                   $57.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/15/2019                  $108.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/15/2019                   $45.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/15/2019                     $9.23   Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/15/2019                     $5.00   Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/15/2019                   $74.30    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/15/2019                   $39.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/15/2019                   $13.85    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/15/2019                   $15.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/15/2019                  $111.92    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/22/2019                   $61.71    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/22/2019                   $85.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/22/2019                   $90.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/22/2019                   $57.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/22/2019                  $108.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/22/2019                   $45.16    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/22/2019                     $9.14   Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/22/2019                     $4.96   Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/22/2019                   $74.30    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/22/2019                   $39.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/22/2019                   $13.85    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/22/2019                   $15.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/22/2019                   $12.52    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/22/2019                   $12.52    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/22/2019                   $12.52    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/22/2019                   $12.52    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/22/2019                   $12.52    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/22/2019                   $40.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/22/2019                  $128.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/29/2019                   $61.71    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/29/2019                   $85.60    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/29/2019                   $90.00    Garnishment
Illinois State Disburse Un   PO Box 5400                     Carol Stream         IL          60197-5400      7/29/2019                   $57.60    Garnishment



                                                                            Page 52 of 153
                                                Case 19-11743-KG            Doc 181     Filed 09/06/19       Page 86 of 211

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                            SOFA 3 Attachment
                                                Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                         Reason for payment or transfer
                                                                                                                                                         (e.g. Secured debt, Unsecured loan
                                                                                                                                    Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1          Address 2         City                 State       Zip             Date             value                Services, or Other)
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      7/29/2019                  $108.00    Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      7/29/2019                   $42.93    Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      7/29/2019                     $8.69   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      7/29/2019                     $4.70   Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      7/29/2019                   $74.30    Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      7/29/2019                   $39.60    Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      7/29/2019                   $13.85    Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      7/29/2019                   $15.00    Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      7/29/2019                   $21.79    Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      7/29/2019                   $21.79    Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      7/29/2019                   $21.79    Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      7/29/2019                   $21.79    Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      7/29/2019                   $21.79    Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      7/29/2019                   $40.00    Garnishment
Illinois State Disburse Un   PO Box 5400                          Carol Stream         IL          60197-5400      7/29/2019                  $128.00    Garnishment
                             62488 Collection
Integrity Express Logistic   Center Drive                         Chicago              IL          60693           5/8/2019                  $2,141.56 Suppliers or Vendors
                             62488 Collection
Integrity Express Logistic   Center Drive                         Chicago              IL          60693           5/22/2019                 $7,383.12 Suppliers or Vendors
                             62488 Collection
Integrity Express Logistic   Center Drive                         Chicago              IL          60693           5/24/2019                 $6,074.44 Suppliers or Vendors
                             62488 Collection
Integrity Express Logistic   Center Drive                         Chicago              IL          60693           5/31/2019                 $4,641.56 Suppliers or Vendors
                             62488 Collection
Integrity Express Logistic   Center Drive                         Chicago              IL          60693           6/5/2019                  $2,148.88 Suppliers or Vendors
                             62488 Collection
Integrity Express Logistic   Center Drive                         Chicago              IL          60693           7/19/2019                 $3,208.68 Suppliers or Vendors
                             62488 Collection
Integrity Express Logistic   Center Drive                         Chicago              IL          60693           7/25/2019               $13,270.02 Suppliers or Vendors
                             62488 Collection
Integrity Express Logistic   Center Drive                         Chicago              IL          60693           7/31/2019               $12,864.88 Suppliers or Vendors
                             905 North Kings
Interstate Outdoor Adverti   Highway                              Cherry Hill          NJ          08034           5/8/2019                  $3,500.00 Suppliers and Vendors
                             905 North Kings
Interstate Outdoor Adverti   Highway                              Cherry Hill          NJ          08034           5/22/2019                 $2,472.00 Suppliers and Vendors
                             905 North Kings
Interstate Outdoor Adverti   Highway                              Cherry Hill          NJ          08034           5/31/2019                $5,972.00 Suppliers and Vendors
Intralinks, Inc              PO Box 392134                        Pittsburgh           PA          15251-9134      5/10/2019               $17,000.00 Suppliers or Vendors
Intralinks, Inc              PO Box 392134                        Pittsburgh           PA          15251-9134      5/31/2019               $12,366.14 Suppliers or Vendors



                                                                                 Page 53 of 153
                                             Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 87 of 211

                                                              In re: Perkins & Marie Callender's, LLC
                                                                         Case No. 19-11743
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                      Reason for payment or transfer
                                                                                                                                                      (e.g. Secured debt, Unsecured loan
                                                                                                                                 Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1       Address 2         City                 State       Zip             Date             value                Services, or Other)
Intralinks, Inc              PO Box 392134                     Pittsburgh           PA          15251-9134      6/19/2019                   $277.02   Suppliers or Vendors
Intralinks, Inc              PO Box 392134                     Pittsburgh           PA          15251-9134      7/12/2019                 $7,373.90   Suppliers or Vendors
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $62.53   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                   $103.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $19.93   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $13.84   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $69.23   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $13.84   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $40.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $75.32   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                     $8.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $72.00   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $24.36   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $56.76   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $93.00   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $66.76   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                   $145.35   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $10.00   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                   $111.69   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                   $122.95   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                     $2.76   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $13.84   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $27.41   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $23.56   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $60.97   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $79.96   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                     $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                     $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                     $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $45.69   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $73.10   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $42.21   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                     $2.95   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $39.32   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $76.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                    $13.84   Garnishment
Iowa State Disbursement Un   PO Box 9125                       Des Moines           IA          50306-9125      5/13/2019                     $0.69   Garnishment



                                                                             Page 54 of 153
                                           Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 88 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/13/2019                     $7.61   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/13/2019                   $55.93    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/13/2019                  $161.22    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/13/2019                   $54.26    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/13/2019                   $21.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/13/2019                     $1.91   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/13/2019                   $21.06    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/13/2019                   $21.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/13/2019                     $1.91   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/13/2019                   $21.06    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/13/2019                   $22.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/13/2019                   $22.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/13/2019                   $11.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/13/2019                     $2.54   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/13/2019                     $0.23   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $62.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $30.73    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                  $103.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $19.93    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $69.23    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $40.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $75.32    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                     $8.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $72.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $24.36    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $56.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $93.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $66.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                  $145.35    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $10.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                  $111.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                  $122.95    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                     $2.76   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $27.41    Garnishment



                                                                           Page 55 of 153
                                           Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 89 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                     $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                     $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                     $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $45.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $73.10    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $42.21    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                     $2.95   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $32.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $76.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                     $0.69   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                     $7.61   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $55.93    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                  $161.22    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $54.26    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $21.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                     $1.91   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $21.06    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $22.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $22.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                   $11.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                     $2.54   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/20/2019                     $0.23   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $62.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $30.73    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                  $103.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $19.93    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $69.23    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $40.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $75.32    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                     $8.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $72.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $24.36    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $56.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $93.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $66.76    Garnishment



                                                                           Page 56 of 153
                                           Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 90 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                  $145.35    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $10.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                  $111.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                  $122.95    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                     $1.80   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                     $9.04   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $17.91    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                     $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                     $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                     $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $45.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $73.10    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $42.21    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                     $2.95   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $32.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $76.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                     $0.69   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                     $7.61   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $55.93    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                  $161.22    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $54.26    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $22.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $22.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $11.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                     $2.54   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                     $0.23   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      5/27/2019                   $25.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $62.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $30.73    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                      $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                   $103.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $19.93    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $69.23    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $40.15    Garnishment



                                                                           Page 57 of 153
                                           Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 91 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $75.32    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                      $8.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $72.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $24.36    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $56.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $93.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $66.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                   $145.35    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $10.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                      $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                   $111.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                   $122.95    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                      $1.83   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                      $9.20   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $18.21    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                      $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                      $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                      $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $45.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $73.10    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $42.21    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                      $2.95   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $32.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $39.87    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $76.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                      $0.69   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                      $7.61   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $55.93    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                   $161.22    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $45.22    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $22.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $22.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $11.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                      $2.54   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                      $0.23   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/3/2019                    $25.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $62.53    Garnishment



                                                                           Page 58 of 153
                                           Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 92 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $30.73    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                  $103.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $16.61    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $69.23    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $40.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $75.32    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                     $8.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $72.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $24.36    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $21.06    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $56.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $93.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $66.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                  $145.35    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                     $9.38   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                     $2.16   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                  $104.75    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                  $122.95    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                     $9.00   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $25.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                     $2.76   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $27.41    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                     $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                     $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                     $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $45.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $73.10    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $42.21    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                     $2.95   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $32.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $39.87    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $76.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $13.84    Garnishment



                                                                           Page 59 of 153
                                           Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 93 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                     $0.69   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                     $7.61   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $55.93    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                  $161.22    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $45.22    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $22.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $22.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $11.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                     $2.54   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                     $0.23   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $46.24    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                     $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/10/2019                   $25.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $62.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $30.73    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                  $103.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $16.61    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $69.23    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $40.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $75.32    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                     $8.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $72.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $20.30    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $21.06    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $56.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $93.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $66.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                  $145.35    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $10.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                  $111.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                  $122.95    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                     $9.00   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $25.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                     $2.76   Garnishment



                                                                           Page 60 of 153
                                           Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 94 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $27.41    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                     $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                     $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                     $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $45.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $73.10    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $42.21    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                     $2.95   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $32.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $39.87    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $76.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                     $0.69   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                     $7.61   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $55.93    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                  $161.22    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $45.22    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $22.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $22.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $11.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                     $2.54   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                     $0.23   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $46.24    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                     $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $25.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                     $8.65   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                   $29.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                     $8.65   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/17/2019                     $5.86   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $62.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $30.73    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                  $103.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $16.61    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $69.23    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $13.84    Garnishment



                                                                           Page 61 of 153
                                           Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 95 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $40.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $75.32    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                     $8.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $72.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $20.30    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $21.06    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $56.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $93.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $66.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                  $145.35    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $10.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                  $111.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                  $122.95    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                     $9.00   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $25.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                     $2.76   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $27.41    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                     $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                     $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                     $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $45.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $73.10    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $42.21    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                     $2.95   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $32.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $39.87    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $76.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                     $0.69   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                     $7.61   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $55.93    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                  $161.22    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $45.22    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $22.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $22.03    Garnishment



                                                                           Page 62 of 153
                                           Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 96 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $11.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                     $2.54   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                     $0.23   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $46.24    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                     $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $25.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                     $8.65   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                   $29.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                     $8.65   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      6/24/2019                     $5.86   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $62.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $30.73    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                      $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                   $103.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $16.61    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $69.23    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $40.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $75.32    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                      $8.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $72.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                      $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $20.30    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $21.06    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $93.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $66.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                   $145.35    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $10.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                      $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                   $111.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                   $122.95    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                      $9.00   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $25.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                      $2.76   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $27.41    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                      $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                      $1.15   Garnishment



                                                                           Page 63 of 153
                                           Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 97 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                      $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $45.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $73.10    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $42.21    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                      $2.95   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $32.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $39.87    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $76.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                      $0.69   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                      $7.61   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $55.93    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                   $161.22    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $45.22    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $22.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $22.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $11.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                      $2.54   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                      $0.23   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $46.24    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                      $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $25.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                      $8.65   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $29.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                      $8.65   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                      $5.86   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/1/2019                    $28.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $62.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $30.73    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                      $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                   $103.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $16.61    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $69.23    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $40.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $75.32    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                      $8.30   Garnishment



                                                                           Page 64 of 153
                                           Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 98 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $72.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                      $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $20.30    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $21.06    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $93.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $66.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                   $145.35    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $10.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                      $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                   $111.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                   $122.95    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                      $9.00   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $25.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                      $2.76   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $27.41    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                      $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                      $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                      $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $45.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $73.10    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $42.21    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                      $2.95   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $32.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $39.87    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $76.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                      $0.69   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                      $7.61   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $55.93    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                   $161.22    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $45.22    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $22.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $22.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $11.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                      $2.54   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                      $0.23   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $46.24    Garnishment



                                                                           Page 65 of 153
                                           Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 99 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                      $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $22.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                      $8.65   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $29.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                      $8.65   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                      $5.86   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                    $28.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/8/2019                      $8.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $62.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                  $103.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $16.61    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $69.23    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $40.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $75.32    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                     $8.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $72.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $20.30    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $93.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $66.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                  $145.35    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $10.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                  $111.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                  $122.95    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                     $9.00   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $25.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                     $2.76   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $27.41    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                     $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                     $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                     $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $45.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $73.10    Garnishment



                                                                           Page 66 of 153
                                           Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 100 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $42.21    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                     $2.95   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $32.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $39.87    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $76.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                     $0.69   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                     $7.61   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $55.93    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                  $161.22    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $45.13    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $22.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $22.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $11.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                     $2.54   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                     $0.23   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $46.24    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                     $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $22.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                     $8.65   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $29.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                     $8.65   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                     $5.86   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $28.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                     $8.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $53.81    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $18.46    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/15/2019                   $11.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $62.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $30.73    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                  $103.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $16.61    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $69.23    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $40.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $75.32    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $8.30   Garnishment



                                                                           Page 67 of 153
                                           Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 101 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $72.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $20.30    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $93.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $66.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                  $145.35    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $9.90   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $2.28   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                  $110.61    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                  $101.52    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $9.00   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $25.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $2.76   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $27.41    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $45.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $73.10    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $42.21    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $2.95   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $32.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $39.87    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $76.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $0.69   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $7.61   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $9.32   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $45.22    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $11.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $2.54   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $0.23   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $46.24    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $22.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $8.65   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $29.76    Garnishment



                                                                           Page 68 of 153
                                           Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 102 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $8.65   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $5.86   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $19.28    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $8.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $62.58    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $8.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                  $135.24    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $18.46    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $11.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                  $119.63    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                   $60.92    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/22/2019                     $8.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $62.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $30.73    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                  $103.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $16.61    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $69.23    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $40.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $75.32    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $8.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $72.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $2.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $20.30    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $93.00    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $66.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                  $145.35    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $9.42   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $2.17   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                  $105.16    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                  $122.95    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $9.00   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $25.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $2.76   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $27.41    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $1.15   Garnishment



                                                                           Page 69 of 153
                                           Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 103 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $1.15   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $45.69    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $73.10    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $42.21    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $2.95   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $32.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $39.87    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $76.15    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $13.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $0.69   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $7.61   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $9.32   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $28.16    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $19.04    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $19.03    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $11.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $2.54   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $0.23   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $46.24    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $6.92   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $22.84    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $8.65   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $29.76    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $8.65   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $5.86   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $15.12    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $8.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $62.58    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $5.53   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $8.30   Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                  $185.59    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $18.46    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $11.53    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                  $119.63    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                   $60.92    Garnishment
Iowa State Disbursement Un   PO Box 9125                     Des Moines           IA          50306-9125      7/29/2019                     $8.30   Garnishment




                                                                           Page 70 of 153
                                               Case 19-11743-KG           Doc 181      Filed 09/06/19      Page 104 of 211

                                                                In re: Perkins & Marie Callender's, LLC
                                                                           Case No. 19-11743
                                                                           SOFA 3 Attachment
                                               Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                     Reason for payment or transfer
                                                                                                                                                     (e.g. Secured debt, Unsecured loan
                                                                                                                                   Total amount or   repayments, Suppliers or vendors,
Creditor's name            Address 1           Address 2         City                 State       Zip             Date             value             Services, or Other)
                           11371 Eldordo St,
J Kuehn Construction       Ne Unit G                             Blaine               MN          55449           5/8/2019                   $444.38 Suppliers or Vendors
                           11371 Eldordo St,
J Kuehn Construction       Ne Unit G                             Blaine               MN          55449           5/10/2019                  $365.37 Suppliers or Vendors
                           11371 Eldordo St,
J Kuehn Construction       Ne Unit G                             Blaine               MN          55449           5/15/2019                $1,127.86 Suppliers or Vendors
                           11371 Eldordo St,
J Kuehn Construction       Ne Unit G                             Blaine               MN          55449           5/22/2019                $7,758.56 Suppliers or Vendors
                           11371 Eldordo St,
J Kuehn Construction       Ne Unit G                             Blaine               MN          55449           5/24/2019                $1,617.94 Suppliers or Vendors
                           11371 Eldordo St,
J Kuehn Construction       Ne Unit G                             Blaine               MN          55449           5/29/2019                  $598.79 Suppliers or Vendors
                           11371 Eldordo St,
J Kuehn Construction       Ne Unit G                             Blaine               MN          55449           6/7/2019                   $451.02 Suppliers or Vendors
                           11371 Eldordo St,
J Kuehn Construction       Ne Unit G                             Blaine               MN          55449           6/12/2019                  $471.04 Suppliers or Vendors
                           11371 Eldordo St,
J Kuehn Construction       Ne Unit G                             Blaine               MN          55449           6/14/2019               $10,415.91 Suppliers or Vendors
                           11371 Eldordo St,
J Kuehn Construction       Ne Unit G                             Blaine               MN          55449           6/19/2019                $2,034.40 Suppliers or Vendors
                           11371 Eldordo St,
J Kuehn Construction       Ne Unit G                             Blaine               MN          55449           7/19/2019                $1,060.11 Suppliers or Vendors
                           11371 Eldordo St,
J Kuehn Construction       Ne Unit G                             Blaine               MN          55449           7/23/2019               $13,678.66 Suppliers or Vendors

J.L.S. Incorporated        C/O Ellen Titus     PO Box 120605 New Brighton             MN          55112-3243      5/31/2019                $9,166.67 Lease Payment

J.L.S. Incorporated        C/O Ellen Titus     PO Box 120605 New Brighton             MN          55112-3243      7/23/2019                $9,166.67 Lease Payment
                                               3226 Parkview
James Aossey               Abdoo, Llc          Court S.E.    Cedar Rapids             IA          52403           5/29/2019               $16,903.63 Lease Payment
                                               3226 Parkview
James Aossey               Abdoo, Llc          Court S.E.    Cedar Rapids             IA          52403           7/11/2019               $16,903.63 Lease Payment
                           1388 State Route
Jdk Management Co., Inc.   487                                   Bloomsburg           PA          17815-8905      5/31/2019               $21,871.33 Franchisee

Jim Rahfaldt               1271 Ne Hwy 99 W Ste #504             Mcminnville          OR          97128           5/31/2019                $8,570.61 Franchisee

Jim Rahfaldt               1271 Ne Hwy 99 W Ste #504             Mcminnville          OR          97128           5/31/2019                $1,742.02 Franchisee
John S. Winter             PO Box 32900                          San Jose             CA          95152-2900      5/31/2019                $6,561.48 Lease Payment



                                                                               Page 71 of 153
                                                 Case 19-11743-KG            Doc 181     Filed 09/06/19      Page 105 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                          Reason for payment or transfer
                                                                                                                                                          (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2         City                 State       Zip             Date             value                Services, or Other)
John S. Winter               PO Box 32900                          San Jose             CA          95152-2900      7/1/2019                  $7,020.78   Lease Payment
Jones Triad, Inc             415 S. Duff                           Ames                 IA          50010           5/29/2019                 $8,768.20   Lease Payment
Jones Triad, Inc             415 S. Duff                           Ames                 IA          50010           7/16/2019                 $8,768.20   Lease Payment
Jones Triad, Inc             415 S. Duff                           Ames                 IA          50010           7/16/2019                $33,469.69   Lease Payment
                             C/O Avison Young-   7061 Grand
Jrc Lee Vista Investors, L   Florida, Llc        National Dr.,     Orlando              FL          32819           5/29/2019                 $8,480.42 Lease Payment
                             C/O Avison Young-   7061 Grand
Jrc Lee Vista Investors, L   Florida, Llc        National Dr.,     Orlando              FL          32819           7/1/2019                  $8,480.42 Lease Payment
                             2231
                             S.W.Wanamaker
Kansas Logos Inc             Rd Ste #200                           Topeka               KS          66614           5/29/2019                 $9,500.00 Suppliers or Vendors
                             8610 Solution
Kaufman, Hall & Associates   Center                                Chicago              IL          60677-8006      5/8/2019                $25,279.36    Services
Keller Fire & Safety Inc     1138 Kansas Ave                       Kansas City          KS          66105           5/8/2019                   $590.00    Suppliers or Vendors
Keller Fire & Safety Inc     1138 Kansas Ave                       Kansas City          KS          66105           5/22/2019                $2,896.31    Suppliers or Vendors
Keller Fire & Safety Inc     1138 Kansas Ave                       Kansas City          KS          66105           6/5/2019                   $853.37    Suppliers or Vendors
Keller Fire & Safety Inc     1138 Kansas Ave                       Kansas City          KS          66105           6/14/2019                  $754.77    Suppliers or Vendors
Keller Fire & Safety Inc     1138 Kansas Ave                       Kansas City          KS          66105           6/19/2019                $1,231.38    Suppliers or Vendors
Keller Fire & Safety Inc     1138 Kansas Ave                       Kansas City          KS          66105           7/3/2019                   $614.54    Suppliers or Vendors
                             9001 E.
                             Bloomington
Kendall-Linder, LLC          Freeway                               Bloomington          MN          55420           5/31/2019               $14,918.75 Lease Payment
                             9001 E.
                             Bloomington
Kendall-Linder, LLC          Freeway                               Bloomington          MN          55420           7/1/2019                $14,918.75 Lease Payment
                             200 South Cherry    Knox County
Knox County -Collector       St.                 Courthouse        Galesburg            IL          61401           6/19/2019               $18,255.71 Taxes/Licenses

Kraft Heinz Ingredients      200 E. Randolph St Suite 7600         Chicago              IL          60601           5/29/2019                 $9,652.00 Suppliers or Vendors

Kraft Heinz Ingredients      200 E. Randolph St Suite 7600         Chicago              IL          60601           7/3/2019                  $9,652.00 Suppliers or Vendors
La Quinta Inns, Inc.         PO Box 840708                         Dallas               TX          75284           5/29/2019                 $5,000.00 Lease Payment
La Quinta Inns, Inc.         PO Box 840708                         Dallas               TX          75284           7/1/2019                  $5,000.00 Lease Payment
                                                19333 Collins
La Villa Del Mar, LLC        C/O Enrique Fefer Ave Apt 1708        Sunny Isles Beach FL             33160           5/31/2019               $16,928.70 Lease Payment
                                                19333 Collins
La Villa Del Mar, LLC        C/O Enrique Fefer Ave Apt 1708        Sunny Isles Beach FL             33160           7/3/2019                $16,928.70 Lease Payment
Lamar Advertising Company    PO Box 96030                          Baton Rouge       LA             70896           5/15/2019                $3,600.00 Suppliers and Vendors
Lamar Advertising Company    PO Box 96030                          Baton Rouge       LA             70896           5/31/2019               $10,044.34 Suppliers and Vendors



                                                                                 Page 72 of 153
                                                 Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 106 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                         Reason for payment or transfer
                                                                                                                                                         (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2         City                 State       Zip             Date             value               Services, or Other)
Lamar Advertising Company    PO Box 96030                          Baton Rouge          LA          70896           6/12/2019                  $300.00   Suppliers and Vendors
Lamar Advertising Company    PO Box 96030                          Baton Rouge          LA          70896           6/19/2019                  $500.00   Suppliers and Vendors
Lamar Advertising Company    PO Box 96030                          Baton Rouge          LA          70896           6/21/2019                  $800.00   Suppliers and Vendors
Lamar Advertising Company    PO Box 96030                          Baton Rouge          LA          70896           7/3/2019                   $800.00   Suppliers and Vendors
                                                 706 Second
Lebedoff Family Lllp         Lisa Peilen         Ave. South        Minneapolis          MN          55402           5/10/2019               $11,533.68 Lease Payment
                                                 706 Second
Lebedoff Family Lllp         Lisa Peilen         Ave. South        Minneapolis          MN          55402           5/29/2019               $15,468.20 Lease Payment
                                                 706 Second
Lebedoff Family Lllp         Lisa Peilen         Ave. South        Minneapolis          MN          55402           7/3/2019                $15,468.20   Lease Payment
Lee County Tax Collector     PO Box 1609                           Ft Myers             FL          33902-1609      5/8/2019                $11,836.61   Taxes/Licenses
Level 3 Communications, Ll   PO Box 910182                         Denver               CO          80291-0182      5/10/2019                $7,963.40   Suppliers or Vendors
Level 3 Communications, Ll   PO Box 910182                         Denver               CO          80291-0182      6/7/2019                 $8,038.94   Suppliers or Vendors
Level 3 Communications, Ll   PO Box 910182                         Denver               CO          80291-0182      7/19/2019                $7,943.46   Suppliers or Vendors
                             740 New Circle Rd
Lexmark International        Nw                                    Lexington            KY          40550           7/12/2019               $10,688.91 Suppliers or Vendors
Liberty Property Limited P   PO Box 828438                         Philadelphia         PA          19182-8438      5/31/2019               $37,232.74 Lease Payment
Liberty Property Limited P   PO Box 828438                         Philadelphia         PA          19182-8438      7/1/2019                $39,098.74 Lease Payment
                             The Chang Willner   11081 Puebla
Lidia Chang & D. Willner,T   Family Trust        Drive             La Mesa              CA          91941           5/31/2019                $8,600.00 Lease Payment
                             The Chang Willner   11081 Puebla
Lidia Chang & D. Willner,T   Family Trust        Drive             La Mesa              CA          91941           7/1/2019                 $8,600.00 Lease Payment
                             1119 Woodview
Limestone Canyon Marketing   Circle                                Papillion            NE          68046           5/14/2019                $6,087.30 Suppliers or Vendors
                             1119 Woodview
Limestone Canyon Marketing   Circle                                Papillion            NE          68046           6/11/2019                $4,186.10 Suppliers or Vendors
                             1119 Woodview
Limestone Canyon Marketing   Circle                                Papillion            NE          68046           7/12/2019                $7,794.95 Suppliers or Vendors
                             29678 Network
Lineage Logistics Holdings   Place                                 Chicago              IL          60673           5/22/2019               $12,860.68 Suppliers or Vendors
                             29678 Network
Lineage Logistics Holdings   Place                                 Chicago              IL          60673           5/24/2019                $1,607.50 Suppliers or Vendors
                             29678 Network
Lineage Logistics Holdings   Place                                 Chicago              IL          60673           5/29/2019                $3,178.56 Suppliers or Vendors
                             29678 Network
Lineage Logistics Holdings   Place                                 Chicago              IL          60673           6/28/2019                $1,890.00 Suppliers or Vendors
                             29678 Network
Lineage Logistics Holdings   Place                                 Chicago              IL          60673           7/19/2019                $2,892.06 Suppliers or Vendors
Loders Croklaan Usa          PO Box 751594                         Charlotte            NC          28275-1594      5/29/2019               $27,230.28 Suppliers or Vendors



                                                                                  Page 73 of 153
                                                   Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 107 of 211

                                                                    In re: Perkins & Marie Callender's, LLC
                                                                               Case No. 19-11743
                                                                               SOFA 3 Attachment
                                                   Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                          Reason for payment or transfer
                                                                                                                                                          (e.g. Secured debt, Unsecured loan
                                                                                                                                       Total amount or    repayments, Suppliers or vendors,
Creditor's name              Address 1             Address 2         City                 State       Zip             Date             value              Services, or Other)
Loders Croklaan Usa          PO Box 751594                           Charlotte            NC          28275-1594      6/21/2019                $27,106.23 Suppliers or Vendors
Loders Croklaan Usa          PO Box 751594                           Charlotte            NC          28275-1594      7/24/2019                $26,079.35 Suppliers or Vendors
                             2909 Bryant
                             Avenue South,         C/O Bruce
Lunar 4LLC                   #300                  Dachis            Minneapolis          MN          55408           5/31/2019                 $5,271.75 Lease Payment
                             2909 Bryant
                             Avenue South,         C/O Bruce
Lunar 4LLC                   #300                  Dachis            Minneapolis          MN          55408           7/8/2019                  $5,271.75 Lease Payment
M & M of DaytonaLLC          2801 S Nova Road                        South Daytona        FL          32119           5/29/2019                 $8,916.67 Lease Payment
M & M of DaytonaLLC          2801 S Nova Road                        South Daytona        FL          32119           7/10/2019                 $8,916.67 Lease Payment
                             1107 Chester Ave
M&M Construction & Cleanin   Se                                     Rochester             MN          55904           5/29/2019                $10,681.25 Suppliers or Vendors
                             City National Bank-   555 S. Flower
Marco Polo/Trust R/E #9247   Alma Bryan            Street, 10Th Flr Los Angeles           CA          90071           5/29/2019                 $9,808.33 Lease Payment
                                                   P.O. Box
Mariani Packing Company      Dept. #33077          #39000           San Francisco         CA          94139-3077      5/31/2019                $18,830.00   Suppliers or Vendors
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           5/10/2019                   $743.27   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           5/10/2019                   $600.00   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           5/22/2019                   $540.00   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           6/12/2019                   $139.45   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           6/12/2019                   $136.48   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           6/14/2019                   $521.00   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           6/14/2019                   $500.00   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           6/14/2019                   $500.00   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           6/19/2019                   $643.01   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           6/19/2019                   $618.27   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           6/19/2019                   $564.51   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           7/3/2019                    $543.01   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           7/19/2019                   $723.99   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           7/19/2019                   $543.01   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           7/19/2019                   $164.97   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           7/19/2019                   $211.96   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           7/19/2019                   $462.50   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           7/19/2019                   $500.00   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           7/19/2019                   $618.27   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           7/19/2019                   $465.00   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           7/19/2019                   $564.51   Services
Mark's Lawn Sevice Inc       11648 Norway Ct                        Champlin              MN          55316           7/19/2019                   $276.98   Services




                                                                                   Page 74 of 153
                                                Case 19-11743-KG            Doc 181     Filed 09/06/19      Page 108 of 211

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                            SOFA 3 Attachment
                                                Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                        Reason for payment or transfer
                                                                                                                                                        (e.g. Secured debt, Unsecured loan
                                                                                                                                    Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1          Address 2         City                 State       Zip             Date             value               Services, or Other)
                             4272 Cascade
Marwood Corp                 Drive                                Janesville           WI          53546-3542      5/31/2019                $8,307.21 Lease Payment
                             8744 Sherwood
MarystownLLC                 Bluff                                Eden Prairie         MN          55347           5/31/2019               $17,731.69 Lease Payment
                             8744 Sherwood
MarystownLLC                 Bluff                                Eden Prairie         MN          55347           7/1/2019                $17,731.69 Lease Payment
Matthews International Cor   PO Box 536634                        Pittsburgh           PA          15253-5908      7/3/2019                $12,578.91 Suppliers or Vendors
                             5620 Glenridge
Mcalister's Corp             Drive Ne                             Atlanta              GA          30342           7/19/2019               $32,640.00 Suppliers or Vendors
Mercer                       PO Box 730182                        Dallas               TX          75373-0182      5/15/2019                $2,500.00 Services
Mercer                       PO Box 730182                        Dallas               TX          75373-0182      7/25/2019                $5,000.00 Services
                             26125 Network
Merchantlink Lockbox         Place                                Chicago              IL          60673-1261      5/8/2019                $12,754.32 Services
                             26125 Network
Merchantlink Lockbox         Place                                Chicago              IL          60673-1261      6/7/2019                $11,794.59   Services
Merchants Cold Storage       PO Box 706022                        Cincinnati           OH          45270-6022      5/8/2019                 $1,952.00   Suppliers or Vendors
Merchants Cold Storage       PO Box 706022                        Cincinnati           OH          45270-6022      5/10/2019                $3,080.00   Suppliers or Vendors
Merchants Cold Storage       PO Box 706022                        Cincinnati           OH          45270-6022      5/10/2019                $2,912.00   Suppliers or Vendors
Merchants Cold Storage       PO Box 706022                        Cincinnati           OH          45270-6022      5/17/2019                $1,740.00   Suppliers or Vendors
Merchants Cold Storage       PO Box 706022                        Cincinnati           OH          45270-6022      5/22/2019                $2,088.00   Suppliers or Vendors
Merchants Cold Storage       PO Box 706022                        Cincinnati           OH          45270-6022      5/24/2019                $3,172.00   Suppliers or Vendors
Merchants Cold Storage       PO Box 706022                        Cincinnati           OH          45270-6022      5/29/2019               $16,529.10   Suppliers or Vendors
Merchants Cold Storage       PO Box 706022                        Cincinnati           OH          45270-6022      5/31/2019                $2,720.00   Suppliers or Vendors
Merchants Cold Storage       PO Box 706022                        Cincinnati           OH          45270-6022      6/5/2019                 $2,788.00   Suppliers or Vendors
Merchants Cold Storage       PO Box 706022                        Cincinnati           OH          45270-6022      6/7/2019                 $3,400.00   Suppliers or Vendors
Merchants Cold Storage       PO Box 706022                        Cincinnati           OH          45270-6022      6/12/2019                $1,788.00   Suppliers or Vendors
Merchants Cold Storage       PO Box 706022                        Cincinnati           OH          45270-6022      6/28/2019                $7,404.00   Suppliers or Vendors
                             3033 Campus
Messerli & Kramer, P.A.      Drive, Suite 250                     Plymouth             MN          55441           5/13/2019                  $169.34 Garnishment
                             3033 Campus
Messerli & Kramer, P.A.      Drive, Suite 250                     Plymouth             MN          55441           5/13/2019                   $73.64 Garnishment
                             3033 Campus
Messerli & Kramer, P.A.      Drive, Suite 250                     Plymouth             MN          55441           5/13/2019                   $98.86 Garnishment
                             3033 Campus
Messerli & Kramer, P.A.      Drive, Suite 250                     Plymouth             MN          55441           5/13/2019                   $18.92 Garnishment
                             3033 Campus
Messerli & Kramer, P.A.      Drive, Suite 250                     Plymouth             MN          55441           5/13/2019                   $20.31 Garnishment
                             3033 Campus
Messerli & Kramer, P.A.      Drive, Suite 250                     Plymouth             MN          55441           5/13/2019                   $22.77 Garnishment



                                                                                 Page 75 of 153
                                             Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 109 of 211

                                                              In re: Perkins & Marie Callender's, LLC
                                                                         Case No. 19-11743
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                   Reason for payment or transfer
                                                                                                                                                   (e.g. Secured debt, Unsecured loan
                                                                                                                                 Total amount or   repayments, Suppliers or vendors,
Creditor's name           Address 1          Address 2         City                 State       Zip             Date             value             Services, or Other)
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           5/13/2019                  $160.71 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           5/20/2019                  $157.07 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           5/20/2019                   $79.13 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           5/20/2019                  $146.32 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           5/20/2019                   $22.86 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           5/20/2019                   $18.11 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           5/20/2019                   $99.29 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           5/27/2019                   $69.10 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           5/27/2019                  $204.49 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           5/27/2019                   $74.85 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           5/27/2019                  $151.66 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           5/27/2019                   $26.51 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           5/27/2019                   $98.87 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           5/27/2019                   $19.92 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           5/27/2019                   $38.84 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           5/27/2019                  $107.25 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           5/27/2019                   $91.15 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/3/2019                   $127.80 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/3/2019                   $207.79 Garnishment




                                                                             Page 76 of 153
                                             Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 110 of 211

                                                              In re: Perkins & Marie Callender's, LLC
                                                                         Case No. 19-11743
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                   Reason for payment or transfer
                                                                                                                                                   (e.g. Secured debt, Unsecured loan
                                                                                                                                 Total amount or   repayments, Suppliers or vendors,
Creditor's name           Address 1          Address 2         City                 State       Zip             Date             value             Services, or Other)
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/3/2019                    $81.69 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/3/2019                   $129.95 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/3/2019                    $71.65 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/3/2019                   $118.79 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/3/2019                   $117.48 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/3/2019                    $99.43 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/10/2019                  $124.66 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/10/2019                  $192.99 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/10/2019                   $43.48 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/10/2019                  $135.45 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/10/2019                  $169.56 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/10/2019                   $53.87 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/10/2019                   $55.78 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/10/2019                    $6.24 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/10/2019                   $84.49 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/17/2019                  $121.53 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/17/2019                  $186.22 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/17/2019                   $82.97 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/17/2019                  $118.58 Garnishment




                                                                             Page 77 of 153
                                             Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 111 of 211

                                                              In re: Perkins & Marie Callender's, LLC
                                                                         Case No. 19-11743
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                   Reason for payment or transfer
                                                                                                                                                   (e.g. Secured debt, Unsecured loan
                                                                                                                                 Total amount or   repayments, Suppliers or vendors,
Creditor's name           Address 1          Address 2         City                 State       Zip             Date             value             Services, or Other)
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/17/2019                  $102.47 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/17/2019                  $196.06 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/17/2019                   $49.15 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/17/2019                   $70.87 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/24/2019                  $138.58 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/24/2019                   $23.33 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/24/2019                   $93.46 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/24/2019                  $129.49 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/24/2019                  $186.27 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/24/2019                   $96.59 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/24/2019                   $60.04 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           6/24/2019                  $112.21 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/1/2019                   $111.93 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/1/2019                    $77.68 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/1/2019                   $146.59 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/1/2019                    $60.13 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/1/2019                   $104.38 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/1/2019                    $25.19 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/1/2019                    $66.50 Garnishment




                                                                             Page 78 of 153
                                             Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 112 of 211

                                                              In re: Perkins & Marie Callender's, LLC
                                                                         Case No. 19-11743
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                   Reason for payment or transfer
                                                                                                                                                   (e.g. Secured debt, Unsecured loan
                                                                                                                                 Total amount or   repayments, Suppliers or vendors,
Creditor's name           Address 1          Address 2         City                 State       Zip             Date             value             Services, or Other)
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/8/2019                   $160.87 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/8/2019                    $72.71 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/8/2019                   $118.63 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/8/2019                   $106.26 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/8/2019                    $60.13 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/8/2019                   $130.32 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/8/2019                    $45.29 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/8/2019                   $114.16 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/8/2019                   $115.36 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/8/2019                     $6.49 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/8/2019                    $97.78 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/15/2019                  $134.41 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/15/2019                   $79.98 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/15/2019                   $76.59 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/15/2019                   $60.13 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/15/2019                   $52.97 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/15/2019                   $54.23 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/15/2019                    $6.09 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/15/2019                    $2.86 Garnishment




                                                                             Page 79 of 153
                                             Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 113 of 211

                                                              In re: Perkins & Marie Callender's, LLC
                                                                         Case No. 19-11743
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                   Reason for payment or transfer
                                                                                                                                                   (e.g. Secured debt, Unsecured loan
                                                                                                                                 Total amount or   repayments, Suppliers or vendors,
Creditor's name           Address 1          Address 2         City                 State       Zip             Date             value             Services, or Other)
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/15/2019                  $112.52 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/15/2019                  $135.05 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/22/2019                  $122.30 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/22/2019                   $48.36 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/22/2019                   $34.51 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/22/2019                   $84.06 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/22/2019                   $86.72 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/22/2019                   $65.57 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/22/2019                  $100.02 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/22/2019                  $127.90 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/22/2019                  $112.76 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/29/2019                  $131.12 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/29/2019                   $59.30 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/29/2019                   $83.56 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/29/2019                   $29.52 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/29/2019                   $34.51 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/29/2019                  $114.76 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/29/2019                   $33.51 Garnishment
                          3033 Campus
Messerli & Kramer, P.A.   Drive, Suite 250                     Plymouth             MN          55441           7/29/2019                  $132.15 Garnishment




                                                                             Page 80 of 153
                                                   Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 114 of 211

                                                                    In re: Perkins & Marie Callender's, LLC
                                                                               Case No. 19-11743
                                                                               SOFA 3 Attachment
                                                   Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                           Reason for payment or transfer
                                                                                                                                                           (e.g. Secured debt, Unsecured loan
                                                                                                                                       Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1             Address 2         City                 State       Zip             Date             value               Services, or Other)
                             3033 Campus
Messerli & Kramer, P.A.      Drive, Suite 250                        Plymouth             MN          55441           7/29/2019                  $143.70 Garnishment
                             22677 Network
Mettler-Toledo Safeline      Place                                   Chicago              IL          60673           5/10/2019                $8,910.00 Suppliers or Vendors
                             22677 Network
Mettler-Toledo Safeline      Place                                   Chicago              IL          60673           6/14/2019                $1,207.15 Suppliers or Vendors
                             22677 Network
Mettler-Toledo Safeline      Place                                   Chicago              IL          60673           6/19/2019               $12,487.00 Suppliers or Vendors
                             22677 Network
Mettler-Toledo Safeline      Place                                   Chicago              IL          60673           7/23/2019               $12,487.00 Suppliers or Vendors
                             1711 Gold Drive S.,   Attn: Jennifer
Mic Building, LLC            Suite 230             Lindemann         Fargo                ND          58103           5/31/2019               $12,344.75 Lease Payment
                             1711 Gold Drive S.,   Attn: Jennifer
Mic Building, LLC            Suite 230             Lindemann         Fargo                ND          58103           7/23/2019               $12,560.78   Lease Payment
Michael Amos                 3275 N. 2300 East                       Layton               UT          84040           5/15/2019                  $728.04   Employee Out of pocket
Michael Amos                 3275 N. 2300 East                       Layton               UT          84040           5/17/2019                  $647.73   Employee Out of pocket
Michael Amos                 3275 N. 2300 East                       Layton               UT          84040           6/5/2019                   $952.38   Employee Out of pocket
Michael Amos                 3275 N. 2300 East                       Layton               UT          84040           6/7/2019                   $646.22   Employee Out of pocket
Michael Amos                 3275 N. 2300 East                       Layton               UT          84040           6/19/2019                  $432.74   Employee Out of pocket
Michael Amos                 3275 N. 2300 East                       Layton               UT          84040           6/21/2019                $2,530.05   Employee Out of pocket
Michael Amos                 3275 N. 2300 East                       Layton               UT          84040           7/19/2019                $1,548.35   Employee Out of pocket
Michael Amos                 3275 N. 2300 East                       Layton               UT          84040           7/24/2019                $3,935.67   Employee Out of pocket
Mid Valley Nut Co Inc        PO Box 987                              Hughson              CA          95326           6/14/2019               $55,826.50   Suppliers or Vendors
Minnesota Child Support Pa   PO Box 64306                            St. Paul             MN          55164           5/13/2019                   $92.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                            St. Paul             MN          55164           5/13/2019                   $28.38   Garnishment
Minnesota Child Support Pa   PO Box 64306                            St. Paul             MN          55164           5/13/2019                   $35.17   Garnishment
Minnesota Child Support Pa   PO Box 64306                            St. Paul             MN          55164           5/13/2019                   $23.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                            St. Paul             MN          55164           5/13/2019                   $26.86   Garnishment
Minnesota Child Support Pa   PO Box 64306                            St. Paul             MN          55164           5/13/2019                  $252.01   Garnishment
Minnesota Child Support Pa   PO Box 64306                            St. Paul             MN          55164           5/13/2019                   $52.38   Garnishment
Minnesota Child Support Pa   PO Box 64306                            St. Paul             MN          55164           5/13/2019                  $118.91   Garnishment
Minnesota Child Support Pa   PO Box 64306                            St. Paul             MN          55164           5/13/2019                   $67.76   Garnishment
Minnesota Child Support Pa   PO Box 64306                            St. Paul             MN          55164           5/13/2019                  $185.32   Garnishment
Minnesota Child Support Pa   PO Box 64306                            St. Paul             MN          55164           5/13/2019                  $123.24   Garnishment
Minnesota Child Support Pa   PO Box 64306                            St. Paul             MN          55164           5/13/2019                  $134.59   Garnishment
Minnesota Child Support Pa   PO Box 64306                            St. Paul             MN          55164           5/13/2019                  $118.39   Garnishment
Minnesota Child Support Pa   PO Box 64306                            St. Paul             MN          55164           5/13/2019                   $87.69   Garnishment
Minnesota Child Support Pa   PO Box 64306                            St. Paul             MN          55164           5/13/2019                  $117.42   Garnishment
Minnesota Child Support Pa   PO Box 64306                            St. Paul             MN          55164           5/13/2019                  $153.70   Garnishment



                                                                                   Page 81 of 153
                                            Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 115 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                     Reason for payment or transfer
                                                                                                                                                     (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1      Address 2         City                 State       Zip             Date             value                Services, or Other)
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $81.10    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $96.37    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $96.69    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                  $149.82    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                  $135.70    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $14.30    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                  $127.39    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                  $128.77    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $77.82    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $97.76    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $47.77    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                  $102.41    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $55.11    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $69.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $15.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $12.46    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $44.58    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $16.61    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                  $113.34    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $52.89    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $52.89    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                  $117.97    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $62.03    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $62.03    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $82.52    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                  $129.24    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                     $5.53   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $79.15    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                     $9.23   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                  $113.54    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $57.69    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $71.72    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $54.28    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                  $131.27    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $41.81    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                  $163.95    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                  $173.64    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $13.84    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $13.84    Garnishment



                                                                            Page 82 of 153
                                            Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 116 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1      Address 2         City                 State       Zip             Date             value               Services, or Other)
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $35.31   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $82.80   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $90.00   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                  $110.77   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $44.31   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $39.77   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $94.43   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $29.81   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $29.80   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $45.84   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $62.86   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $11.53   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $78.92   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $19.71   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $19.69   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/13/2019                   $19.69   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $92.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $28.38   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $35.17   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $23.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $26.86   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $252.01   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $52.38   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $133.85   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $64.40   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $185.32   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $123.24   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $134.59   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $51.51   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $118.39   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $87.69   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $117.42   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $153.70   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $28.60   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $96.37   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $96.69   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $149.82   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $135.70   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $14.30   Garnishment



                                                                            Page 83 of 153
                                            Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 117 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                     Reason for payment or transfer
                                                                                                                                                     (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1      Address 2         City                 State       Zip             Date             value                Services, or Other)
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $127.39    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $128.77    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $77.82    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $97.76    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $57.32    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $125.17    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $55.11    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $69.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $15.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $12.46    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $44.58    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $16.61    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $113.34    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $52.89    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $52.89    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $41.75    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $62.03    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $62.03    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $82.52    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $129.24    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                     $5.53   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $79.15    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $19.84    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $113.54    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $57.69    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $45.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $131.27    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $41.81    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $163.95    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $173.64    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $13.84    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $13.84    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $35.31    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $82.80    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $90.00    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                  $110.77    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $44.31    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $70.26    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $94.43    Garnishment



                                                                            Page 84 of 153
                                            Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 118 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1      Address 2         City                 State       Zip             Date             value               Services, or Other)
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $57.90   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $57.89   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $62.86   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $11.53   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/20/2019                   $67.74   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $92.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $28.38   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $35.17   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $23.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $26.86   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                  $252.01   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $52.38   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                  $133.85   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                  $104.96   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                  $185.32   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                  $123.24   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                  $134.59   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $51.51   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                  $118.39   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $87.69   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                  $117.42   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $37.10   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $96.37   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $96.69   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                  $149.82   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                  $135.70   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $14.30   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                  $127.39   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                  $128.77   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $77.82   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $97.76   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $57.32   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $60.97   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $55.11   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $69.23   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $15.23   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $12.46   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $44.58   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $16.61   Garnishment



                                                                            Page 85 of 153
                                            Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 119 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                     Reason for payment or transfer
                                                                                                                                                     (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1      Address 2         City                 State       Zip             Date             value                Services, or Other)
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                  $113.34    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $52.89    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $52.89    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $62.03    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $62.03    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $82.52    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                  $129.24    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                     $5.53   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $79.15    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $19.84    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                  $113.54    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $57.69    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $45.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                  $131.27    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $41.81    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                  $163.95    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                  $173.64    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $13.84    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $13.84    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $35.31    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $82.80    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $90.00    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                  $110.77    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $44.31    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $21.41    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $72.05    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $62.86    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $11.53    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           5/27/2019                   $78.92    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $92.54    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $28.38    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $35.17    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $23.54    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $26.86    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $240.72    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $52.38    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $133.85    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $104.96    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $185.32    Garnishment



                                                                            Page 86 of 153
                                            Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 120 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                     Reason for payment or transfer
                                                                                                                                                     (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1      Address 2         City                 State       Zip             Date             value                Services, or Other)
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $123.24    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $134.59    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $51.51    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $118.39    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $73.65    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $117.42    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $48.89    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $96.37    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $96.69    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $149.82    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $135.70    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $14.30    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $127.39    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $128.77    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $77.82    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $97.76    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $57.32    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $113.44    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $55.11    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $69.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $15.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $12.46    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $44.58    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $16.61    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $113.34    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $52.89    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $52.89    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $42.37    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $62.03    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $62.03    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $82.52    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $129.24    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $87.00    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                      $5.53   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $79.15    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $19.84    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $113.54    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $57.69    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $45.23    Garnishment



                                                                            Page 87 of 153
                                            Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 121 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1      Address 2         City                 State       Zip             Date             value               Services, or Other)
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $131.27   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $41.81   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $163.95   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $173.64   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $13.84   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $35.31   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $65.31   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $90.00   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                   $110.77   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $44.31   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $94.43   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $16.85   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $16.84   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $62.86   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $11.53   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $78.92   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/3/2019                    $82.98   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $92.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $28.38   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $35.17   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $23.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $26.86   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $252.01   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $52.38   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $133.85   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $104.96   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $185.32   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $123.24   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $134.59   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $51.51   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $118.39   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $117.42   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $60.12   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $96.37   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $96.69   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $149.82   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $135.70   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $14.30   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $127.39   Garnishment



                                                                            Page 88 of 153
                                            Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 122 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                     Reason for payment or transfer
                                                                                                                                                     (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1      Address 2         City                 State       Zip             Date             value                Services, or Other)
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $128.77    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $77.82    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $97.76    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $57.32    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $125.17    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $55.11    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $69.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $15.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $12.46    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $44.58    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $52.89    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $52.89    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $42.37    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $62.03    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $62.03    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $82.52    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $129.24    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $87.00    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                     $5.53   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $79.15    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $19.84    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $113.54    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $57.69    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $45.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $131.27    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $41.81    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $163.95    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $173.64    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $13.84    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $35.31    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $90.00    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $110.77    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $44.31    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $94.43    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $34.61    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $62.86    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $11.53    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $78.92    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                   $36.29    Garnishment



                                                                            Page 89 of 153
                                            Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 123 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1      Address 2         City                 State       Zip             Date             value               Services, or Other)
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/10/2019                  $158.13   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $92.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $28.38   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $35.17   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $23.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $26.86   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $252.01   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $52.38   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $133.85   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $185.32   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $123.24   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $134.59   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $51.51   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $118.39   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $117.42   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $27.18   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $96.37   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $96.69   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $149.82   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $135.70   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $14.30   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $127.39   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $128.77   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $77.82   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $45.69   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $184.16   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $97.76   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $57.32   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $125.17   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $55.11   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $69.23   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $15.23   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $12.46   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $44.58   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $52.89   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $52.89   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $62.03   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $62.03   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $82.52   Garnishment



                                                                            Page 90 of 153
                                            Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 124 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                     Reason for payment or transfer
                                                                                                                                                     (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1      Address 2         City                 State       Zip             Date             value                Services, or Other)
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $129.24    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $87.00    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                     $5.53   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $79.15    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $19.84    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $113.54    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $57.69    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $45.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $131.27    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $41.81    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $163.95    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $173.64    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $13.84    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $35.31    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $94.16    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $110.77    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $44.31    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $94.43    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $34.61    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $62.86    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $11.53    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                   $78.92    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                     $8.03   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $101.91    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/17/2019                  $158.13    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $92.54    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $28.38    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $35.17    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $23.54    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $26.86    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $252.01    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $52.38    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $160.62    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $45.72    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $185.32    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $123.24    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $134.59    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $38.46    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $118.39    Garnishment



                                                                            Page 91 of 153
                                            Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 125 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                     Reason for payment or transfer
                                                                                                                                                     (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1      Address 2         City                 State       Zip             Date             value                Services, or Other)
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $117.42    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $78.50    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $96.37    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $96.69    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $149.82    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $135.70    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $14.30    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $127.39    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $128.77    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $77.82    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $45.69    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $88.35    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $97.76    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $57.32    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $125.17    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $55.11    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $69.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $15.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $12.46    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $44.58    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $52.89    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $52.89    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $23.30    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $62.03    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $82.52    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $129.24    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $87.00    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                     $5.53   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $79.15    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $19.84    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $113.54    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $57.69    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $45.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $131.27    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $41.81    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $163.95    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $173.64    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $13.84    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $35.31    Garnishment



                                                                            Page 92 of 153
                                            Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 126 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1      Address 2         City                 State       Zip             Date             value               Services, or Other)
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $82.80   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $94.16   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $110.77   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $44.31   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $94.43   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $147.05   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $62.86   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $11.53   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $78.92   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $101.91   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $158.13   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $13.84   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                  $162.56   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           6/24/2019                   $65.35   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $92.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $28.38   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $35.17   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $23.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $26.86   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $252.01   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $52.38   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $160.62   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $185.32   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $123.24   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $134.59   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $118.39   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $117.42   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $128.08   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $35.87   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $96.37   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $96.69   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $149.82   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $135.70   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $14.30   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $127.39   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $128.77   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $77.82   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $45.69   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $184.16   Garnishment



                                                                            Page 93 of 153
                                            Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 127 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                     Reason for payment or transfer
                                                                                                                                                     (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1      Address 2         City                 State       Zip             Date             value                Services, or Other)
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $97.76    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $57.32    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $56.40    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $55.11    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $69.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $15.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $12.46    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $44.58    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $52.89    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $52.89    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $16.07    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $62.03    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $82.52    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $129.24    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $87.00    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                      $5.53   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $79.15    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $19.84    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $113.54    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $57.69    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $45.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $131.27    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $41.81    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $163.95    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $173.64    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $13.84    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $35.31    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $82.80    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $94.16    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $110.77    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $44.31    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $94.43    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $147.05    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $62.86    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $11.53    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $78.92    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $32.40    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $13.84    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                   $162.56    Garnishment



                                                                            Page 94 of 153
                                            Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 128 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                     Reason for payment or transfer
                                                                                                                                                     (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1      Address 2         City                 State       Zip             Date             value                Services, or Other)
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/1/2019                    $65.35    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $92.54    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $28.38    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $35.17    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $23.54    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $26.86    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $252.01    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $52.38    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $160.62    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $185.32    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $118.39    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $117.42    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $128.08    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $96.37    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $96.69    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $149.82    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $135.70    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $14.30    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $127.39    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $128.77    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $45.69    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $184.16    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $97.76    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $57.32    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $110.99    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $55.11    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $69.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $15.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $12.46    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $44.58    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $52.89    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $52.89    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                      $6.18   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $62.03    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $62.03    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $82.52    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $129.24    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $87.00    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                      $5.53   Garnishment



                                                                            Page 95 of 153
                                            Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 129 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1      Address 2         City                 State       Zip             Date             value               Services, or Other)
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $79.15   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $19.84   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $113.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $57.69   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $45.23   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $131.27   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $41.81   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $163.95   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $173.64   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $13.84   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $50.34   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $94.16   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $110.77   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $44.31   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $94.43   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $147.05   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $62.86   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $11.53   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $78.92   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $32.40   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $13.84   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                   $162.56   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/8/2019                    $65.35   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $92.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $28.38   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $35.17   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $23.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $26.86   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $252.01   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $52.38   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $160.62   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $185.32   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $118.39   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $117.42   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $128.08   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $31.65   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $83.08   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $96.37   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $96.69   Garnishment



                                                                            Page 96 of 153
                                            Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 130 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1      Address 2         City                 State       Zip             Date             value               Services, or Other)
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $149.82   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $135.70   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $14.30   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $127.39   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $128.77   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $45.69   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $184.16   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $97.76   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $57.32   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $48.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $55.11   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $69.23   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $15.23   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $12.46   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $44.58   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $52.89   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $52.89   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $24.51   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $62.03   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $62.03   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $68.77   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $129.24   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $87.00   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $23.19   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $113.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $57.69   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $45.23   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $131.27   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $41.81   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $163.95   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $173.64   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $13.84   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $35.31   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $82.80   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $94.16   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $110.77   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $44.31   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $94.43   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $147.05   Garnishment



                                                                            Page 97 of 153
                                            Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 131 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1      Address 2         City                 State       Zip             Date             value               Services, or Other)
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $62.86   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $11.53   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $78.92   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $32.40   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $13.84   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $162.56   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $65.35   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                   $55.11   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/15/2019                  $159.89   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $92.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $28.38   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $35.17   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $23.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $26.86   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $252.01   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $52.38   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $160.62   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $185.32   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $118.39   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $117.42   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $153.70   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $16.17   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $83.08   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $96.37   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $96.69   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $149.82   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $135.70   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $14.30   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $127.39   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $128.77   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $125.17   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $55.11   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $69.23   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $15.23   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $12.46   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $44.58   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $52.89   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $52.89   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $27.48   Garnishment



                                                                            Page 98 of 153
                                            Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 132 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1      Address 2         City                 State       Zip             Date             value               Services, or Other)
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $62.03   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $62.03   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $68.77   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $129.24   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $87.00   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $23.19   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $113.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $57.69   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $169.09   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $45.23   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $131.27   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $41.81   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $163.95   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $173.64   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $13.84   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $35.31   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $94.16   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $110.77   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $44.31   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $94.43   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $147.05   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $62.86   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $11.53   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $78.92   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $32.40   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $13.84   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $162.56   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                   $65.35   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/22/2019                  $102.29   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $92.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $28.38   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $35.17   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $23.54   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $26.86   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                  $252.01   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $52.38   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                  $160.62   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                  $185.32   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                  $118.39   Garnishment



                                                                            Page 99 of 153
                                            Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 133 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                     Reason for payment or transfer
                                                                                                                                                     (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1      Address 2         City                 State       Zip             Date             value                Services, or Other)
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                  $117.42    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                  $153.70    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $49.68    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $83.08    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $96.37    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $96.69    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                  $149.82    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $46.15    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $14.30    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                  $127.39    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                  $128.77    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $57.32    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                  $125.17    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $55.11    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $69.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $15.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $12.46    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $44.58    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $62.03    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $68.77    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                  $129.24    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $87.00    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                     $5.53   Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $79.15    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $23.19    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                  $113.54    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $57.69    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $45.23    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                  $131.27    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $41.81    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                  $163.95    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                  $173.64    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $13.84    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $35.31    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $94.16    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $67.49    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $44.31    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                   $94.43    Garnishment
Minnesota Child Support Pa   PO Box 64306                     St. Paul             MN          55164           7/29/2019                  $147.05    Garnishment



                                                                            Page 100 of 153
                                                  Case 19-11743-KG             Doc 181    Filed 09/06/19      Page 134 of 211

                                                                   In re: Perkins & Marie Callender's, LLC
                                                                              Case No. 19-11743
                                                                              SOFA 3 Attachment
                                                  Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                          Reason for payment or transfer
                                                                                                                                                          (e.g. Secured debt, Unsecured loan
                                                                                                                                      Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1            Address 2         City                 State       Zip             Date             value               Services, or Other)
Minnesota Child Support Pa   PO Box 64306                           St. Paul             MN          55164           7/29/2019                   $62.86   Garnishment
Minnesota Child Support Pa   PO Box 64306                           St. Paul             MN          55164           7/29/2019                   $11.53   Garnishment
Minnesota Child Support Pa   PO Box 64306                           St. Paul             MN          55164           7/29/2019                   $78.92   Garnishment
Minnesota Child Support Pa   PO Box 64306                           St. Paul             MN          55164           7/29/2019                   $32.40   Garnishment
Minnesota Child Support Pa   PO Box 64306                           St. Paul             MN          55164           7/29/2019                   $13.84   Garnishment
Minnesota Child Support Pa   PO Box 64306                           St. Paul             MN          55164           7/29/2019                  $162.56   Garnishment
Minnesota Child Support Pa   PO Box 64306                           St. Paul             MN          55164           7/29/2019                   $65.35   Garnishment
Minnesota Child Support Pa   PO Box 64306                           St. Paul             MN          55164           7/29/2019                   $55.11   Garnishment
Minnesota Child Support Pa   PO Box 64306                           St. Paul             MN          55164           7/29/2019                   $13.84   Garnishment
Minnesota Child Support Pa   PO Box 64306                           St. Paul             MN          55164           7/29/2019                  $167.27   Garnishment
Minnesota Child Support Pa   PO Box 64306                           St. Paul             MN          55164           7/29/2019                  $104.08   Garnishment
Minnesota Child Support Pa   PO Box 64306                           St. Paul             MN          55164           7/29/2019                   $71.72   Garnishment
                             4742-A Country
Missouri Logos               Club Drive                             Jefferson City       MO          65109           5/15/2019               $12,000.00 Suppliers or Vendors
                             C/O Kristin          3388 Rancho
Mitchel Cory FamilyLLC       Lithopoulos          Diego Circle      El Cajon             CA          92019           5/31/2019               $12,533.33 Lease Payment
                             C/O Kristin          3388 Rancho
Mitchel Cory FamilyLLC       Lithopoulos          Diego Circle      El Cajon             CA          92019           7/1/2019                $12,533.33 Lease Payment
                             5021 Indianola
Mittanni Robert, LLC         Avenue                                 Edina                MN          55424           5/31/2019               $14,914.39 Lease Payment
                             5021 Indianola
Mittanni Robert, LLC         Avenue                                 Edina                MN          55424           7/3/2019                $14,914.39 Lease Payment
Ml ColemanLLC                P. O. Box 724                          Plainfield           IN          46168           5/29/2019                $7,337.50 Lease Payment
                             285 Fulton Street,
Mobo Systems, Inc Dba Olo    Floor 82                               New York             NY          10007           6/19/2019               $31,360.53 Suppliers or Vendors
                             285 Fulton Street,
Mobo Systems, Inc Dba Olo    Floor 82                               New York             NY          10007           7/31/2019               $10,742.51   Suppliers or Vendors
Mood Media                   PO Box 71070                           Charlotte            NC          28272-1070      5/10/2019                $3,333.02   Suppliers or Vendors
Mood Media                   PO Box 71070                           Charlotte            NC          28272-1070      5/22/2019                  $210.00   Suppliers or Vendors
Mood Media                   PO Box 71070                           Charlotte            NC          28272-1070      5/29/2019                  $304.54   Suppliers or Vendors
Mood Media                   PO Box 71070                           Charlotte            NC          28272-1070      6/5/2019                   $402.64   Suppliers or Vendors
Mood Media                   PO Box 71070                           Charlotte            NC          28272-1070      6/7/2019                   $142.16   Suppliers or Vendors
Mood Media                   PO Box 71070                           Charlotte            NC          28272-1070      6/12/2019                $3,490.33   Suppliers or Vendors
Mood Media                   PO Box 71070                           Charlotte            NC          28272-1070      7/3/2019                   $226.83   Suppliers or Vendors
Mood Media                   PO Box 71070                           Charlotte            NC          28272-1070      7/19/2019                $4,087.26   Suppliers or Vendors
Mother Murphy's Lab Inc      PO Box 16846                           Greensboro           NC          27416-0846      5/10/2019               $18,997.41   Suppliers or Vendors
Mother Murphy's Lab Inc      PO Box 16846                           Greensboro           NC          27416-0846      5/15/2019                $5,504.29   Suppliers or Vendors
Mother Murphy's Lab Inc      PO Box 16846                           Greensboro           NC          27416-0846      5/24/2019               $22,788.97   Suppliers or Vendors
Mother Murphy's Lab Inc      PO Box 16846                           Greensboro           NC          27416-0846      5/31/2019                   $99.08   Suppliers or Vendors



                                                                                  Page 101 of 153
                                                Case 19-11743-KG            Doc 181     Filed 09/06/19      Page 135 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                            SOFA 3 Attachment
                                                Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                         Reason for payment or transfer
                                                                                                                                                         (e.g. Secured debt, Unsecured loan
                                                                                                                                    Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1          Address 2          City                State       Zip             Date             value                Services, or Other)
Mother Murphy's Lab Inc      PO Box 16846                          Greensboro          NC          27416-0846      6/21/2019                $23,666.61   Suppliers or Vendors
Mother Murphy's Lab Inc      PO Box 16846                          Greensboro          NC          27416-0846      7/12/2019                 $6,666.45   Suppliers or Vendors
Mother Murphy's Lab Inc      PO Box 16846                          Greensboro          NC          27416-0846      7/24/2019                 $2,366.07   Suppliers or Vendors
Mother Murphy's Lab Inc      PO Box 16846                          Greensboro          NC          27416-0846      7/31/2019                $19,291.67   Suppliers or Vendors
Motion Industries            10823 Joslyn Drive                    Cincinnati          OH          45242           5/24/2019                   $965.85   Suppliers or Vendors
Motion Industries            10823 Joslyn Drive                    Cincinnati          OH          45242           5/31/2019                 $2,483.12   Suppliers or Vendors
Motion Industries            10823 Joslyn Drive                    Cincinnati          OH          45242           6/5/2019                    $402.69   Suppliers or Vendors
Motion Industries            10823 Joslyn Drive                    Cincinnati          OH          45242           6/7/2019                    $750.98   Suppliers or Vendors
Motion Industries            10823 Joslyn Drive                    Cincinnati          OH          45242           7/3/2019                  $2,247.01   Suppliers or Vendors
Mr. Ammonia Refrigeration    2270 Mckinley Ave                     Columbus            OH          43204           5/24/2019                 $1,375.00   Suppliers or Vendors
Mr. Ammonia Refrigeration    2270 Mckinley Ave                     Columbus            OH          43204           6/28/2019                $15,066.00   Suppliers or Vendors
Mr. Ammonia Refrigeration    2270 Mckinley Ave                     Columbus            OH          43204           7/3/2019                    $907.00   Suppliers or Vendors
                                                308 Spider Lily
Murdock PlazaLLC             C/O Scott M True   Lane               Naples              FL          34119           5/29/2019                 $9,581.85 Lease Payment
                                                308 Spider Lily
Murdock PlazaLLC             C/O Scott M True   Lane               Naples              FL          34119           7/1/2019                  $9,581.85 Lease Payment
                             2400 Mystic Lake
Mystic Lake Casino Hotel,    Blvd                                  Prior Lake          MN          55372           5/8/2019               $285,336.48    Suppliers or Vendors
National Retail Properties   PO Box 864205                         Orlando             FL          32886-4205      5/31/2019               $49,156.66    Lease Payment
National Retail Properties   PO Box 864205                         Orlando             FL          32886-4205      7/16/2019               $49,156.66    Lease Payment
Neofunds By Neopost          PO Box 6813                           Carol Stream        IL          60197-6813      5/31/2019                $3,999.18    Suppliers or Vendors
Neofunds By Neopost          PO Box 6813                           Carol Stream        IL          60197-6813      7/3/2019                   $109.01    Suppliers or Vendors
Neofunds By Neopost          PO Box 6813                           Carol Stream        IL          60197-6813      7/25/2019                $4,000.00    Suppliers or Vendors
                             890 Bluebill Bay
New Road Dev of Lakeville    Road                                  Burnsville          MN          55306           5/31/2019               $14,416.11 Lease Payment
                             890 Bluebill Bay
New Road Dev of Lakeville    Road                                  Burnsville          MN          55306           7/1/2019                $14,416.11 Lease Payment
                             890 Bluebill Bay
New Road Dev. of Savage, L   Road                                  Burnsville          MN          55306           5/31/2019               $12,188.03 Lease Payment
                             890 Bluebill Bay
New Road Development, LLP    Road                                  Burnsville          MN          55306           5/31/2019               $11,729.17 Lease Payment
                             890 Bluebill Bay
New Road Development, LLP    Road                                  Burnsville          MN          55306           7/1/2019                $11,729.17 Lease Payment
Newman Signs Inc.            PO Box 1728                           Jamestown           ND          58402-1728      5/10/2019                $6,670.00 Suppliers or Vendors
Newman Signs Inc.            PO Box 1728                           Jamestown           ND          58402-1728      6/12/2019                $6,685.00 Suppliers or Vendors
                             8348 Little Road,
Nice Guy Mechanical Inc      Suite 361                             New Port Richey     FL          34654           5/8/2019                   $536.11 Suppliers or Vendors
                             8348 Little Road,
Nice Guy Mechanical Inc      Suite 361                             New Port Richey     FL          34654           5/10/2019                  $875.37 Suppliers or Vendors



                                                                                Page 102 of 153
                                                 Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 136 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                         Reason for payment or transfer
                                                                                                                                                         (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2         City                 State       Zip             Date             value               Services, or Other)
                             8348 Little Road,
Nice Guy Mechanical Inc      Suite 361                             New Port Richey      FL          34654           5/22/2019                $1,164.40 Suppliers or Vendors
                             8348 Little Road,
Nice Guy Mechanical Inc      Suite 361                             New Port Richey      FL          34654           6/5/2019                 $1,825.74 Suppliers or Vendors
                             8348 Little Road,
Nice Guy Mechanical Inc      Suite 361                             New Port Richey      FL          34654           6/7/2019                   $540.37 Suppliers or Vendors
                             8348 Little Road,
Nice Guy Mechanical Inc      Suite 361                             New Port Richey      FL          34654           6/12/2019                  $706.99 Suppliers or Vendors
                             8348 Little Road,
Nice Guy Mechanical Inc      Suite 361                             New Port Richey      FL          34654           6/28/2019                $2,357.40 Suppliers or Vendors
                             8348 Little Road,
Nice Guy Mechanical Inc      Suite 361                             New Port Richey      FL          34654           7/3/2019                 $2,765.59 Suppliers or Vendors
                             8348 Little Road,
Nice Guy Mechanical Inc      Suite 361                             New Port Richey      FL          34654           7/12/2019                  $448.80   Suppliers or Vendors
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/13/2019                   $97.62   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/13/2019                  $119.77   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/13/2019                   $33.51   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/13/2019                   $42.47   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/13/2019                   $60.93   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/13/2019                   $57.33   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/13/2019                  $100.81   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/13/2019                   $51.79   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/13/2019                   $65.91   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/13/2019                   $40.27   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/13/2019                   $54.51   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/13/2019                  $100.25   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/13/2019                   $63.14   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/13/2019                   $80.32   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/13/2019                    $6.38   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/13/2019                   $18.83   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/13/2019                  $122.13   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/13/2019                   $80.31   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/20/2019                   $97.62   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/20/2019                  $119.77   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/20/2019                   $33.51   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/20/2019                   $42.47   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/20/2019                   $41.75   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/20/2019                  $100.81   Garnishment
North Dakota State Disb. U   PO Box 7280                           Bismarck             ND          58507-7280      5/20/2019                   $51.79   Garnishment



                                                                                Page 103 of 153
                                           Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 137 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                   Reason for payment or transfer
                                                                                                                                                   (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value               Services, or Other)
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      5/20/2019                   $65.91   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      5/20/2019                  $100.25   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      5/20/2019                   $80.32   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      5/20/2019                  $122.13   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      5/20/2019                   $80.31   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      5/27/2019                   $97.62   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      5/27/2019                   $82.62   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      5/27/2019                  $119.77   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      5/27/2019                   $33.51   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      5/27/2019                   $42.47   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      5/27/2019                  $100.81   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      5/27/2019                   $51.79   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      5/27/2019                   $65.91   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      5/27/2019                   $13.44   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      5/27/2019                   $18.20   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      5/27/2019                  $100.25   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      5/27/2019                   $80.32   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      5/27/2019                  $122.13   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      5/27/2019                   $80.31   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/3/2019                    $97.62   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/3/2019                    $82.62   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/3/2019                   $119.77   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/3/2019                    $42.47   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/3/2019                   $100.81   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/3/2019                    $51.79   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/3/2019                    $65.91   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/3/2019                    $40.71   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/3/2019                    $55.11   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/3/2019                   $100.25   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/3/2019                    $80.32   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/3/2019                   $122.13   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/3/2019                    $80.31   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/10/2019                   $97.62   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/10/2019                   $82.62   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/10/2019                  $119.77   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/10/2019                   $42.47   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/10/2019                  $100.81   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/10/2019                   $51.79   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/10/2019                   $65.91   Garnishment



                                                                          Page 104 of 153
                                           Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 138 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                   Reason for payment or transfer
                                                                                                                                                   (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value               Services, or Other)
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/10/2019                   $40.71   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/10/2019                   $55.11   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/10/2019                  $100.25   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/10/2019                   $80.32   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/10/2019                  $122.13   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/10/2019                   $80.31   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/17/2019                   $97.62   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/17/2019                   $82.62   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/17/2019                  $119.77   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/17/2019                   $42.47   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/17/2019                  $100.81   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/17/2019                   $51.79   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/17/2019                   $65.91   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/17/2019                   $36.67   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/17/2019                   $49.65   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/17/2019                  $100.25   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/17/2019                   $80.32   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/17/2019                  $122.13   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/17/2019                   $80.31   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/24/2019                   $97.62   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/24/2019                   $82.62   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/24/2019                  $119.77   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/24/2019                   $42.47   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/24/2019                  $100.81   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/24/2019                   $51.79   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/24/2019                   $65.91   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/24/2019                   $40.71   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/24/2019                   $55.11   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/24/2019                  $100.25   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/24/2019                  $174.41   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/24/2019                   $55.01   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/24/2019                   $80.32   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/24/2019                  $122.13   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      6/24/2019                   $80.31   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/1/2019                    $97.62   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/1/2019                    $82.62   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/1/2019                   $119.77   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/1/2019                    $42.47   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/1/2019                   $100.81   Garnishment



                                                                          Page 105 of 153
                                           Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 139 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                   Reason for payment or transfer
                                                                                                                                                   (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value               Services, or Other)
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/1/2019                    $51.79   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/1/2019                    $65.91   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/1/2019                    $40.71   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/1/2019                    $55.11   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/1/2019                   $100.25   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/1/2019                   $111.56   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/1/2019                    $35.18   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/1/2019                    $80.32   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/1/2019                   $122.13   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/1/2019                    $80.31   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/1/2019                    $25.93   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/1/2019                    $16.51   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/8/2019                    $97.62   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/8/2019                    $82.62   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/8/2019                   $119.77   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/8/2019                    $42.47   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/8/2019                   $100.81   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/8/2019                    $51.79   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/8/2019                    $65.91   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/8/2019                    $40.71   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/8/2019                    $55.11   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/8/2019                   $100.25   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/8/2019                   $174.74   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/8/2019                    $55.11   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/8/2019                    $80.32   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/8/2019                   $122.13   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/8/2019                    $80.31   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/8/2019                    $49.66   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/8/2019                    $31.61   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/15/2019                   $97.62   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/15/2019                   $82.57   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/15/2019                  $119.77   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/15/2019                   $42.47   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/15/2019                   $51.79   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/15/2019                   $65.91   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/15/2019                   $40.71   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/15/2019                   $55.11   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/15/2019                  $100.25   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/15/2019                  $174.74   Garnishment



                                                                          Page 106 of 153
                                           Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 140 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1     Address 2         City                 State       Zip             Date             value                Services, or Other)
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/15/2019                   $55.11    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/15/2019                   $80.32    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/15/2019                  $122.13    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/15/2019                   $80.31    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/15/2019                   $55.84    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/15/2019                   $35.55    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/22/2019                   $97.62    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/22/2019                   $29.64    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/22/2019                  $119.77    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/22/2019                   $42.47    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/22/2019                   $51.79    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/22/2019                   $65.91    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/22/2019                   $40.71    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/22/2019                   $55.11    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/22/2019                  $100.25    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/22/2019                  $174.74    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/22/2019                   $55.11    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/22/2019                   $80.32    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/22/2019                  $122.13    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/22/2019                   $80.31    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/22/2019                   $73.11    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/22/2019                   $12.56    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/22/2019                     $7.99   Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/29/2019                   $97.62    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/29/2019                  $119.77    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/29/2019                   $42.47    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/29/2019                   $51.79    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/29/2019                   $65.91    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/29/2019                   $40.71    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/29/2019                   $55.11    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/29/2019                  $100.25    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/29/2019                  $174.74    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/29/2019                   $55.11    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/29/2019                   $80.32    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/29/2019                  $122.13    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/29/2019                   $80.31    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/29/2019                   $73.11    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/29/2019                   $49.88    Garnishment
North Dakota State Disb. U   PO Box 7280                     Bismarck             ND          58507-7280      7/29/2019                   $31.75    Garnishment



                                                                          Page 107 of 153
                                                   Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 141 of 211

                                                                    In re: Perkins & Marie Callender's, LLC
                                                                               Case No. 19-11743
                                                                               SOFA 3 Attachment
                                                   Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                          Reason for payment or transfer
                                                                                                                                                          (e.g. Secured debt, Unsecured loan
                                                                                                                                       Total amount or    repayments, Suppliers or vendors,
Creditor's name              Address 1             Address 2         City                 State       Zip             Date             value              Services, or Other)
North Dakota State Disb. U   PO Box 7280                             Bismarck             ND          58507-7280      7/29/2019                   $119.36 Garnishment
North Port Salford, LLC      1401 Broad Street                       Clifton              NJ          07013           5/31/2019                $12,528.96 Lease Payment
North Port Salford, LLC      1401 Broad Street                       Clifton              NJ          07013           7/17/2019                $12,528.96 Lease Payment

Northcott Company            250 Lake Drive East                     Chanhassen           MN          55317           5/8/2019                  $1,448.27 Franchisee

Northcott Company            250 Lake Drive East                     Chanhassen           MN          55317           5/8/2019                 $15,763.12   Franchisee
Nuco2, LLC.                  PO Box 417902                           Boston               MA          02241-7902      5/15/2019                   $663.08   Suppliers or Vendors
Nuco2, LLC.                  PO Box 417902                           Boston               MA          02241-7902      5/22/2019                $17,973.67   Suppliers or Vendors
Nuco2, LLC.                  PO Box 417902                           Boston               MA          02241-7902      5/29/2019                   $708.97   Suppliers or Vendors
Nuco2, LLC.                  PO Box 417902                           Boston               MA          02241-7902      6/12/2019                $21,557.16   Suppliers or Vendors
Nuco2, LLC.                  PO Box 417902                           Boston               MA          02241-7902      7/3/2019                    $300.00   Suppliers or Vendors
Nuco2, LLC.                  PO Box 417902                           Boston               MA          02241-7902      7/31/2019                $22,155.30   Suppliers or Vendors
                             1700 Lincoln
Nutsource, Inc.              Highway             Suite H             St Charles           IL          60174           6/7/2019                 $55,413.99 Suppliers or Vendors
                             2525 Lake Park
Optumhealth Bank             Blvd                                    Salt Lake City       UT          84120           5/13/2019                 $4,045.00 Services
                             2525 Lake Park
Optumhealth Bank             Blvd                                    Salt Lake City       UT          84120           5/10/2019                 $5,129.33 Services
                             2525 Lake Park
Optumhealth Bank             Blvd                                    Salt Lake City       UT          84120           5/20/2019                 $4,111.00 Services
                             2525 Lake Park
Optumhealth Bank             Blvd                                    Salt Lake City       UT          84120           5/27/2019                 $4,145.00 Services
                             2525 Lake Park
Optumhealth Bank             Blvd                                    Salt Lake City       UT          84120           6/3/2019                  $4,095.38 Services
                             2525 Lake Park
Optumhealth Bank             Blvd                                    Salt Lake City       UT          84120           6/10/2019                 $7,445.38 Services
                             2525 Lake Park
Optumhealth Bank             Blvd                                    Salt Lake City       UT          84120           6/17/2019                 $3,920.38 Services
                             2525 Lake Park
Optumhealth Bank             Blvd                                    Salt Lake City       UT          84120           6/24/2019                 $4,085.38 Services
                             2525 Lake Park
Optumhealth Bank             Blvd                                    Salt Lake City       UT          84120           7/1/2019                  $4,170.38 Services
                             2525 Lake Park
Optumhealth Bank             Blvd                                    Salt Lake City       UT          84120           7/8/2019                  $4,805.38 Services
                             2525 Lake Park
Optumhealth Bank             Blvd                                    Salt Lake City       UT          84120           7/15/2019                 $3,839.10 Services
                             2525 Lake Park
Optumhealth Bank             Blvd                                    Salt Lake City       UT          84120           7/22/2019                 $3,858.71 Services



                                                                                  Page 108 of 153
                                                 Case 19-11743-KG           Doc 181      Filed 09/06/19      Page 142 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                         Reason for payment or transfer
                                                                                                                                                         (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2         City                 State       Zip             Date             value               Services, or Other)
                             2525 Lake Park
Optumhealth Bank             Blvd                                  Salt Lake City       UT          84120           7/29/2019                $3,858.71   Services
Oracle America, Inc          PO Box 44471                          San Francisco        CA          94144-4471      5/31/2019               $76,090.40   Suppliers or Vendors
Oracle America, Inc          PO Box 44471                          San Francisco        CA          94144-4471      7/12/2019               $21,304.85   Suppliers or Vendors
Oracle America, Inc          PO Box 44471                          San Francisco        CA          94144-4471      7/19/2019                $2,232.08   Suppliers or Vendors
Oregon Potato                PO Box 3110                           Pasco                WA          99302           5/10/2019               $23,644.50   Suppliers or Vendors
Osborne Trucking Company,    325 Osborne Drive                     Fairfield            OH          45014           5/17/2019                $9,490.73   Suppliers or Vendors
Osborne Trucking Company,    325 Osborne Drive                     Fairfield            OH          45014           5/24/2019                $6,291.75   Suppliers or Vendors
Osborne Trucking Company,    325 Osborne Drive                     Fairfield            OH          45014           6/5/2019                 $5,171.99   Suppliers or Vendors
Osborne Trucking Company,    325 Osborne Drive                     Fairfield            OH          45014           6/14/2019                $5,481.20   Suppliers or Vendors
Outfront Media, LLC          PO Box 33074                          Newark               NJ          07188-0074      5/22/2019                $3,764.80   Suppliers or Vendors
Outfront Media, LLC          PO Box 33074                          Newark               NJ          07188-0074      6/5/2019                   $924.00   Suppliers or Vendors
Outfront Media, LLC          PO Box 33074                          Newark               NJ          07188-0074      7/3/2019                 $4,688.80   Suppliers or Vendors
                             29935 Network
PactivLLC                    Place                                 Chicago              IL          60673-1299      5/29/2019                $7,505.72 Suppliers or Vendors
Panas Investments, LLC       2 Marsh Rdg                           St. Paul             MN          55127           5/31/2019               $16,300.00 Lease Payment
                                                 4146 Solutions
Peak Foods                   #774146             Center            Chicago              IL          60677-4001      6/7/2019                $12,819.20 Suppliers or Vendors
                                                 4146 Solutions
Peak Foods                   #774146             Center            Chicago              IL          60677-4001      7/2/2019                $12,819.20 Suppliers or Vendors
                                                 4146 Solutions
Peak Foods                   #774146             Center            Chicago              IL          60677-4001      7/24/2019               $12,819.20 Suppliers or Vendors
                             315 N Central Ave
Peak Refrigeration And Air   Unit 2388                             Umatilla             FL          32784           5/10/2019                  $235.00 Suppliers or Vendors
                             315 N Central Ave
Peak Refrigeration And Air   Unit 2388                             Umatilla             FL          32784           5/22/2019                  $371.50 Suppliers or Vendors
                             315 N Central Ave
Peak Refrigeration And Air   Unit 2388                             Umatilla             FL          32784           5/29/2019                  $167.00 Suppliers or Vendors
                             315 N Central Ave
Peak Refrigeration And Air   Unit 2388                             Umatilla             FL          32784           7/12/2019                $6,173.00 Suppliers or Vendors
                             County Court
Peoria County-Treasurer &    House, Rm G15       324 Main St       Peoria               IL          61602           5/29/2019               $17,030.23 Taxes/Licenses

                             C/O Orion         200 S. Biscayne
Perk Winter Haven Lp         Investment & Mgmt Blvd., 7Th Flr  Miami                    FL          33131           5/31/2019               $14,835.18 Lease Payment
                             6075 Poplar Ave
Perkins Marketing Fund       Suite 800                         Memphis                  TN          38119           8/1/2019                $29,073.32 Intercompany
                                               C/O Russell &
Perkins of Lacrosse Lease    PO Box 330        Associates      Winona                   MN          55987           5/31/2019                $7,562.50 Lease Payment



                                                                                Page 109 of 153
                                              Case 19-11743-KG              Doc 181    Filed 09/06/19      Page 143 of 211

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                           SOFA 3 Attachment
                                               Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                       Reason for payment or transfer
                                                                                                                                                       (e.g. Secured debt, Unsecured loan
                                                                                                                                   Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1         Address 2          City                State       Zip             Date             value               Services, or Other)
                                               C/O Russell &
Perkins Pancake Pr Marshfi   PO Box 330        Associates         Winona              MN          55987           5/31/2019                $7,500.00 Lease Payment
                                               C/O Russell &
Perkins Pancake Pr Marshfi   PO Box 330        Associates         Winona              MN          55987           7/8/2019                 $7,500.00 Lease Payment
                             6075 Poplar Ave,  Attention Diane
Perkins Promotions, LLC      Suite 800         Fields             Memphis             TN          38119           5/10/2019                $3,470.55 Intercompany
                             6075 Poplar Ave,  Attention Diane
Perkins Promotions, LLC      Suite 800         Fields             Memphis             TN          38119           6/19/2019                $3,443.59 Intercompany
                             6075 Poplar Ave,  Attention Diane
Perkins Promotions, LLC      Suite 800         Fields             Memphis             TN          38119           8/1/2019                 $3,421.19 Intercompany
                             12005 Sunrise
Plave Koch Plc               Valley Drive       Suite 200         Reston              VA          20191-3492      5/22/2019                $8,480.00 Services
                             12005 Sunrise
Plave Koch Plc               Valley Drive       Suite 200         Reston              VA          20191-3492      5/24/2019                $3,795.64 Services
                             1707 N. Waterfront
Ponca Partners, LLC          Parkway                              Wichita             KS          67206           5/29/2019                $4,880.33 Lease Payment
                             1707 N. Waterfront
Ponca Partners, LLC          Parkway                              Wichita             KS          67206           7/19/2019                $4,880.33 Lease Payment
                             3135 Cedar Crest
Preferred Glass Company      Ridge, Ste A                         Dubuque             IA          52003-6740      6/7/2019                 $6,880.00 Suppliers or Vendors
                                                2650 Thousand
                             C/O Lurie &        Oaks Blvd.
Premier Management Co        Associates, Llc    #2350             Memphis             TN          38118           5/29/2019                $8,333.33 Lease Payment
                                                2650 Thousand
                             C/O Lurie &        Oaks Blvd.
Premier Management Co        Associates, Llc    #2350             Memphis             TN          38118           7/1/2019                 $8,333.33   Lease Payment
Pride Mechanical, Inc        16423 Stillwell Rd                   Bonner Springs      KS          66012           5/8/2019                 $2,257.00   Suppliers or Vendors
Pride Mechanical, Inc        16423 Stillwell Rd                   Bonner Springs      KS          66012           5/15/2019                $1,217.65   Suppliers or Vendors
Pride Mechanical, Inc        16423 Stillwell Rd                   Bonner Springs      KS          66012           5/17/2019                  $566.39   Suppliers or Vendors
Pride Mechanical, Inc        16423 Stillwell Rd                   Bonner Springs      KS          66012           5/22/2019                  $357.76   Suppliers or Vendors
Pride Mechanical, Inc        16423 Stillwell Rd                   Bonner Springs      KS          66012           5/24/2019                  $103.89   Suppliers or Vendors
Pride Mechanical, Inc        16423 Stillwell Rd                   Bonner Springs      KS          66012           5/29/2019                  $176.00   Suppliers or Vendors
Pride Mechanical, Inc        16423 Stillwell Rd                   Bonner Springs      KS          66012           5/31/2019                  $725.76   Suppliers or Vendors
Pride Mechanical, Inc        16423 Stillwell Rd                   Bonner Springs      KS          66012           6/5/2019                   $760.67   Suppliers or Vendors
Pride Mechanical, Inc        16423 Stillwell Rd                   Bonner Springs      KS          66012           6/12/2019                   $95.00   Suppliers or Vendors
Pride Mechanical, Inc        16423 Stillwell Rd                   Bonner Springs      KS          66012           6/19/2019                $1,391.65   Suppliers or Vendors
Pride Mechanical, Inc        16423 Stillwell Rd                   Bonner Springs      KS          66012           7/3/2019                   $869.71   Suppliers or Vendors
Pride Mechanical, Inc        16423 Stillwell Rd                   Bonner Springs      KS          66012           7/29/2019               $10,804.65   Suppliers or Vendors




                                                                               Page 110 of 153
                                                  Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 144 of 211

                                                                   In re: Perkins & Marie Callender's, LLC
                                                                              Case No. 19-11743
                                                                              SOFA 3 Attachment
                                                  Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                        Reason for payment or transfer
                                                                                                                                                        (e.g. Secured debt, Unsecured loan
                                                                                                                                      Total amount or   repayments, Suppliers or vendors,
Creditor's name              Address 1            Address 2         City                 State       Zip             Date             value             Services, or Other)
                             C/O Catherine        2525 E. Slate
Property Holding Entity, L   Shifflet             Lane              St George            UT          84790           5/31/2019                $5,390.03 Lease Payment
                             C/O Catherine        2525 E. Slate
Property Holding Entity, L   Shifflet             Lane              St George            UT          84790           7/8/2019                 $5,390.03 Lease Payment
                             24558 Network
Provisur Technologies Inc.   Place                                  Chicago              IL          60673-1245      5/8/2019                 $7,066.83 Suppliers or Vendors
                             24558 Network
Provisur Technologies Inc.   Place                                  Chicago              IL          60673-1245      5/24/2019                $1,015.70 Suppliers or Vendors
                             24558 Network
Provisur Technologies Inc.   Place                                  Chicago              IL          60673-1245      6/14/2019                $3,695.05 Suppliers or Vendors
                             1400 Harrison
Q Laboratories Inc           Avenue                                 Cincinnati           OH          45214           5/8/2019                   $900.00 Suppliers or Vendors
                             1400 Harrison
Q Laboratories Inc           Avenue                                 Cincinnati           OH          45214           5/10/2019                $2,533.00 Suppliers or Vendors
                             1400 Harrison
Q Laboratories Inc           Avenue                                 Cincinnati           OH          45214           5/22/2019                $2,074.00 Suppliers or Vendors
                             1400 Harrison
Q Laboratories Inc           Avenue                                 Cincinnati           OH          45214           6/5/2019                 $1,986.00 Suppliers or Vendors
                             1400 Harrison
Q Laboratories Inc           Avenue                                 Cincinnati           OH          45214           6/7/2019                 $1,540.00 Suppliers or Vendors
                             1400 Harrison
Q Laboratories Inc           Avenue                                 Cincinnati           OH          45214           6/14/2019                $3,504.25 Suppliers or Vendors
                             1400 Harrison
Q Laboratories Inc           Avenue                                 Cincinnati           OH          45214           6/21/2019                  $140.00 Suppliers or Vendors
                             1400 Harrison
Q Laboratories Inc           Avenue                                 Cincinnati           OH          45214           7/31/2019                $4,769.50 Suppliers or Vendors
                             36800 River Pointe
Qhq PropertiesLLC            Ct                                     Bellevue             IA          52031           5/31/2019                $9,166.67 Lease Payment
                             36800 River Pointe
Qhq PropertiesLLC            Ct                                     Bellevue             IA          52031           7/23/2019                $9,166.67 Lease Payment
                             5854 Lynch Lane
Quality Battery Service      Suite 1                                Liberty Twp.         OH          45044           5/8/2019                 $7,063.09 Suppliers or Vendors
                             5854 Lynch Lane
Quality Battery Service      Suite 1                                Liberty Twp.         OH          45044           5/10/2019                  $152.30 Suppliers or Vendors
                             5854 Lynch Lane
Quality Battery Service      Suite 1                                Liberty Twp.         OH          45044           5/17/2019                  $576.17 Suppliers or Vendors
                             5854 Lynch Lane
Quality Battery Service      Suite 1                                Liberty Twp.         OH          45044           6/19/2019                  $115.02 Suppliers or Vendors




                                                                                   Page 111 of 153
                                                 Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 145 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                         Reason for payment or transfer
                                                                                                                                                         (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2         City                 State       Zip             Date             value               Services, or Other)
                             4515 Lyndale Ave
Quality Commercial Service   So                                    Minneapolis          MN          55419           5/8/2019                 $2,608.03 Suppliers or Vendors
                             4515 Lyndale Ave
Quality Commercial Service   So                                    Minneapolis          MN          55419           5/15/2019                  $992.03 Suppliers or Vendors
                             4515 Lyndale Ave
Quality Commercial Service   So                                    Minneapolis          MN          55419           5/17/2019                  $143.62 Suppliers or Vendors
                             4515 Lyndale Ave
Quality Commercial Service   So                                    Minneapolis          MN          55419           5/22/2019                $2,066.68 Suppliers or Vendors
                             4515 Lyndale Ave
Quality Commercial Service   So                                    Minneapolis          MN          55419           5/24/2019                $1,007.74 Suppliers or Vendors
                             4515 Lyndale Ave
Quality Commercial Service   So                                    Minneapolis          MN          55419           5/29/2019                $2,480.14 Suppliers or Vendors
                             4515 Lyndale Ave
Quality Commercial Service   So                                    Minneapolis          MN          55419           6/7/2019                 $1,261.77 Suppliers or Vendors
                             4515 Lyndale Ave
Quality Commercial Service   So                                    Minneapolis          MN          55419           6/12/2019                  $982.63 Suppliers or Vendors
                             4515 Lyndale Ave
Quality Commercial Service   So                                    Minneapolis          MN          55419           6/14/2019                  $741.36 Suppliers or Vendors
                             4515 Lyndale Ave
Quality Commercial Service   So                                    Minneapolis          MN          55419           6/19/2019                  $945.79 Suppliers or Vendors
                             4515 Lyndale Ave
Quality Commercial Service   So                                    Minneapolis          MN          55419           7/19/2019                $2,368.80 Suppliers or Vendors
                             6058 Raleigh
Ranger Construction Co Inc   Lagrange Rd                           Memphis              TN          38134           5/8/2019                 $9,382.00   Suppliers or Vendors
Raymond Storage Concepts     5480 Creek Rd                         Cincinnati           OH          45242           5/10/2019                $7,869.56   Suppliers or Vendors
Raymond Storage Concepts     5480 Creek Rd                         Cincinnati           OH          45242           5/17/2019                  $476.18   Suppliers or Vendors
Raymond Storage Concepts     5480 Creek Rd                         Cincinnati           OH          45242           5/22/2019                  $960.08   Suppliers or Vendors
Raymond Storage Concepts     5480 Creek Rd                         Cincinnati           OH          45242           5/24/2019                $1,645.27   Suppliers or Vendors
Raymond Storage Concepts     5480 Creek Rd                         Cincinnati           OH          45242           5/24/2019                $2,557.95   Suppliers or Vendors
Raymond Storage Concepts     5480 Creek Rd                         Cincinnati           OH          45242           5/29/2019                $1,463.91   Suppliers or Vendors
Red River Refrigeration, I   160 8Th Ave Nw                        West Fargo           ND          58078           5/8/2019                   $771.00   Suppliers or Vendors
Red River Refrigeration, I   160 8Th Ave Nw                        West Fargo           ND          58078           5/17/2019                $2,913.63   Suppliers or Vendors
Red River Refrigeration, I   160 8Th Ave Nw                        West Fargo           ND          58078           5/22/2019                  $450.92   Suppliers or Vendors
Red River Refrigeration, I   160 8Th Ave Nw                        West Fargo           ND          58078           6/7/2019                 $3,730.35   Suppliers or Vendors
Red River Refrigeration, I   160 8Th Ave Nw                        West Fargo           ND          58078           6/19/2019                  $197.13   Suppliers or Vendors
Red River Refrigeration, I   160 8Th Ave Nw                        West Fargo           ND          58078           7/3/2019                   $106.18   Suppliers or Vendors
                             12962 Collections
Restaurant Technologies In   Center Dr                             Chicago              IL          60693           5/8/2019                   $310.66 Suppliers or Vendors




                                                                                 Page 112 of 153
                                                 Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 146 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                         Reason for payment or transfer
                                                                                                                                                         (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2         City                 State       Zip             Date             value               Services, or Other)
                             12962 Collections
Restaurant Technologies In   Center Dr                             Chicago              IL          60693           5/10/2019                   $11.78 Suppliers or Vendors
                             12962 Collections
Restaurant Technologies In   Center Dr                             Chicago              IL          60693           5/15/2019                  $735.29 Suppliers or Vendors
                             12962 Collections
Restaurant Technologies In   Center Dr                             Chicago              IL          60693           5/29/2019                  $622.32 Suppliers or Vendors
                             12962 Collections
Restaurant Technologies In   Center Dr                             Chicago              IL          60693           5/31/2019                  $311.39 Suppliers or Vendors
                             12962 Collections
Restaurant Technologies In   Center Dr                             Chicago              IL          60693           6/7/2019                 $1,265.88 Suppliers or Vendors
                             12962 Collections
Restaurant Technologies In   Center Dr                             Chicago              IL          60693           6/12/2019                    $6.87 Suppliers or Vendors
                             12962 Collections
Restaurant Technologies In   Center Dr                             Chicago              IL          60693           6/19/2019                    $5.01 Suppliers or Vendors
                             12962 Collections
Restaurant Technologies In   Center Dr                             Chicago              IL          60693           7/19/2019                $3,712.32   Suppliers or Vendors
Revere Packaging             PO Box 678568                         Dallas               TX          75267           5/8/2019                $20,655.45   Suppliers or Vendors
Revere Packaging             PO Box 678568                         Dallas               TX          75267           5/15/2019               $23,626.80   Suppliers or Vendors
Revere Packaging             PO Box 678568                         Dallas               TX          75267           5/24/2019               $22,425.60   Suppliers or Vendors
Revere Packaging             PO Box 678568                         Dallas               TX          75267           5/29/2019               $32,736.00   Suppliers or Vendors
Revere Packaging             PO Box 678568                         Dallas               TX          75267           6/5/2019                $30,097.20   Suppliers or Vendors
Revere Packaging             PO Box 678568                         Dallas               TX          75267           6/12/2019                $7,760.53   Suppliers or Vendors
Revere Packaging             PO Box 678568                         Dallas               TX          75267           6/14/2019                $9,465.12   Suppliers or Vendors
Revere Packaging             PO Box 678568                         Dallas               TX          75267           7/3/2019                $62,933.07   Suppliers or Vendors
Revere Packaging             PO Box 678568                         Dallas               TX          75267           7/19/2019               $19,160.20   Suppliers or Vendors
Revere Packaging             PO Box 678568                         Dallas               TX          75267           7/24/2019               $25,017.03   Suppliers or Vendors
Revere Packaging             PO Box 678568                         Dallas               TX          75267           7/31/2019               $16,128.80   Suppliers or Vendors
                             4045 Sheridan
Ribkib, LLC                  Avenue              Suite 192         Miami Beach          FL          33140           5/31/2019               $10,960.73   Lease Payment
Rich's Products Corp         PO Box #98333                         Chicago              IL          60693           5/10/2019               $18,725.28   Suppliers or Vendors
Rich's Products Corp         PO Box #98333                         Chicago              IL          60693           5/24/2019               $37,450.56   Suppliers or Vendors
Rich's Products Corp         PO Box #98333                         Chicago              IL          60693           6/7/2019                $37,450.56   Suppliers or Vendors
                             C/O Csm             Sds 12-1243
Rocky Mountain Properties    Corporation         P.O. Box 86       Minneapolis          MN          55486-1243      5/31/2019               $10,292.67 Lease Payment
                             C/O Csm             Sds 12-1243
Rocky Mountain Properties    Corporation         P.O. Box 86       Minneapolis          MN          55486-1243      6/19/2019                  $749.97 Lease Payment
                             C/O Csm             Sds 12-1243
Rocky Mountain Properties    Corporation         P.O. Box 86       Minneapolis          MN          55486-1243      7/1/2019                $11,125.97 Lease Payment
Roger Schweitzer & Sons In   2129 Freeman Ave                      Cincinnati           OH          45214           5/10/2019                  $790.00 Suppliers or Vendors



                                                                                 Page 113 of 153
                                              Case 19-11743-KG            Doc 181      Filed 09/06/19      Page 147 of 211

                                                                In re: Perkins & Marie Callender's, LLC
                                                                           Case No. 19-11743
                                                                           SOFA 3 Attachment
                                               Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                      Reason for payment or transfer
                                                                                                                                                      (e.g. Secured debt, Unsecured loan
                                                                                                                                   Total amount or    repayments, Suppliers or vendors,
Creditor's name              Address 1          Address 2        City                 State       Zip             Date             value              Services, or Other)
Roger Schweitzer & Sons In   2129 Freeman Ave                    Cincinnati           OH          45214           5/17/2019                 $4,750.00 Suppliers or Vendors
Roger Schweitzer & Sons In   2129 Freeman Ave                    Cincinnati           OH          45214           7/12/2019                 $2,735.00 Suppliers or Vendors
                             5400 East The
Ronald & Dina R. Gdovin      Toledo #402                         Long Beach           CA          90803-3901      5/31/2019                 $8,333.33 Lease Payment
                             5400 East The
Ronald & Dina R. Gdovin      Toledo #402                         Long Beach           CA          90803-3901      7/3/2019                  $8,333.33 Lease Payment
                             4005 Se Grimes
Roto Rooter Inc - Des Moin   Blvd                                Grimes               IA          50111           5/8/2019                   $171.19 Suppliers or Vendors
                             4005 Se Grimes
Roto Rooter Inc - Des Moin   Blvd                                Grimes               IA          50111           5/31/2019                  $159.00 Suppliers or Vendors
                             4005 Se Grimes
Roto Rooter Inc - Des Moin   Blvd                                Grimes               IA          50111           6/5/2019                   $159.00 Suppliers or Vendors
                             4005 Se Grimes
Roto Rooter Inc - Des Moin   Blvd                                Grimes               IA          50111           6/7/2019                 $13,760.20 Suppliers or Vendors
                             4005 Se Grimes
Roto Rooter Inc - Des Moin   Blvd                                Grimes               IA          50111           6/12/2019                  $100.70 Suppliers or Vendors
                             4005 Se Grimes
Roto Rooter Inc - Des Moin   Blvd                                Grimes               IA          50111           7/3/2019                    $159.00   Suppliers or Vendors
Roto-Rooter                  PO Box 7065                         Columbia             MO          65205           6/28/2019                $46,118.53   Suppliers or Vendors
Rs DevelopersLLC             935 New Dover Rd                    Edison               NJ          08820           5/10/2019                   $980.00   Services
Rs DevelopersLLC             935 New Dover Rd                    Edison               NJ          08820           5/15/2019                   $980.00   Services
Rs DevelopersLLC             935 New Dover Rd                    Edison               NJ          08820           5/22/2019                 $1,260.00   Services
Rs DevelopersLLC             935 New Dover Rd                    Edison               NJ          08820           5/29/2019                   $980.00   Services
Rs DevelopersLLC             935 New Dover Rd                    Edison               NJ          08820           6/7/2019                    $980.00   Services
Rs DevelopersLLC             935 New Dover Rd                    Edison               NJ          08820           6/12/2019                   $980.00   Services
Rs DevelopersLLC             935 New Dover Rd                    Edison               NJ          08820           6/19/2019                   $980.00   Services
Sagenet                      PO Box 843553                       Kansas City          MO          64184-3553      5/17/2019                $15,126.20   Suppliers or Vendors
Sagenet                      PO Box 843553                       Kansas City          MO          64184-3553      6/19/2019                $17,461.68   Suppliers or Vendors
Sagenet                      PO Box 843553                       Kansas City          MO          64184-3553      7/26/2019                $15,794.35   Suppliers or Vendors
                             111 Avenida
Samuel W Terry               Avenue                              Berkeley             CA          94708           5/31/2019                 $8,298.65 Lease Payment
                             111 Avenida
Samuel W Terry               Avenue                              Berkeley             CA          94708           7/23/2019                 $8,298.65 Lease Payment
                             1800 Country Club
Sanders Consulting Group I   Road                                Carbondale           IL          62903           7/12/2019                 $9,000.00   Services
Sanimax,Llc                  39379 Treasury Ctr                  Chicago              IL          60694           5/10/2019                 $1,185.00   Suppliers or Vendors
Sanimax,Llc                  39379 Treasury Ctr                  Chicago              IL          60694           5/15/2019                   $525.00   Suppliers or Vendors
Sanimax,Llc                  39379 Treasury Ctr                  Chicago              IL          60694           5/17/2019                   $470.00   Suppliers or Vendors
Sanimax,Llc                  39379 Treasury Ctr                  Chicago              IL          60694           5/22/2019                   $200.00   Suppliers or Vendors



                                                                               Page 114 of 153
                                           Case 19-11743-KG           Doc 181       Filed 09/06/19      Page 148 of 211

                                                             In re: Perkins & Marie Callender's, LLC
                                                                        Case No. 19-11743
                                                                        SOFA 3 Attachment
                                            Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                     Reason for payment or transfer
                                                                                                                                                     (e.g. Secured debt, Unsecured loan
                                                                                                                                Total amount or      repayments, Suppliers or vendors,
Creditor's name           Address 1          Address 2        City                 State       Zip             Date             value                Services, or Other)
Sanimax,Llc               39379 Treasury Ctr                  Chicago              IL          60694           5/24/2019                   $200.00   Suppliers or Vendors
Sanimax,Llc               39379 Treasury Ctr                  Chicago              IL          60694           5/28/2019                $10,681.25   Suppliers or Vendors
Sanimax,Llc               39379 Treasury Ctr                  Chicago              IL          60694           5/29/2019                   $615.00   Suppliers or Vendors
Sanimax,Llc               39379 Treasury Ctr                  Chicago              IL          60694           6/14/2019                   $435.00   Suppliers or Vendors
Sanimax,Llc               39379 Treasury Ctr                  Chicago              IL          60694           6/19/2019                   $225.00   Suppliers or Vendors
Sanimax,Llc               39379 Treasury Ctr                  Chicago              IL          60694           7/19/2019                 $4,158.25   Suppliers or Vendors
                                             47 Hulfish
                          C/O Scf Realty     Street, Suite
Scf Rc Funding L, LLC     Capital Llc        210              Princeton            NJ          08542           5/31/2019              $208,143.16 Lease Payment
                                             47 Hulfish
                          C/O Scf Realty     Street, Suite
Scf Rc Funding L, LLC     Capital Llc        210              Princeton            NJ          08542           6/21/2019                 $9,897.86 Lease Payment
                                             47 Hulfish
                          C/O Scf Realty     Street, Suite
Scf Rc Funding L, LLC     Capital Llc        210              Princeton            NJ          08542           7/16/2019              $159,849.63 Lease Payment
                                             47 Hulfish
                          C/O Scf Realty     Street, Suite
Scf Rc Funding L, LLC     Capital Llc        210              Princeton            NJ          08542           7/23/2019               $35,520.80 Lease Payment
                          Sfc Global Supply
Schwan's Global           Chain Inc          P O Box 860543   Minneapolis          MN          55486-0543      6/5/2019                $12,737.69 Suppliers or Vendors
                          Sfc Global Supply
Schwan's Global           Chain Inc          P O Box 860543   Minneapolis          MN          55486-0543      8/1/2019                $16,433.27 Suppliers or Vendors
Scott County Treasurer    200 4Th Ave West                    Shakopee             MN          55379-1220      5/8/2019                $19,436.00 Taxes/Licenses
                          323 Pierce Street
Seating Consultants Inc   Ne                                  Minneapolis          MN          55413           5/8/2019                  $3,888.96 Suppliers or Vendors
                          323 Pierce Street
Seating Consultants Inc   Ne                                  Minneapolis          MN          55413           5/10/2019                  $507.74 Suppliers or Vendors
                          323 Pierce Street
Seating Consultants Inc   Ne                                  Minneapolis          MN          55413           5/15/2019                 $2,102.03 Suppliers or Vendors
                          323 Pierce Street
Seating Consultants Inc   Ne                                  Minneapolis          MN          55413           5/17/2019                 $3,171.11 Suppliers or Vendors
                          323 Pierce Street
Seating Consultants Inc   Ne                                  Minneapolis          MN          55413           5/22/2019                 $1,172.07 Suppliers or Vendors
                          323 Pierce Street
Seating Consultants Inc   Ne                                  Minneapolis          MN          55413           5/31/2019                  $876.93 Suppliers or Vendors
                          323 Pierce Street
Seating Consultants Inc   Ne                                  Minneapolis          MN          55413           6/5/2019                   $566.21 Suppliers or Vendors
                          323 Pierce Street
Seating Consultants Inc   Ne                                  Minneapolis          MN          55413           6/7/2019                   $160.68 Suppliers or Vendors



                                                                            Page 115 of 153
                                                 Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 149 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                         Reason for payment or transfer
                                                                                                                                                         (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or     repayments, Suppliers or vendors,
Creditor's name            Address 1             Address 2         City                 State       Zip             Date             value               Services, or Other)
                           323 Pierce Street
Seating Consultants Inc    Ne                                      Minneapolis          MN          55413           6/12/2019                $1,646.17 Suppliers or Vendors
                           323 Pierce Street
Seating Consultants Inc    Ne                                      Minneapolis          MN          55413           6/14/2019                $3,840.83 Suppliers or Vendors
                           323 Pierce Street
Seating Consultants Inc    Ne                                      Minneapolis          MN          55413           6/19/2019                  $138.14 Suppliers or Vendors
                           323 Pierce Street
Seating Consultants Inc    Ne                                      Minneapolis          MN          55413           7/12/2019                $4,187.14 Suppliers or Vendors
                           323 Pierce Street
Seating Consultants Inc    Ne                                      Minneapolis          MN          55413           7/19/2019                $1,543.17 Suppliers or Vendors
                           C/O Sapphire          12400 Ventura
Segura Holdings            Property Mgmt         Blvd #1129        Studio City          CA          91604           5/31/2019                $4,941.00 Lease Payment
                           C/O Sapphire          12400 Ventura
Segura Holdings            Property Mgmt         Blvd #1129        Studio City          CA          91604           7/1/2019                 $4,941.00 Lease Payment
                           C/O Sapphire          12400 Ventura
Segura Investors Ix, LLC   Property Mgmt         Blvd #1129        Studio City          CA          91604           5/31/2019                $4,941.00 Lease Payment
                           C/O Sapphire          12400 Ventura
Segura Investors Ix, LLC   Property Mgmt         Blvd #1129        Studio City          CA          91604           7/1/2019                 $4,941.00   Lease Payment
Semper FidelusLLC          7 Bogie Hills Drive                     Columbia             MO          65201           5/31/2019                $4,600.00   Lease Payment
Semper FidelusLLC          7 Bogie Hills Drive                     Columbia             MO          65201           7/23/2019                $4,600.00   Lease Payment
Seneca Foods Corporation   3736 S Main St                          Marion               NY          14505           7/3/2019                $28,643.89   Suppliers or Vendors
Seneca Foods Corporation   3736 S Main St                          Marion               NY          14505           7/31/2019               $57,287.78   Suppliers or Vendors
Sensient Flavors, Inc.     PO Box 934701                           Atlanta              GA          31193-4701      5/22/2019               $20,260.00   Suppliers or Vendors
Sensient Flavors, Inc.     PO Box 934701                           Atlanta              GA          31193-4701      6/5/2019                $13,799.10   Suppliers or Vendors
Sensient Flavors, Inc.     PO Box 934701                           Atlanta              GA          31193-4701      7/3/2019                 $5,148.99   Suppliers or Vendors
Sensoryeffects Inc         PO Box 842322                           Dallas               TX          75207           6/7/2019                 $7,635.57   Suppliers or Vendors
Service Specialist Inc     PO Box 160                              Sun Prairie          WI          53590           5/8/2019                   $452.79   Suppliers or Vendors
Service Specialist Inc     PO Box 160                              Sun Prairie          WI          53590           5/15/2019                $1,284.31   Suppliers or Vendors
Service Specialist Inc     PO Box 160                              Sun Prairie          WI          53590           5/22/2019                $2,155.01   Suppliers or Vendors
Service Specialist Inc     PO Box 160                              Sun Prairie          WI          53590           5/24/2019                $2,324.39   Suppliers or Vendors
Service Specialist Inc     PO Box 160                              Sun Prairie          WI          53590           5/29/2019                $1,188.47   Suppliers or Vendors
Service Specialist Inc     PO Box 160                              Sun Prairie          WI          53590           6/5/2019                   $985.11   Suppliers or Vendors
Service Specialist Inc     PO Box 160                              Sun Prairie          WI          53590           6/12/2019                  $283.20   Suppliers or Vendors
Service Specialist Inc     PO Box 160                              Sun Prairie          WI          53590           6/14/2019                $1,934.20   Suppliers or Vendors
Service Specialist Inc     PO Box 160                              Sun Prairie          WI          53590           6/19/2019                $1,887.19   Suppliers or Vendors
                           C/O William F.        1901 Adeline
Sft HoldingsLLC            Schmid                Drive             Burlingame           CA          94010           5/31/2019               $11,489.64 Lease Payment
                           C/O William F.        1901 Adeline
Sft HoldingsLLC            Schmid                Drive             Burlingame           CA          94010           7/3/2019                $11,489.64 Lease Payment



                                                                                 Page 116 of 153
                                              Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 150 of 211

                                                               In re: Perkins & Marie Callender's, LLC
                                                                          Case No. 19-11743
                                                                          SOFA 3 Attachment
                                              Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                       Reason for payment or transfer
                                                                                                                                                       (e.g. Secured debt, Unsecured loan
                                                                                                                                  Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1        Address 2         City                 State       Zip             Date             value                Services, or Other)
Shoes For CrewsLLC.          PO Box 734176                      Chicago              IL          60673           5/8/2019                  $2,739.63   Suppliers or Vendors
Shoes For CrewsLLC.          PO Box 734176                      Chicago              IL          60673           5/10/2019                   $706.45   Suppliers or Vendors
Shoes For CrewsLLC.          PO Box 734176                      Chicago              IL          60673           5/15/2019                 $5,344.56   Suppliers or Vendors
Shoes For CrewsLLC.          PO Box 734176                      Chicago              IL          60673           5/17/2019                   $621.44   Suppliers or Vendors
Shoes For CrewsLLC.          PO Box 734176                      Chicago              IL          60673           5/22/2019                 $2,193.09   Suppliers or Vendors
Shoes For CrewsLLC.          PO Box 734176                      Chicago              IL          60673           6/5/2019                  $8,615.09   Suppliers or Vendors
Shoes For CrewsLLC.          PO Box 734176                      Chicago              IL          60673           6/7/2019                  $1,278.10   Suppliers or Vendors
Shoes For CrewsLLC.          PO Box 734176                      Chicago              IL          60673           6/12/2019                 $2,307.18   Suppliers or Vendors
Shoes For CrewsLLC.          PO Box 734176                      Chicago              IL          60673           6/14/2019                   $969.80   Suppliers or Vendors
Shoes For CrewsLLC.          PO Box 734176                      Chicago              IL          60673           6/19/2019                 $1,638.76   Suppliers or Vendors
Shoes For CrewsLLC.          PO Box 734176                      Chicago              IL          60673           7/19/2019                $17,240.14   Suppliers or Vendors
                             7373 Beechmont
Simplevms                    Ave Suite L140                     Cincinnati           OH          45230           5/8/2019                $59,539.75 Suppliers or Vendors
                             7373 Beechmont
Simplevms                    Ave Suite L140                     Cincinnati           OH          45230           5/10/2019               $62,418.82 Suppliers or Vendors
                             7373 Beechmont
Simplevms                    Ave Suite L140                     Cincinnati           OH          45230           5/22/2019               $46,563.49 Suppliers or Vendors
                             7373 Beechmont
Simplevms                    Ave Suite L140                     Cincinnati           OH          45230           5/29/2019               $62,764.62 Suppliers or Vendors
                             7373 Beechmont
Simplevms                    Ave Suite L140                     Cincinnati           OH          45230           6/5/2019                $68,357.29 Suppliers or Vendors
                             7373 Beechmont
Simplevms                    Ave Suite L140                     Cincinnati           OH          45230           6/12/2019               $66,567.49 Suppliers or Vendors
                             7373 Beechmont
Simplevms                    Ave Suite L140                     Cincinnati           OH          45230           6/19/2019               $72,502.73 Suppliers or Vendors
                             7373 Beechmont
Simplevms                    Ave Suite L140                     Cincinnati           OH          45230           6/28/2019               $66,697.40 Suppliers or Vendors
                             7373 Beechmont
Simplevms                    Ave Suite L140                     Cincinnati           OH          45230           7/12/2019               $53,301.23 Suppliers or Vendors
                             7373 Beechmont
Simplevms                    Ave Suite L140                     Cincinnati           OH          45230           7/19/2019               $73,847.76 Suppliers or Vendors
                             7373 Beechmont
Simplevms                    Ave Suite L140                     Cincinnati           OH          45230           7/24/2019              $152,302.81 Suppliers or Vendors
                             7373 Beechmont
Simplevms                    Ave Suite L140                     Cincinnati           OH          45230           7/31/2019               $72,581.63 Suppliers or Vendors
                             3767 Solutions
Skidmore Sales & Distrib I   Center                             Chicago              IL          60677-3007      5/8/2019                $26,278.75 Suppliers or Vendors
                             3767 Solutions
Skidmore Sales & Distrib I   Center                             Chicago              IL          60677-3007      5/10/2019               $17,782.18 Suppliers or Vendors



                                                                             Page 117 of 153
                                                   Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 151 of 211

                                                                    In re: Perkins & Marie Callender's, LLC
                                                                               Case No. 19-11743
                                                                               SOFA 3 Attachment
                                                   Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                           Reason for payment or transfer
                                                                                                                                                           (e.g. Secured debt, Unsecured loan
                                                                                                                                       Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1             Address 2         City                 State       Zip             Date             value               Services, or Other)
                             3767 Solutions
Skidmore Sales & Distrib I   Center                                  Chicago              IL          60677-3007      5/17/2019               $15,932.87 Suppliers or Vendors
                             3767 Solutions
Skidmore Sales & Distrib I   Center                                  Chicago              IL          60677-3007      5/24/2019               $12,684.74 Suppliers or Vendors
                             3767 Solutions
Skidmore Sales & Distrib I   Center                                  Chicago              IL          60677-3007      6/5/2019                 $4,809.75 Suppliers or Vendors
                             3767 Solutions
Skidmore Sales & Distrib I   Center                                  Chicago              IL          60677-3007      6/7/2019                 $1,742.96 Suppliers or Vendors
                             3767 Solutions
Skidmore Sales & Distrib I   Center                                  Chicago              IL          60677-3007      6/14/2019               $25,098.02 Suppliers or Vendors
                             3767 Solutions
Skidmore Sales & Distrib I   Center                                  Chicago              IL          60677-3007      6/19/2019                   $74.25 Suppliers or Vendors
                             3767 Solutions
Skidmore Sales & Distrib I   Center                                  Chicago              IL          60677-3007      6/21/2019               $11,408.32 Suppliers or Vendors
                             3767 Solutions
Skidmore Sales & Distrib I   Center                                  Chicago              IL          60677-3007      6/28/2019                  $130.12 Suppliers or Vendors
                             3767 Solutions
Skidmore Sales & Distrib I   Center                                  Chicago              IL          60677-3007      7/3/2019                $29,525.01 Suppliers or Vendors
                             3767 Solutions
Skidmore Sales & Distrib I   Center                                  Chicago              IL          60677-3007      7/24/2019               $24,442.29   Suppliers or Vendors
Smeltzer Orchard Co Inc      6032 Joyfield Rd                        Frankfort            MI          49635           5/10/2019               $26,810.02   Suppliers or Vendors
Smeltzer Orchard Co Inc      6032 Joyfield Rd                        Frankfort            MI          49635           5/29/2019               $54,533.66   Suppliers or Vendors
Smeltzer Orchard Co Inc      6032 Joyfield Rd                        Frankfort            MI          49635           6/7/2019                $26,810.02   Suppliers or Vendors
Smeltzer Orchard Co Inc      6032 Joyfield Rd                        Frankfort            MI          49635           6/28/2019               $27,210.02   Suppliers or Vendors
Smeltzer Orchard Co Inc      6032 Joyfield Rd                        Frankfort            MI          49635           7/3/2019                $24,444.00   Suppliers or Vendors

Snyder Electric Co Inc       6112 Excelsior Blvd                     St Louis Park        MN          55416           5/8/2019                 $1,502.74 Suppliers or Vendors

Snyder Electric Co Inc       6112 Excelsior Blvd                     St Louis Park        MN          55416           5/10/2019                $1,429.98 Suppliers or Vendors

Snyder Electric Co Inc       6112 Excelsior Blvd                     St Louis Park        MN          55416           5/15/2019                  $324.78 Suppliers or Vendors

Snyder Electric Co Inc       6112 Excelsior Blvd                     St Louis Park        MN          55416           5/17/2019                  $336.95 Suppliers or Vendors

Snyder Electric Co Inc       6112 Excelsior Blvd                     St Louis Park        MN          55416           6/12/2019                  $569.65 Suppliers or Vendors

Snyder Electric Co Inc       6112 Excelsior Blvd                     St Louis Park        MN          55416           7/31/2019               $23,354.26 Suppliers or Vendors

Solut!                       7787 Graphics Way                       Lewis Center         OH          43035           7/19/2019               $18,022.50 Suppliers or Vendors



                                                                                    Page 118 of 153
                                                Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 152 of 211

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                            SOFA 3 Attachment
                                                Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                        Reason for payment or transfer
                                                                                                                                                        (e.g. Secured debt, Unsecured loan
                                                                                                                                    Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1          Address 2         City                 State       Zip             Date             value               Services, or Other)
                             333 N Falkenburg
Ssi Services                 Rd                 Suite B223        Tampa                FL          33619           5/8/2019                 $1,497.75 Suppliers or Vendors
                             333 N Falkenburg
Ssi Services                 Rd                 Suite B223        Tampa                FL          33619           5/10/2019                $3,616.87 Suppliers or Vendors
                             333 N Falkenburg
Ssi Services                 Rd                 Suite B223        Tampa                FL          33619           5/15/2019                  $701.79 Suppliers or Vendors
                             333 N Falkenburg
Ssi Services                 Rd                 Suite B223        Tampa                FL          33619           5/17/2019                $2,746.61 Suppliers or Vendors
                             333 N Falkenburg
Ssi Services                 Rd                 Suite B223        Tampa                FL          33619           5/22/2019                $6,128.05 Suppliers or Vendors
                             333 N Falkenburg
Ssi Services                 Rd                 Suite B223        Tampa                FL          33619           5/24/2019                $1,030.54 Suppliers or Vendors
                             333 N Falkenburg
Ssi Services                 Rd                 Suite B223        Tampa                FL          33619           6/5/2019                   $277.26 Suppliers or Vendors
                             333 N Falkenburg
Ssi Services                 Rd                 Suite B223        Tampa                FL          33619           6/7/2019                   $960.02 Suppliers or Vendors
                             333 N Falkenburg
Ssi Services                 Rd                 Suite B223        Tampa                FL          33619           6/12/2019                $1,781.95 Suppliers or Vendors
                             333 N Falkenburg
Ssi Services                 Rd                 Suite B223        Tampa                FL          33619           6/14/2019                $1,657.92 Suppliers or Vendors
                             333 N Falkenburg
Ssi Services                 Rd                 Suite B223        Tampa                FL          33619           7/3/2019                $14,000.11 Suppliers or Vendors
                             333 N Falkenburg
Ssi Services                 Rd                 Suite B223        Tampa                FL          33619           7/19/2019                $5,986.74 Suppliers or Vendors
                             1100 Sw Sixth
Standard Insurance Company   Avenue                               Portland             OR          97204           5/15/2019               $41,936.79 Services
                             1100 Sw Sixth
Standard Insurance Company   Avenue                               Portland             OR          97204           6/19/2019               $42,317.88 Services
                             1100 Sw Sixth
Standard Insurance Company   Avenue                               Portland             OR          97204           7/19/2019               $42,243.94   Services
Staples Business Advantage   PO Box 70242                         Philadelphia         PA          19176-0242      5/10/2019                $2,212.31   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                         Philadelphia         PA          19176-0242      5/10/2019                  $261.61   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                         Philadelphia         PA          19176-0242      6/19/2019                  $348.44   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                         Philadelphia         PA          19176-0242      7/3/2019                   $179.09   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                         Philadelphia         PA          19176-0242      7/12/2019                  $201.02   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                         Philadelphia         PA          19176-0242      7/19/2019                  $102.62   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                         Philadelphia         PA          19176-0242      7/25/2019                  $421.05   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                         Philadelphia         PA          19176-0242      5/8/2019                    $11.79   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                         Philadelphia         PA          19176-0242      5/10/2019                  $455.23   Suppliers or Vendors



                                                                                 Page 119 of 153
                                              Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 153 of 211

                                                               In re: Perkins & Marie Callender's, LLC
                                                                          Case No. 19-11743
                                                                          SOFA 3 Attachment
                                              Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                       Reason for payment or transfer
                                                                                                                                                       (e.g. Secured debt, Unsecured loan
                                                                                                                                  Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1        Address 2         City                 State       Zip             Date             value                Services, or Other)
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      5/15/2019                     $7.32   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      5/22/2019                    $40.70   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      5/31/2019                   $130.65   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      6/5/2019                    $172.75   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      6/7/2019                    $208.41   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      6/14/2019                    $79.11   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      6/19/2019                   $557.50   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      7/3/2019                    $442.85   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      7/12/2019                   $798.32   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      7/19/2019                   $212.09   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      7/19/2019                   $465.34   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      5/8/2019                    $360.91   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      5/10/2019                   $123.71   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      5/15/2019                   $533.06   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      5/17/2019                   $186.10   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      5/22/2019                   $994.84   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      5/24/2019                   $242.23   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      5/29/2019                 $1,021.99   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      5/31/2019                   $812.03   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      6/5/2019                    $688.20   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      6/7/2019                    $395.59   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      6/12/2019                   $712.71   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      6/14/2019                   $349.27   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      6/19/2019                 $1,257.73   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      7/3/2019                  $4,464.76   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      7/12/2019                 $1,551.97   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      7/19/2019                 $1,717.96   Suppliers or Vendors
Staples Business Advantage   PO Box 70242                       Philadelphia         PA          19176-0242      7/19/2019                 $1,378.08   Suppliers or Vendors
                             570 Fir Avenue
Steve Andrews, Treasurer     West                               Fergus Falls         MN          56537-1364      5/8/2019                $11,515.00    Taxes/Licenses
Summit Fire Protection       PO Box 6205                        Carol Stream         IL          60197-6205      5/8/2019                   $253.90    Suppliers or Vendors
Summit Fire Protection       PO Box 6205                        Carol Stream         IL          60197-6205      5/10/2019                  $741.57    Suppliers or Vendors
Summit Fire Protection       PO Box 6205                        Carol Stream         IL          60197-6205      5/15/2019                $1,486.53    Suppliers or Vendors
Summit Fire Protection       PO Box 6205                        Carol Stream         IL          60197-6205      5/22/2019                  $618.27    Suppliers or Vendors
Summit Fire Protection       PO Box 6205                        Carol Stream         IL          60197-6205      6/7/2019                   $748.84    Suppliers or Vendors
Summit Fire Protection       PO Box 6205                        Carol Stream         IL          60197-6205      6/14/2019                  $451.89    Suppliers or Vendors
Summit Fire Protection       PO Box 6205                        Carol Stream         IL          60197-6205      6/19/2019                   $61.64    Suppliers or Vendors
Summit Fire Protection       PO Box 6205                        Carol Stream         IL          60197-6205      7/3/2019                   $367.50    Suppliers or Vendors
Summit Fire Protection       PO Box 6205                        Carol Stream         IL          60197-6205      7/19/2019                $5,255.07    Suppliers or Vendors



                                                                               Page 120 of 153
                                                 Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 154 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                          Reason for payment or transfer
                                                                                                                                                          (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2         City                 State       Zip             Date             value                Services, or Other)
Superfos Packaging Inc       PO Box 633485                         Cincinatti           OH          45263-3485      5/15/2019                $31,749.26   Suppliers or Vendors
Superfos Packaging Inc       PO Box 633485                         Cincinatti           OH          45263-3485      5/22/2019                 $4,586.62   Suppliers or Vendors
Superfos Packaging Inc       PO Box 633485                         Cincinatti           OH          45263-3485      5/29/2019                $31,749.26   Suppliers or Vendors
Superfos Packaging Inc       PO Box 633485                         Cincinatti           OH          45263-3485      6/5/2019                  $4,586.62   Suppliers or Vendors
Superfos Packaging Inc       PO Box 633485                         Cincinatti           OH          45263-3485      6/14/2019                $31,749.26   Suppliers or Vendors
Superfos Packaging Inc       PO Box 633485                         Cincinatti           OH          45263-3485      7/3/2019                 $31,749.26   Suppliers or Vendors
Superfos Packaging Inc       PO Box 633485                         Cincinatti           OH          45263-3485      7/24/2019                $36,272.45   Suppliers or Vendors
Superfos Packaging Inc       PO Box 633485                         Cincinatti           OH          45263-3485      7/31/2019                $32,045.03   Suppliers or Vendors
Synergy Telcom Inc           8222 Indy Lane                        Indianapolis         IN          46214           5/8/2019                    $254.00   Suppliers or Vendors
Synergy Telcom Inc           8222 Indy Lane                        Indianapolis         IN          46214           5/15/2019                    $33.00   Suppliers or Vendors
Synergy Telcom Inc           8222 Indy Lane                        Indianapolis         IN          46214           5/17/2019                   $125.00   Suppliers or Vendors
Synergy Telcom Inc           8222 Indy Lane                        Indianapolis         IN          46214           5/22/2019                   $345.00   Suppliers or Vendors
Synergy Telcom Inc           8222 Indy Lane                        Indianapolis         IN          46214           5/24/2019                   $220.00   Suppliers or Vendors
Synergy Telcom Inc           8222 Indy Lane                        Indianapolis         IN          46214           5/29/2019                   $125.00   Suppliers or Vendors
Synergy Telcom Inc           8222 Indy Lane                        Indianapolis         IN          46214           5/31/2019                 $1,485.00   Suppliers or Vendors
Synergy Telcom Inc           8222 Indy Lane                        Indianapolis         IN          46214           6/19/2019                   $270.00   Suppliers or Vendors
Synergy Telcom Inc           8222 Indy Lane                        Indianapolis         IN          46214           6/28/2019                 $1,588.50   Suppliers or Vendors
Synergy Telcom Inc           8222 Indy Lane                        Indianapolis         IN          46214           7/3/2019                  $1,707.50   Suppliers or Vendors
Synergy Telcom Inc           8222 Indy Lane                        Indianapolis         IN          46214           7/12/2019                 $1,003.50   Suppliers or Vendors
Synergy Telcom Inc           8222 Indy Lane                        Indianapolis         IN          46214           7/19/2019                 $1,920.00   Suppliers or Vendors
                             4076 Paysphere
Talx Corporation             Circle                                Chicago              IL          60674           5/17/2019                 $9,786.80 Services
                             4076 Paysphere
Talx Corporation             Circle                                Chicago              IL          60674           6/19/2019                $12,029.06   Services
Tcam Core Property Fund Re   Dept. At 40096                        Atlanta              GA          31192-0096      5/24/2019                 $8,571.37   Lease Payment
Tcam Core Property Fund Re   Dept. At 40096                        Atlanta              GA          31192-0096      6/19/2019                 $8,065.13   Lease Payment
Tcam Core Property Fund Re   Dept. At 40096                        Atlanta              GA          31192-0096      7/23/2019                 $8,571.37   Lease Payment
Tcdealz.Com                  PO Box 241744                         Apple Valley         MN          55124           5/29/2019                 $8,554.03   Suppliers or Vendors
Tcdealz.Com                  PO Box 241744                         Apple Valley         MN          55124           7/19/2019                 $7,237.34   Suppliers or Vendors
The Buntin Group             230 Willow Street                     Nashville            TN          37210           5/17/2019             $1,066,314.23   Suppliers and Vendors
The Buntin Group             230 Willow Street                     Nashville            TN          37210           6/7/2019                $280,416.37   Suppliers and Vendors
The Buntin Group             230 Willow Street                     Nashville            TN          37210           6/21/2019               $675,942.66   Suppliers and Vendors
The Buntin Group             230 Willow Street                     Nashville            TN          37210           7/3/2019                $197,617.05   Suppliers and Vendors
The Buntin Group             230 Willow Street                     Nashville            TN          37210           7/12/2019             $1,058,763.34   Suppliers and Vendors
The Buntin Group             230 Willow Street                     Nashville            TN          37210           7/30/2019               $103,146.00   Suppliers and Vendors
The Buntin Group             230 Willow Street                     Nashville            TN          37210           7/30/2019             $1,472,639.43   Suppliers and Vendors
The Buntin Group             230 Willow Street                     Nashville            TN          37210           6/7/2019                    $969.32   Suppliers and Vendors
The Buntin Group             230 Willow Street                     Nashville            TN          37210           6/21/2019               $154,950.58   Suppliers and Vendors
The Buntin Group             230 Willow Street                     Nashville            TN          37210           7/3/2019                 $16,402.44   Suppliers and Vendors



                                                                                  Page 121 of 153
                                                 Case 19-11743-KG           Doc 181      Filed 09/06/19      Page 155 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                          Reason for payment or transfer
                                                                                                                                                          (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2         City                 State       Zip             Date             value                Services, or Other)
The Buntin Group             230 Willow Street                     Nashville            TN          37210           7/12/2019                 $9,706.81   Suppliers and Vendors
The Buntin Group Inc         230 Willow Street                     Nashville            TN          37210           5/22/2019                 $2,763.05   Suppliers or Vendors
The Buntin Group Inc         230 Willow Street                     Nashville            TN          37210           7/3/2019                  $2,300.68   Suppliers or Vendors
The Buntin Group Inc         230 Willow Street                     Nashville            TN          37210           8/1/2019                  $2,540.56   Suppliers or Vendors
                                                 8938
                             C/O Bergey &        Worchester
The Holland Family, LLC      Company             Highway           Berlin               MD          21811           5/29/2019               $24,385.73 Lease Payment
                                                 8938
                             C/O Bergey &        Worchester
The Holland Family, LLC      Company             Highway           Berlin               MD          21811           7/1/2019                $24,812.48 Lease Payment
                                                 Attn: Christe
The Lamar Companies          PO Box 96030        Carnegie          Baton Rouge          LA          70896           5/10/2019               $21,971.50 Suppliers or Vendors
                                                 Attn: Christe
The Lamar Companies          PO Box 96030        Carnegie          Baton Rouge          LA          70896           5/17/2019                  $725.00 Suppliers or Vendors
                                                 Attn: Christe
The Lamar Companies          PO Box 96030        Carnegie          Baton Rouge          LA          70896           5/22/2019                  $425.00 Suppliers or Vendors
                                                 Attn: Christe
The Lamar Companies          PO Box 96030        Carnegie          Baton Rouge          LA          70896           5/24/2019                  $425.00 Suppliers or Vendors
                                                 Attn: Christe
The Lamar Companies          PO Box 96030        Carnegie          Baton Rouge          LA          70896           6/12/2019               $23,021.50 Suppliers or Vendors
                                                 Attn: Christe
The Lamar Companies          PO Box 96030        Carnegie          Baton Rouge          LA          70896           6/14/2019                  $725.00    Suppliers or Vendors
Tommy's CarpetLLC            207 Hiawatha Dr E                     Wabasha              MN          55981           5/8/2019                 $7,810.00    Suppliers or Vendors
Tommy's CarpetLLC            207 Hiawatha Dr E                     Wabasha              MN          55981           5/15/2019                $8,250.00    Suppliers or Vendors
Tommy's CarpetLLC            207 Hiawatha Dr E                     Wabasha              MN          55981           5/24/2019               $15,568.75    Suppliers or Vendors
Toof Commercial Printing     4222 Pilot Drive                      Memphis              TN          38118           5/8/2019                 $1,480.97    Suppliers or Vendors
Toof Commercial Printing     4222 Pilot Drive                      Memphis              TN          38118           5/17/2019               $21,912.68    Suppliers or Vendors
Toof Commercial Printing     4222 Pilot Drive                      Memphis              TN          38118           5/22/2019                $2,394.78    Suppliers or Vendors
Toof Commercial Printing     4222 Pilot Drive                      Memphis              TN          38118           5/29/2019                $3,600.97    Suppliers or Vendors
Toof Commercial Printing     4222 Pilot Drive                      Memphis              TN          38118           6/14/2019                  $513.60    Suppliers or Vendors
Trabon Printing              PO Box 87-8700                        Kansas City          MO          64187-8700      5/15/2019                $6,769.52    Suppliers and Vendors
Trabon Printing              PO Box 87-8700                        Kansas City          MO          64187-8700      7/3/2019                $14,529.19    Suppliers and Vendors
                             4333 Edgewood
Transamerica Life Insuranc   Road Ne                               Cedar Rapids         IA          52499           5/22/2019                 $8,947.57 Insurance
                             4333 Edgewood
Transamerica Life Insuranc   Road Ne                               Cedar Rapids         IA          52499           6/19/2019                 $9,183.96 Insurance
                             4333 Edgewood
Transamerica Life Insuranc   Road Ne                               Cedar Rapids         IA          52499           7/19/2019                 $9,044.10 Insurance
Treasurer - Jefferson Coun    PO Box 4007                          Golden               CO          80401-0007      6/7/2019                    $856.81 Taxes/Licenses



                                                                                Page 122 of 153
                                                 Case 19-11743-KG           Doc 181      Filed 09/06/19      Page 156 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                        Reason for payment or transfer
                                                                                                                                                        (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or    repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2         City                 State       Zip             Date             value              Services, or Other)
Treasurer - Jefferson Coun   PO Box 4007                           Golden               CO          80401-0007      6/7/2019                    $953.68 Taxes/Licenses
Treasurer - Jefferson Coun   PO Box 4007                           Golden               CO          80401-0007      6/7/2019                 $20,939.97 Taxes/Licenses
Treasurer - Jefferson Coun   PO Box 4007                           Golden               CO          80401-0007      6/7/2019                  $4,044.45 Taxes/Licenses

Treasurer City & Co of Den   Treasury Division   P.O. Box 17420 Denver                  CO          80217-0420      6/7/2019                  $1,162.02 Taxes/Licenses

Treasurer City & Co of Den   Treasury Division   P.O. Box 17420 Denver                  CO          80217-0420      6/7/2019                 $20,713.70   Taxes/Licenses
Treasurer-Carver County      PO Box 69           Don Dahlke     Chaska                  MN          55318-0069      5/8/2019                 $21,194.00   Taxes/Licenses
Tribeca Concrete Construct   40 S. Whitney St.                  Kansas City             MO          64119           7/12/2019                $15,989.00   Suppliers or Vendors
Trt ManagementLLC            PO Box 743                         Clearwater              FL          33757           5/29/2019                $16,485.09   Lease Payment
Trt ManagementLLC            PO Box 743                         Clearwater              FL          33757           7/19/2019                $16,485.09   Lease Payment
Twc Services, Inc            PO Box 1612                        Des Moines              IA          50306           5/8/2019                  $2,291.17   Suppliers or Vendors
Twc Services, Inc            PO Box 1612                        Des Moines              IA          50306           5/10/2019                 $3,600.61   Suppliers or Vendors
Twc Services, Inc            PO Box 1612                        Des Moines              IA          50306           5/15/2019                   $776.17   Suppliers or Vendors
Twc Services, Inc            PO Box 1612                        Des Moines              IA          50306           5/22/2019                   $202.40   Suppliers or Vendors
Twc Services, Inc            PO Box 1612                        Des Moines              IA          50306           5/24/2019                   $791.05   Suppliers or Vendors
Twc Services, Inc            PO Box 1612                        Des Moines              IA          50306           5/29/2019                 $2,691.16   Suppliers or Vendors
Twc Services, Inc            PO Box 1612                        Des Moines              IA          50306           5/31/2019                   $737.99   Suppliers or Vendors
Twc Services, Inc            PO Box 1612                        Des Moines              IA          50306           6/5/2019                  $4,216.61   Suppliers or Vendors
Twc Services, Inc            PO Box 1612                        Des Moines              IA          50306           6/7/2019                  $2,831.89   Suppliers or Vendors
Twc Services, Inc            PO Box 1612                        Des Moines              IA          50306           6/12/2019                 $2,673.75   Suppliers or Vendors
Twc Services, Inc            PO Box 1612                        Des Moines              IA          50306           6/14/2019                   $699.34   Suppliers or Vendors
Twc Services, Inc            PO Box 1612                        Des Moines              IA          50306           6/19/2019                 $1,837.88   Suppliers or Vendors
Twc Services, Inc            PO Box 1612                        Des Moines              IA          50306           7/3/2019                    $324.15   Suppliers or Vendors
Twc Services, Inc            PO Box 1612                        Des Moines              IA          50306           7/19/2019                $23,027.17   Suppliers or Vendors
Uline Inc                    PO Box 88741                       Chicago                 IL          60680-1741      5/10/2019                 $3,474.23   Suppliers or Vendors
Uline Inc                    PO Box 88741                       Chicago                 IL          60680-1741      5/10/2019                   $660.71   Suppliers or Vendors
Uline Inc                    PO Box 88741                       Chicago                 IL          60680-1741      5/17/2019                   $167.09   Suppliers or Vendors
Uline Inc                    PO Box 88741                       Chicago                 IL          60680-1741      5/22/2019                    $81.48   Suppliers or Vendors
Uline Inc                    PO Box 88741                       Chicago                 IL          60680-1741      5/24/2019                 $2,075.46   Suppliers or Vendors
Uline Inc                    PO Box 88741                       Chicago                 IL          60680-1741      5/29/2019                    $64.93   Suppliers or Vendors
Uline Inc                    PO Box 88741                       Chicago                 IL          60680-1741      5/31/2019                 $1,683.57   Suppliers or Vendors
Uline Inc                    PO Box 88741                       Chicago                 IL          60680-1741      6/19/2019                   $179.06   Suppliers or Vendors
Uline Inc                    PO Box 88741                       Chicago                 IL          60680-1741      5/8/2019                    $159.03   Suppliers or Vendors
Uline Inc                    PO Box 88741                       Chicago                 IL          60680-1741      6/14/2019                   $198.67   Suppliers or Vendors
Uline Inc                    PO Box 88741                       Chicago                 IL          60680-1741      7/3/2019                     $55.78   Suppliers or Vendors
Unipro Food Service, Inc.    PO Box 405762                      Atlanta                 GA          30384-5762      5/14/2019                 $7,024.55   Suppliers or Vendors
Unipro Food Service, Inc.    PO Box 405762                      Atlanta                 GA          30384-5762      6/11/2019                 $2,952.95   Suppliers or Vendors
Unipro Food Service, Inc.    PO Box 405762                      Atlanta                 GA          30384-5762      7/12/2019                   $935.02   Suppliers or Vendors



                                                                                Page 123 of 153
                                               Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 157 of 211

                                                                In re: Perkins & Marie Callender's, LLC
                                                                           Case No. 19-11743
                                                                           SOFA 3 Attachment
                                               Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                     Reason for payment or transfer
                                                                                                                                                     (e.g. Secured debt, Unsecured loan
                                                                                                                                   Total amount or   repayments, Suppliers or vendors,
Creditor's name              Address 1         Address 2         City                 State       Zip             Date             value             Services, or Other)
                             22703 Network
United Healthcare            Place                               Chicago              IL          60673-1227      5/15/2019              $102,235.20 Insurance
                             22703 Network
United Healthcare            Place                               Chicago              IL          60673-1227      5/15/2019                $1,304.87 Insurance
                             22703 Network
United Healthcare            Place                               Chicago              IL          60673-1227      6/19/2019              $101,028.80 Insurance
                             22703 Network
United Healthcare            Place                               Chicago              IL          60673-1227      7/19/2019              $101,456.16 Insurance
                             22703 Network
United Healthcare            Place                               Chicago              IL          60673-1227      5/7/2019               $172,224.39 Insurance
                             22703 Network
United Healthcare            Place                               Chicago              IL          60673-1227      5/14/2019               $96,021.18 Insurance
                             22703 Network
United Healthcare            Place                               Chicago              IL          60673-1227      5/21/2019               $90,123.01 Insurance
                             22703 Network
United Healthcare            Place                               Chicago              IL          60673-1227      5/28/2019              $121,549.64 Insurance
                             22703 Network
United Healthcare            Place                               Chicago              IL          60673-1227      5/28/2019              $209,840.07 Insurance
                             22703 Network
United Healthcare            Place                               Chicago              IL          60673-1227      6/11/2019              $143,631.09 Insurance
                             22703 Network
United Healthcare            Place                               Chicago              IL          60673-1227      6/18/2019               $63,837.25 Insurance
                             22703 Network
United Healthcare            Place                               Chicago              IL          60673-1227      6/25/2019              $149,434.52 Insurance
                             22703 Network
United Healthcare            Place                               Chicago              IL          60673-1227      7/2/2019               $179,985.54 Insurance
                             22703 Network
United Healthcare            Place                               Chicago              IL          60673-1227      7/9/2019                $95,335.02 Insurance
                             22703 Network
United Healthcare            Place                               Chicago              IL          60673-1227      7/16/2019               $69,284.50 Insurance
                             22703 Network
United Healthcare            Place                               Chicago              IL          60673-1227      7/16/2019               $69,284.50 Insurance
                             22703 Network
United Healthcare            Place                               Chicago              IL          60673-1227      7/23/2019              $318,770.19 Insurance
                             22703 Network
United Healthcare            Place                               Chicago              IL          60673-1227      7/30/2019              $100,635.34 Insurance
                             45 W Industrial
Universal Atlantic Systems   Boulevard                           Paoli                PA          19301           5/8/2019                 $2,313.63 Suppliers or Vendors




                                                                              Page 124 of 153
                                               Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 158 of 211

                                                                In re: Perkins & Marie Callender's, LLC
                                                                           Case No. 19-11743
                                                                           SOFA 3 Attachment
                                               Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                       Reason for payment or transfer
                                                                                                                                                       (e.g. Secured debt, Unsecured loan
                                                                                                                                   Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2       City                 State       Zip             Date             value               Services, or Other)
                             45 W Industrial
Universal Atlantic Systems   Boulevard                           Paoli                PA          19301           5/10/2019                  $174.90 Suppliers or Vendors
                             45 W Industrial
Universal Atlantic Systems   Boulevard                           Paoli                PA          19301           5/15/2019                  $750.59 Suppliers or Vendors
                             45 W Industrial
Universal Atlantic Systems   Boulevard                           Paoli                PA          19301           5/24/2019                  $232.76 Suppliers or Vendors
                             45 W Industrial
Universal Atlantic Systems   Boulevard                           Paoli                PA          19301           5/29/2019                  $286.23 Suppliers or Vendors
                             45 W Industrial
Universal Atlantic Systems   Boulevard                           Paoli                PA          19301           5/31/2019                  $644.40 Suppliers or Vendors
                             45 W Industrial
Universal Atlantic Systems   Boulevard                           Paoli                PA          19301           6/5/2019                   $401.38 Suppliers or Vendors
                             45 W Industrial
Universal Atlantic Systems   Boulevard                           Paoli                PA          19301           6/7/2019                 $1,495.37 Suppliers or Vendors
                             45 W Industrial
Universal Atlantic Systems   Boulevard                           Paoli                PA          19301           6/14/2019                  $701.70 Suppliers or Vendors
                             45 W Industrial
Universal Atlantic Systems   Boulevard                           Paoli                PA          19301           6/19/2019                  $422.42 Suppliers or Vendors
                             45 W Industrial
Universal Atlantic Systems   Boulevard                           Paoli                PA          19301           7/31/2019               $28,064.64 Suppliers or Vendors
                             45 W Industrial
Universal Atlantic Systems   Boulevard                           Paoli                PA          19301           7/31/2019               $13,349.40 Suppliers or Vendors
                             7500 W. 151St, Ste.
University Park Developmen   #24052                              Overland Park        KS          66223-9998      5/29/2019                $8,983.39 Lease Payment
                             7500 W. 151St, Ste.
University Park Developmen   #24052                              Overland Park        KS          66223-9998      7/11/2019                $8,983.39   Lease Payment
Unum Life Insurance          PO Box 740591                       Atlanta              GA          30374-0591      5/17/2019                $2,504.40   Insurance
Unum Life Insurance          PO Box 740591                       Atlanta              GA          30374-0591      6/19/2019                $2,504.40   Insurance
Unum Life Insurance          PO Box 740591                       Atlanta              GA          30374-0591      7/19/2019                $2,570.93   Insurance
Us Department of Education   PO Box 790356                       St.Louis             MO          63179-0356      5/13/2019                   $50.82   Garnishment
Us Department of Education   PO Box 790356                       St.Louis             MO          63179-0356      5/13/2019                   $17.40   Garnishment
Us Department of Education   PO Box 790356                       St.Louis             MO          63179-0356      5/13/2019                  $141.57   Garnishment
Us Department of Education   PO Box 790356                       St.Louis             MO          63179-0356      5/13/2019                   $46.47   Garnishment
Us Department of Education   PO Box 790356                       St.Louis             MO          63179-0356      5/13/2019                  $123.36   Garnishment
Us Department of Education   PO Box 790356                       St.Louis             MO          63179-0356      5/13/2019                   $59.98   Garnishment
Us Department of Education   PO Box 790356                       St.Louis             MO          63179-0356      5/13/2019                   $52.95   Garnishment
Us Department of Education   PO Box 790356                       St.Louis             MO          63179-0356      5/13/2019                   $54.33   Garnishment
Us Department of Education   PO Box 790356                       St.Louis             MO          63179-0356      5/13/2019                   $78.83   Garnishment
Us Department of Education   PO Box 790356                       St.Louis             MO          63179-0356      5/13/2019                   $64.77   Garnishment



                                                                              Page 125 of 153
                                             Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 159 of 211

                                                              In re: Perkins & Marie Callender's, LLC
                                                                         Case No. 19-11743
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                     Reason for payment or transfer
                                                                                                                                                     (e.g. Secured debt, Unsecured loan
                                                                                                                                 Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1       Address 2         City                 State       Zip             Date             value               Services, or Other)
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/13/2019                   $31.20   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/13/2019                   $78.44   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/13/2019                   $12.13   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/13/2019                   $81.91   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/13/2019                   $97.42   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/13/2019                   $18.31   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/13/2019                   $24.39   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/13/2019                   $21.94   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/13/2019                  $117.41   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/13/2019                  $117.12   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/13/2019                  $137.33   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/13/2019                   $79.95   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/13/2019                   $72.73   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/13/2019                   $39.47   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/13/2019                   $93.32   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/13/2019                   $97.45   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/13/2019                   $50.56   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/13/2019                   $47.96   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/13/2019                   $38.48   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $41.15   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                  $141.57   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                  $114.97   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $61.56   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $58.39   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $68.07   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $45.69   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $92.81   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $63.31   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $32.71   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $78.23   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $42.27   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $49.45   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                  $110.88   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $20.88   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $19.31   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $68.26   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                  $117.41   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                  $117.12   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                  $112.56   Garnishment



                                                                            Page 126 of 153
                                             Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 160 of 211

                                                              In re: Perkins & Marie Callender's, LLC
                                                                         Case No. 19-11743
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                      Reason for payment or transfer
                                                                                                                                                      (e.g. Secured debt, Unsecured loan
                                                                                                                                 Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1       Address 2         City                 State       Zip             Date             value                Services, or Other)
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                  $113.64    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $58.97    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $14.20    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $97.14    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $96.25    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $59.92    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $45.97    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $42.02    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/20/2019                   $37.69    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                     $2.06   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $34.34    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                  $141.57    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $97.84    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $35.41    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $92.69    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $62.13    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $53.32    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $86.25    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                     $3.86   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $44.27    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $29.95    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $89.61    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $42.03    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $87.01    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $95.64    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $39.80    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                  $117.41    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                  $117.12    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                  $107.09    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                  $135.20    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $61.95    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $65.23    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $23.03    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $96.66    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $88.14    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $50.91    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $35.28    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      5/27/2019                   $57.10    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $17.61    Garnishment



                                                                            Page 127 of 153
                                             Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 161 of 211

                                                              In re: Perkins & Marie Callender's, LLC
                                                                         Case No. 19-11743
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                      Reason for payment or transfer
                                                                                                                                                      (e.g. Secured debt, Unsecured loan
                                                                                                                                 Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1       Address 2         City                 State       Zip             Date             value                Services, or Other)
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $41.82    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                   $141.57    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $90.23    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $55.99    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $84.10    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $66.59    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $51.84    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $82.64    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                      $6.76   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $64.42    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $31.01    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                   $112.87    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $40.89    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $73.42    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $86.05    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $30.57    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $20.42    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                   $117.41    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                   $117.12    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                   $123.02    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                   $108.08    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $77.73    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $88.82    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $43.38    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $80.70    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $81.95    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $70.47    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $29.10    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $52.12    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/3/2019                    $23.57    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $40.48    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                  $141.57    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $83.57    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $46.25    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $67.12    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $56.38    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $55.66    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $81.38    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $26.75    Garnishment



                                                                            Page 128 of 153
                                             Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 162 of 211

                                                              In re: Perkins & Marie Callender's, LLC
                                                                         Case No. 19-11743
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                      Reason for payment or transfer
                                                                                                                                                      (e.g. Secured debt, Unsecured loan
                                                                                                                                 Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1       Address 2         City                 State       Zip             Date             value                Services, or Other)
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $58.88    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $11.04    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                  $110.09    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $49.84    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $94.31    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $79.11    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $30.31    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $65.22    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                  $117.41    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                  $117.12    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                  $113.22    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $73.85    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $78.38    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $85.42    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $36.93    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $85.08    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                  $103.78    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $54.95    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $46.73    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/10/2019                   $53.42    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                     $0.28   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $40.76    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                  $141.57    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $92.73    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $44.44    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $97.09    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $41.40    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $88.14    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $66.89    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $30.51    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                  $109.73    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                     $7.86   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $75.62    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $79.45    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $40.34    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $40.00    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $45.37    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                  $117.41    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                  $117.12    Garnishment



                                                                            Page 129 of 153
                                             Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 163 of 211

                                                              In re: Perkins & Marie Callender's, LLC
                                                                         Case No. 19-11743
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                      Reason for payment or transfer
                                                                                                                                                      (e.g. Secured debt, Unsecured loan
                                                                                                                                 Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1       Address 2         City                 State       Zip             Date             value                Services, or Other)
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                  $131.22    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                  $120.05    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $66.44    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $74.30    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $94.78    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $13.72    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $63.54    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $44.65    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/17/2019                   $43.91    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                     $3.55   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                     $6.11   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                  $141.57    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                   $91.63    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                   $67.80    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                   $71.01    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                   $41.90    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                   $97.19    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                   $60.95    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                   $34.22    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                  $121.14    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                   $41.53    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                   $77.11    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                   $34.87    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                   $20.95    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                  $117.41    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                  $117.12    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                  $108.59    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                  $145.80    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                   $83.08    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                   $84.31    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                   $55.34    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                   $86.13    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                   $72.52    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                   $56.64    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      6/24/2019                   $46.43    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $38.67    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $39.58    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                   $141.57    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $91.10    Garnishment



                                                                            Page 130 of 153
                                             Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 164 of 211

                                                              In re: Perkins & Marie Callender's, LLC
                                                                         Case No. 19-11743
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                     Reason for payment or transfer
                                                                                                                                                     (e.g. Secured debt, Unsecured loan
                                                                                                                                 Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1       Address 2         City                 State       Zip             Date             value               Services, or Other)
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $85.61   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $98.04   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $58.20   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $98.83   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $59.98   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $19.94   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                   $133.08   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $49.02   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $67.37   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $48.84   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $38.70   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                   $117.41   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                   $117.12   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $47.29   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                   $141.40   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $53.76   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $75.43   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $54.09   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                   $104.78   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $94.76   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $52.67   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/1/2019                    $34.39   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                    $52.39   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                    $43.45   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                   $141.57   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                   $102.52   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                    $69.08   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                    $62.96   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                    $55.53   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                    $87.38   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                    $69.41   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                    $31.76   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                   $128.15   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                    $43.93   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                    $70.75   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                    $39.22   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                   $117.41   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                   $117.12   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                    $49.62   Garnishment



                                                                            Page 131 of 153
                                             Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 165 of 211

                                                              In re: Perkins & Marie Callender's, LLC
                                                                         Case No. 19-11743
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                      Reason for payment or transfer
                                                                                                                                                      (e.g. Secured debt, Unsecured loan
                                                                                                                                 Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1       Address 2         City                 State       Zip             Date             value                Services, or Other)
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                    $99.63    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                   $111.28    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                    $62.33    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                    $54.11    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                    $97.59    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                   $108.07    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/8/2019                    $67.23    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                   $44.39    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                  $141.57    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                  $110.58    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                   $72.48    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                   $75.11    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                   $81.86    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                   $60.18    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                   $34.10    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                  $112.37    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                   $43.58    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                   $81.83    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                   $79.90    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                  $117.41    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                  $117.12    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                     $4.44   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                   $99.78    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                  $157.15    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                   $64.47    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                   $78.11    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                  $134.77    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                   $53.05    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                   $84.27    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/15/2019                   $58.26    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                   $17.46    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                  $141.57    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                   $90.05    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                   $73.52    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                   $69.14    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                   $54.29    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                   $85.42    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                   $81.58    Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                   $34.29    Garnishment



                                                                            Page 132 of 153
                                             Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 166 of 211

                                                              In re: Perkins & Marie Callender's, LLC
                                                                         Case No. 19-11743
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                     Reason for payment or transfer
                                                                                                                                                     (e.g. Secured debt, Unsecured loan
                                                                                                                                 Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1       Address 2         City                 State       Zip             Date             value               Services, or Other)
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                  $122.26   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                   $53.32   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                  $117.41   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                  $117.12   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                  $135.37   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                  $135.48   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                   $74.78   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                   $69.40   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                   $84.77   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                   $46.48   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                  $103.59   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/22/2019                   $57.96   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                   $55.71   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                   $22.47   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                   $51.64   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                   $43.13   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                  $141.59   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                  $103.37   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                   $57.49   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                   $77.40   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                   $55.74   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                  $153.53   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                   $63.05   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                   $62.25   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                   $31.29   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                  $119.49   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                   $44.92   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                   $71.93   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                   $44.34   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                  $117.41   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                  $117.12   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                  $106.70   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                  $131.04   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                   $51.05   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                   $81.75   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                   $46.97   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                   $91.96   Garnishment
Us Department of Education   PO Box 790356                     St.Louis             MO          63179-0356      7/29/2019                   $64.55   Garnishment




                                                                            Page 133 of 153
                                                 Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 167 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                       Reason for payment or transfer
                                                                                                                                                       (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or   repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2         City                 State       Zip             Date             value             Services, or Other)

Us Foods Culinary Equipmen   Supplies            P.O. Box 64177 St Paul                 MN          55164           5/8/2019                 $7,322.93 Suppliers or Vendors

Us Foods Culinary Equipmen   Supplies            P.O. Box 64177 St Paul                 MN          55164           5/10/2019                $2,451.15 Suppliers or Vendors

Us Foods Culinary Equipmen   Supplies            P.O. Box 64177 St Paul                 MN          55164           5/15/2019                $3,691.30 Suppliers or Vendors

Us Foods Culinary Equipmen   Supplies            P.O. Box 64177 St Paul                 MN          55164           5/17/2019                $3,539.68 Suppliers or Vendors

Us Foods Culinary Equipmen   Supplies            P.O. Box 64177 St Paul                 MN          55164           5/22/2019               $21,288.87 Suppliers or Vendors

Us Foods Culinary Equipmen   Supplies            P.O. Box 64177 St Paul                 MN          55164           5/24/2019                $2,152.47 Suppliers or Vendors

Us Foods Culinary Equipmen   Supplies            P.O. Box 64177 St Paul                 MN          55164           5/29/2019                $8,729.81 Suppliers or Vendors

Us Foods Culinary Equipmen   Supplies            P.O. Box 64177 St Paul                 MN          55164           6/5/2019                $11,793.22 Suppliers or Vendors

Us Foods Culinary Equipmen   Supplies            P.O. Box 64177 St Paul                 MN          55164           6/7/2019                 $5,385.38 Suppliers or Vendors

Us Foods Culinary Equipmen   Supplies            P.O. Box 64177 St Paul                 MN          55164           6/19/2019                $1,833.87 Suppliers or Vendors

Us Foods Culinary Equipmen   Supplies            P.O. Box 64177 St Paul                 MN          55164           7/3/2019                $29,644.87 Suppliers or Vendors

Us Foods Culinary Equipmen   Supplies            P.O. Box 64177 St Paul                 MN          55164           7/12/2019               $16,162.82 Suppliers or Vendors

Us Foods Culinary Equipmen   Supplies            P.O. Box 64177 St Paul                 MN          55164           7/19/2019                $4,126.42 Suppliers or Vendors

Us Foods Culinary Equipmen   Supplies            P.O. Box 64177 St Paul                 MN          55164           7/19/2019                $7,035.42 Suppliers or Vendors

Us Foods Culinary Equipmen   Supplies            P.O. Box 64177 St Paul                 MN          55164           7/31/2019               $12,955.86 Suppliers or Vendors

                                                 14425 College
Us Foodservice - Topeka      Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           5/7/2019                $40,596.98 Suppliers or Vendors

                                                 14425 College
Us Foodservice - Topeka      Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           5/10/2019               $41,393.51 Suppliers or Vendors

                                                 14425 College
Us Foodservice - Topeka      Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           5/14/2019               $31,412.59 Suppliers or Vendors



                                                                                Page 134 of 153
                                              Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 168 of 211

                                                               In re: Perkins & Marie Callender's, LLC
                                                                          Case No. 19-11743
                                                                          SOFA 3 Attachment
                                              Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                    Reason for payment or transfer
                                                                                                                                                    (e.g. Secured debt, Unsecured loan
                                                                                                                                  Total amount or   repayments, Suppliers or vendors,
Creditor's name           Address 1           Address 2         City                 State       Zip             Date             value             Services, or Other)

                                              14425 College
Us Foodservice - Topeka   Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           5/17/2019               $32,407.69 Suppliers or Vendors

                                              14425 College
Us Foodservice - Topeka   Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           5/21/2019               $34,893.40 Suppliers or Vendors

                                              14425 College
Us Foodservice - Topeka   Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           5/24/2019               $34,019.21 Suppliers or Vendors

                                              14425 College
Us Foodservice - Topeka   Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           5/28/2019               $38,678.85 Suppliers or Vendors

                                              14425 College
Us Foodservice - Topeka   Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           5/31/2019               $41,984.63 Suppliers or Vendors

                                              14425 College
Us Foodservice - Topeka   Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           6/4/2019                $37,613.10 Suppliers or Vendors

                                              14425 College
Us Foodservice - Topeka   Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           6/7/2019                $32,587.85 Suppliers or Vendors

                                              14425 College
Us Foodservice - Topeka   Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           6/11/2019               $34,910.70 Suppliers or Vendors

                                              14425 College
Us Foodservice - Topeka   Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           6/14/2019               $36,026.12 Suppliers or Vendors

                                              14425 College
Us Foodservice - Topeka   Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           6/18/2019               $36,374.75 Suppliers or Vendors

                                              14425 College
Us Foodservice - Topeka   Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           6/21/2019               $35,229.15 Suppliers or Vendors

                                              14425 College
Us Foodservice - Topeka   Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           6/25/2019               $32,709.67 Suppliers or Vendors

                                              14425 College
Us Foodservice - Topeka   Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           6/28/2019               $30,390.52 Suppliers or Vendors



                                                                             Page 135 of 153
                                               Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 169 of 211

                                                                In re: Perkins & Marie Callender's, LLC
                                                                           Case No. 19-11743
                                                                           SOFA 3 Attachment
                                               Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                       Reason for payment or transfer
                                                                                                                                                       (e.g. Secured debt, Unsecured loan
                                                                                                                                   Total amount or     repayments, Suppliers or vendors,
Creditor's name            Address 1           Address 2         City                 State       Zip             Date             value               Services, or Other)

                                               14425 College
Us Foodservice - Topeka    Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           7/2/2019                $38,657.49 Suppliers or Vendors

                                               14425 College
Us Foodservice - Topeka    Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           7/5/2019                $31,379.19 Suppliers or Vendors

                                               14425 College
Us Foodservice - Topeka    Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           7/9/2019                $37,568.93 Suppliers or Vendors

                                               14425 College
Us Foodservice - Topeka    Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           7/12/2019               $33,408.78 Suppliers or Vendors

                                               14425 College
Us Foodservice - Topeka    Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           7/16/2019               $36,952.17 Suppliers or Vendors

                                               14425 College
Us Foodservice - Topeka    Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           7/19/2019               $30,607.16 Suppliers or Vendors

                                               14425 College
Us Foodservice - Topeka    Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           7/23/2019               $39,903.33 Suppliers or Vendors

                                               14425 College
Us Foodservice - Topeka    Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           7/26/2019               $34,744.63 Suppliers or Vendors

                                               14425 College
Us Foodservice - Topeka    Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           7/30/2019               $38,711.97 Suppliers or Vendors

                                               14425 College
Us Foodservice - Topeka    Attn: Carrie Molz   Blvd., Suite 140 Lenexa                KS          66215           8/2/2019                $28,209.15   Suppliers or Vendors
Us Foodservice Denver Co   Department 597                       Denver                CO          80271           5/7/2019                $17,438.93   Suppliers or Vendors
Us Foodservice Denver Co   Department 597                       Denver                CO          80271           5/10/2019               $19,142.22   Suppliers or Vendors
Us Foodservice Denver Co   Department 597                       Denver                CO          80271           5/14/2019               $19,155.20   Suppliers or Vendors
Us Foodservice Denver Co   Department 597                       Denver                CO          80271           5/17/2019               $19,107.93   Suppliers or Vendors
Us Foodservice Denver Co   Department 597                       Denver                CO          80271           5/21/2019               $14,948.54   Suppliers or Vendors
Us Foodservice Denver Co   Department 597                       Denver                CO          80271           5/24/2019               $18,303.99   Suppliers or Vendors
Us Foodservice Denver Co   Department 597                       Denver                CO          80271           5/28/2019               $18,452.92   Suppliers or Vendors
Us Foodservice Denver Co   Department 597                       Denver                CO          80271           5/31/2019               $19,475.48   Suppliers or Vendors
Us Foodservice Denver Co   Department 597                       Denver                CO          80271           6/4/2019                $16,100.87   Suppliers or Vendors



                                                                              Page 136 of 153
                                                Case 19-11743-KG           Doc 181      Filed 09/06/19      Page 170 of 211

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                            SOFA 3 Attachment
                                                Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                         Reason for payment or transfer
                                                                                                                                                         (e.g. Secured debt, Unsecured loan
                                                                                                                                    Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1          Address 2         City                 State       Zip             Date             value                Services, or Other)
Us Foodservice Denver Co     Department 597                       Denver               CO          80271           6/7/2019                 $16,265.74   Suppliers or Vendors
Us Foodservice Denver Co     Department 597                       Denver               CO          80271           6/11/2019                $19,384.30   Suppliers or Vendors
Us Foodservice Denver Co     Department 597                       Denver               CO          80271           6/14/2019                $21,652.75   Suppliers or Vendors
Us Foodservice Denver Co     Department 597                       Denver               CO          80271           6/18/2019                $18,627.17   Suppliers or Vendors
Us Foodservice Denver Co     Department 597                       Denver               CO          80271           6/21/2019                $18,625.25   Suppliers or Vendors
Us Foodservice Denver Co     Department 597                       Denver               CO          80271           6/25/2019                $15,987.67   Suppliers or Vendors
Us Foodservice Denver Co     Department 597                       Denver               CO          80271           6/28/2019                $20,108.36   Suppliers or Vendors
Us Foodservice Denver Co     Department 597                       Denver               CO          80271           7/2/2019                 $13,158.01   Suppliers or Vendors
Us Foodservice Denver Co     Department 597                       Denver               CO          80271           7/5/2019                 $15,777.35   Suppliers or Vendors
Us Foodservice Denver Co     Department 597                       Denver               CO          80271           7/9/2019                 $19,396.99   Suppliers or Vendors
Us Foodservice Denver Co     Department 597                       Denver               CO          80271           7/12/2019                $15,432.64   Suppliers or Vendors
Us Foodservice Denver Co     Department 597                       Denver               CO          80271           7/16/2019                $27,048.84   Suppliers or Vendors
Us Foodservice Denver Co     Department 597                       Denver               CO          80271           7/19/2019                $16,131.29   Suppliers or Vendors
Us Foodservice Denver Co     Department 597                       Denver               CO          80271           7/23/2019                $15,494.81   Suppliers or Vendors
Us Foodservice Denver Co     Department 597                       Denver               CO          80271           7/26/2019                $21,515.67   Suppliers or Vendors
Us Foodservice Denver Co     Department 597                       Denver               CO          80271           7/30/2019                $16,244.69   Suppliers or Vendors
Us Foodservice Denver Co     Department 597                       Denver               CO          80271           8/2/2019                 $13,958.93   Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           5/7/2019                $33,885.74 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           5/10/2019               $26,172.86 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           5/14/2019               $26,561.42 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           5/17/2019               $24,351.01 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           5/21/2019               $26,718.72 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           5/24/2019               $23,800.48 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           5/28/2019               $29,972.35 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           5/31/2019               $32,489.82 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           6/4/2019                $22,985.57 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           6/7/2019                $22,666.11 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           6/11/2019               $26,508.69 Suppliers or Vendors



                                                                               Page 137 of 153
                                                Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 171 of 211

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                            SOFA 3 Attachment
                                                Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                      Reason for payment or transfer
                                                                                                                                                      (e.g. Secured debt, Unsecured loan
                                                                                                                                    Total amount or   repayments, Suppliers or vendors,
Creditor's name              Address 1          Address 2         City                 State       Zip             Date             value             Services, or Other)
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           6/14/2019               $33,117.47 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           6/18/2019               $13,199.45 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           6/21/2019               $26,983.70 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           6/25/2019               $27,758.34 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           6/28/2019               $23,887.50 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           7/2/2019                $25,293.45 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           7/5/2019                $23,927.02 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           7/9/2019                $29,322.61 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           7/12/2019               $23,635.73 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           7/16/2019               $28,382.00 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           7/19/2019               $20,701.33 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           7/23/2019               $25,468.95 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           7/26/2019               $27,431.56 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           7/30/2019               $30,425.66 Suppliers or Vendors
                                                160 Hanson
U-S Foodservice Inc - Stre   Lock Box #771829   Court             Wood Dale            IL          60191           8/2/2019                $17,235.01 Suppliers or Vendors
                             Sds 12-0815 PO
Us Foodservice Inc-Mn        Box 86                               Minneapolis          MN          55486-0815      5/7/2019               $311,401.45 Suppliers or Vendors
                             Sds 12-0815 PO
Us Foodservice Inc-Mn        Box 86                               Minneapolis          MN          55486-0815      5/10/2019              $337,741.28 Suppliers or Vendors
                             Sds 12-0815 PO
Us Foodservice Inc-Mn        Box 86                               Minneapolis          MN          55486-0815      5/14/2019              $300,421.18 Suppliers or Vendors
                             Sds 12-0815 PO
Us Foodservice Inc-Mn        Box 86                               Minneapolis          MN          55486-0815      5/17/2019              $266,540.58 Suppliers or Vendors




                                                                                Page 138 of 153
                                         Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 172 of 211

                                                          In re: Perkins & Marie Callender's, LLC
                                                                     Case No. 19-11743
                                                                     SOFA 3 Attachment
                                         Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                               Reason for payment or transfer
                                                                                                                                               (e.g. Secured debt, Unsecured loan
                                                                                                                             Total amount or   repayments, Suppliers or vendors,
Creditor's name         Address 1        Address 2         City                 State       Zip             Date             value             Services, or Other)
                        Sds 12-0815 PO
Us Foodservice Inc-Mn   Box 86                             Minneapolis          MN          55486-0815      5/21/2019              $311,627.07 Suppliers or Vendors
                        Sds 12-0815 PO
Us Foodservice Inc-Mn   Box 86                             Minneapolis          MN          55486-0815      5/24/2019              $299,818.15 Suppliers or Vendors
                        Sds 12-0815 PO
Us Foodservice Inc-Mn   Box 86                             Minneapolis          MN          55486-0815      5/28/2019              $313,840.17 Suppliers or Vendors
                        Sds 12-0815 PO
Us Foodservice Inc-Mn   Box 86                             Minneapolis          MN          55486-0815      5/31/2019              $373,214.23 Suppliers or Vendors
                        Sds 12-0815 PO
Us Foodservice Inc-Mn   Box 86                             Minneapolis          MN          55486-0815      6/4/2019               $308,223.31 Suppliers or Vendors
                        Sds 12-0815 PO
Us Foodservice Inc-Mn   Box 86                             Minneapolis          MN          55486-0815      6/7/2019               $257,803.62 Suppliers or Vendors
                        Sds 12-0815 PO
Us Foodservice Inc-Mn   Box 86                             Minneapolis          MN          55486-0815      6/11/2019              $323,861.87 Suppliers or Vendors
                        Sds 12-0815 PO
Us Foodservice Inc-Mn   Box 86                             Minneapolis          MN          55486-0815      6/14/2019              $322,750.55 Suppliers or Vendors
                        Sds 12-0815 PO
Us Foodservice Inc-Mn   Box 86                             Minneapolis          MN          55486-0815      6/18/2019              $320,302.30 Suppliers or Vendors
                        Sds 12-0815 PO
Us Foodservice Inc-Mn   Box 86                             Minneapolis          MN          55486-0815      6/21/2019              $322,115.74 Suppliers or Vendors
                        Sds 12-0815 PO
Us Foodservice Inc-Mn   Box 86                             Minneapolis          MN          55486-0815      6/25/2019              $305,071.10 Suppliers or Vendors
                        Sds 12-0815 PO
Us Foodservice Inc-Mn   Box 86                             Minneapolis          MN          55486-0815      6/28/2019              $303,155.23 Suppliers or Vendors
                        Sds 12-0815 PO
Us Foodservice Inc-Mn   Box 86                             Minneapolis          MN          55486-0815      7/2/2019               $320,469.11 Suppliers or Vendors
                        Sds 12-0815 PO
Us Foodservice Inc-Mn   Box 86                             Minneapolis          MN          55486-0815      7/5/2019               $311,878.75 Suppliers or Vendors
                        Sds 12-0815 PO
Us Foodservice Inc-Mn   Box 86                             Minneapolis          MN          55486-0815      7/9/2019               $339,009.57 Suppliers or Vendors
                        Sds 12-0815 PO
Us Foodservice Inc-Mn   Box 86                             Minneapolis          MN          55486-0815      7/12/2019              $314,420.93 Suppliers or Vendors
                        Sds 12-0815 PO
Us Foodservice Inc-Mn   Box 86                             Minneapolis          MN          55486-0815      7/16/2019              $315,512.61 Suppliers or Vendors
                        Sds 12-0815 PO
Us Foodservice Inc-Mn   Box 86                             Minneapolis          MN          55486-0815      7/19/2019              $315,844.10 Suppliers or Vendors
                        Sds 12-0815 PO
Us Foodservice Inc-Mn   Box 86                             Minneapolis          MN          55486-0815      7/23/2019              $323,623.14 Suppliers or Vendors




                                                                         Page 139 of 153
                                              Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 173 of 211

                                                               In re: Perkins & Marie Callender's, LLC
                                                                          Case No. 19-11743
                                                                          SOFA 3 Attachment
                                              Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                      Reason for payment or transfer
                                                                                                                                                      (e.g. Secured debt, Unsecured loan
                                                                                                                                  Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1        Address 2         City                 State       Zip             Date             value               Services, or Other)
                             Sds 12-0815 PO
Us Foodservice Inc-Mn        Box 86                             Minneapolis          MN          55486-0815      7/26/2019              $307,700.53 Suppliers or Vendors
                             Sds 12-0815 PO
Us Foodservice Inc-Mn        Box 86                             Minneapolis          MN          55486-0815      7/30/2019              $334,777.70 Suppliers or Vendors
                             Sds 12-0815 PO
Us Foodservice Inc-Mn        Box 86                             Minneapolis          MN          55486-0815      8/2/2019               $272,538.53   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           5/7/2019               $152,400.68   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           5/10/2019              $190,423.49   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           5/14/2019              $151,597.40   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           5/17/2019              $143,552.70   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           5/21/2019              $145,837.01   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           5/24/2019              $139,525.04   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           5/28/2019              $143,132.30   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           5/31/2019              $148,530.21   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           6/4/2019               $127,317.33   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           6/7/2019               $118,364.62   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           6/11/2019              $133,855.05   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           6/14/2019              $135,978.44   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           6/18/2019              $137,922.37   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           6/21/2019              $137,227.72   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           6/25/2019              $127,075.34   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           6/28/2019              $127,002.76   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           7/2/2019               $127,481.89   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           7/5/2019               $125,290.09   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           7/9/2019               $139,324.25   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           7/12/2019              $135,811.38   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           7/16/2019              $139,009.07   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           7/19/2019              $120,356.56   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           7/23/2019              $137,374.01   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           7/26/2019              $131,742.83   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           7/30/2019              $136,931.36   Suppliers or Vendors
Us Foodservice-Port Orange   PO Box 905100                      Charlotte            NC          28290           8/2/2019               $126,232.26   Suppliers or Vendors
                             W137N9245 Hwy
Us Foods-Milwaukee           145                                Menomonee Falls      WI          53501           5/7/2019                $34,938.64 Suppliers or Vendors
                             W137N9245 Hwy
Us Foods-Milwaukee           145                                Menomonee Falls      WI          53501           5/10/2019               $38,242.53 Suppliers or Vendors
                             W137N9245 Hwy
Us Foods-Milwaukee           145                                Menomonee Falls      WI          53501           5/14/2019               $39,365.80 Suppliers or Vendors




                                                                              Page 140 of 153
                                     Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 174 of 211

                                                      In re: Perkins & Marie Callender's, LLC
                                                                 Case No. 19-11743
                                                                 SOFA 3 Attachment
                                     Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                           Reason for payment or transfer
                                                                                                                                           (e.g. Secured debt, Unsecured loan
                                                                                                                         Total amount or   repayments, Suppliers or vendors,
Creditor's name      Address 1       Address 2         City                 State       Zip             Date             value             Services, or Other)
                     W137N9245 Hwy
Us Foods-Milwaukee   145                               Menomonee Falls      WI          53501           5/17/2019               $31,645.55 Suppliers or Vendors
                     W137N9245 Hwy
Us Foods-Milwaukee   145                               Menomonee Falls      WI          53501           5/21/2019               $37,256.28 Suppliers or Vendors
                     W137N9245 Hwy
Us Foods-Milwaukee   145                               Menomonee Falls      WI          53501           5/24/2019               $34,269.12 Suppliers or Vendors
                     W137N9245 Hwy
Us Foods-Milwaukee   145                               Menomonee Falls      WI          53501           5/28/2019               $34,384.23 Suppliers or Vendors
                     W137N9245 Hwy
Us Foods-Milwaukee   145                               Menomonee Falls      WI          53501           5/31/2019               $40,000.86 Suppliers or Vendors
                     W137N9245 Hwy
Us Foods-Milwaukee   145                               Menomonee Falls      WI          53501           6/4/2019                $35,268.41 Suppliers or Vendors
                     W137N9245 Hwy
Us Foods-Milwaukee   145                               Menomonee Falls      WI          53501           6/7/2019                $30,454.41 Suppliers or Vendors
                     W137N9245 Hwy
Us Foods-Milwaukee   145                               Menomonee Falls      WI          53501           6/11/2019               $37,391.62 Suppliers or Vendors
                     W137N9245 Hwy
Us Foods-Milwaukee   145                               Menomonee Falls      WI          53501           6/14/2019               $38,357.72 Suppliers or Vendors
                     W137N9245 Hwy
Us Foods-Milwaukee   145                               Menomonee Falls      WI          53501           6/18/2019               $35,379.92 Suppliers or Vendors
                     W137N9245 Hwy
Us Foods-Milwaukee   145                               Menomonee Falls      WI          53501           6/21/2019               $37,929.42 Suppliers or Vendors
                     W137N9245 Hwy
Us Foods-Milwaukee   145                               Menomonee Falls      WI          53501           6/25/2019               $36,042.09 Suppliers or Vendors
                     W137N9245 Hwy
Us Foods-Milwaukee   145                               Menomonee Falls      WI          53501           6/28/2019               $34,405.29 Suppliers or Vendors
                     W137N9245 Hwy
Us Foods-Milwaukee   145                               Menomonee Falls      WI          53501           7/2/2019                $36,210.74 Suppliers or Vendors
                     W137N9245 Hwy
Us Foods-Milwaukee   145                               Menomonee Falls      WI          53501           7/5/2019                $37,612.03 Suppliers or Vendors
                     W137N9245 Hwy
Us Foods-Milwaukee   145                               Menomonee Falls      WI          53501           7/9/2019                $37,331.38 Suppliers or Vendors
                     W137N9245 Hwy
Us Foods-Milwaukee   145                               Menomonee Falls      WI          53501           7/12/2019               $37,230.21 Suppliers or Vendors
                     W137N9245 Hwy
Us Foods-Milwaukee   145                               Menomonee Falls      WI          53501           7/16/2019               $33,652.45 Suppliers or Vendors
                     W137N9245 Hwy
Us Foods-Milwaukee   145                               Menomonee Falls      WI          53501           7/19/2019               $34,044.92 Suppliers or Vendors




                                                                    Page 141 of 153
                                           Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 175 of 211

                                                            In re: Perkins & Marie Callender's, LLC
                                                                       Case No. 19-11743
                                                                       SOFA 3 Attachment
                                           Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                 Reason for payment or transfer
                                                                                                                                                 (e.g. Secured debt, Unsecured loan
                                                                                                                               Total amount or   repayments, Suppliers or vendors,
Creditor's name          Address 1         Address 2         City                 State       Zip             Date             value             Services, or Other)
                         W137N9245 Hwy
Us Foods-Milwaukee       145                                 Menomonee Falls      WI          53501           7/23/2019               $33,326.86 Suppliers or Vendors
                         W137N9245 Hwy
Us Foods-Milwaukee       145                                 Menomonee Falls      WI          53501           7/26/2019               $38,789.82 Suppliers or Vendors
                         W137N9245 Hwy
Us Foods-Milwaukee       145                                 Menomonee Falls      WI          53501           7/30/2019               $37,025.61 Suppliers or Vendors
                         W137N9245 Hwy
Us Foods-Milwaukee       145                                 Menomonee Falls      WI          53501           8/2/2019                $30,984.80 Suppliers or Vendors
                                           Lock Box
Us-Foodservice-Memphis   Bank Of America   281834            College Park         GA          30349           5/7/2019                $17,852.72 Suppliers or Vendors
                                           Lock Box
Us-Foodservice-Memphis   Bank Of America   281834            College Park         GA          30349           5/10/2019               $13,370.67 Suppliers or Vendors
                                           Lock Box
Us-Foodservice-Memphis   Bank Of America   281834            College Park         GA          30349           5/14/2019               $19,406.15 Suppliers or Vendors
                                           Lock Box
Us-Foodservice-Memphis   Bank Of America   281834            College Park         GA          30349           5/17/2019                $8,264.88 Suppliers or Vendors
                                           Lock Box
Us-Foodservice-Memphis   Bank Of America   281834            College Park         GA          30349           5/21/2019               $15,025.03 Suppliers or Vendors
                                           Lock Box
Us-Foodservice-Memphis   Bank Of America   281834            College Park         GA          30349           5/24/2019                $9,409.18 Suppliers or Vendors
                                           Lock Box
Us-Foodservice-Memphis   Bank Of America   281834            College Park         GA          30349           5/28/2019               $17,696.36 Suppliers or Vendors
                                           Lock Box
Us-Foodservice-Memphis   Bank Of America   281834            College Park         GA          30349           5/31/2019               $11,054.51 Suppliers or Vendors
                                           Lock Box
Us-Foodservice-Memphis   Bank Of America   281834            College Park         GA          30349           6/4/2019                $19,374.66 Suppliers or Vendors
                                           Lock Box
Us-Foodservice-Memphis   Bank Of America   281834            College Park         GA          30349           6/7/2019                $10,826.94 Suppliers or Vendors
                                           Lock Box
Us-Foodservice-Memphis   Bank Of America   281834            College Park         GA          30349           6/11/2019               $16,206.83 Suppliers or Vendors
                                           Lock Box
Us-Foodservice-Memphis   Bank Of America   281834            College Park         GA          30349           6/14/2019                $8,021.14 Suppliers or Vendors
                                           Lock Box
Us-Foodservice-Memphis   Bank Of America   281834            College Park         GA          30349           6/18/2019               $19,783.55 Suppliers or Vendors
                                           Lock Box
Us-Foodservice-Memphis   Bank Of America   281834            College Park         GA          30349           6/21/2019               $11,842.66 Suppliers or Vendors
                                           Lock Box
Us-Foodservice-Memphis   Bank Of America   281834            College Park         GA          30349           6/25/2019               $16,132.69 Suppliers or Vendors




                                                                            Page 142 of 153
                                                 Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 176 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                         Reason for payment or transfer
                                                                                                                                                         (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2         City                 State       Zip             Date             value               Services, or Other)
                                                 Lock Box
Us-Foodservice-Memphis       Bank Of America     281834            College Park         GA          30349           6/28/2019               $10,029.52 Suppliers or Vendors
                                                 Lock Box
Us-Foodservice-Memphis       Bank Of America     281834            College Park         GA          30349           7/2/2019                $15,007.36 Suppliers or Vendors
                                                 Lock Box
Us-Foodservice-Memphis       Bank Of America     281834            College Park         GA          30349           7/5/2019                $15,349.14 Suppliers or Vendors
                                                 Lock Box
Us-Foodservice-Memphis       Bank Of America     281834            College Park         GA          30349           7/9/2019                $16,013.05 Suppliers or Vendors
                                                 Lock Box
Us-Foodservice-Memphis       Bank Of America     281834            College Park         GA          30349           7/12/2019                $5,830.25 Suppliers or Vendors
                                                 Lock Box
Us-Foodservice-Memphis       Bank Of America     281834            College Park         GA          30349           7/16/2019               $16,248.50 Suppliers or Vendors
                                                 Lock Box
Us-Foodservice-Memphis       Bank Of America     281834            College Park         GA          30349           7/19/2019                $9,311.83 Suppliers or Vendors
                                                 Lock Box
Us-Foodservice-Memphis       Bank Of America     281834            College Park         GA          30349           7/23/2019               $19,064.00 Suppliers or Vendors
                                                 Lock Box
Us-Foodservice-Memphis       Bank Of America     281834            College Park         GA          30349           7/26/2019                $8,605.17 Suppliers or Vendors
                                                 Lock Box
Us-Foodservice-Memphis       Bank Of America     281834            College Park         GA          30349           7/30/2019               $16,605.75 Suppliers or Vendors
                                                 Lock Box
Us-Foodservice-Memphis       Bank Of America     281834            College Park         GA          30349           8/2/2019                 $7,885.80 Suppliers or Vendors

Vande Hey's Landscape Cntr   N2093 County Rd N                     Appleton             WI          54915           5/10/2019                $1,938.40 Suppliers or Vendors

Vande Hey's Landscape Cntr   N2093 County Rd N                     Appleton             WI          54915           5/15/2019                $1,929.20 Suppliers or Vendors

Vande Hey's Landscape Cntr   N2093 County Rd N                     Appleton             WI          54915           5/17/2019                  $964.60 Suppliers or Vendors

Vande Hey's Landscape Cntr   N2093 County Rd N                     Appleton             WI          54915           6/14/2019                $2,903.00 Suppliers or Vendors

Vande Hey's Landscape Cntr   N2093 County Rd N                     Appleton             WI          54915           6/19/2019                $1,929.20 Suppliers or Vendors
                             5350 Poplar Ave
Vanick Digital               Ste 200                               Memphis              TN          38119           5/29/2019                $4,064.10 Suppliers and Vendors
                             5350 Poplar Ave
Vanick Digital               Ste 200                               Memphis              TN          38119           7/3/2019                 $2,964.77   Suppliers and Vendors
Ventura Foods                PO Box 641100                         Pittsburgh           PA          15264           5/10/2019               $25,203.42   Suppliers or Vendors
Ventura Foods                PO Box 641100                         Pittsburgh           PA          15264           5/15/2019                $2,299.66   Suppliers or Vendors
Ventura Foods                PO Box 641100                         Pittsburgh           PA          15264           5/17/2019               $25,203.42   Suppliers or Vendors



                                                                                  Page 143 of 153
                                                 Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 177 of 211

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                          Reason for payment or transfer
                                                                                                                                                          (e.g. Secured debt, Unsecured loan
                                                                                                                                     Total amount or      repayments, Suppliers or vendors,
Creditor's name              Address 1           Address 2         City                 State       Zip             Date             value                Services, or Other)
Ventura Foods                PO Box 641100                         Pittsburgh           PA          15264           5/22/2019                $25,203.42   Suppliers or Vendors
Ventura Foods                PO Box 641100                         Pittsburgh           PA          15264           6/5/2019                 $25,203.42   Suppliers or Vendors
Ventura Foods                PO Box 641100                         Pittsburgh           PA          15264           6/7/2019                 $25,203.42   Suppliers or Vendors
Ventura Foods                PO Box 641100                         Pittsburgh           PA          15264           6/28/2019                $25,203.42   Suppliers or Vendors
Ventura Foods                PO Box 641100                         Pittsburgh           PA          15264           7/3/2019                 $50,406.84   Suppliers or Vendors
Ventura Foods                PO Box 641100                         Pittsburgh           PA          15264           7/24/2019                $25,203.42   Suppliers or Vendors

Victoria Plaza Inc           2113 Venetian Way                     Winter Park          FL          32789           5/29/2019               $12,305.30 Lease Payment

Victoria Plaza Inc           2113 Venetian Way                     Winter Park          FL          32789           7/11/2019               $12,305.30 Lease Payment
                             12113 Collection
Video Jet Techn.             Center Dr.                            Chicago              IL          60693           7/25/2019                 $9,354.58   Suppliers or Vendors
Viking Automatic Sprinkler   PO Box 74008409                       Chicago              IL          60674-8409      5/8/2019                  $2,535.00   Suppliers or Vendors
Viking Automatic Sprinkler   PO Box 74008409                       Chicago              IL          60674-8409      5/22/2019                   $941.00   Suppliers or Vendors
Viking Automatic Sprinkler   PO Box 74008409                       Chicago              IL          60674-8409      5/24/2019                 $2,060.00   Suppliers or Vendors
Viking Automatic Sprinkler   PO Box 74008409                       Chicago              IL          60674-8409      5/29/2019                   $985.00   Suppliers or Vendors
Viking Automatic Sprinkler   PO Box 74008409                       Chicago              IL          60674-8409      7/3/2019                  $2,489.81   Suppliers or Vendors
                             226 Lake Shore
Vince A Walsh                Drive                                 Escanaba             MI          49829-4025      7/31/2019               $12,000.00 Services
                             226 Lake Shore
Vince A Walsh                Drive                                 Escanaba             MI          49829-4025      5/15/2019                  $140.00 Services
                             226 Lake Shore
Vince A Walsh                Drive                                 Escanaba             MI          49829-4025      5/22/2019                 $2,155.00 Services
                             226 Lake Shore
Vince A Walsh                Drive                                 Escanaba             MI          49829-4025      5/31/2019               $12,000.00 Services
                             226 Lake Shore
Vince A Walsh                Drive                                 Escanaba             MI          49829-4025      6/12/2019                  $215.00 Services
                             226 Lake Shore
Vince A Walsh                Drive                                 Escanaba             MI          49829-4025      6/21/2019                 $1,368.50 Services
                             226 Lake Shore
Vince A Walsh                Drive                                 Escanaba             MI          49829-4025      7/3/2019                  $4,215.00 Services
                             226 Lake Shore
Vince A Walsh                Drive                                 Escanaba             MI          49829-4025      7/12/2019               $12,000.00 Services
                             226 Lake Shore
Vince A Walsh                Drive                                 Escanaba             MI          49829-4025      7/19/2019                  $460.00 Services
                             1416 Sandhurst
Vision Remodeling            Lane                                  Rockford             IL          61107           6/28/2019                 $1,325.00 Suppliers or Vendors
                             1416 Sandhurst
Vision Remodeling            Lane                                  Rockford             IL          61107           7/12/2019               $17,175.00 Suppliers or Vendors



                                                                                 Page 144 of 153
                                                    Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 178 of 211

                                                                     In re: Perkins & Marie Callender's, LLC
                                                                                Case No. 19-11743
                                                                                SOFA 3 Attachment
                                                    Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                            Reason for payment or transfer
                                                                                                                                                            (e.g. Secured debt, Unsecured loan
                                                                                                                                        Total amount or     repayments, Suppliers or vendors,
Creditor's name              Address 1              Address 2         City                 State       Zip             Date             value               Services, or Other)
                             1416 Sandhurst
Vision Remodeling            Lane                                 Rockford                 IL          61107           8/1/2019                 $2,760.00   Suppliers or Vendors
Vital Records Control        Dept. 5874             P O Box 11407 Birmingham               AL          35246-5874      5/24/2019                  $191.74   Suppliers or Vendors
Vital Records Control        Dept. 5874             P O Box 11407 Birmingham               AL          35246-5874      5/29/2019                $6,253.90   Suppliers or Vendors
Vital Records Control        Dept. 5874             P O Box 11407 Birmingham               AL          35246-5874      7/19/2019                  $976.64   Suppliers or Vendors

Vivian H Brooks              34 Mcgregory Road                        Sturbridge           MA          01566           7/31/2019                $4,402.72 Services

Vivian H Brooks              34 Mcgregory Road                        Sturbridge           MA          01566           8/1/2019                 $4,402.72 Services

Vivian H Brooks              34 Mcgregory Road                        Sturbridge           MA          01566           6/7/2019                 $4,402.57 Services

Vivian H Brooks              34 Mcgregory Road                        Sturbridge           MA          01566           7/3/2019                 $4,402.57 Services
                             474 N. Crescentville
Volpenhein Brothers Electr   Rd.                                      Cincinnati           OH          45246           5/31/2019                $8,451.22 Suppliers or Vendors
                             474 N. Crescentville
Volpenhein Brothers Electr   Rd.                                      Cincinnati           OH          45246           7/3/2019                 $1,188.22   Suppliers or Vendors
Washington County Mn,        (Collector)            P O Box 200       Stillwater           MN          55082           5/8/2019                $14,833.00   Taxes/Licenses
Washington County Mn,        (Collector)            P O Box 200       Stillwater           MN          55082           5/8/2019                 $3,884.00   Taxes/Licenses
Wawona Frozen Foods          PO Box 8378                              Pasdena              CA          91109           7/12/2019               $21,754.00   Suppliers or Vendors
Wells Fargo Bank, N.A.       Attn. Pat Goedken      P.O. Box 411      Mason City           IA          50401           5/31/2019                $6,746.67   Lease Payment
Wells Fargo Bank, N.A.       Attn. Pat Goedken      P.O. Box 411      Mason City           IA          50401           7/1/2019                 $6,746.67   Lease Payment

West Carrollton Parchment    Converting Inc         PO Box 610364 Dallas                   TX          75261           5/10/2019               $18,530.04 Suppliers or Vendors

West Carrollton Parchment    Converting Inc         PO Box 610364 Dallas                   TX          75261           5/29/2019                $3,345.81 Suppliers or Vendors

West Carrollton Parchment    Converting Inc         PO Box 610364 Dallas                   TX          75261           6/21/2019                $1,365.60 Suppliers or Vendors
                             C/O Friedman           770 Lexington
Wf Pp Realty, LLC            Management Co          Avenue - 18 Fl New York                NY          10065           5/29/2019              $170,256.74 Lease Payment
                             C/O Friedman           770 Lexington
Wf Pp Realty, LLC            Management Co          Avenue - 18 Fl New York                NY          10065           7/3/2019               $170,256.74   Lease Payment
Wingate Rentals              110 Mericam Court                     Winter Garden           FL          34787           5/29/2019                $5,719.42   Lease Payment
Wingate Rentals              110 Mericam Court                     Winter Garden           FL          34787           7/11/2019                $5,719.42   Lease Payment
Winnebago County Treasurer   PO Box 1216                           Rockford                IL          611051216       6/7/2019                $23,363.42   Taxes/Licenses
Winter Park Univ. 6245P, L   1401 Broad Street                     Clifton                 NJ          07013           5/29/2019                $6,327.76   Lease Payment
Winter Park Univ. 6245P, L   1401 Broad Street                     Clifton                 NJ          07013           7/17/2019                $6,327.76   Lease Payment
Wisconsin SCTF               PO Box 74400                          Milwaukee               WI          53274-0400      5/13/2019                   $11.54   Garnishment
Wisconsin SCTF               PO Box 74400                          Milwaukee               WI          53274-0400      5/13/2019                   $44.29   Garnishment



                                                                                   Page 145 of 153
                                 Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 179 of 211

                                                  In re: Perkins & Marie Callender's, LLC
                                                             Case No. 19-11743
                                                             SOFA 3 Attachment
                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                          Reason for payment or transfer
                                                                                                                                          (e.g. Secured debt, Unsecured loan
                                                                                                                     Total amount or      repayments, Suppliers or vendors,
Creditor's name   Address 1      Address 2         City                 State       Zip             Date             value                Services, or Other)
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/13/2019                   $46.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/13/2019                  $102.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/13/2019                   $30.36    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/13/2019                     $2.31   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/13/2019                  $110.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/13/2019                   $57.69    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/13/2019                  $148.77    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/13/2019                   $18.51    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/13/2019                  $105.23    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/13/2019                   $50.90    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/13/2019                   $35.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/13/2019                   $26.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/13/2019                   $24.38    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/13/2019                   $48.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/13/2019                     $6.92   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/13/2019                   $55.52    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                   $11.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                   $46.40    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                   $49.15    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                  $102.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                  $145.43    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                     $2.31   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                  $110.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                   $57.69    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                   $52.45    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                  $148.77    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                   $18.51    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                  $105.23    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                   $50.90    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                   $35.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                   $26.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                   $58.35    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                   $48.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                     $5.77   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                   $72.74    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                     $6.92   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/20/2019                   $55.52    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                   $11.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                   $37.97    Garnishment



                                                                Page 146 of 153
                                 Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 180 of 211

                                                  In re: Perkins & Marie Callender's, LLC
                                                             Case No. 19-11743
                                                             SOFA 3 Attachment
                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                          Reason for payment or transfer
                                                                                                                                          (e.g. Secured debt, Unsecured loan
                                                                                                                     Total amount or      repayments, Suppliers or vendors,
Creditor's name   Address 1      Address 2         City                 State       Zip             Date             value                Services, or Other)
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                   $40.22    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                  $102.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                   $44.70    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                     $2.31   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                  $110.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                   $57.69    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                  $148.77    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                   $18.51    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                  $105.23    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                   $50.90    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                   $35.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                   $26.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                   $38.44    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                   $48.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                     $5.77   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                   $72.74    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                     $6.92   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                   $35.83    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                   $25.65    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                   $26.02    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      5/27/2019                   $55.52    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                    $11.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                    $46.62    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                    $49.38    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                   $102.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                    $53.90    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                      $2.31   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                   $110.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                    $57.69    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                    $40.01    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                   $148.77    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                    $18.51    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                   $105.23    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                    $50.90    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                    $35.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                    $26.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                    $48.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                      $5.77   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                    $64.09    Garnishment



                                                                Page 147 of 153
                                 Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 181 of 211

                                                  In re: Perkins & Marie Callender's, LLC
                                                             Case No. 19-11743
                                                             SOFA 3 Attachment
                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                          Reason for payment or transfer
                                                                                                                                          (e.g. Secured debt, Unsecured loan
                                                                                                                     Total amount or      repayments, Suppliers or vendors,
Creditor's name   Address 1      Address 2         City                 State       Zip             Date             value                Services, or Other)
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                      $6.92   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/3/2019                    $55.52    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                   $11.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                   $28.56    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                   $30.26    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                  $102.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                  $140.34    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                     $2.31   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                  $110.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                   $46.15    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                   $41.73    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                  $148.77    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                   $18.51    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                  $105.23    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                   $50.90    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                   $35.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                   $26.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                   $32.96    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                   $48.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                     $5.77   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                   $72.74    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                     $6.92   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                   $59.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                   $48.91    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                   $55.52    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/10/2019                   $89.68    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                   $11.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                   $46.62    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                   $49.38    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                  $102.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                  $148.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                     $2.31   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                  $110.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                   $46.15    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                  $148.77    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                   $18.51    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                  $105.23    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                   $50.90    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                   $35.31    Garnishment



                                                                Page 148 of 153
                                 Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 182 of 211

                                                  In re: Perkins & Marie Callender's, LLC
                                                             Case No. 19-11743
                                                             SOFA 3 Attachment
                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                          Reason for payment or transfer
                                                                                                                                          (e.g. Secured debt, Unsecured loan
                                                                                                                     Total amount or      repayments, Suppliers or vendors,
Creditor's name   Address 1      Address 2         City                 State       Zip             Date             value                Services, or Other)
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                   $26.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                     $5.77   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                     $4.85   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                     $6.92   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                   $59.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                   $19.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                   $55.52    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/17/2019                   $79.15    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                   $11.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                   $37.08    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                   $39.27    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                  $102.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                   $83.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                  $122.15    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                     $2.31   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                  $110.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                   $46.15    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                   $93.75    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                   $11.67    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                  $105.23    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                   $50.90    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                   $35.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                   $26.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                   $36.16    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                     $5.77   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                     $6.92   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                   $59.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                   $55.52    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                   $79.15    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                   $31.62    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      6/24/2019                   $36.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                    $11.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                    $46.62    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                    $49.38    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                   $102.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                    $83.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                   $148.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                      $2.31   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                   $110.54    Garnishment



                                                                Page 149 of 153
                                 Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 183 of 211

                                                  In re: Perkins & Marie Callender's, LLC
                                                             Case No. 19-11743
                                                             SOFA 3 Attachment
                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                          Reason for payment or transfer
                                                                                                                                          (e.g. Secured debt, Unsecured loan
                                                                                                                     Total amount or      repayments, Suppliers or vendors,
Creditor's name   Address 1      Address 2         City                 State       Zip             Date             value                Services, or Other)
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                    $46.15    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                   $145.47    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                    $18.10    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                   $105.23    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                    $50.90    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                    $35.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                    $26.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                      $5.77   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                      $6.92   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                    $52.37    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                    $55.52    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                    $79.15    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                    $11.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                    $31.62    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/1/2019                    $36.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                    $11.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                    $41.60    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                    $44.07    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                   $102.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                    $83.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                   $148.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                      $2.31   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                   $110.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                    $46.15    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                    $96.64    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                    $12.02    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                   $105.23    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                      $8.65   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                    $35.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                    $26.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                      $5.77   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                      $6.92   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                    $59.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                    $55.52    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                    $79.15    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                    $11.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                    $31.62    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/8/2019                    $36.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                   $11.54    Garnishment



                                                                Page 150 of 153
                                 Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 184 of 211

                                                  In re: Perkins & Marie Callender's, LLC
                                                             Case No. 19-11743
                                                             SOFA 3 Attachment
                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                          Reason for payment or transfer
                                                                                                                                          (e.g. Secured debt, Unsecured loan
                                                                                                                     Total amount or      repayments, Suppliers or vendors,
Creditor's name   Address 1      Address 2         City                 State       Zip             Date             value                Services, or Other)
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                   $16.06    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                   $17.01    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                  $102.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                   $12.50    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                   $26.95    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                  $148.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                     $2.31   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                  $110.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                   $46.15    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                   $87.71    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                   $10.91    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                  $105.23    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                   $50.90    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                   $35.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                   $26.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                   $38.81    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                     $5.77   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                     $6.92   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                   $59.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                   $55.52    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                   $79.15    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                   $11.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                   $30.63    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/15/2019                   $35.76    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                   $11.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                   $36.59    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                   $38.76    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                  $102.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                   $12.50    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                     $7.68   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                   $83.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                   $59.93    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                     $2.31   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                  $110.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                   $46.15    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                   $39.55    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                   $74.97    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                     $9.33   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                  $105.23    Garnishment



                                                                Page 151 of 153
                                 Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 185 of 211

                                                  In re: Perkins & Marie Callender's, LLC
                                                             Case No. 19-11743
                                                             SOFA 3 Attachment
                                 Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                          Reason for payment or transfer
                                                                                                                                          (e.g. Secured debt, Unsecured loan
                                                                                                                     Total amount or      repayments, Suppliers or vendors,
Creditor's name   Address 1      Address 2         City                 State       Zip             Date             value                Services, or Other)
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                   $50.90    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                   $35.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                   $26.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                   $32.98    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                     $5.77   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                     $6.92   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                   $59.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                   $40.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                   $55.52    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                   $79.15    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                   $34.62    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/22/2019                     $7.71   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                   $11.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                   $32.26    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                   $34.17    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                  $102.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                   $12.50    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                     $7.68   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                   $83.11    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                   $32.87    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                     $2.31   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                  $110.54    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                   $46.15    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                   $71.92    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                  $105.23    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                   $50.90    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                   $35.31    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                   $26.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                     $5.77   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                     $6.92   Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                   $16.34    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                   $17.90    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                   $40.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                   $40.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                   $55.52    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                   $79.15    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                   $65.00    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                   $34.62    Garnishment
Wisconsin SCTF    PO Box 74400                     Milwaukee            WI          53274-0400      7/29/2019                     $6.05   Garnishment



                                                                Page 152 of 153
                                                Case 19-11743-KG          Doc 181       Filed 09/06/19      Page 186 of 211

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                            SOFA 3 Attachment
                                                Certain payments or transfers to creditors within 90 days before filing this case



                                                                                                                                                      Reason for payment or transfer
                                                                                                                                                      (e.g. Secured debt, Unsecured loan
                                                                                                                                    Total amount or   repayments, Suppliers or vendors,
Creditor's name           Address 1             Address 2         City                 State       Zip             Date             value             Services, or Other)
Wisconsin SCTF            PO Box 74400                            Milwaukee            WI          53274-0400      7/29/2019                   $41.92 Garnishment
                          32848 Collection
Witi - Tv                 Center Drive                            Chicago              IL          60693-0328      5/17/2019                $2,766.75 Services
                          32848 Collection
Witi - Tv                 Center Drive                            Chicago              IL          60693-0328      6/21/2019               $10,778.00 Services

                          5260 Parkway
Wk 2010 Realty, LLC       Plaza Blvd, Ste 110                     Charlotte            NC          28217           5/29/2019               $19,256.59 Lease Payment

Woodbury Perkins, LLC     c/o Daljit Sikka      6010 Highway 7 St. Louis Park          MN          55416           5/31/2019               $14,260.51 Lease Payment

Woodbury Perkins, LLC     c/o Daljit Sikka      6010 Highway 7 St. Louis Park          MN          55416           7/23/2019               $14,260.51   Lease Payment
Wright County Treasurer   10 Nw 2Nd St                         Buffalo                 MN          55313           5/8/2019                $17,319.00   Taxes/Licenses
XPEDX, LLC                PO Box 644520                        Pittsburgh              PA          15264-4520      5/8/2019                 $8,924.80   Suppliers or Vendors
XPEDX, LLC                PO Box 644520                        Pittsburgh              PA          15264-4520      5/10/2019                $4,087.31   Suppliers or Vendors
XPEDX, LLC                PO Box 644520                        Pittsburgh              PA          15264-4520      5/17/2019               $26,565.60   Suppliers or Vendors
XPEDX, LLC                PO Box 644520                        Pittsburgh              PA          15264-4520      5/24/2019                $5,976.35   Suppliers or Vendors
XPEDX, LLC                PO Box 644520                        Pittsburgh              PA          15264-4520      6/5/2019                 $6,486.91   Suppliers or Vendors
XPEDX, LLC                PO Box 644520                        Pittsburgh              PA          15264-4520      7/3/2019                $17,669.32   Suppliers or Vendors
Zaeirr Riverside, LLC     13570 Grove Drive                    Maple Grove             MN          55311-4400      5/31/2019                $6,349.81   Lease Payment
Zaeirr Riverside, LLC     13570 Grove Drive                    Maple Grove             MN          55311-4400      7/1/2019                 $6,349.81   Lease Payment




                                                                               Page 153 of 153
                                                            Case 19-11743-KG           Doc 181         Filed 09/06/19     Page 187 of 211

                                                                             In re: Perkins & Marie Callender's, LLC
                                                                                        Case No. 19-11743
                                                                                        SOFA 4 Attachment
                                              Payments or other transfers of property made within 1 year before filing this case that benefited any insider

                                                                                                        Total amount
 Insider's name             Address 1             Address 2       City     State    Zip       Date        or value      Reasons for payment or transfer                   Relationship to debtor
Andy Whiteley     6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various       $196,800.04    Gross Wages Excluding Bonuses         Vice President, General Counsel & Secretary
Andy Whiteley     6075 Poplar Avenue, Suite 800               Memphis      TN      38119   4/5/2019       $22,000.00    Stay Bonus                            Vice President, General Counsel & Secretary
Andy Whiteley     6075 Poplar Avenue, Suite 800               Memphis      TN      38119   6/21/2019      $44,000.00    Prepetition Retention Payment         Vice President, General Counsel & Secretary
Andy Whiteley     6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various          $9,620.00   Vehicle Allowance                     Vice President, General Counsel & Secretary
Andy Whiteley     6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various            $671.97   Expense Reimbursement                 Vice President, General Counsel & Secretary
Andy Whiteley     6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various          $1,560.00   Cell Phone Allowance                  Vice President, General Counsel & Secretary
Eugene Davis      5 Canoe Brook Drive                         Livingston   NJ      07039   Various       $141,032.61    Director Fees                         Independent Manager
Harmeet Sandhu    6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various       $196,930.48    Gross Wages Excluding Bonuses         VP, Manufacturing and Distribution
Harmeet Sandhu    6075 Poplar Avenue, Suite 800               Memphis      TN      38119   4/5/2019       $22,000.00    Stay Bonus                            VP, Manufacturing and Distribution
Harmeet Sandhu    6075 Poplar Avenue, Suite 800               Memphis      TN      38119   6/21/2019      $38,500.00    Prepetition Retention Payment         VP, Manufacturing and Distribution
Harmeet Sandhu    6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various          $9,620.00   Vehicle Allowance                     VP, Manufacturing and Distribution
Harmeet Sandhu    6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various          $8,947.70   Expense Reimbursement                 VP, Manufacturing and Distribution
Harmeet Sandhu    6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various          $1,560.00   Cell Phone Allowance                  VP, Manufacturing and Distribution
James Frank       6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various       $306,711.21    Gross Wages Excluding Bonuses         Chief Operating Officer
James Frank       6075 Poplar Avenue, Suite 800               Memphis      TN      38119   4/5/2019       $34,000.00    Stay Bonus                            Chief Operating Officer
James Frank       6075 Poplar Avenue, Suite 800               Memphis      TN      38119   6/21/2019      $66,000.00    Prepetition Retention Payment         Chief Operating Officer
James Frank       6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various          $9,620.00   Vehicle Allowance                     Chief Operating Officer
James Frank       6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various        $19,665.73    Expense Reimbursement                 Chief Operating Officer
James Frank       6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various          $1,560.00   Cell Phone Allowance                  Chief Operating Officer
James Pritchard   6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various       $168,409.84    Gross Wages Excluding Bonuses         SVP, Marketing
James Pritchard   6075 Poplar Avenue, Suite 800               Memphis      TN      38119   4/5/2019       $20,000.00    Stay Bonus                            SVP, Marketing
James Pritchard   6075 Poplar Avenue, Suite 800               Memphis      TN      38119   6/21/2019      $33,000.00    Prepetition Retention Payment         SVP, Marketing
James Pritchard   6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various          $5,735.00   Vehicle Allowance                     SVP, Marketing
James Pritchard   6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various          $1,688.73   Expense Reimbursement                 SVP, Marketing
James Pritchard   6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various          $1,140.00   Cell Phone Allowance                  SVP, Marketing
Jeffrey Warne     6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various       $578,571.96    Gross Wages Excluding Bonuses         President, CEO, and Manager
Jeffrey Warne     6075 Poplar Avenue, Suite 800               Memphis      TN      38119   4/19/2019     $150,000.00    Stay Bonus                            President, CEO, and Manager
Jeffrey Warne     6075 Poplar Avenue, Suite 800               Memphis      TN      38119   6/21/2019     $247,500.00    Prepetition Retention Payment         President, CEO, and Manager
Jeffrey Warne     6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various          $9,620.00   Vehicle Allowance                     President, CEO, and Manager
Jeffrey Warne     6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various        $15,486.00    Expense Reimbursement                 President, CEO, and Manager
Jeffrey Warne     6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various          $1,560.00   Cell Phone Allowance                  President, CEO, and Manager
Marcus Hewitt     6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various       $199,078.93    Gross Wages Excluding Bonuses         SVP, Finance
Marcus Hewitt     6075 Poplar Avenue, Suite 800               Memphis      TN      38119   4/5/2019       $22,000.00    Stay Bonus                            SVP, Finance
Marcus Hewitt     6075 Poplar Avenue, Suite 800               Memphis      TN      38119   6/21/2019      $66,000.00    Prepetition Retention Payment         SVP, Finance
Marcus Hewitt     6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various          $9,620.00   Vehicle Allowance                     SVP, Finance
Marcus Hewitt     6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various          $1,509.40   Expense Reimbursement                 SVP, Finance
Marcus Hewitt     6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various          $1,560.00   Cell Phone Allowance                  SVP, Finance
Robert Hess       6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various       $203,253.53    Gross Wages Excluding Bonuses         Chief Information Officer
Robert Hess       6075 Poplar Avenue, Suite 800               Memphis      TN      38119   4/5/2019       $22,000.00    Stay Bonus                            Chief Information Officer
Robert Hess       6075 Poplar Avenue, Suite 800               Memphis      TN      38119   6/21/2019      $27,500.00    Prepetition Retention Payment         Chief Information Officer
Robert Hess       6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various          $9,620.00   Vehicle Allowance                     Chief Information Officer
Robert Hess       6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various          $3,945.85   Expense Reimbursement                 Chief Information Officer
Robert Hess       6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various          $1,560.00   Cell Phone Allowance                  Chief Information Officer
Tim Bernlohr      701 Lake Street E               300         Wayzata      MN      55391   Various        $55,495.00    Director Fees                         Independent Manager
Toni Quist        6075 Poplar Avenue, Suite 800               Memphis      TN      38119   Various       $259,998.14    Gross Wages Excluding Bonuses         Chief People Officer


                                                                                               Page 1 of 2
                                                            Case 19-11743-KG          Doc 181         Filed 09/06/19     Page 188 of 211

                                                                             In re: Perkins & Marie Callender's, LLC
                                                                                        Case No. 19-11743
                                                                                        SOFA 4 Attachment
                                              Payments or other transfers of property made within 1 year before filing this case that benefited any insider

                                                                                                       Total amount
 Insider's name             Address 1             Address 2     City      State    Zip       Date        or value      Reasons for payment or transfer                    Relationship to debtor
Toni Quist        6075 Poplar Avenue, Suite 800               Memphis     TN      38119   4/5/2019       $28,000.00    Stay Bonus                             Chief People Officer
Toni Quist        6075 Poplar Avenue, Suite 800               Memphis     TN      38119   6/21/2019      $27,500.00    Prepetition Retention Payment          Chief People Officer
Toni Quist        6075 Poplar Avenue, Suite 800               Memphis     TN      38119   Various          $9,620.00   Vehicle Allowance                      Chief People Officer
Toni Quist        6075 Poplar Avenue, Suite 800               Memphis     TN      38119   Various        $14,610.90    Expense Reimbursement                  Chief People Officer
Toni Quist        6075 Poplar Avenue, Suite 800               Memphis     TN      38119   Various          $1,560.00   Cell Phone Allowance                   Chief People Officer
Wade Breaux       6075 Poplar Avenue, Suite 800               Memphis     TN      38119   Various       $126,820.79    Gross Wages                            Chief Marketing Officer
Wade Breaux       6075 Poplar Avenue, Suite 800               Memphis     TN      38119   Various          $3,885.00   Vehicle Allowance                      Chief Marketing Officer
Wade Breaux       6075 Poplar Avenue, Suite 800               Memphis     TN      38119   Various          $5,184.45   Expense Reimbursement                  Chief Marketing Officer
Wade Breaux       6075 Poplar Avenue, Suite 800               Memphis     TN      38119   Various            $630.00   Cell Phone Allowance                   Chief Marketing Officer




                                                                                              Page 2 of 2
                                                                                                Case 19-11743-KG            Doc 181     Filed 09/06/19         Page 189 of 211



                                                                                                                   In re: Perkins & Marie Callender's, LLC
                                                                                                                              Case No. 19-11743
                                                                                                                             SOFA 7 Attachment
                                                                                  Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits




                                                                                                                                                                                                                                                                         Status of case
                                                                                                                                                                                                                                                                         (e.g. Pending,
                                                                                                                                                                                                                                                                           On appeal,
              Case Title                      Case number                                      Nature of case                                         Court name                    Court address 1         Court address 2     Court City   Court State    Court Zip      Concluded)
Alex Lee -- Administrative                                  Administrative Charge of Alex Lee, Case No. 4478, brought by the Dubuque            Dubuque Human Rights
Charge/Discrimination                 4478                  Human Rights Commission, opened as of July 3, 2018.                                 Commission                       300 Main Street         Suite 330            Dubuque        IA            52001        Pending
Alex Lee -- Administrative                                  Administrative Charge of Alex Lee, Case No. 06-18-72198, brought by the Iowa
Charge/Discrimination                 06-18-72198           Civil Rights Commission, opened as of July 3, 2018.                                 Iowa Civil Rights Commission 300 Main Street             Suite 330            Dubuque        IA            52001        Pending
Almont Ambulatory Surgery Center,                           Almont Ambulatory Surgery Center, LLC, etc et al vs United Health Group, Inc.
LLC -- Deliberate and willful and                           et al including Perkins & Marie Callender's, LLC. Filed in the United States        United States District Court
concerted effort not to pay medical                         District Court for the entral District of California, Case Number CV14-             for the Central District of
costs                                 CV14-2139RVBKX        2139RVBKX opened March 26, 2014.                                                    California                       n.a.                                         n.a.           CA            n.a.         Pending
                                                            Ana Esperanza vs. Shanklin Corp., Sealed Air, Corp., Armando De La Paz, MC
                                                            Wholesalers, LLC, and Does 1 Through 200, Case No. CIVDS1721757, in the             Superior Court of the State of
Ana Esperanza -- OSHA/personal                              Superior Court of the State of California County of San Bernardino, opened as       California County of San
injury                                CIVDS1721757          of October 11, 2018. Multiple entities named                                        Bernardino                     247 W 3rd St                                   San Bernardino CA            92415        Pending
                                                            Embry, Andrea vs. Perkins Restaurant and Bakery, Perkins & Marie
                                                            Callender's, LLC, a Delaware Corporation d/b/a Perkins Restaurant & Bakery,
                                                            Queen City Family Pancakes, Inc. and Nebraska Hardbodies, LLC, Case No.
                                                            D21CI160000596, in the District Court of Scotts Bluff County, Nebraska,
                                                            opened as of October 17, 2016, THIS IS A FRANCHISE LOCATION -- Multiple             District Court of Scotts Bluff
Andrea Embry -- personal injury     D21CI160000596          entities named                                                                      County, Nebraska                 1725 10th St                                 Gering         NE            69341        Pending
Barbara Mayes vs Perkins Restaurant
& Bakery, Perkins and Marie                                                                                                                     Circuit Court of Tennessee
Calender's, LLC, Perkins & Marie                                                                                                                for the Thirtienth Judicial      140 Adams Ave., Room
Calender's Holding, LLC             CT-004127-17            General Liability-guest tripped over carpet in vestibule before lobby area          District at Memphis              324                  Shelby County           Memphis        TN            38103        Settled
                                                            Administrative Charge of Bill Backmann, Case No. 444-2018-01862, brought by
Bill Backmann -- Administrative                             the U.S. Equal Employment Opportunity Commission, opened as of September
Charge/Discrimination                 444-2018-01862        13, 2018.                                                                   US EEOC                                  330 S 2nd Ave.          Suite 720            Minneapolis    MN            55401        Pending

                                                            Blake Strecker v. Pipestone, LLC, a Minnesota Limited Liability Company, and
                                                            Ash Creek, LLC, a Minnesota Limited Liability Company, d/b/a Northcott
                                                            Company and Perkins & Marie Callender's, LLC, a Delaware Limited Liability
                                                            Company, d/b/a Perkins Restaurant & Bakery, Case No. CI 17-125, in the
                                                            District Court of Lincoln County, Nebraska, opened as of September 12, 2017.        District Court of Lincoln
Blake Strecker -- personal injury     CI 17-125             THIS IS A FRANCHISE LOCATION -- Multiple entities named                             County, Nebraska                 301 N Jeffers St                             North Platte   NE            69101        Pending
                                                            Carol A. Ingles and Richard Ingles (Plaintiff) Secretary of the Department of the
                                                            Air Force (Involuntary Plaintiff) vs. Perkins & Marie Callender’s, LLC, ABC
                                                            Insurance Company and the United States Centers for Medicare and Medicaid
                                                            Services (Defendants) State of Wisconsin, Circuit Court, Dunn County (Case
Carol A. and Richard Ingles --                              Number 2019CV000126 opened as of 6/17/2019. THIS IS A FRANCHISE                     State of Wisconsin, Circuit
personal injury                       2019CV000126          LOCATION -- Multiple entities named                                                 Court, Dunn County               615 Stokke Pkwy #1500                        Menomonie      WI            54751        Pending
                                                            Casiano Mata, an individual vs Marie Callender's, a business entity form
                                                            unknown; Marie Callender's Pie Shops, LLC, a business entity; form unknown;
                                                            East Side Mario's a business entity, form unknown; Perkins & Marie
                                                            Callender's, LLC, a Delaware limited liability company; Perkins Restaurant &
                                                            Bakery, a business entity; form unknown; Perkins & Marie Callender's Holding,
                                                            LLC, a Delaware limited liability company, and DOES 1 through 25, inclusive,        Superior Court of the State of
                                                            Case No. 18NWCV00191, in the Superior Court of the State of California              California County of Los
Casiano Mata -- Wage and Hour                               County of Los Angeles, Norwalk Courthouse, opened as of October 15, 2018.           Angeles, Norwalk
Lawsuit                               18NWCV00191           Multiple entities named                                                             Courthouse                     12720 Norwalk Blvd                             Norwalk        CA            90650        Pending

                                                                                                                                                Circuit Court of the Tenth
Catherine Sledziewski vs Perkins &                                                                                                              Judicial Circuitin and for Polk
Marie Callenders, LLC                 2017-CA-004097        General Liability-slipped/fell in lady's bathroom -alleges wet spot on floor        County, FL Civil Division       255 N. Broadway Ave      Polk County          Bartow         FL            33830        Settled
Cynthia Booher --                                           Cynthia Booher v. Perkins & Marie Callender's, LLC files with the Cedar Rapids
Administrative/Charge --                                    Civil Rights Commission, opened on June 12, 2018 and closed October 18,        Cedar Rapids Civil Rights
discrimination                        n.a.                  2018                                                                           Commission                            50 2nd Avenue Bridge    7th Floor            Cedar Rapids   IA            52401        Concluded

                                                                                                                                                Circuit Court of the Tenth
                                                                                                                                                Judicial Circuitin and for Polk
Diandra Cabrera                       2018-CA-002060        General Liability-guest slipped and fell on wet floor - signs out                   County, FL Civil Division       255 N. Broadway Ave      Polk County          Bartow         FL            33830        Pending




                                                                                                                                  Page 1 of 5
                                                                                                  Case 19-11743-KG           Doc 181       Filed 09/06/19         Page 190 of 211



                                                                                                                    In re: Perkins & Marie Callender's, LLC
                                                                                                                               Case No. 19-11743
                                                                                                                               SOFA 7 Attachment
                                                                                    Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits




                                                                                                                                                                                                                                                                        Status of case
                                                                                                                                                                                                                                                                        (e.g. Pending,
                                                                                                                                                                                                                                                                          On appeal,
             Case Title                        Case number                                  Nature of case                                                  Court name                Court address 1       Court address 2     Court City   Court State   Court Zip      Concluded)
                                                             Donna Brown and Thomas R. Brown vs. Seravalli Restaurants Five, Inc.,
                                                             Perkins Restaurant and Bakery, and Perkins & Marie Callender’s, LLC d/b/a
                                                             Perkins Restaurant and Bakery, Case No. 003453, in the Court of Common
Donna Brown and Thomas R. Brown --                           Pleas of Philadelphia County, opened as of January 24, 2019. THIS IS A                 Court of Common Pleas of       1400 John F Kennedy
personal injury                    3453                      FRANCHISE LOCATION -- Multiple entities named                                          Philadelphia County            Blvd                                       Philadelphia   PA            19107       Pending
Dorothy Shurr vs Perkins & Marie
Callendar's LLC D/B/A Perkins
Restaurant & Bakery and Perkins                              General Liability - guest alleges she tripped over tray jack - employees allege        Court of Common Pleas
Family Restaurant & Bakery         2017-03005                she tripped over her own feet. Multiple injuries                                       Bucks County                   100 North Main St                          Doylestown     PA            18901       Pending

Edward Stahlmann -- discrimination,                          Edward Stahlmann, vs. Perkins & Marie Callenders, Julie Bruce and Marie                State of Minnesota, County of
ADA and termination due to medical                           Pippio-Odland, in the State of Minnesota, County of Ramsey, District Court             Ramsey, District Court
reasons                                n.a.                  Second Judicial District, opened as of March 8, 2018. Multiple entities named          Second Judicial District      15 W Kellogg Blvd                           St Paul        MN            55102       Pending
                                                             Elainie Andreopoulos, Beth Collins, Stevie Fontana, AnnMarie Haas, Heather
                                                             Koing, Raven Pedone, Kelly Quinn and Rose Suter, individually and on behalf
                                                             of all other similarly situated vs Perkins Family Restaurants, LP, Perkins &
Elainie Andreopoulos, Beth Collins,                          Marie Callender's, LLC, 1745 Forest Ave., Corp, GDG Enterprises Inc.,
Stevie Fontana, AnnMarie Haas,                               Jampaan Corp, Pacande Corp, Humberto Cuenca and Jacinta Plutzer filed with
Heather Koing, Raven Pedone, Kelly                           the United States District COurt, Eastern District of New York Case Number 18-
Quinn and Rose Suter, individually                           cv-1711 open April 2, 2018 and PMC with dismissed from the action on
and on behalf of all other similarly                         October 16, 2018 THIS IS A FRANCHISE LOCATION -- MULTIPLE ENTITIES                     United States District Court
situated -- Sexual Harassment          18-cv-1711            NAMED.                                                                                 Eastern District of New York   225 Cadman Plaza E.                        Brooklyn       NY            11201       Concluded
                                                             Administrative Charge of Emily Elkins, Case No. 890665-299600, brought by
Emily Elkins -- Administrative                               the Department of Fair Employment & Housing, CA, opened as of September                Department of Fair
Charge/Discrimination               890665-299600            12, 2017.                                                                              Employment & Housing           2218 Kausen Drive     Suite 100            Elk Grove      CA            95756       Pending
Eugene J. Daluga and Margaret
Daluga vs Perkins and Marie
Callender's LLC d/b/a Perkins
Resstaurant and Bakery, LSD Perkins
Cake and Steak and National                                  General Liability-guests walker caught in a gravly area of broken asphault in          Iowa District Court for Polk
Propeties, Corp                     LSCL144090               the Parking lot causing him to fall to his knees                                       County                           222 5th Ave.                             Des Moines     IA            50309       Pending
                                                                                                                                                    Circuit court of the 20th
Faye Dozier vs Perkins & Marie                                                                                                                      Judicial Circuit, in and for the
Callender's LLC                        2017-CA-004009        General Liability-tripped and fell on the carpet - injury to her knees                 Lee County , FL                  1700 Monroe St                           Ft. Myers      FL            33901       Settled

                                                             Guadalupe Tostado, an individual v. Marie Callender's; a business entity, form
                                                             unknown, Marie Callender's Pie Shops, LLC, a business entity; form unknown;
                                                             East Side Mario's, a business entity, form unknown; Perkins & Marie
                                                             Callender's, LLC, a Delaware limited liability company; and Does 1 through 25,         Superior Court of the State of
Guadalupe Tostado -- Wage and Hour                           inclusive, Case No. VC066736, in the Superior Court of the State of California,        California, County of Los
lawsuit                            VC066736                  County of Los Angeles, opened as of May 4, 2018. Multiple entities named               Angeles                        210 W Temple St                            Los Angeles    CA            90012       Pending
                                                             Hector M. Corrales vs. Perkins & Marie Callender's filed in the Superior Court         Superior Court of the State of
                                                             in the State of California, County of Los Angeles Central District Case Number         California The County of Los
Hector M. Corrales -- ADA              19STLC06314           19STLC06314 opened July 9, 2019.                                                       Angeles                        210 W Temple ST                            Los Angeles    CA            90012       Pending

                                                             Javier Gonzalez, an individual vs. Marie Callender's, a business entity, form
                                                             unknown, Marie Callender's Pie Shops, LLC, a business entity, form unknown;
                                                             East Side Mario's, a business entity, form unknown, Perkins & Marie
                                                             Callender's, LLC, a Delaware limited liability company; Perkins Restaurant &
                                                             Bakery, a business entity, form unknown, Perkins & Marie Callender's Holding,
                                                             LLC, a Delaware limited liability company, and Does 1 through 25, inclusive, in Superior Court of the State of
Javier Gonzalez -- Wage and Hour                             the Superior Court of the State of California, County of Los Angeles, opened as California, County of Los
Lawsuit                                n.a.                  of December 20, 2018. Multiple entities named                                   Angeles                        210 W Temple St                                   Los Angeles    CA            90012       Pending

                                                             Jeffrey Weisen v Perkins & Marie Callender's, LLC d/b/a Perkins Restaurant &
                                                             Bakery and Donald Vossen filed in the State o Minnesota County of Kandiyohi,
                                                             MN, Case Number no t assigned yet. Opened July 2, 2019. THIS IS A            State of Minnesota, County of
Jeffrey Weisen -- ADA                  n.a.                  FRANCHISE LOCATION -- MULTIPLE ENTITIES NAMED.                               Kandiyohi, MN                 505 Becker Avenue SW                                  Wilmar         MN            56201       Pending




                                                                                                                                      Page 2 of 5
                                                                                                             Case 19-11743-KG           Doc 181       Filed 09/06/19        Page 191 of 211



                                                                                                                               In re: Perkins & Marie Callender's, LLC
                                                                                                                                          Case No. 19-11743
                                                                                                                                          SOFA 7 Attachment
                                                                                               Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits




                                                                                                                                                                                                                                                                                          Status of case
                                                                                                                                                                                                                                                                                          (e.g. Pending,
                                                                                                                                                                                                                                                                                            On appeal,
              Case Title                           Case number                                         Nature of case                                           Court name              Court address 1                   Court address 2        Court City    Court State   Court Zip      Concluded)
                                                                         Jeffrey Weisen v. Perkins & Marie Callender's d/b/a Perkins Restaurant &
                                                                         Bakery and Delrey Maplewood Associates Limited Partnership filed in the State State of Minnesota, County of 15 W Kellogg
Jeffrey Weisen -- ADA                    n.a.                            of Minnesota, county of Ramsey, opened 8/5/2019                               Ramsey                        Boulevard                                                 Saint Paul      MN            55102       Pending

                                                                         Jerald Boitnott v Perkins & Marie Calllender's LLC d/b/a Perkins Restaurant &
                                                                         Bakery and 7520 University, LLC filed in Sthe State of Minnesota County of           State of Minnesota County of
Jerald Boitnott -- ADA                   n.a.                            Anoka opened August 23, 2018 and settled on October 30, 2018.                        Anoka                        325 E Main Street                                   Anoka           MN            55303       Concluded
                                                                         Jessica Slivak, individually and on behalf of all other similarly situated vs
                                                                         Perkins & Marie Callender's, LLC, RJ Waters & Associates, Inc. d/b/a Waters
                                                                         Retail Group, Case No. 18 3628, in the United States District Court For the          United States District Court
                                                                         Eastern District of Pennsylvania, opened as January 1, 2016. THIS IS A               For the Eastern District of
Jessica Slivak -- ADA                    18 3628                         FRANCHISE LOCATION -- Multiple entities named                                        Pennsylvania                    504 Hamilton St # 1601                           Allentown       PA            18101       Pending
Jimmie L. Stevenson vs Perkins and
Marie Calender's, LLC d/b/a Perkins
Restaurant and Bakery a/k/a Perkiins                                     General Liability-guest was a electric contractor for this store, he was wearing     District Court of Kay County
Family Restaurant                        CJ-2016-87 PC                   cowboy boots in the kitchen when he slipped and fell landing on his back             State of Oklahoma               201 S. Main St.          P O Box 428             Newkirk         OK            74647-0428 Pending
                                                                         Joseph Parascando vs. Perkins Family Restaurants, LP, Perkins & Marie
                                                                         Callender's, LLC and Pacande Corp, Case No. 150192/18, in the Supreme                Supreme Court of The State
                                                                         Court of The State of New York County of Richmond, opened as February 26,            of New York County of
Joseph Parascando -- personal injury 150192/18                           2018. THIS IS A FRANCHISE LOCATION -- Multiple entities named                        Richmond                        26 Central Ave                                   Staten Island   NY            10301       Pending
                                                                         Justin Norwalt, an individual, v. Perkins & Marie Callender's, LLC, a Delaware
                                                                         limited liability company; and DOES 1 through 50, inclusive (Marie Callender's
                                                                         #61 Northridge, CA), Case No. BC645042, in the Superior Court of the State of        Superior Court of the State of
Justin Norwalt, an individual --                                         California for the County of Los Angeles, opened as of December 28, 2016.            California for the County of
Wrongful termination and retaliation     BC645042                        Multiple entities named                                                              Los Angeles                    210 W Temple St                                   Los Angeles     CA            90012       Pending
                                                                         Justin Norwalt v. Perkins & Marie Callender's, LLC, a Delaware limited liability
Justin Norwalt, on behalf of himself                                     company; and DOES 1 through 50, inclusive (Marie Callender's #61
and all aggrieved employees -- Class                                     Northridge, CA), Case No. P C057501, in the Superior Court of the State of           Superior Court of the State of
Action/PAGA -- wage and hour                                             California for the County of Los Angeles, opened as of January 13, 2017.             California, County of Los
violations, rest breaks, waiting time    P C057501                       Multiple entities named                                                              Angeles                        210 W Temple St                                   Los Angeles     CA            90012       Pending

Karena Hardaway -- Administrative                                        Administrative Charge of Karena Hardaway, Case No. 490-2018-01086,
Charge/Discrimination                    490-2018-01086                  brought by the US EEOC, Memphis District, opened as of February 23, 2018,            US EEOC                         1407 Union Ave                                   Memphis         TN            38104       Pending
Karla Ives vs Perkins & Marie                                            General Liability- guest tripped over a concrete car stop, she alleges lighting      Superior Court of California,
Callendars, LLC and DOES 1 to 50         30-2018-01038317-CU-PD-CJC      was not adequate                                                                     County of Orange                341 The City Drive       Fifth Floor, Room 507   Orange          CA            92868       Pending

                                                                 Kathryn Cupp, individually and on behalf of all others similarly situated vs.
                                                                 Perkins & Marie Callender's, LLC and Does 1- 100, inclusive, Case No. 30-
Kathryn Cupp -- Class Action/PAGA --                             2018- 01030922-CU-OE-CXC, in the Superior Court of California for the                        Superior Court of California
wages, breaks, wage statements       30-2018- 01030922-CU-OE-CXC County of Orange, opened as of November 12, 2018. Multiple entities named                    for the County of Orange        700 W Civic Center Dr                            Santa Ana       CA            92701       Pending
                                                                                                                                                              Circuit Court of the Sixth
Krystal Webster vs Perkins & Marie                                                                                                                            Judicial Circuit in and for
Callender's, LLC d/b/a Perkins                                                                                                                                Pinellas County, FL, Civil                                                                                                Voluntary
Restaurant & Bakery                18-004071CI                           General Liability -Slipped/fell on mopped floor injuring back, wrist, knee           Division                        315 Court St             Pinellas County         Clearwater      FL            33756-5165 Dismissal
LaTanya Green vs Joe Holman; Marie                                                                                                                            Superior Court of California,
Callender's; Perkins & Marie                                             General Liability-guest tripped and fell over a projector screen stand and chair     County of Los Angeles,
Calendar's                         BC648536                              while attending a meeting for a grop she belonged to                                 Central Branch                  111 N. Hill St.                                  Los Angeles     CA            90012       Pending
                                                                         Administrative Charge of Marvin Ames, Case No. 444-2018-01522, brought by
Marvin Ames -- Administrative                                            the Minnesota Department of Human Rights and EEOC, opened as of August
Charge/Discrimination                    444-2018-01522                  23, 2018.                                                                        US EEOC                             330 S 2nd Ave.           Suite 720               Minneapolis     MN            55401       Pending
Mary Demirchyan vs Perkins & Marie
Callender's, LLC., a Limited Liability                               General Liability-Guest claims to have found a white mouse in her salad, it              Superior Court of California,                            Central District-Stanley
Company                                  BC701042                    startled her, she fell hurting her back and psyche issues                                County of Los Angeles           111 North Hill St        Mosk Courthouse          Los Angeles    CA            90012       Settled
                                                                     Nourani, Merhzard, individually and on behalf of other individuals similarly
                                                                     situated v. Perkins & Marie Callender's, LLC, a Delaware Limited Liability
                                                                     Company; Marie Callender Pie Shops, LLC, a California Limited Liability
Merhzard Nourani -- Class                                            Company; and DOES 1 through 25, Case No. 30-2018-01019082-CU-OE-
Action/PAGA -- wages, meal period                                    CJC, in the Superior Court of California for the County of Orange, opened as of          Superior Court of California
violations, rest periods                 30-2018-01019082-CU-OE- CJC June 22, 2018. Multiple entities named                                                   for the County of Orange        700 W Civic Center Dr                            Santa Ana       CA            92701       Pending




                                                                                                                                                Page 3 of 5
                                                                                                         Case 19-11743-KG           Doc 181       Filed 09/06/19         Page 192 of 211



                                                                                                                           In re: Perkins & Marie Callender's, LLC
                                                                                                                                      Case No. 19-11743
                                                                                                                                      SOFA 7 Attachment
                                                                                           Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits




                                                                                                                                                                                                                                                                                 Status of case
                                                                                                                                                                                                                                                                                 (e.g. Pending,
                                                                                                                                                                                                                                                                                   On appeal,
             Case Title                         Case number                                           Nature of case                                                Court name               Court address 1        Court address 2     Court City    Court State   Court Zip      Concluded)

Natalie Jay vs CPLG Properties, LLC,
a Delaware limited liability company;
PMCI PROMOTIONS, llc; AND
Perkins and Marie Callender, LLC
d/b/a Perkins Restaurant & Bakery, a                                 General Liability-guest slipped and fell on ice/snow walking from hotel next door     District Court, Denver
Colorado limited liability company    2019CV31479                    to store                                                                              County, Colorado               1437 Bannock St                             Denver          CO            80202       Pending
Nick White vs Perkins & Marie                                        General Liability - Guest was struck on his Right side and wrist by falling vent      16th Judicial Circuit Court,
Calendar's LLC                        1816-CV29793                   from ceiling                                                                          Jackson County, MO             308 W. Kansas                               Independence    MO            64050       Settled
                                                                     Administrative Charge of Perkins & Marie Callender's Inc., Case No. 1355866,
                                                                     brought by OSHA, in regards to Mark Arntzen, opened as of November 16,                                               200 Constitution
OSHA                                  1355866                        2018.                                                                                 OSHA                           Avenue, NW              Room Number N3626   Washington      D.C.          20210       Pending
                                                                     OSHA contacted the Company on March 13, 2019 with respect to an injury
                                                                     sustained by a temporary employee, Chandie Brown. OSHA subsequently
                                                                     made a visit to the Fairfield, Ohio factory to inspect the machine involved in the
                                                                     injury and speak with employees. The Company has not received any further
                                                                     contact, inquiries or requests for documentation with respect thereto from
OSHA                                  1386315                        OSHA since such visit.                                                                                                                                                                                     Concluded
                                                                     OSHA letter. On June 5, 2019 the Minnesota Occupational Safety and Health
                                                                     Division received a complaint of safety and/or health hazards at 901 27th
                                                                     Avenue S., Minneapolis, MN alleging (1) Excessive heat at the cook line, the
                                                                     temperature at the cook line is regularly in excess of 95 degrees; (2) lack of
                                                                     proper ventilation and air circulation at the cook line. OSHA does not intend to
                                                                     conduct an onsite inspection at this time, but requested we investigate, make
OSHA                                  1386315                        necessary corrections.                                                                                                                                                                                     Concluded
                                                                     Peggy Michael v. 5171 Campbell Land Co., Inc. d/b/a Perkins Restaurant and
                                                                     Perkins & Marie Callender's, LLC d/b/a Perkins Restaurants, filed in the Court
                                                                     of Common Pleas of Clarion County, Case Number 252 CD 2019 PA opened
                                                                     as of March 22, 2019. THIS IS A FRANCHISE LOCATION -- Multiple entities               Court of Common Pleas of
Peggy Michael -- personal injury      252 CD 2019 PA                 named                                                                                 Clarion County                 14 Grant St                                 Clarion         PA            16214       Pending
Perkins & Marie Callender's, LLC vs
5171 Campbells Land Co., Inc and                                     Perkins & Marie Callender's, LLC vs 5171 Campbells Land Co., Inc and William In the United States District
William T Kane and Kristine Kochia --                                T Kane and Kristine Kochia filed In the United States District Court for the Court, for the Western
Breach of Contract                    2:19-cv-024140JPM-dkv          Western District Tennessee opened June 27, 2019.                             District of Tennessee                   167 N Main Street       Room 242            Memphis         TN                        Pending

Perkins & Marie Callender's, LLC vs.                                 Perkins & Marie Callender's, LLC vs. Numero V., Inc. and TPFL, Inc., Theodore
Numero V., Inc. and TPFL, Inc. et al --                              Petrou and Chrystalla Petrou filed in United States District Court for the District   United States District Court
Breach of Contract                      3:18-cv-16221                of New Jersey Case 3:18-cv-16221 opened as of September 14, 2018.                     for the District of New Jersey 402 East State Street                       Trenton         NJ                        Pending
                                                                     Ramon Carter, on behalf of himself and all other similarly situated vs Perkins &
                                                                     Marie Callender's, LLC filed in the Superior Court of the State of California,        Superior Court of the State of
                                                                     County of Los Angeles, Case Number BC692819 opened on February 28,                    California The County of Los
Ramon Carter -- ADA                   BC692819                       2019 and settled on September 15, 2018.                                               Angeles                        210 W Temple St                             Los Angeles     CA            90012       Concluded

                                                                  Ramirez, Ricardo, individually and on behalf of all other aggrieved employees,
Ricardo Ramirez -- Class                                          v. Perkins & Marie Callender's, LLC, and Does 1-100 inclusive, Case No. 30-
Action/PAGA -- unlawful employment                                2018-01025639-CU-OE- CXC, in the Superior Court of California for the                    Superior Court of California
practies regarding Shoes for Crews    30-2018-01025639-CU-OE- CXC County of Orange, opened as of July 25, 2018. Multiple entities named                    for the County of Orange       700 W Civic Center Dr                       Santa Ana       CA            92701       Pending
                                                                  Richard Miller and Pamela Miller, his wife vs. K. INVESTMENT LIMITED,
                                                                  i/t/d/b/a PERKINS; K INVESTMENT LIMITED, i/t/d/b/a PERKINS; K
                                                                  INVESTMENTS LIMITED, i/t/d/b/a PERKINS; K INVESTMENTS LIMITED OF
                                                                  OHIO, L.P., i/t/d/b/a PERKINS; KIL, INC., i/t/d/b/a PERKINS; K INVESTMENTS
                                                                  LTD., i/t/d/b/a PERKINS; REFECTIONS, INC., i/t/d/b/a PERKINS; PERKINS
                                                                  MANAGEMENT COMPANY, INC., i/t/d/b/a PERKINS; PERKINS FAMILY
                                                                  RESTAURANTS, L.P., i/t/d/b/a PERKINS; PERKINS RESTAURANTS
                                                                  OPERATING COMPANY, L.P., i/t/d/b/a PERKINS; PERKINS RESTAURANTS,
                                                                  INC., i/t/d/b/a PERKINS; PERKINS MANAGEMENT SERVICES COMPANY,
                                                                  i/t/d/b/a PERKINS, d/b/a Perkins Restaurant and Bakery filed In The Court of             In The Court of Common
Richard and Pamela Miller -- personal                             Common Pleas Blair County, Pennsylvania, Case Number 2019GN2327                          Pleas Blair County,
injury                                2019GN2327                  opened8/5/2019                                                                           Pennsylvania                   423 Allegheny Street                        Hollidaysburg   PA            16648       Pending




                                                                                                                                            Page 4 of 5
                                                                                                         Case 19-11743-KG            Doc 181        Filed 09/06/19       Page 193 of 211



                                                                                                                            In re: Perkins & Marie Callender's, LLC
                                                                                                                                       Case No. 19-11743
                                                                                                                                      SOFA 7 Attachment
                                                                                           Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits




                                                                                                                                                                                                                                                                                      Status of case
                                                                                                                                                                                                                                                                                      (e.g. Pending,
                                                                                                                                                                                                                                                                                        On appeal,
              Case Title                        Case number                                          Nature of case                                                Court name                Court address 1            Court address 2        Court City   Court State   Court Zip     Concluded)
                                                                     Roanee Vazquez vs. Fille, Inc. and Perkins & Marie Callender's, LLC and John
                                                                     Doe 1-10 (fictitious names) and ABC Corp 1-10 (fictitious entities), Case No.
                                                                     BUR-L-2533-18, in the Superior Court of New Jersey Burlington County, Law             Superior Court of New Jersey
                                                                     Division, opened as of December 20, 2018. THIS IS A FRANCHISE                         Burlington County, Law
Roanee Vazquez -- personal injury       BUR-L-2533-18                LOCATION -- Multiple entities named                                                   Division                     49 Rancocas Rd                                       Mt Holly       NJ            8060        Pending
                                                                     Sharon Panzer vs. Perkins & Marie Callender's, LLC d/b/a Perkins Family
                                                                     Restaurant & Bakery, Perkins Family Restaurants, Limited Partnership d/b/a
                                                                     Perkins Family Restaurant & Bakery, Alban Family Trust, Jill A. Alban, Julie K.
                                                                     Alban, 123 Company, an as-of-yet unknown corporation, Secura Insurance, a
                                                                     Mutual Company, ABC Insurance Company, an as- of-yet unknown insurance
                                                                     corporation, UnitedHealth Care Insurance Company, UNUM Insurance
                                                                     Company and Def- Insurance Company, an as-of-yet unknown insurance
                                                                     corporation, Case No. 2018CV002906, in the State of Wisconsin, Circuit Court,
                                                                     Milwaukee County, opened as of April 18, 2018. THIS IS A FRANCHISE                    State of Wisconsin, Circuit
Sharon Panzer -- personal injury        2018CV002906                 LOCATION -- Multiple entities named                                                   Court, Milwaukee County        901 N 9th St                                       Milwaukee      WI            53233       Pending
Stanley Leese vs. Perkins & Marie                                                                                                                          Superior Court of the State of
Callender's, LLC d/b/a Marie                                                                                                                               California for the County of
Callender's Restaurant & Bakery         30-2019-01076983-CU-PO-CJC   General Liability -- personal injury, failure to maintain property                    Orange                         341 The City Drive         Fifth Floor, Room 507   Orange         CA            92868       Pending
                                                                     Stephanie Phillips vs. Elbanna Bala City Line Incorporated, Ali Elbanna,
                                                                     individually and d/b/a Perkins Restaurant and Bakery and Kalil Elbanna,
                                                                     individually and d/b/a Perkins Restaurant and Bakery, Perkins & Marie
                                                                     Callender's, Inc. and Perkins & Marie Callender's, LLC, Case No. 2018-21131,
                                                                     in the Court of Common Pleas of Montgomery County, PA, opened as of
                                                                     October 31, 2018. THIS IS A FRANCHISE LOCATION -- Multiple entities          Court of Common Pleas of
Stephanie Phillips -- personal injury   2018-21131                   named                                                                        Montgomery County, PA                  2 E Airy St                                         Norristown     PA            19401       Pending
Wanda Riekens vs SCFRC-HW-G
LLC and Perkins and Marie
Callender's, LLC d/b/a Perkins                                                                                                                             Hennepin County District
Restaurant & Bakery                     27-CV-19-2834                General Liability-slipped/fell in lady's bathroom -alleges wet spot on floor          Court, Fourth Judicial District 300 South 6th St.- C332                           Minneapolis    MN            55487       Pending




                                                                                                                                             Page 5 of 5
                                         Case 19-11743-KG     Doc 181       Filed 09/06/19      Page 194 of 211

                                                      In re: Perkins & Marie Callender’s, LLC
                                                                 Case No. 19-11743
                                                                  SOFA 9 Attachment
                                                       Certain Gifts and Charitable Contributions

                                                                                                                    Description of the
                                                                                                                    gifts or
Recipient's name                Address 1                Address 2                  City            State   Zip     contributions        Dates given Value
Brown Co Civic Music Assoc.     Attn Rita Kilmer         PO Box 5243                Depere          WI      54115   Fundraiser           12/31/2017     $82.22
Brown Co Civic Music Assoc.     Attn Rita Kilmer         PO Box 5243                Depere          WI      54115   Fundraiser           12/31/2017     $68.90
Brown Co Civic Music Assoc.     Attn Rita Kilmer         PO Box 5243                Depere          WI      54115   Fundraiser           12/31/2017     $79.68
Brown Co Civic Music Assoc.     Attn Rita Kilmer         PO Box 5243                Depere          WI      54115   Fundraiser           12/31/2017     $69.94
Brown Co Civic Music Assoc.     Attn Rita Kilmer         PO Box 5243                Depere          WI      54115   Fundraiser           12/31/2017     $74.82
Brown Co Civic Music Assoc.     Attn Rita Kilmer         PO Box 5243                Depere          WI      54115   Fundraiser           12/31/2017     $43.35
Brown Co Civic Music Assoc.     Attn Rita Kilmer         PO Box 5243                Depere          WI      54115   Fundraiser           12/31/2017     $70.00
Brown Co Civic Music Assoc.     Attn Rita Kilmer         PO Box 5243                Depere          WI      54115   Fundraiser           12/31/2017     $68.90
Brown Co Civic Music Assoc.     Attn Rita Kilmer         PO Box 5243                Depere          WI      54115   Fundraiser           4/22/2018      $85.96
Brown Co Civic Music Assoc.     Attn Rita Kilmer         PO Box 5243                Depere          WI      54115   Fundraiser           4/22/2018      $85.32
Brown Co Civic Music Assoc.     Attn Rita Kilmer         PO Box 5243                Depere          WI      54115   Fundraiser           11/4/2018     $104.37
Brown Co Civic Music Assoc.     Attn Rita Kilmer         PO Box 5243                Depere          WI      54115   Fundraiser           12/2/2018     $104.37
Brown Co Civic Music Assoc.     Attn Rita Kilmer         PO Box 5243                Depere          WI      54115   Fundraiser           12/2/2018     $174.65
Brown Co Civic Music Assoc.     Attn Rita Kilmer         PO Box 5243                Depere          WI      54115   Fundraiser           12/2/2018     $174.65
Chantelles                      2945 Emmalane Drive      Attn Deb Tolegarden        Green Bay       WI      54311   Fundraiser           4/22/2018      $85.41
Chantelles                      2945 Emmalane Drive      Attn Deb Tolegarden        Green Bay       WI      54311   Fundraiser           4/22/2018      $68.93
Chantelles                      2945 Emmalane Drive      Attn Deb Tolegarden        Green Bay       WI      54311   Fundraiser           4/22/2018      $99.83
Chantelles                      2945 Emmalane Drive      Attn Deb Tolegarden        Green Bay       WI      54311   Fundraiser           4/22/2018      $86.77
Chantelles                      2945 Emmalane Drive      Attn Deb Tolegarden        Green Bay       WI      54311   Fundraiser           4/22/2018      $80.58
Chantelles                      2945 Emmalane Drive      Attn Deb Tolegarden        Green Bay       WI      54311   Fundraiser           4/22/2018      $95.90
Chantelles                      2945 Emmalane Drive      Attn Deb Tolegarden        Green Bay       WI      54311   Fundraiser           4/22/2018     $111.70
Chantelles                      2945 Emmalane Drive      Attn Deb Tolegarden        Green Bay       WI      54311   Fundraiser           11/4/2018      $68.18
Chantelles                      2945 Emmalane Drive      Attn Deb Tolegarden        Green Bay       WI      54311   Fundraiser           11/4/2018      $93.03
Chantelles                      2945 Emmalane Drive      Attn Deb Tolegarden        Green Bay       WI      54311   Fundraiser           11/4/2018     $105.50
Chantelles                      2945 Emmalane Drive      Attn Deb Tolegarden        Green Bay       WI      54311   Fundraiser           12/2/2018      $93.03
Chantelles                      2945 Emmalane Drive      Attn Deb Tolegarden        Green Bay       WI      54311   Fundraiser           12/2/2018      $68.18
Chantelles                      2945 Emmalane Drive      Attn Deb Tolegarden        Green Bay       WI      54311   Fundraiser           12/2/2018     $105.50
Chantelles                      2945 Emmalane Drive      Attn Deb Tolegarden        Green Bay       WI      54311   Fundraiser           12/2/2018     $109.48
Chantelles                      2945 Emmalane Drive      Attn Deb Tolegarden        Green Bay       WI      54311   Fundraiser           12/2/2018     $109.48
Church of the Resurrection      4300 Asbury Road                                    Dubuque         IA      52002   Event                3/25/2018     $750.00
Church of the Resurrection      4300 Asbury Road                                    Dubuque         IA      52002   Event                3/24/2019     $750.00
Eagle Bluff School              200 Eagle Bluff Ct       Attn Cindy Brach           Onalaska        WI      54650   Fundraiser           1/28/2018     $646.00
Eagle Bluff School              200 Eagle Bluff Ct       Attn Cindy Brach           Onalaska        WI      54650   Fundraiser           1/27/2019     $834.00
Echo Hill Presbyterian Church   PO Box 11335                                        Cedar Rapids    IA      52410   Fundraiser           4/22/2018     $440.37
Echo Hill Presbyterian Church   PO Box 11335                                        Cedar Rapids    IA      52410   Fundraiser           9/9/2018      $349.10
Echo Hill Presbyterian Church   PO Box 11335                                        Cedar Rapids    IA      52410   Fundraiser           12/30/2018    $255.48
Echo Hill Presbyterian Church   PO Box 11335                                        Cedar Rapids    IA      52410   Fundraiser           5/19/2019     $259.66


                                                                      Page 1 of 5
                                          Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 195 of 211

                                                         In re: Perkins & Marie Callender’s, LLC
                                                                    Case No. 19-11743
                                                                         SOFA 9 Attachment
                                                              Certain Gifts and Charitable Contributions

                                                                                                                           Description of the
                                                                                                                           gifts or
Recipient's name                Address 1                       Address 2                  City            State   Zip     contributions        Dates given Value
Fergus Falls Hockey             Association                     PO Box 691                 Fergus Falls    MN      56537   Fundraiser           10/29/2017    $830.00
Fergus Falls Hockey             Association                     PO Box 691                 Fergus Falls    MN      56537   Fundraiser           2/25/2018     $350.00
Garfield Elementary             1120 10th Ave NE                                           Brainerd        MN      56401   Fundraiser           12/31/2017    $432.00
Garfield Elementary             1120 10th Ave NE                                           Brainerd        MN      56401   Fundraiser           12/30/2018    $875.00
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           8/6/2017      $105.26
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           10/1/2017      $91.76
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           11/26/2017    $102.89
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           12/31/2017    $103.69
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           12/31/2017     $53.51
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           2/25/2018      $95.89
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           3/25/2018      $80.62
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           4/22/2018      $93.59
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           5/20/2018     $104.76
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           7/15/2018      $65.16
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           7/15/2018     $113.88
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           8/12/2018      $72.39
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           10/7/2018      $58.68
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           10/7/2018      $75.41
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           12/2/2018      $55.98
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           12/2/2018      $79.46
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           1/27/2019      $78.06
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           2/24/2019     $110.76
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           3/24/2019      $49.27
Highlands Community of Christ   7615 Platte Purchase Dr.                                   Kansas City     MO      64118   Fundraiser           4/21/2019     $103.04
Kiwanis Club of Ozark Empire    PO Box 5032                                                Springfield     MO      65801   Event                4/22/2018     $110.00
Kiwanis Club of Ozark Empire    PO Box 5032                                                Springfield     MO      65801   Event                8/12/2018     $200.00
Kiwanis Club of Ozark Empire    PO Box 5032                                                Springfield     MO      65801   Event                10/7/2018     $160.00
Kiwanis Club of Ozark Empire    PO Box 5032                                                Springfield     MO      65801   Event                10/7/2018     $110.00
Kiwanis Club of Ozark Empire    PO Box 5032                                                Springfield     MO      65801   Event                11/4/2018     $160.00
Kiwanis Club of Ozark Empire    PO Box 5032                                                Springfield     MO      65801   Event                5/19/2019     $200.00
Kiwanis Club of Ozark Empire    PO Box 5032                                                Springfield     MO      65801   Event                5/19/2019     $320.00
Linn County Veterans Charity    Fund Veterans Memorial Bldg     50 2nd Ave Bridge          Cedar Rapids    IA      52401   Event                8/6/2017      $250.00
Linn County Veterans Charity    Fund Veterans Memorial Bldg     50 2nd Ave Bridge          Cedar Rapids    IA      52401   Event                8/6/2017      $250.00
Linn County Veterans Charity    Fund Veterans Memorial Bldg     50 2nd Ave Bridge          Cedar Rapids    IA      52401   Event                12/30/2018    $250.00
Linn County Veterans Charity    Fund Veterans Memorial Bldg     50 2nd Ave Bridge          Cedar Rapids    IA      52401   Event                12/30/2018    $250.00
Morning Son Christian School    1319 Cleveland Ave. N                                      Fergus Falls    MN      56537   Fundraiser           11/26/2017    $800.00
Morning Son Christian School    1319 Cleveland Ave. N                                      Fergus Falls    MN      56537   Fundraiser           4/22/2018     $250.00


                                                                             Page 2 of 5
                                           Case 19-11743-KG           Doc 181      Filed 09/06/19       Page 196 of 211

                                                           In re: Perkins & Marie Callender’s, LLC
                                                                      Case No. 19-11743
                                                                          SOFA 9 Attachment
                                                               Certain Gifts and Charitable Contributions

                                                                                                                            Description of the
                                                                                                                            gifts or
Recipient's name                Address 1                        Address 2                  City            State   Zip     contributions        Dates given Value
Neenah Animal Shelter           950 Cty Rd G                     Attn Jamie                 Neenah          WI      54956   Fundraiser           9/3/2017      $175.13
Neenah Animal Shelter           950 Cty Rd G                     Attn Jamie                 Neenah          WI      54956   Fundraiser           10/29/2017     $85.88
Neenah Animal Shelter           950 Cty Rd G                     Attn Jamie                 Neenah          WI      54956   Fundraiser           12/31/2017    $181.11
Neenah Animal Shelter           950 Cty Rd G                     Attn Jamie                 Neenah          WI      54956   Fundraiser           4/22/2018      $83.94
Neenah Animal Shelter           950 Cty Rd G                     Attn Jamie                 Neenah          WI      54956   Fundraiser           7/15/2018     $124.20
Neenah Animal Shelter           950 Cty Rd G                     Attn Jamie                 Neenah          WI      54956   Fundraiser           10/7/2018     $135.23
Neenah Animal Shelter           950 Cty Rd G                     Attn Jamie                 Neenah          WI      54956   Fundraiser           12/2/2018     $251.26
Neenah Animal Shelter           950 Cty Rd G                     Attn Jamie                 Neenah          WI      54956   Fundraiser           4/21/2019     $213.35
Northern Hills Elementary PTO   511 E Spruce St.                                            Onalaska        WI      54650   Fundraiser           1/28/2018   $1,074.00
Northern Hills Elementary PTO   511 E Spruce St.                                            Onalaska        WI      54650   Fundraiser           1/27/2019   $1,112.00
Riverside Elementary            220 Nw 3Rd St                                               Brainerd        MN      56401   Fundraiser           12/31/2017  $2,925.00
Riverside Elementary            220 Nw 3Rd St                                               Brainerd        MN      56401   Fundraiser           12/30/2018  $3,420.00
Roseberry Bird Rescue           639 Roosevelt Ave                c/o Mary Kay Rosenow       Neenah          WI      54957   Fundraiser           9/3/2017      $139.71
Roseberry Bird Rescue           639 Roosevelt Ave                c/o Mary Kay Rosenow       Neenah          WI      54957   Fundraiser           10/29/2017     $73.02
Roseberry Bird Rescue           639 Roosevelt Ave                c/o Mary Kay Rosenow       Neenah          WI      54957   Fundraiser           12/31/2017    $241.49
Roseberry Bird Rescue           639 Roosevelt Ave                c/o Mary Kay Rosenow       Neenah          WI      54957   Fundraiser           3/25/2018     $146.78
Roseberry Bird Rescue           639 Roosevelt Ave                c/o Mary Kay Rosenow       Neenah          WI      54957   Fundraiser           4/22/2018     $146.78
Roseberry Bird Rescue           639 Roosevelt Ave                c/o Mary Kay Rosenow       Neenah          WI      54957   Fundraiser           10/7/2018     $143.71
Roseberry Bird Rescue           639 Roosevelt Ave                c/o Mary Kay Rosenow       Neenah          WI      54957   Fundraiser           12/2/2018      $62.35
Roseberry Bird Rescue           639 Roosevelt Ave                c/o Mary Kay Rosenow       Neenah          WI      54957   Fundraiser           4/21/2019     $127.17
Roughriders Hockey LLC          1100 Rockford Road SW                                       Cedar Rapids    IA      52404   Event                10/1/2017     $278.00
Roughriders Hockey LLC          1100 Rockford Road SW                                       Cedar Rapids    IA      52404   Event                10/29/2017    $278.00
Roughriders Hockey LLC          1100 Rockford Road SW                                       Cedar Rapids    IA      52404   Event                11/26/2017    $278.00
Roughriders Hockey LLC          1100 Rockford Road SW                                       Cedar Rapids    IA      52404   Event                12/31/2017    $278.00
Roughriders Hockey LLC          1100 Rockford Road SW                                       Cedar Rapids    IA      52404   Event                1/28/2018     $278.00
Roughriders Hockey LLC          1100 Rockford Road SW                                       Cedar Rapids    IA      52404   Event                2/25/2018     $278.00
San Pedro Catholic Church       Attn Nathan for Youth Minist     14380 Tamiami Trail        North Port      FL      34287   Fundraiser           8/6/2017      $396.11
San Pedro Catholic Church       Attn Nathan for Youth Minist     14380 Tamiami Trail        North Port      FL      34287   Fundraiser           10/29/2017    $496.02
San Pedro Catholic Church       Attn Nathan for Youth Minist     14380 Tamiami Trail        North Port      FL      34287   Fundraiser           12/31/2017    $386.52
San Pedro Catholic Church       Attn Nathan for Youth Minist     14380 Tamiami Trail        North Port      FL      34287   Fundraiser           4/22/2018     $653.76
San Pedro Catholic Church       Attn Nathan for Youth Minist     14380 Tamiami Trail        North Port      FL      34287   Fundraiser           7/15/2018     $457.21
San Pedro Catholic Church       Attn Nathan for Youth Minist     14380 Tamiami Trail        North Port      FL      34287   Fundraiser           10/7/2018     $431.27
San Pedro Catholic Church       Attn Nathan for Youth Minist     14380 Tamiami Trail        North Port      FL      34287   Fundraiser           7/14/2019     $944.50
Sand Lake Elementary PTO        3600 Sand Lake Rd                                           Holmen          WI      54636   Fundraiser           1/28/2018     $696.00
Sand Lake Elementary PTO        3600 Sand Lake Rd                                           Holmen          WI      54636   Fundraiser           2/24/2019     $864.00
Someplace Safe                  106 S. Union Ave.                                           Fergus Falls    MN      56537   Fundraiser           8/6/2017      $785.00
Someplace Safe                  106 S. Union Ave.                                           Fergus Falls    MN      56537   Fundraiser           10/29/2017  $2,324.00


                                                                              Page 3 of 5
                                       Case 19-11743-KG        Doc 181      Filed 09/06/19          Page 197 of 211

                                                       In re: Perkins & Marie Callender’s, LLC
                                                                  Case No. 19-11743
                                                                   SOFA 9 Attachment
                                                        Certain Gifts and Charitable Contributions

                                                                                                                     Description of the
                                                                                                                     gifts or
Recipient's name             Address 1                    Address 2                  City            State   Zip     contributions        Dates given Value
Someplace Safe               106 S. Union Ave.                                       Fergus Falls    MN      56537   Fundraiser           4/22/2018     $300.00
Someplace Safe               106 S. Union Ave.                                       Fergus Falls    MN      56537   Fundraiser           10/7/2018     $260.00
Someplace Safe               106 S. Union Ave.                                       Fergus Falls    MN      56537   Fundraiser           10/7/2018     $300.00
Someplace Safe               106 S. Union Ave.                                       Fergus Falls    MN      56537   Fundraiser           11/4/2018     $300.00
Someplace Safe               106 S. Union Ave.                                       Fergus Falls    MN      56537   Fundraiser           11/4/2018     $350.00
Someplace Safe               106 S. Union Ave.                                       Fergus Falls    MN      56537   Fundraiser           5/19/2019     $300.00
Special Olympics Iowa        PO Box 494                                              Davenport       IA      52805   Event                8/6/2017      $175.00
Special Olympics Iowa        PO Box 494                                              Davenport       IA      52805   Event                8/6/2017      $175.00
Special Olympics Iowa        PO Box 494                                              Davenport       IA      52805   Event                2/25/2018     $175.00
Special Olympics Iowa        PO Box 494                                              Davenport       IA      52805   Event                10/7/2018     $175.00
Special Olympics Iowa        PO Box 494                                              Davenport       IA      52805   Event                11/4/2018     $175.00
Special Olympics Iowa        PO Box 494                                              Davenport       IA      52805   Event                12/2/2018     $175.00
Special Olympics Iowa        PO Box 494                                              Davenport       IA      52805   Event                1/27/2019     $175.00
Special Olympics Iowa        PO Box 494                                              Davenport       IA      52805   Event                3/24/2019     $175.00
St Charles Parish            900 NE Shady Lane Drive                                 Oakview         MO      64118   Fundraiser           9/9/2018      $117.93
St Charles Parish            900 NE Shady Lane Drive                                 Oakview         MO      64118   Fundraiser           10/7/2018     $225.13
St Charles Parish            900 NE Shady Lane Drive                                 Oakview         MO      64118   Fundraiser           10/7/2018     $140.71
St Charles Parish            900 NE Shady Lane Drive                                 Oakview         MO      64118   Fundraiser           12/2/2018     $140.19
St Charles Parish            900 NE Shady Lane Drive                                 Oakview         MO      64118   Fundraiser           12/2/2018     $166.90
St Charles Parish            900 NE Shady Lane Drive                                 Oakview         MO      64118   Fundraiser           1/27/2019     $170.24
St Charles Parish            900 NE Shady Lane Drive                                 Oakview         MO      64118   Fundraiser           2/24/2019     $157.26
St Charles Parish            900 NE Shady Lane Drive                                 Oakview         MO      64118   Fundraiser           3/24/2019     $123.58
St Charles Parish            900 NE Shady Lane Drive                                 Oakview         MO      64118   Fundraiser           4/21/2019     $224.02
St Patrick Catholic Church   1357 NE 42nd Terrace                                    Kansas City     MO      64116   Fundraiser           8/6/2017       $92.11
St Patrick Catholic Church   1357 NE 42nd Terrace                                    Kansas City     MO      64116   Fundraiser           9/3/2017       $85.73
St Patrick Catholic Church   1357 NE 42nd Terrace                                    Kansas City     MO      64116   Fundraiser           10/1/2017      $82.09
St Patrick Catholic Church   1357 NE 42nd Terrace                                    Kansas City     MO      64116   Fundraiser           11/26/2017     $77.71
St Patrick Catholic Church   1357 NE 42nd Terrace                                    Kansas City     MO      64116   Fundraiser           12/31/2017    $107.33
St Patrick Catholic Church   1357 NE 42nd Terrace                                    Kansas City     MO      64116   Fundraiser           12/31/2017     $77.14
St Patrick Catholic Church   1357 NE 42nd Terrace                                    Kansas City     MO      64116   Fundraiser           2/25/2018      $86.10
St Patrick Catholic Church   1357 NE 42nd Terrace                                    Kansas City     MO      64116   Fundraiser           3/25/2018      $82.79
St Patrick Catholic Church   1357 NE 42nd Terrace                                    Kansas City     MO      64116   Fundraiser           4/22/2018     $114.57
St Patrick Catholic Church   1357 NE 42nd Terrace                                    Kansas City     MO      64116   Fundraiser           5/20/2018      $72.45
St Patrick Catholic Church   1357 NE 42nd Terrace                                    Kansas City     MO      64116   Fundraiser           7/15/2018      $99.13
St Patrick Catholic Church   1357 NE 42nd Terrace                                    Kansas City     MO      64116   Fundraiser           7/15/2018     $128.07
St Patrick Catholic Church   1357 NE 42nd Terrace                                    Kansas City     MO      64116   Fundraiser           8/12/2018     $118.76
St Patrick Catholic Church   1357 NE 42nd Terrace                                    Kansas City     MO      64116   Fundraiser           10/7/2018      $69.69


                                                                       Page 4 of 5
                                       Case 19-11743-KG     Doc 181      Filed 09/06/19         Page 198 of 211

                                                    In re: Perkins & Marie Callender’s, LLC
                                                               Case No. 19-11743
                                                                SOFA 9 Attachment
                                                     Certain Gifts and Charitable Contributions

                                                                                                                  Description of the
                                                                                                                  gifts or
Recipient's name             Address 1                 Address 2                  City            State   Zip     contributions        Dates given Value
St Patrick Catholic Church   1357 NE 42nd Terrace                                 Kansas City     MO      64116   Fundraiser           10/7/2018      $65.28
St Patrick Catholic Church   1357 NE 42nd Terrace                                 Kansas City     MO      64116   Fundraiser           12/2/2018      $55.69
St Patrick Catholic Church   1357 NE 42nd Terrace                                 Kansas City     MO      64116   Fundraiser           12/2/2018      $75.23
St Patrick Catholic Church   1357 NE 42nd Terrace                                 Kansas City     MO      64116   Fundraiser           1/27/2019      $62.34
St Patrick Catholic Church   1357 NE 42nd Terrace                                 Kansas City     MO      64116   Fundraiser           2/24/2019      $46.22
St Patrick Catholic Church   1357 NE 42nd Terrace                                 Kansas City     MO      64116   Fundraiser           3/24/2019      $16.92
St Patrick Catholic Church   1357 NE 42nd Terrace                                 Kansas City     MO      64116   Fundraiser           4/21/2019      $55.76
West Salem Elementary PTO    475 N. Market                                        West Salem      WI      54669   Fundraiser           1/28/2018   $1,318.00
West Salem Elementary PTO    475 N. Market                                        West Salem      WI      54669   Fundraiser           1/27/2019   $1,608.00




                                                                    Page 5 of 5
                                       Case 19-11743-KG            Doc 181        Filed 09/06/19        Page 199 of 211
                                                         In re: Perkins & Marie Callender's, LLC
                                                                    Case No. 19-11743
                                                                      SOFA 10 Attachment
                                                                        Certain Losses


                                                                                          Amount of payments
Description of the property lost and how the loss occurred                                received for the loss             Date of loss       Value of property
Break In At Store; Damage To Computer System                                              $0.00                             9/11/2018                     $231.00
Claims Pertaining To Damage Caused By The Polar Vortex                                    $0.00                             3/1/2019                  $77,290.32*

Customer Vehicle Struck Pole In Parking Lot                                               $0.00                             5/11/2019                    $6,000.00
Ecolab Dishwasher Installer Did Not Turn Water Back On After Repairing.
Damaged Water Heater                                                                      $0.00                             1/31/2019                    $9,738.00
Guest Struck Front Door W/Her Vehicle                                                     $0.00                             6/15/2018                        $6.56
Handicap Van Struck Awning                                                                $0.00                             6/27/2019                    $5,000.00
Lightning Strike Damaged Security Panel                                                   $0.00                             8/6/2019                       $550.00
Lightning Struck Generator                                                                $0.00 ($25,000 Deductible)        5/16/2019                    $3,500.00
Main Pipe Under Store Burst Causing Store To Flood                                        $0.00                             1/25/2019                   $75,850.00
Someone Shot Window Out                                                                   $0.00                             4/27/2019                    $2,400.00
Storm Caused Power To Store                                                               $0.00                             7/24/2019                   $15,000.00
Struck By Lightning                                                                       $0.00                             7/9/2019                     $4,000.00
Unknown Vehicle Struck From Door W/Vehicle                                                $0.00                             3/14/2019                    $4,400.00

*Value of property lost is not inclusive of all damages sustained in the Polar Vortex, as not all the stores have presented invoices to the Corporate office. The
Company is still in the process of submitting claims to the insurance carrier.




                                                                           Page 1 of 1
                                               Case 19-11743-KG         Doc 181      Filed 09/06/19      Page 200 of 211

                                                               In re: Perkins & Marie Callender's, LLC
                                                                          Case No. 19-11743
                                                                          SOFA 11 Attachment
                                                                      Payments related to bankruptcy


Who was paid or who received the                                                                                              Email or website                   Total amount
transfer?                          Address 1                       Address 2               City          State   Zip          address                 Dates      or value
Akin Gump Strauss Hauer & Feld     Robert S. Strauss Tower         2001 K Street, N.W.     Washington    DC      20006-1037   www.akingump.com        10/12/2018    $100,000.00
Akin Gump Strauss Hauer & Feld     Robert S. Strauss Tower         2001 K Street, N.W.     Washington    DC      20006-1037   www.akingump.com        12/7/2018     $111,106.54
Akin Gump Strauss Hauer & Feld     Robert S. Strauss Tower         2001 K Street, N.W.     Washington    DC      20006-1037   www.akingump.com        2/13/2019      $72,606.59
Akin Gump Strauss Hauer & Feld     Robert S. Strauss Tower         2001 K Street, N.W.     Washington    DC      20006-1037   www.akingump.com        2/13/2019     $123,002.48
Akin Gump Strauss Hauer & Feld     Robert S. Strauss Tower         2001 K Street, N.W.     Washington    DC      20006-1037   www.akingump.com        4/5/2019      $269,438.37
Akin Gump Strauss Hauer & Feld     Robert S. Strauss Tower         2001 K Street, N.W.     Washington    DC      20006-1037   www.akingump.com        4/5/2019      $173,347.00
Akin Gump Strauss Hauer & Feld     Robert S. Strauss Tower         2001 K Street, N.W.     Washington    DC      20006-1037   www.akingump.com        5/29/2019     $470,821.92
Akin Gump Strauss Hauer & Feld     Robert S. Strauss Tower         2001 K Street, N.W.     Washington    DC      20006-1037   www.akingump.com        6/28/2019     $709,735.75
Akin Gump Strauss Hauer & Feld     Robert S. Strauss Tower         2001 K Street, N.W.     Washington    DC      20006-1037   www.akingump.com        7/3/2019      $370,351.02
Akin Gump Strauss Hauer & Feld     Robert S. Strauss Tower         2001 K Street, N.W.     Washington    DC      20006-1037   www.akingump.com        7/3/2019      $153,209.65
Akin Gump Strauss Hauer & Feld     Robert S. Strauss Tower         2001 K Street, N.W.     Washington    DC      20006-1037   www.akingump.com        7/12/2019      $89,146.50
Akin Gump Strauss Hauer & Feld     Robert S. Strauss Tower         2001 K Street, N.W.     Washington    DC      20006-1037   www.akingump.com        7/19/2019      $22,397.00
Akin Gump Strauss Hauer & Feld     Robert S. Strauss Tower         2001 K Street, N.W.     Washington    DC      20006-1037   www.akingump.com        7/24/2019     $104,220.00
Akin Gump Strauss Hauer & Feld     Robert S. Strauss Tower         2001 K Street, N.W.     Washington    DC      20006-1037   www.akingump.com        7/25/2019     $613,297.80
Akin Gump Strauss Hauer & Feld     Robert S. Strauss Tower         2001 K Street, N.W.     Washington    DC      20006-1037   www.akingump.com        7/31/2019     $363,098.92
FTI Consulting                     3 Times Square                  9th Floor               New York      NY      10036        www.fticonsulting.com   11/15/2018    $125,000.00
FTI Consulting                     3 Times Square                  9th Floor               New York      NY      10036        www.fticonsulting.com   11/30/2018    $338,555.80
FTI Consulting                     3 Times Square                  9th Floor               New York      NY      10036        www.fticonsulting.com   1/4/2019      $350,443.29
FTI Consulting                     3 Times Square                  9th Floor               New York      NY      10036        www.fticonsulting.com   1/30/2019     $336,120.88
FTI Consulting                     3 Times Square                  9th Floor               New York      NY      10036        www.fticonsulting.com   2/22/2019     $376,863.49
FTI Consulting                     3 Times Square                  9th Floor               New York      NY      10036        www.fticonsulting.com   4/3/2019      $286,661.97
FTI Consulting                     3 Times Square                  9th Floor               New York      NY      10036        www.fticonsulting.com   5/8/2019      $253,154.23
FTI Consulting                     3 Times Square                  9th Floor               New York      NY      10036        www.fticonsulting.com   5/31/2019     $362,142.49
FTI Consulting                     3 Times Square                  9th Floor               New York      NY      10036        www.fticonsulting.com   6/28/2019     $394,435.67
FTI Consulting                     3 Times Square                  9th Floor               New York      NY      10036        www.fticonsulting.com   7/12/2019     $390,966.29
FTI Consulting                     3 Times Square                  9th Floor               New York      NY      10036        www.fticonsulting.com   7/19/2019      $98,738.59
FTI Consulting                     3 Times Square                  9th Floor               New York      NY      10036        www.fticonsulting.com   7/25/2019     $236,314.44
FTI Consulting                     3 Times Square                  9th Floor               New York      NY      10036        www.fticonsulting.com   8/1/2019       $98,767.00
Houlihan Lokey Capital, Inc        10250 Constellation Boulevard   5th Floor               Los Angeles   CA      90067-6802   www.HL.com              2/8/2019      $100,000.00
Houlihan Lokey Capital, Inc        10250 Constellation Boulevard   5th Floor               Los Angeles   CA      90067-6802   www.HL.com              3/13/2019       $2,000.00
Houlihan Lokey Capital, Inc        10250 Constellation Boulevard   5th Floor               Los Angeles   CA      90067-6802   www.HL.com              3/13/2019     $102,923.52
Houlihan Lokey Capital, Inc        10250 Constellation Boulevard   5th Floor               Los Angeles   CA      90067-6802   www.HL.com              4/17/2019     $104,173.98
Houlihan Lokey Capital, Inc        10250 Constellation Boulevard   5th Floor               Los Angeles   CA      90067-6802   www.HL.com              5/17/2019     $104,795.24
Houlihan Lokey Capital, Inc        10250 Constellation Boulevard   5th Floor               Los Angeles   CA      90067-6802   www.HL.com              6/19/2019     $123,686.08
Houlihan Lokey Capital, Inc        10250 Constellation Boulevard   5th Floor               Los Angeles   CA      90067-6802   www.HL.com              7/12/2019     $103,802.58
Houlihan Lokey Capital, Inc        10250 Constellation Boulevard   5th Floor               Los Angeles   CA      90067-6802   www.HL.com              7/25/2019     $103,506.70
Kurtzman Carson Consultants        222 N Pacific Coast Hwy         3rd Floor               El Segundo    CA      90245        www.kccllc.com          6/28/2019      $40,000.00
Kurtzman Carson Consultants        222 N Pacific Coast Hwy         3rd Floor               El Segundo    CA      90245        www.kccllc.com          7/24/2019      $56,781.50
Kurtzman Carson Consultants        222 N Pacific Coast Hwy         3rd Floor               El Segundo    CA      90245        www.kccllc.com          7/31/2019      $44,538.75
Richard Layton & Finger            One Rodney Square               920 North King Street   Wilmington    DE      19801        www.rlf.com             5/14/2019     $150,000.00
Richard Layton & Finger            One Rodney Square               920 North King Street   Wilmington    DE      19801        www.rlf.com             6/14/2019      $66,707.89
Richard Layton & Finger            One Rodney Square               920 North King Street   Wilmington    DE      19801        www.rlf.com             7/19/2019      $63,418.90


                                                                                Page 1 of 2
                                             Case 19-11743-KG     Doc 181     Filed 09/06/19     Page 201 of 211

                                                        In re: Perkins & Marie Callender's, LLC
                                                                   Case No. 19-11743
                                                                    SOFA 11 Attachment
                                                                Payments related to bankruptcy


Who was paid or who received the                                                                                   Email or website               Total amount
transfer?                          Address 1              Address 2                City          State   Zip       address            Dates       or value
Richard Layton & Finger            One Rodney Square      920 North King Street    Wilmington    DE      19801     www.rlf.com        7/24/2019       $75,884.52
Richard Layton & Finger            One Rodney Square      920 North King Street    Wilmington    DE      19801     www.rlf.com        7/24/2019      $131,280.39
Richard Layton & Finger            One Rodney Square      920 North King Street    Wilmington    DE      19801     www.rlf.com        7/31/2019       $50,000.00




                                                                         Page 2 of 2
                                    Case 19-11743-KG       Doc 181    Filed 09/06/19    Page 202 of 211
                                                In re: Perkins & Marie Callender's, LLC
                                                           Case No. 19-11743
                                                             SOFA 14 Attachment
                                                              Previous addresses

          Address 1              Address 2          City          State        Zip      From Dates of Occupancy         To Dates of Occupancy
100 E Bismarck Expressway                    Bismarck           ND         58504-6334                             Since 6/28/1993
                                                                                                                  7/19/2017 Sent Lease
100 N 291 Highway                            Liberty            MO         64068      Opened on 4/7/1980          Termination to Accounting
100 N Military Ave.                          Green Bay          WI         54303-3202                             Since 4/30/1977
1001 S E Hamblen Road                        Lees Summit        MO         64081-2937                             Since 8/16/1991
1100 Interstate Avenue                       Bismarck           ND         58501-0553                             Since 3/5/1979
1100 South Limit Ave                         Sedalia            MO         65301-3655                             Since 3/27/1995
11200 West 87th Street                       Lenexa             KS         66215      Opened on 11/5/2007         Store Closed 8/4/2019
1121 Westowne Drive                          Neenah             WI         54956                                  Since 12/17/2007
                                                                                                                  7/2/2018 This location was
                                                                                                                  converted from Corporate Unit
                                                                                                                  to Franchise Unit and Perkins is
1123 Range Street                            North Mankato      MN         55427      Opened on 2/8/1976          still on Lease as Guarantor.
1123 Range Street                            North Mankato      MN         56003-2214                             Since 7/2/2018
11300 Highway 7                              Minnetonka         MN         55305-6916                             Since 3/1/1991

11410 Summerlin Square Drive Suite114        Ft Myers Beach     FL         33931      Opened on 9/1/1987          Store Closed 8/4/2019
1155 West Broadway                           Forest Lake        MN         55025-1416                             Since 12/3/2012
11801 73rd Ave N                             Maple Grove        MN         55369-5596                             Since 5/10/1980
1200 Interstate Hwy 35                       Owatonna           MN         55060-0587                             Since 3/21/2016
1200 N Central Avenue                        Marshfield         WI         54449-1505                             Since 7/5/1978
12015 Melody Drive                           Westminster        CO         80234                                  Since 12/4/2001
1206 Vermillion Street                       Hastings           MN         55033-2847                             Since 5/1/1970
1207 North 25th Street                       Clear Lake         IA         50428-0602                             Since 6/26/1978
1214 West University Ave                     Urbana             IL         61801-2338                             Since 3/25/1996
1220 36th St S                               Fargo              ND         58103-2210                             Since 8/8/1976
1224 Jordan Creek Parkway                    West Des Moines    IA         50266-5825                             Since 11/2/1998
                                                                                                                  9/3/2018 Store Closed
                                                                                                                  Permanently -- Lease Expired
12300 Cleveland Avenue                       Fort Myers         FL         55427      Opened on 10/6/1987         on 9/30/2018
12545 Ulysses St. NE                         Blaine             MN         55434-4861                             Since 10/8/1979
12559 State Road 535                         Orlando            FL         32836-6724                             Since 11/15/1988
                                                                                                                  12/7/2016 Lease was
                                                                                                                  Terminated, Store Closed
12750 W. Frontage Road                       Burnsville         MN         55337      Opened on 4/1/1974          Permanently.
1286 Saxon Blvd.                             Orange City        FL         32763-8463                             Since 6/29/1998
1345 Town Centre Drive                       Eagan              MN         55123-2309                             Since 8/28/1994

                                                                 Page 1 of 6
                                   Case 19-11743-KG        Doc 181    Filed 09/06/19     Page 203 of 211
                                                In re: Perkins & Marie Callender's, LLC
                                                           Case No. 19-11743
                                                             SOFA 14 Attachment
                                                              Previous addresses

         Address 1              Address 2          City           State        Zip     From Dates of Occupancy      To Dates of Occupancy
13620 N Cleveland Avenue                    Ft Myers            FL         33903-4307                            Since 10/6/1987
1365 S Robert Street                        West St Paul        MN         55118-3141                            Since 9/7/2016
1405 N. Woodland Blvd.                      DeLand              FL         32720-2212                            Since 8/15/2006
1410 Damon Rd                               Madison             WI         53713-2354                            Since 8/28/1977
1411 Rose St                                La Crosse           WI         54603      Opened on 5/15/1977        Store Closed 8/4/2019

                                                                                                                 Store was converted to a
                                                                                                                 franchise location on 7/29/2019,
                                                                                                                 wire received, Documents sent
14435 Trunk Highway 13                      Savage, MnN         MN         55378      Opened on 3/21/2016        to Accounting on 8/3/2019.
14801 S Tamiami Trail                       Ft Myers            FL         33912                                 Since 12/11/2000
1495 County Road B West                     Roseville           MN         55113                                 Since 2/28/1979
1495 Simms St.                              Golden              CO         80401                                 Since 12/4/2001
150 E Van Fleet Dr                          Bartow              FL         33830                                 Since 8/12/2002
1502 Cape Coral Pkwy                        Cape Coral          FL         33904                                 Since 2/29/2000
1505 W 19th St S                            Newton              IA         50208-6004                            Since 12/17/1979
                                                                                                                 Store Closed Permanently on
                                                                                                                 10/1/2017. Early Termination
                                                                                                                 the Lease Expired on
1544 University Avenue                      St Paul             MN         55104        Opened on 7/28/1992      12/31/2017.
1551 Del Prado Boulevard S.                 Cape Coral          FL         33990                                 Since 2/29/2000
                                                                                                                 Lease Expired, Memo sent by
                                                                                                                 Robyn. Walk-thru 6/27/2019.
                                                                                                                 Return of Possession to be
1600 West Osceloa Parkway,                                                                                       executed by Landlord upon
Kissimmee, FL 34741                         Kissimnmee          FL         34741        Opened on 6/9/2008       return from vacation

1687 Shelby Oaks Drive #11-13               Memphis             TN         38134                                 Since 7/8/1986
1700 Tamiami Trail                          Port Charlotte      FL         33948                                 Since 2/29/2000
                                                                                                                 8/26/2018 This location was
                                                                                                                 converted from Corporate Unit
                                                                                                                 to Franchise Unit and Perkins is
17080 Highway 441                           Mt. Dora            FL         55427        Opened on 10/28/1995     still on Lease as Guarantor.
17080 US 441
                                            Mt. Dora            FL         32757                                 Since 8/26/2018
1722 Jefferson Street                       Jefferson City      MO         65109-2011                            Since 12/5/1994
17387 Kenyon Avenue                         Lakeville           MN         55044                                 Since 3/21/2016

                                                                 Page 2 of 6
                              Case 19-11743-KG      Doc 181      Filed 09/06/19   Page 204 of 211
                                          In re: Perkins & Marie Callender's, LLC
                                                     Case No. 19-11743
                                                        SOFA 14 Attachment
                                                         Previous addresses

          Address 1        Address 2         City            State        Zip     From Dates of Occupancy       To Dates of Occupancy
                                                                                                            7/2/2018 This location was
                                                                                                            converted from Corporate Unit
                                                                                                            to Franchise Unit and Perkins
                                                                                                            was totally released of all
1790 Madison Avenue                    Mankato             MN         55427      Opened on 9/16/2002        obligations.
1810 W War Memorial Dr                 Peoria              IL         61614-6728                            Since 9/7/1993
1818 S. Broadway                       Rochester           MN         55904                                 Since 6/10/2019
1828 E Santa Fe St                     Olathe              KS         66062      Opened on 10/1/1978        Store Closed 8/4/2019
1850 N. Henderson Street               Galesburg           IL         61401-1323                            Since 9/26/1994
1995 S Colorado Blvd.                  Denver              CO         80222-7901                            Since 12/4/2001
2000 SW McKinley Ave.                  Des Moines          IA         50315-4463                            Since 11/21/1976
2009 County Road D E                   Maplewood           MN         55109-5313                            Since 8/28/1977
2025 Highland Avenue                   Eau Claire          WI         54701-4316                            Since 10/28/1976
                                                                                                            Converted from Corporate to
205 W. 3rd Street                      Bethlehem           PA         18015      Opened on 3/27/2012        Franchise in 2017
205 West Third Street                  Bethlehem           PA         18015                                 Since 10/31/2007
2125 N 14th St                         Ponca City          OK         74601-1830                            Since 8/21/1995
215 West Highway 436                   Altamonte Spgs      FL         32714-4201                            Since 12/31/1986
2201 4th St SW                         Mason City          IA         50401-4606                            Since 10/16/1977
2215 E Main Street                     Albert Lea          MN         56007-3922                            Since 1/4/1976
2375 Curlew Road                       Dunedin             FL         34698      Opened on 12/1/2003        Store Closed 8/4/2019
2410 Highway 281 S                     Jamestown           ND         58401-0215                            Since 12/3/2007
2425 E Euclid Ave.                     Des Moines          IA         50317-3657                            Since 1/9/1977
2700 Lee Blvd                          Lehigh Acres        FL         33971-1418                            Since 6/5/1995
27811 US Route 27                      Leesburg            FL         34748                                 Since 8/20/2007
2785 Plaza Drive                       Dubuque             IA         52003                                 Since 1/23/2017
27941 Crown Lake Blvd                  Bonita Springs      FL         34135-4240                            Since 1/30/1995
2800 S Oneida Street                   Ashwaubenon         WI         54304-5753                            Since 12/6/1993
2945 Empire Ln N                       Plymouth            MN         55447-5316                            Since 12/14/1975
2975 W College Ave                     Appleton            WI         54914-2912                            Since 9/19/1977
2999 N Monroe St.                      Decatur             IL         62526-3265                            Since 6/23/1980
3005 Highway 10 E                      Moorhead            MN         56560      Opened on 8/3/1992         Store Closed 8/4/2019
3030 East College Ave.                 Appleton            WI         54915                                 Since 12/21/1998
3102 South Center Street               Marshalltown        IA         50158-4712                            Since 3/13/1977
315 Collins Road NE                    Cedar Rapids        IA         52402-3118                            Since 11/28/1994
3214 Hamilton Blvd.                    Allentown           PA         18103-4596                            Since 10/31/2007



                                                            Page 3 of 6
                                 Case 19-11743-KG        Doc 181     Filed 09/06/19    Page 205 of 211
                                             In re: Perkins & Marie Callender's, LLC
                                                        Case No. 19-11743
                                                          SOFA 14 Attachment
                                                           Previous addresses

          Address 1           Address 2          City             State       Zip     From Dates of Occupancy        To Dates of Occupancy
                                                                                                                Converted from Corporate to
3214 Hamilton Boulevard                   Allentown          PA           18103      Opened on 9/28/1988        Franchise in 2017
325 S Duff Ave.                           Ames               IA           50010-6643                            Since 05/23/1976
3280 University Ave.                      Waterloo           IA           50701-2004                            Since 7/5/1978
3300 Agency Rd                            Burlington         IA           52601-1966                            Since 12/17/1979
3310 Southgate Court SW                   Cedar Rapids       IA           52404-5413                            Since 8/28/1976
3315 Milton Avenue                        Janesville         WI           53545      Opened on 6/25/1979        Store Closed 8/4/2019
                                                                                                                Converted from Corporate to
3400 Lehigh Street                        Allentown          PA           18103      Opened on 6/29/2005        Franchise in 2017
3455 Poplar Avenue                        Memphis            TN           38111-4654                            Since 5/18/2015
                                                                                                                3/27/2016 Store close and is
                                                                                                                being relocated and will eopen
                                                                                                                in the fall. Email sent by Robyn
                                                                                                                Marino. The Lease Expired on
3500 Dodge Street                         Dubuque            IA           52003       Opened on 7/21/1979       4/1/2016.

                                                                                                                Store Converted to a Franchise
38624 Fourteenth Avenue                   North Branch       MN           55056      Opened on 2/16/2012        Location #2473 in 2016
3901 Frederick Avenue                     Saint Joseph       MO           64506-3022                            Since 10/10/1978
                                                                                                                Converted from Corporate to
3940 Nazareth Pike                        Bethlehem          PA           18020      Opened on 9/28/1988        Franchise in 2017
3940 Nazareth Pike                        Bethlehem          PA           18017-1145                            Since 10/31/2007
4201 W 78th St.                           Bloomington        MN           55435-5488                            Since 10/28/1977
                                                                                                                Converted from Corporate to
4319 Swamp Road                           Doylestown         PA           18901      Opened on 5/26/1989        Franchise in 2017
4319 Swamp Road                           Doylestown         PA           18901                                 Since 10/31/2007
43522 Hwy 27                              Davenport          FL           33837      Opened on 12/31/1986       Store Closed 8/4/2019
4601 Merle Hay Rd.                        Des Moines         IA           50322-1962                            Since 12/5/1977
4863 Hayes Rd.                            Madison            WI           53704-3260                            Since 11/19/1979
4863 Hayes Road                           Madison            WI           53704                                 Since 4/2/1992
4917 Eden Ave                             Edina              MN           55424-1331                            Since 8/1/1973
4920 Hwy 29 S                             Alexandria         MN           56308-2905                            Since 1/30/1978
5002 E Fowler Ave                         Tampa              FL           33167      Opened on 8/3/2007         Store Closed 8/4/2019
                                                                                                                Store Closed Permanently
508 Grand Avenue, Schofield               Shofield           WI           54476      Opened on 2/12/1979        2/3/2019
5170 W Irlo Bronson Hwy                   Kissimmee          FL           34746-5346                            Since 12/31/1986



                                                              Page 4 of 6
                                      Case 19-11743-KG             Doc 181   Filed 09/06/19     Page 206 of 211
                                                        In re: Perkins & Marie Callender's, LLC
                                                                   Case No. 19-11743
                                                                    SOFA 14 Attachment
                                                                     Previous addresses

          Address 1                Address 2               City          State        Zip      From Dates of Occupancy         To Dates of Occupancy
                                                                                                                         Store Closed Permanently on
                                                                                                                         8/27/2017 - Lease Expired on
5237 University Avenue                              Madison            WI         53705      Opened on 8/7/1977          8/31/2017
5420 W Broadway Avenue                              Crystal            MN         55428-3506                             Since 11/9/1975
6001 S. Salford Blvd                                North Port         FL         34287                                  Since 12/17/2007
6005 Cypress Gardens Blvd.                          Wintenr Haven      FL         33884      Opened on 1/3/2001          Store Closed 8/4/2019
601 W Main                                          Anoka              MN         55303-0754                             Since 11/1/1971
                                                                                                                         Lease expired on 5/31/2018 and
6047 Executive Center Drive #2                      Memphis            TN         55427      Opened on 3/1/1987          not renewed.
6075 Poplar Avenue             Suites 725 and 800   Memphis            TN         38119                                  Since 6/1/1988
6200 Lee Vista Boulevard       Suite 200            Orlando            FL         32822                                  Since 4/15/2003
623 Frontier Drive                                  Fergus Falls       MN         56537-1025                             Since 12/19/1976
623 W Washington Street                             Brainerd           MN         56401-2930                             Since 5/25/1990
6292 North Oak St.                                  Gladstone          MO         64118-2234                             Since 10/22/1979
6425 University Blvd.                               Winter Park        FL         32792-7404                             Since 8/24/1998
                                                                                                                         Store Closed permanently
                                                                                                                         7/14/2019. Walk-thru 7/19/2019.
                                                                                                                         Return of Possession was not
6779 East State Street                              Rockford           IL         61108      Opened on 4/2/1991          signed
6813 Sand Lake Rd                                   Orlando            FL         32819-9302                             Since 12/31/1986
                                                                                                                         8/26/2018 This location was
                                                                                                                         converted from Corporate Unit
                                                                                                                         to Franchise Unit and Perkins is
6825 W. Newberry Road                               Gainesville        FL         55427        Opened on 1/3/2013        still on Lease as Guarantor.
6825 W. Newberry Road                               Gainesville        FL         32605                                  Since 8/26/2018
6880 Fairfield Business Center
Drive
                                                    Fairfield          OH         45014                                  Since 8/19/1992
6920 Wayzata Blvd.                                  Golden Valley      MN         55426-1718                             Since 7/5/1978
696 W County Rd D                                   New Brighton       MN         55112-3518                             Since 10/19/1975
700 Pine Street                                     Monticello         MN         55362-8575                             Since 9/25/1977
                                                                                                                         9/16/2018 Store Closed
                                                                                                                         permanently -- although lease
                                                                                                                         expires 3/31/2022 either party
                                                                                                                         had right to terminate upon 30
                                                                                                                         days notice, PMC chose to
7165 SE Point Douglas Road                          Cottage Grove      MN         55427        Opened on 3/21/2012       terminate lease.

                                                                        Page 5 of 6
                                   Case 19-11743-KG         Doc 181    Filed 09/06/19     Page 207 of 211
                                                In re: Perkins & Marie Callender's, LLC
                                                           Case No. 19-11743
                                                              SOFA 14 Attachment
                                                               Previous addresses

          Address 1             Address 2           City            State       Zip      From Dates of Occupancy       To Dates of Occupancy
729 W. Sunshine St                          Springfield          MO         65807-2439                             Since 1/23/1995
7325 Currell Blvd.                          Woodbury             MN         55125-1687                             Since 7/7/1992
7451 W Irlo Bronson Hwy                     Kissimmee            FL         34747-1722                             Since 12/31/1986
7520 University Ave NE                      Fridley              MN         55432-2614                             Since 2/20/1977
7620 150th St W                             Apple Valley         MN         55124-7188                             Since 12/18/1977
819 1st Ave                                 Coralville           IA         52241-2105                             Since 6/24/1974
8324 Lyndale Ave South                      Bloomington          MN         55420-2263                             Since 5/1/1964
8585 Aspen Lane N                           Brooklyn Park        MN         55445-1842                             Since 8/18/1997
8601 Hickman Road                           Des Moines           IA         50322-4323                             Since 1/21/1980
8691 Sheridan Blvd.                         Westminster          CO         80003                                  Since 12/4/2001
                                                                                                                   Store Closed Permanently
                                                                                                                   3/25/2018 - Lease Expired on
8806 Highway 55                             Golden Valley        MN         55427        Opened on 8/1/1972        March 31, 2018
8841 Park Boulevard                         Largo                FL         33777                                  Since 12/1/2003
                                                                                                                   Store Closed permanently
                                                                                                                   7/14/2019. Walk-thru 7/19/2019
                                                                                                                   Return of Possession was not
901 27th Ave. S                             Minneapolis          MN         55406      Opened on 12/5/1976         signed
905 Bichara Blvd                            Lady Lake            FL         32159                                  Since 12/6/1999
9202 S Federal Highway                      Port St. Lucie       FL         34952-4207                             Since 7/25/2006
9428 Highway 16                             Onalaska             WI         54650-8540                             Since 10/27/1997
951 West 78th Street                        Chanhassen           MN         55317      Opened on 4/26/1995         Store Closed 8/4/2019
960 W. Poplar Avenue                        Collierville         TN         38017-2546                             Since 10/26/2001
                                                                                                                   11/27/2016 Store Closed
9805 Normandale Boulevard                   Bloomington          MN         55437        Opened on 9/1/2006        Permanently

989 West Orange Blossom Trail               Apopka               FL         32712                                  Since 1/7/2008
990 Highway 10 West                         Detroit Lakes        MN         56501-2210                             Since 3/31/2000
Chaska Commons 184 Pioneer
Trl                                         Chaska               MN         55318                                  Since 9/11/2006
N6209 Oasis Rd.                             Blk River Falls      WI         54615                                  Since 3/1/1972




                                                                  Page 6 of 6
                                  Case 19-11743-KG       Doc 181      Filed 09/06/19       Page 208 of 211
                                                 In re: Perkins & Marie Callender's, LLC
                                                            Case No. 19-11743
                                                           SOFA 18 Attachment
                                                         Closed financial accounts
Financial institution                                                                 Account number
name                    Address 1         Address 2      City         State   Zip     (last 4 digits)   Type of account            Date closed
Regions Bank            6200 Poplar Ave   3rd Floor      Memphis      TN      38119   0251              Store Depository Account      10/5/2018
Regions Bank            6200 Poplar Ave   3rd Floor      Memphis      TN      38119   3946              Store Depository Account      10/5/2018
Regions Bank            6200 Poplar Ave   3rd Floor      Memphis      TN      38119   1267              Store Depository Account      1/26/2019
Regions Bank            6200 Poplar Ave   3rd Floor      Memphis      TN      38119   4047              Store Depository Account       8/9/2019
US Bank                 425 Walnut St     PO Box 1038    Cincinnati   OH      45202   3194              Store Depository Account       8/9/2018
US Bank                 425 Walnut St     PO Box 1038    Cincinnati   OH      45202   4088              Store Depository Account      10/5/2018
US Bank                 425 Walnut St     PO Box 1038    Cincinnati   OH      45202   0560              Store Depository Account      7/24/2019
US Bank                 425 Walnut St     PO Box 1038    Cincinnati   OH      45202   4960              Store Depository Account      7/24/2019
US Bank                 425 Walnut St     PO Box 1038    Cincinnati   OH      45202   5303              Store Depository Account       8/9/2019
US Bank                 425 Walnut St     PO Box 1038    Cincinnati   OH      45202   5017              Store Depository Account       8/9/2019
US Bank                 425 Walnut St     PO Box 1038    Cincinnati   OH      45202   0295              Store Depository Account       8/9/2019
US Bank                 425 Walnut St     PO Box 1038    Cincinnati   OH      45202   4011              Store Depository Account       8/9/2019
Wells Fargo Bank        2030 Main St.     Suite 700      Irvine       CA      92614   5338              Store Depository Account      10/5/2018
Wells Fargo Bank        2030 Main St.     Suite 700      Irvine       CA      92614   3193              Store Depository Account      6/26/2019
Wells Fargo Bank        2030 Main St.     Suite 700      Irvine       CA      92614   6617              Store Depository Account       8/9/2019
Wells Fargo Bank        2030 Main St.     Suite 700      Irvine       CA      92614   4762              Store Depository Account       8/9/2019
Wells Fargo Bank        2030 Main St.     Suite 700      Irvine       CA      92614   9667              Store Depository Account       8/9/2019
Wells Fargo Bank        2030 Main St.     Suite 700      Irvine       CA      92614   3392              Store Depository Account       8/9/2019
Wells Fargo Bank        2030 Main St.     Suite 700      Irvine       CA      92614   4805              Store Depository Account       8/9/2019




                                                                Page 1 of 1
                                                            Case 19-11743-KG           Doc 181   Filed 09/06/19   Page 209 of 211


                                                                             In re: Perkins & Marie Callender's, LLC
                                                                                        Case No. 19-11743
                                                                                        SOFA 20 Attachment
                                                                                        Off-premises storage



                                                                  Names of anyone with                                                                                                Does debtor still
Facility name          Address 1          City        State Zip   access to it             Address 1          Address 2   City    State Zip   Description of contents                 have it? (Y/N)
DR&A                   45 Willow St.      Nashville   TN    37210 James Pritchard          6075 Poplar Ave    Suite 800   Memphis TN    38119 T.V. Commercial Set                             Y
                                                                                           6880 Fairfield
H & O Distributions Inc 325 Osborne Dr.   Fairfield   OH    45014 Francisco Castillo       Business Center Dr             Fairfield   OH   45014 Idle Equipment Storage for Foxtail           Y
Interstate Underground                                                                     6880 Fairfield
Warehouse               8201 E. 23 St.    Kansas City MO    64129 Francisco Castillo       Business Center Dr             Fairfield   OH   45014 Packaging Inventory - Foxtail                Y
                                                                                           6880 Fairfield
Merchant Cold Storage 240 Shorland Dr. Walton         KY    41094 Francisco Castillo       Business Center Dr             Fairfield OH     45014 Frozen Finished Goods for Foxtail            Y
Vital Records         4011 E Raines Rd Memphis        TN    38118 Denise Buckner           6075 Poplar Ave    Suite 800   Memphis TN       38119 Corporate Records                            Y




                                                                                            Page 1 of 1
                                                         Case 19-11743-KG          Doc 181        Filed 09/06/19     Page 210 of 211

                                                                          In re: Perkins & Marie Callender's, LLC
                                                                                     Case No. 19-11743
                                                                                      SOFA 27 Attachment
                                                                                         Inventories

Name of person who                                             Dollar amount and basis of      Name of person in possession of
supervised inventory         Date of inventory                 each inventory                  inventory records                 Address 1              City       State     Zip
                                                               Inventory Valued at
Local Store Manager          Perkins Stores - Period End (13   Replacement Costs (Varies       (Perkins Stores) Local Store
(Perkins Stores)             Times a Year)                     per Location)                   Management                        Various                Various    Various   Various

Warehouse Manager                                              Foxtail Inventory Valued at     Foxtail Warehouse Manager &       6880 Fairfield
(Foxtail Cincinnati Plant)   Foxtail Plant - December annually Replacement Costs               Controller                        Business Center Drive Fairfield   OH        45014-5476




                                                                                             Page 1 of 1
                              Case 19-11743-KG          Doc 181      Filed 09/06/19       Page 211 of 211
                                               In re: Perkins & Marie Callender's, LLC
                                                          Case No. 19-11743
                                                           SOFA 28 Attachment
                                           Current Partners, Officers, Directors and Shareholders
                                                                                                    Position and nature of      % of interest,
Name                                       Address 1          Address 2 City         State Zip      any interest                   if any
                                                                                                    Vice President, General
Andy Whiteley                              6075 Poplar Ave. Suite 800     Memphis TN        38119   Counsel & Secretary
                                                                                                    VP, Manufacturing and
Harmeet Sandhu                             6075 Poplar Ave. Suite 800     Memphis TN        38119   Distribution
James Frank                                6075 Poplar Ave. Suite 800     Memphis TN        38119   Chief Operating Officer
James Pritchard                            6075 Poplar Ave. Suite 800     Memphis TN        38119   SVP, Marketing
                                                                                                    President, CEO, and
Jeffrey Warne                              6075 Poplar Ave.   Suite 800   Memphis    TN     38119   Manager
Marcus Hewitt                              6075 Poplar Ave.   Suite 800   Memphis    TN     38119   SVP, Finance
Perkins & Marie Callender’s Holding, LLC   6075 Poplar Ave.   Suite 800   Memphis    TN     38119   Member                          100%
Robert Hess                                6075 Poplar Ave.   Suite 800   Memphis    TN     38119   Chief Information Officer
Toni Quist                                 6075 Poplar Ave.   Suite 800   Memphis    TN     38119   Chief People Officer




                                                                Page 1 of 1
